Case 2:19-bk-24804-VZ   Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                             Exhibit 8 Page 1 of 199




         EXHIBIT 8
Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28          Desc
                                   Exhibit 8 Page 2 of 199


1               エN THE       エN THE SUPER工OR COURT OF THE STATE OF CAL工FORN工A


2                             FOR THE COUNTY OF SANTA CLARA


3



4         HAN‑S SAN JOSE HOSPエTALエTY LLC′                 )


与                       Plaintiff,                         )




 6                                                         ) Case N0. 17   CV317221


 7        LE HOLDエNGS (BEエJエNG) CO., LTD;                 )


 8        LE TECHNOLOGY,エNC言         FARADAY        &     )


 9        FUTURE; AND DOES I TO lO,                       )


10                      Defendants.                       )


11              臆                            ￣￣￣￣
                                                           )
ュ
    ( ∠
ュ
    つ つ
⊥
    4 一




                                  DEPOSエTエON OF CHARLES HS工EH


                                   LOS∴ÅNGELES , CALエFORN工A


                                    THURSDAY′       MAY   9, 2019


18音



19


2。音



21し           REPORTED BY:


22し           SHAWNA H工GGエNS


23l           CSR N0. 10646


24            JOB NO. 3383411


25            PAG臼S l    ‑   95



                                                                                 Page l


                                        Veritext Legal Solutions
                                             866 299‑5127
Case 2:19-bk-24804-VZ                    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                              Exhibit 8 Page 3 of 199


     1 l guess at∴anything                       bu‥ amen曲ed亡O yOurbes七




     十             eSt￨mate D。 yOu unders亡and the dlfference between




      詰hos喜詰used 。 l。, ￨帖̲
                      if I asked you      七〇     te11 me how long this   亡able is′



                      you could probably give me a go○d estima亡e of             亡hat


                       エf    エ    asked you to   亡e11 me how Iong the     亡able is in


                      my office in San Francisco′          亡hat would be a guess.


                                   Do you unders亡and      亡he defense?
  ⊥ ュュ ⊥ ⊥
             (j




                             Q.   Okay. So going back to       ○○     have you亡aken
             4




                       any   ○○     drank any alcohoI or亡aken any medica亡ion
             ﹁つ




                       that would in亡erfere with your abili亡y to testify
             6




                       comple亡ely and accura亡ely here          亡Oday?
             7




                             A.    N0.
   ュ
             8




                             Q.   Okay・ Going back       亡O yOu Curren亡1y work for
             0ノ
   ュ




                       Faraday Fu亡ure. How long          ‑‑   and how long have you
             0
    2




                       worked for Faraday Future?
    ( ∠

             ュ




                             A.   Since    亡he beginning of      2018.
             2
    ( ∠




                             Q.   Okay. And who did you work for before
             (
    ( ∠

             j




                       亡ha亡?
              4
              ﹁⊃
     (∠




                             A.   Do you wan亡     a wh0le laundry lis亡      Of who   工
     2




                       worked for?




                                                     Veritext Legal Solutions
                                                          866 299‑5127
Case 2:19-bk-24804-VZ       Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28         Desc
                                 Exhibit 8 Page 4 of 199


  1   「￣        Q.
             ￣￣￣￣￣￣   Well, immedia亡ely before     亡ha亡     Who did you   01:49:57



  2l     w。rk王。rつ                                                         01:49:与7



                                                                          01:49:58



  4 1∴ 。. L。T。。hn。l。gy. Wha亡￨S y。ur 。urr。n亡.。b                            01:与0:00



                                                                          01:50:02



  三十l∴‡u亡ureつ                                                             01:50:04



  7l     Q   D￨reC亡OrOfwhaもつ                                              01:与0:04



                                                                          01:与0:07




  ;音 言霊亡雪∴。皿。。‥。                                                          01:50:07



  10 l   冒echn。1。9yつ                                                      01:50:12


                                                                          01:50:14


                                                                          01:う0:16



                                                                          01:与0:16




  三言#善書marke亡S
                                                                          01:与0:19



                                                                          01:50:21



  16 l       Å・ Corpora亡e developmen七・                                    01:50:21



                                                                          01:50:24



  二十         ∴芸dyouworkforbeforeLeTechn0logyつ                             01:与0:28



  19 1∴∴       Q. Hines like亡he f○○dmanufacturer?                         01:50:31



                                                                          01:50:36




  計            ∴1h言霊1誓言                                                   01:50:38



                                                                          01:50:42


                                                                          01:50:43


  丁
  24 1
             言霊霊∴hest￨11thereor○○
                 A.     工    don't believe so.                            01:50:45



  25 1∴∴∴∴ Q.         工S Le T。。hn01ogy s亡ill in business?                 01:与0:46



                                                                            Pa9e   9



                                       Veritext Legal Solutions
                                            866 299‑5127
Case 2:19-bk-24804-VZ           Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28    Desc
                                     Exhibit 8 Page 5 of 199


                                                                           01:50:48



                                                                           01:50:49




 ∴雪∴on剛                                                                    01:与0:53



                                                                           01:50:54



                                                                           01:50:うら



                                                                           01:与0:与9

 「 Le二ro:三: Wha亡Off￨Ced￨dyouworkoutof for
                                                                           01:50:59



  自∴言。霊∴霊t。f an 。ff￨。。つ                                                    01:51:02


                                                                           01:51:03



 計    ∴uw。rk。da,h。m。つ                                                      01:51:03



              A.         工   did.                                          01:与1:05




              Q.        Where were you living at that time?                01:51:05



              A.          エn Southern California.                          01:ら1:06



                                                                           01:51:08



 計    day〇㌔k:∴÷ Le TechnoIogy what were your                               01:与1:14



                                                                           01:与1:17
 古∴     A. L。Oklng at Pr。SPeCt￨Ve aCqu￨S￨t￨OnS
 17           Q.        Okay.   And   亡ha亡   ○○   any亡hing else?           01:51:23



                                                                           01:与1:29



 計    ∴ay 。￨dy。uals。W。rkf。ra。。mPany                                        01:51:30



                                                                           01:51:39


                                                                           01;与1:41



                                                                           01:51:41




 計。l。∴ニ∴lsowork for a company LeEco                                        01:51:45



 24                A.     N0.                                              01:51:4与



 25 i Q. T。 y。ur kn。Wledge did L。 T。。hn。l。gy hav。                          01:与1:46



                                                                            Page lO


                                         Veritext Legal Solutions
                                              866 299‑5127
Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                   Exhibit 8 Page 6 of 199


  1l       亡here      s‑￣1亡SaySPage28.




  3    l       Q.   S。f￨rS亡Ofa11′          i亡SayS.



  4                                 "The balance shee亡S Of the three



  5    i       c。mPan￨eS    demonstrates亡hese             are   n。t




  ; l               言霊三三三             bu亡One COmPany W￨亡h
  8    l              工。    says,



  9    l               '岨e    HoldlngS    and   LeEc。     bo亡h       share




 二三l MR MA霊∴二三d霊￨霊nニss

 十         He‑s read￨ng from the bo亡tomparagraph


 二三音 票田霊∴∴
 15l           BYMR・GOOD皿


 16        l   Q     Thenl亡SayS



 17                                 ‑iLe TechnoIogy, ￨nc.,亡he Califomia


 18    l       corp。ration曲guaran亡eed亡he                       funds     for


 19    l             亡he   merger   for   LeEco   shares亡he      same




 計             :誓‡三iiGIobal Group ￨n San


 三十, MR M芸∴霊faニrOuPつ
 24 l THE W工TNESS: I neg。tia亡ed this d。al and I d。n一.


  25 i kn。W ̲̲エn。g。亡ia亡。d亡he亡erms 。f亡h。 deal.エd。n't




                                          Veritext Legal Solutions
                                                866 299‑5127
Case 2:19-bk-24804-VZ          Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                    Exhibit 8 Page 7 of 199


          know who‑s behind          亡he deal.      They    ゴus亡∴said get the


          bes亡      deal you can for, for Le TechnoIogy.


          BY MR.    GOODELL:



              Q.     Okay.       工t says in the next page you were


          also principal negotia亡Or for GIobal Group.                     工s∴that


          accurate?


              A.    工     ○○        again,エ    nego亡iated   亡he deal・      エ    donlt



          know like who         ￨    was negotiating for.


               Q.       Okay. Who told you to negotia亡e the deal?


              A.     Wins亡On Chang.



               Q.    Okay.       Did you sign any documen亡S aS∴Par七


          〇f tha亡         deal on behalf of GIobal Group?


               A.   ￨    donI亡      recall.   工   don一七     七hink   ￨    did.



               Q.    Were you working for Faraday′                  did you sign


          documents on behalf of Faraday at the time?


               MR. MARTエNEZ:             Vague and ambiguous.


               THE W工TNESS:          工   didn一亡      WOrk for Faraday a亡        亡he


           亡ime.



           BY MR. G○○DELL:


               Q.       Okay. Tha亡's fine・ You never did any work


           for Faraday a亡        tha亡     time?


               A.        N0.



               Q.       How did you come to work for Faraday?


               A.       A recrui亡er asked me to consider working


           for Faraday.




                                              Veritext Legal Solutions
                                                   866 299‑5127
Case 2:19-bk-24804-VZ        Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28     Desc
                                  Exhibit 8 Page 8 of 199

    「 ￣




              Q.    Are you familiar wi亡h a company called                           「
          Ocean View Drive?


              A.     エ      am.



              Q.    Wha亡is your unders亡anding of wha亡                    they do?


              A.    工       don't know wha七         七hey d0.



              Q.    How are you familiar with                亡hem?


              A.    エ       am     ‑‑    工   do contract work for Ocean View.



              Q.    Okay.          What do you do for Ocean View?


              A.    [ help         亡hem seek financing.



              Q.    Financing           モOr Wha亡?


              A.    For      亡heir proper亡ies.



              Q.    Okay・ Do            亡hey′      do   亡hey own any proper亡ies


          ou亡Side of proper亡ies on Marguerite Drive?



              A.     エ       am no亡       aware.



               Q.   So      ○○          but you are aware of the Margueri亡e


          Drive properties?


               A.       エ    am.



               Q,   So you‑re seeking loans for                亡hose



          PrOPer亡ies?


               A.       工    am.



               Q.   Do you know wha亡               亡hose loans∴are uSed for?


               A.    工      don‑亡.



               Q.   Do you know if any of                亡he money from亡hose


           loans goes       亡O Faraday?


               A.       ￨   do no亡        know.




                                              Veritext Legal Solutions
                                                    866 299‑5127
Case 2:19-bk-24804-VZ                  Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                    Desc
                                            Exhibit 8 Page 9 of 199


  1「                     Q.        How long have you been working in this                       02:0与:14



                                                                                                02:0う:1与



  三音 COn亡∴a三三二hs                                                                                02:0与:16



                                                                                                02:05:17



  十                =u誓￨e:二Oh￨redyouつ                                                            02:05:19



                         Q.    How do you        ○○    Ⅹ‑工‑E, Y‑U?                              02:0与:26



                         A.         Yes.                                                        02:05:32



  8 1                         Q.    工S he in grad school?                                       02:0与:33




  9十∴ A・工don一七know                                                                              02:05:34


                                                                                                02:05:35



 二三i :誓言O÷1￨Ve￨nSou亡hernCal￨forn￨a                                                              02:0与:38



                                                                                                02:0与:39
                         Q.        How did he hire you?


                         A.    He reached out         亡O me and said    一一エ        understand   02:05:41



  14   [       youhave    abackground            inreal   es亡ate                                02:0与:46



  15       l   Q.       Okay.       Did     he   do   this   by   email     or    phone?        02:05:与1


       音


  16 :                   A・        Phone・                                                       02:0与:与5




  1言               。.     。k。y.曲was̲̲                                                           02:06:00



  18 1∴∴                A. Tex亡message.                                                         02:06:02


                                                                                                02:06:04



  計∴三三三三meSSa9eつ                                                                                02:06:0与



  21l          Q   Doy。uSt￨llhave亡ha‥ex亡messageつ                                                02:06:05



  22       1        A    エdonotknow                                                             02:06:07



  23 1                    Q.        Okay.    Well,エ       will ask you specifically on          02:06:08



  24 l the r。。。rd亡。 n。t dele亡e 。ha‥。Xt m。SSage and亡。                                            02:06:12



  25                hold i亡.        エ仁一s po亡en亡ial evidence in              亡his case.          02:06:15



                                                                                                 Pa9e   24



                                                       Veritext Legal Solutions
                                                             866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                       Exhibit 8 Page 10 of 199




  三l               ∴霊mOrethanoneつ
  3 1                Q.   Okay.     Did you ever hear      亡he doc)rbell ring




  告9 an誉詰霞亡岬h。
  自       PrOP三r亡1e:∴ re。all exa。tly


 l言l ,r。P:itre:en WaS yOur f￨rSt meet￨ng at the


 l￨i          A    エdon一七recall.



 12し                 Q.   Okay.   Was   your   las亡meeting       within   the


 13l      pastm。n亡hつ




 計∵∴n二二三∴∴a￨d a 。。uPle m。n.hs y。u
 16   l   have     been   a   con亡ractor?
      音




 18   l       。.   Ands。y。u,r。          ̲̲   Wha。    is   y。ur。ffi。￨a1



 19l      con亡rac亡皿e?




 計            ∴霊宝gt。Ie亡al。anつ

 三三l : ∴eany。亡her○○￨S￨.y。ur
 24 l unders亡anding亡ha‥ia Yeuting′ yOu know′ is kind of


 25       一        七he head of Faraday, is        亡hat your unders亡anding?




                                               Veritext Legal Solutions
                                                    866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                 Desc
                                       Exhibit 8 Page 11 of 199


  1   l    A・       Yes・



  2   l   Q.   ￨s    亡hat        your      understanding      as    far    as   Ocean


  3   二        view亡○○?



  4                      A.     No idea.                                                 02:17:21



                    Q.    Okay.      Bu亡       do you have an understanding he           02:17:22


               was associa亡ed wi亡h Ocean View?                                           02:17:24


                    A.        From wha亡    エ    have read.                               02:17:26



  8 1               Q.    Have you worked wi亡h any o亡her Jia Yeu亡ing                     02:17:30



                                                                                         02:17:32


                                                                                         02:17:33
 計        aSSOfatiCOm三三三二he ones we have亡alked ab。ut
 l十        s。王。r?                                                                        02:17:37



 12   l   Q.   Yeah′          亡he   cour七〇rder′          i亡WaS     GIobal       Group′   02:17:37



                                                                                         02:17:40



 二十              ￨亡S誓言霊宝誓書∴esa￨dhe                                                       02:17:44



                                                                                         02:17:47



 二十 was三豊言r重言h                                                                           02:17:48


                                                                                         02:17:49



 計        BYM言GO蒜R￨gh亡S。bes￨desLeTe。hand                                                 02:17:49


                                                                                         02:17:与3



 三言仁三㌔詰e霊三塁ニ,霊yOu d￨dnit                                                                 02:17:56


                    A.    Ri9h亡.                                                         02:17:58



                    Q.        Anyway,亡he court order says wha亡i亡                 SayS.   02:18:01


                                                                                         02:18:05



 三三仁二三三dニew霊e三fh霊∴￣三〇u                                                                   02:18:11



 25   l   rela亡ed        companies?                                                      02:18:15



                                                                                         Pa9e   35



                                                Veritext Legal Solutions
                                                     866 299‑5127
Case 2:19-bk-24804-VZ        Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28    Desc
                                  Exhibit 8 Page 12 of 199


                THE WITNESS:       Wait.    So do    ￨     know if‥.


          BY MR. G0ODELL:


                Q.   Have you heard any reports of Jia Yeu亡ing


          no亡    Wanting to sell his∴∴Shares for fear of losing



          COn亡r0l of the company?


                A.   エ    have heard reports.



                Q.   Beside    news    reports      have   you   ever   heard



          anybody say that′        that‑s no亡       an a七七〇rney at Faraday?


                A.   Say that he doesn‑t wan亡            亡O Se11 because‥・



                Q.   He   does   not   want   to    Iose   controI      of   the


          COmPany.


                A.    工      don't recall where      工     have heard that



          stuff from, but      工    have heard i亡.



                Q.   Okay.       Who‑s the CFO of Faraday now?


                A.   My understanding is we do not have a CFO.



                Q.   Okay.       Who's the head of finance?


                A.   Michael Agos亡a.



                Q.   Okay.    エs    亡here a reason Faraday doesn               亡


          have a CFO right now?


                MR. MARTエNEZ:        Calls for specula亡ion.



                      Answer if you know.


                THE WエTNESS:        My unders亡anding is∴PeOPle wi11 be



          promoted to the proper ti亡tles upon performance.


          BY MR. GOODELL:


                Q.   工S   亡ha亡      ‑‑     did someone say wha亡       you ]uS亡




                                           Veritext Legal Solutions
                                                866 299‑5127
Case 2:19-bk-24804-VZ                     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                Desc
                                               Exhibit 8 Page 13 of 199


                     THE REPORTER:              Are we going off the record?                   03:14:59



                     MR. GOODELL:              Yeah.                                           03:15:02



                     THE V工DEOGRAPHER:                Weire going off     亡he rec○rd a亡        03:15:02



                 3:15.    This is the end of media                 亡WO.                        03:15:0与



                                                                                               03:1与:07
                                   (Off    亡he record.)



                     THE VIDEOGRAPHER:                 We‑re on the record at                  03:32:03



                 3:32 p.m.冒his is               亡he begiming of media亡hree in                  03:32:11



                 the deposition of Charles Hsieh.                                              03:32:15



                 BY MR. GOODELL:                                                               03:32:16



                                                                                               03:32:19
                     Q.        Okay.        Here you go.
⊥
    ⊥




                                                                                               03:32:34
                                   (The document referred to was marked by             亡he
ュ
    2




                                                                                               03:32:36
                 repor亡er as Exhibit             30     for identifica亡ion.)
ュ
    (﹂
⊥




                 BY MR. GOODELL:                                                               03:32:36
ュ
    4
⊥




                                                                                               03:33:02
                     Q.        Have you seen          亡his documen亡          before?
    一つ




                                                                                               03:33:04
    6




                     A.        I    believe     so.


                                                                                               03:33:05
                     Q.    エt is∴亡ha亡                 your signature on   亡he las亡     Page?


                     A.        ￨    think so′         yeah.                                    03:33:08



18                        Q.       Okay. We‑re going          亡O   亡ake some time and go       03:33:13

         音



                                                                                               03:33:18
19                through it・             Paragraph    亡W0.


                                                                                               03:33:22


                                                                                               03:33:24




≡≡音音言三三三三三三二二三二二二三
                                                                                               03:33;25


                                                                                               03:33:26


                                                                                               03:33:28
 24 l, finan。e and d。Ve工。Pm。nt 。f Le Te。hn。Iogy, Inc.工S

             音
                                                                                               03:33:31
 25 1             亡ha亡     accurate?


                                                                                                Pa9e   72



                                                       Veritext Legal Solutions
                                                              866 299置5127
Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                    Desc
                                   Exhibit 8 Page 14 of 199


                A.    Yes.                                                              ‑∴・・ !
                Q.   工t also says you‑re             亡he principal                      03:〕3:33




                                                                                        :三朝
          nego亡ia亡Or for LeEco GIobal Group.


                A.    Yeah.




                                                                                        国書
                Q.   工筈    亡ha亡      accura七e?


                A・   エ    9ueS∈;∴答〇・




                                                                                        :三朝
                Q.   Well, do you wan七              七O Iook at the last page.


          You signed this under            亡he same oath you took today′


          so if i仁一s no亡          accurate     亡ell me, bu亡‥.                           03:33:4与



                A.    What abou亡       亡his?                                            03∴3348      音



                Q.   工S    亡hat an accura亡e s亡a亡emen亡?


                Å.    工一m sure this is wha亡                 my counsel said i亡          ∴:音
          was accura亡e.       ￨    don‑t know if i七一s accurate or no七・



                Q.   Did you sign亡his under oa亡h wi亡hou亡                                霊∴ l
          checking       亡he accuracy of it?                                            。3こ3生:。与     音




                A.   エ    refer to     亡he     ‑‑    ￨   defer    亡O the lawyer who     o3:34・07        し




                                                                                        ∴工
          wh〇    〇一      We11,エ    defer    七〇      the lawyers.    工   reviewed



          mos亡Iy     亡he facts of      亡he case.



                Q.   Okay. So do you dispu亡e                 亡ha亡you were      亡he      o3∴34・21音



                                                                                        O3:34:23
          Principal nego亡ia亡Or?


                A.    エ    don一七     know if   工     WaS.                               。3:34:23     星




                Q.    Okay.       So you signed this and you're n〇七                     03:34:26        l



          Sure.      Okay.                                                              O3:34:27



                         Did anyone ever        亡ell you besides your                   。,:34:34    音




          lawyers     ○○      Well, did anyone ever tell you tha亡                Were   o3・34・38        音



                                                                                         Pa9e73 」

    」臆̲



                                            Veritext Legal Solutions
                                                    866 299‑5127
Case 2:19-bk-24804-VZ                   Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                                             Exhibit 8 Page 15 of 199


                                                                                            03:34:43
                                                                                                          「
                         A.   All   工    know was tha土      工   was neg〇七ia亡ing to          03:34:46



                   acquire Vizio and ge亡            the bes亡     deal possible.             03:34:48



                         Q.   Okay.     Were you the primary       ○○     ParagraPh     3   03:34:51



                   says you were the primary poin亡              of con亡act on     亡he       03:34:与4



                   LeEco side with respect to             ヒhe merger agreement?             03:34:与6



                                                                                            03:3与:01



 工。n t∴÷‡誓言: WaS∴the pr￨mary COntaC亡                                                        03:35:0与




 9    i       Q.   You   say    ￣￣       ParagraPh       five    you亡alk        abou亡       03:3与:14



10 ,               LeEco is n〇七         We11 known in     亡he Uni亡ed S亡a亡es, it is          03:35:17



ll        i   inChina′         it's      referred亡OaS亡heNe皿xofChina.                        03:3与:19


      音


                                                                                            03:35:21



                                                                                            03:35:22



土         工gu三s∴三七WaS∴PrePared by our counsel so I mean                                     03:3与:26



                                                                                            03:3与:27

 古∴ Q. Okay Weillcomebackto亡h￨Sエim
                                                                                            03:36:23



 二; l handing y霊二三e三三r三三de霊marke。 by th。                                                    03:36:25



 18 l reporter as Exhibit 31 for ident￨ficat￨On.)                                           03:36:38


                                                                                            03:36:38




 計            BYM言GOニs。en.h￨S d。。umen亡bef。reつ                                               03:36:4与



                                                                                            03:36:46



 三三十s。=MAR霊rJ塁。霊‡書芸for                                                                      03:36:49



 23 l exh￨b￨亡S ￨n th￨S∴∴S￨ngular d。Cumen亡                                                   03:37:06



 24       l    MR●       GOODELL:皿              s    fine                                   03:37:11



 25 1                     THE W工TNESS:      工       have seen the firs亡   S亡atement,        03:37:16



                                                                                             Page   74



                                                     Veritext Legal Solutions
                                                          866 299‑う127
Case 2:19-bk-24804-VZ      Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28    Desc
                                Exhibit 8 Page 16 of 199


         the first documen亡.


         BY MR. GOODELL:


             Q.    What‑s∴亡he firs亡          documen亡?


             A.    The termination agreement wi亡h Vizi〇・



             Q.    Okay.    Did you help nego亡ia亡e tha亡


         agreement?


             A.     ￨   did.



             Q.    Okay. That document iden亡ifies             亡he par亡ies


         as LeEco V LTD.       Who is∴that?


             A.    エ    guess one of     亡he buying enti亡ies.



             Q.    But you negotiated        亡his agreemen亡, COrreC亡?


             A.     工   did.



             Q.    So   are    you   aware   Of   the   entities   youire


         negotiating for?


             A.     N0.



              Q.   So you just negotiated it?


             A.     Yes.



              Q.   Did you pay any attention             亡O the names of


          亡he LeEco companies on here?


              A.    エ     did no亡.



              Q.   You didn‑t think that was important or                   ‑‑


              MR. MART工NEZ:          Argumen亡ative.


              THE WエTNESS:       エIeave that        亡O the at亡OrneyS.


          BY MR. GOODELL:


              Q.    Okay. Le V merger Sub,工nc. Who is                亡ha亡?




                                        Veritext Legal Solutions
                                              866 299‑5127
Case 2:19-bk-24804-VZ               Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                         Exhibit 8 Page 17 of 199


 1「



 2        l    Q.      Youhavenoideawho亡ha亡is?




 三l 。ntiisエguess one o‥he                           One Of亡hepurchas￨ng




 言霊三〇請書
 8
      音




      l       negotiatethis′       yOud。n一七knowitis′            S。○○



 9 1∴∴ A                 I nego亡ia上e the business亡erms

10                         Q.   The business terms.      But as far as whose

      音


ll behalf of it didn‑t concern you?



十∴∴ A・ N。・
13        l       Q.   So曲d￨dn't          affec亡anyo=he             terms   of




二三十he ∴‡÷y￨豊ニ, n。t t。 my
 16i          knowledge




 計        and :￨ab￨三塁eCauSe亡hey all have亡he same asse亡S

 19       l       A.   N。,      n。‥ha‥        amaware。f.


 2。           l     。.    Okay      叫us‥rying          to   understandwhyor


 21 l h。WyOu negOtia亡e onbehalf of a companyy。u have n。


 22       l    knowledge        。fwha=heydoorwh〇七heyareつ


 23       l    A.エCan        buy   and   sell   anything     and    negotia亡e


 24十           SOme亡hing.工don            t even have亡O know亡he produc亡


 25                    エim negotiating for.




                                                Veritext Legal Solutions
                                                     866 299‑5127
Case 2:19-bk-24804-VZ           Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                                     Exhibit 8 Page 18 of 199


 1   「￣￣￣￣￣      Q.        How do you know wha亡          亡heir in亡erests are if O3:39:08


 2 1      you don一七           know∴Who they are, Wha亡        they are?               03:39:11


 3                    A.    Their in亡eres亡is money.                                   03:39:11



 4 1             Q.    So tha仁一s∴∴Stric亡Iy,亡ha亡一s                   亡he only   亡hing O3:39:12



              亡ha七    〇〇     COnCerned; is    亡hat i亡?



                 MR. MART工NEZ‥            Vague and ambi9uOuS


 7 1                 THE W工TNESS:     エ      mean, my reSPOnSe refers    亡O mOS亡     03:39:23




 ; l      =S言。霊￨a亡￨OnS ]n亡heend￨tisaboutmoney                                          ∴二



計1∴EニBSole亡                               sgoto￣￣allr￨ght Page :∴



計       th￨SQ。neつSowasSkaddenArpsrepresent￨ngyOu￨n                                          *



計             *芸∴agueandamb￨gu。uS                                                       *;

二十        BYM言GOニs曲Watk￨nS。n,h。。th。rS￨d。 。34。2。



計        Ont∴‡三二三n三re。a￨l                                                          ∴∴三

三」 Lei。n∴霊霊ent￨f￨edw￨tha :∴

 三三l           ∴ニdW∴erg。亡。therih￨Saddr。SS￨n :霊




                                              Veritext Legal Solutions
                                                   866 299‑5127
Case 2:19-bk-24804-VZ               Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                         Exhibit 8 Page 19 of 199




 2 1∴         Q. Okay. Dldy。ueVerreCe￨Veanymail to ○○

 3    i    addressed亡O        yOu      LeEcoGIobal       Group    LTD


 4 1             A・    N〇七    七ha亡      エ   know o王・




 十              * D。y。uknowKur唖
       l   。.    。￨d       y。u   SPeak      w￨亡h      h￨m   r。gard.ng亡h￨S      deal,


                      A.     Yes.
 ○ノ




                      Q.    Jerry Huang?
ュ
0




                      A.     Yes.
ュ
ュ




                      Q.    0kay.
 土
 2




                      MR. MARTエNEZ: Jus亡              for the record, When you
 工
 3




              said Jerry Huang′ i亡is H‑U‑A‑N‑G.
 ⊥
 4




                      MR. G○○DELL:          Okay.
 ュ
 与




                      THE WエTNESS:          Jerry Huang.
 ュ
 6




                BY MR. GOODELL:
 ュ
 7




                      Q.    My ap0109土es?


                      MR. MART工NEZ:          Because there‑s a Wang in         亡his




 22 1                  Q.    Do you know Jia Yeu亡ing‑s nephew Jerry



 2。音         Huan。つ



                      A.     工   d0.



                      Q.    What is your understanding of wha亡                 he does




                                                    Veritext Legal Solutions
                                                         866 299‑5127
Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28              Desc
                                   Exhibit 8 Page 20 of 199


          for Faraday?


              A.      Vice presiden亡         Of capi亡al.



              Q.      What does he do as∴Par七           〇f tha亡    role?          03:41:33



              A.      Capi亡al raise.                                              03:41:36



              Q.      Okay.    Åll right.        Le亡is∴gO tO Page 134.            03:41:37



          Do you see where i亡          says LeEco V LTD and Wins亡On               03:41:43



          Chan9?                                                                  03:41:47



              A.       Uh‑huh.                                                    03:41:47



              Q.      Do you recognize his∴Signa亡ure?                             03:41:48



              A.      工    don‑t know his∴Signa亡ure.                              03:41:51



              Q.      Okay.      Page 136.      This is a let亡er you              03:41:52



          wro亡e to David Lee at Latham              &   Watkins?   No, it's       03:42:04



          no亡.     エim sorry.      There is∴a letter in here′          bu亡   〇〇   03:42:10



          七his is     ‑‑   bu亡    hold on.                                        03:42:15



                       Sir, did this         亡ransac亡ion with Vizio ever          03:42:19



                                                                                  03:43:43
          get consummated?


              A.       ￨t did no亡.                                                03:43:45



              Q.      Why was no亡?                                                03:43:46



              A.      エt was due     七〇       Chinese regula七〇ry issues.          03:43:50



              Q.       Okay.                                                      03:43:55



              A.      To the bes亡       of my knowledge.                          03:44:01



              Q.      Did a LeEco Merger Sub ever sign this                       03:44:02



          documen亡?                                                               03:44:11



              A.       工   don一七    know.                                         03:44:11



                 Q.   Go to the last exhibit page 159.                            03:44:11



                                                                                  Pa9e   79



                                            Veritext Legal Solutions
                                                 866 299‑5127
Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                                   Exhibit 8 Page 21 of 199


                A.    Uh‑huh.                                                      03:44:47



                Q.   This is a let亡er wri亡もen by you, COrreCt?                     03:44:48



                A.    N0.                                                          03:44:50



                Q.   No, l0Ok at         亡he last page.                            03:44:51



                A.   ￨亡's     my   signature.                                      03:44:与3



                Q.   You didn一七           Write it?                                03:44:54



                A.     N0.                                                         03:44:55



                Q.   You just∴signed your name.                Did you read        03:44:与6



          i亡?                                                                      03:44:59



                A.    工'm sure       工    read.                                    03:44:与9



                Q.    0kay.                                                        03:45:01



                A.     ￨     believe that our counsel wrote i亡.                    03:4与:02



                Q.   Okay. Do you not agree with the assertions                    03:45:0与



                                                                                   03:4う:10
          you made in亡his le亡亡er                  亡hat bear your signature?


                A.    ￨      don'亡   remember wha亡        亡his letter is about.    03:45:17



                Q.   工n      亡his let亡er you talk abou亡             LeEco GIobal   03:45:26



          s亡ill wishes        亡O enter into a         コOint venture                03:45:32



          agreement.         so were you ac亡ing on their behalf when               03:45:36


                                                                                   03:4与:39
          you wrote    亡his letter?


                A.   Apparently          s0.                                       03:45:39



                Q.   Okay. You also            亡alk about LeEco, While             03:4う:41



          LeEco is disappointed by the inaccuracies we see                         03:4う:45



          li七七Ie benefi亡.            A亡     the beginning of      亡he letter you   03:45:52



          Say LeEco V LTD, LeEco V Merger Sub.                                     03:45:52



                A.   Clearly this was a let亡er wri亡亡en by                          03:4与:56



                                                                                   Page   80



                                            Veritext Legal Solutions
                                                   866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                  Desc
                                       Exhibit 8 Page 22 of 199


 1「             counsel.


 2    l   Q.    Righ七・        Soyou     were     Writing      this    let亡er       on    03:46:00



                                                                                         03:46:03



 三I beha∴霊誓言言霊:e三二ny.                                                                    03:46:03



 5    l   THE       WエTNESS:エS￨gned            wha,   。。unSel        presented      me   03:46:07



 61亡。Si9n・                                                                               03:46:09



 7l       BYMR・GOODELL.                                                                  03:46:09



                                                                                         0⊃:46:09
 8十∴∴ Q. Do you亡ake issue with the contents of the

 9星           1e亡亡er?
                                                                                         03:46:11


                                                                                         03:46:11
10        l    A.エdonitknow


                                                                                         03:46:12
11                     Q.   Okay. Bu亡      you signed it?


                                                                                         03:46:14
12』∴                 A. Idid.

13十∴ 。. An。 y。u neV。r inf。rm。。 anyone af亡er you                                          03:46:14


                                                                                         03:46:17
14    l   s￨gned       i亡曲anything             was    ￨naCCurate?


                                                                                         03:46:20
15    l   MR・        MARTENEZ:     Pu曲g        aside    any   c。nVerSations


                                                                                         03:46:22
16    l       you   hadwi亡h       ‑‑


                                                                                         03:46:24
17    l   THE       WITNESS:      C。unSel′        Skadden      Arps?


18        l    Wha亡abou亡it                                                               03:46:27


                                                                                         03:46:29
 19                  BY MR. GOODELL:


                                                                                         03:46:29
                       Q.   Did   you   ever   inform   anyone   at   Vizio   or


                anyone′      the recipient of this le亡ter′            that any亡hing      03:46:30



                                                                                         03:46:32



 三三十n亡∴三亡霊二三三二∴ anyth￨ng WaS                                                             03:46:34


      音
                                                                                         03:46;36



 25 l          。. Si旺ng h。r。 t。day d。 y。u 。。n亡end亡hat                                    03:46;36



                                                                                          Pa9e   81



                                                Veritext Legal Solutions
                                                      866 299‑5127
Case 2:19-bk-24804-VZ           Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                Desc
                                     Exhibit 8 Page 23 of 199


          any亡hing was inaccurate in this le亡ter?


              A.    エ     don一七      know if     亡hings were accura亡e or n〇七



          accurate.



              Q.    Okay.        You can read it and you can             亡ell me


          if you think it's inaccurate.


              A.     As     工    mentioned before   エ   don‑t   ○○   エ



          negotia亡e the things,工             don't know who      工   was



          negotia亡ing for.



              Q.    So your answer here is sit亡ing here today,


          you donIt want to change any亡hing you wro亡e in this


          le七七er?



              A.        エ       Can‑t determine whether it's fac亡ual or



          not factual.


              Q.    But you don‑t have any knowledge of i亡                      no亡


          being factual?


              A.    エ     Can     亡es亡ify to the fac亡S Of the ac亡ual                  03:47:11



          CaSe, nOt like         亡he plain亡iffs or        亡he defendants.             03:47:14



              Q.    So      ‑‑    but you章re not, yOu're no亡             Saying you   03:47:18



          did not ac亡        On behalf of these o亡her en亡i亡ies?                       03:47;21



              A.    ￨im n〇七        Saying    ○○     エim no亡      affirming or         03:47:2与



          denying that      エ     did.                                                03:47:28



              Q.    Then i亡         also has your address of           亡he            03:47:29



          Subゴect property′          Nor亡h Firs亡        Street′    San Jose.          03:47:38



                        Do you see       亡ha亡?                                        03:47:42


              A○        ○kay.                                                         03:47:44



                                                                                      Pa9e   82



                                            Veritext Legal Solutions
                                                  866 299‑5127
Case 2:19-bk-24804-VZ                Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28          Desc
                                          Exhibit 8 Page 24 of 199


 1    l    Q.      Y。u     lis亡edthis       in亡his        address.       Didyou     03:47:44



                                                                                    03:47:46



 三十endA亡h￨S∴三三㌔。三二yOu ma… ou亡                                                       03:47;48



 4し                 Q    Okay                                                       03:47:50



                                                                                    03:47:うら



 三上。。二,anyA二am ￨ supposed亡O Put my home address on                                  03:47:与7



 7    l       Q   That‑s      n。t    What   ‑‑   d。Whatevery。uWant                  03:47:58



 8    l    I‑masking亡heques亡i。nS.                S。   ○○    bu亡youlisted亡he
                                                                                    03:48:00



 9 i proper亡y at issue in this case on亡his le亡ter a亡∴亡he                            03:48:03



lOi       b〇七亡Om●                                                                   03:48:07


                                                                                    03:48:07



                                                                                    03:48:08
12    l    Q.      。kay.   。id   y。u     frequently     s。nd    。u亡Ie亡亡ers


                   wi亡h亡he property a亡issue in亡his case a亡               the        03:48:17


                                                                                    03:48:19
14    [        bottom    or   on亡here?



15l           A・        N。・                                                         03:48:20



16        国∴∴∴∴〇・             Huh?                                                  03:48;21



                                                                                    03:48:21
17l           A・        N〇・


18 1∴∴∴ Q. N〇・ [s∴亡his∴亡he only le亡亡er you sen亡Ou亡                                  03:48:22


                                                                                    03:48:2与
 19   l       Wl亡h亡ha亡address?


                                                                                    03:48:26

 当                A To thebes亡Ofmyknow工edge
                                                                                    03:48:27
 21       l    Q        Now′    doyouknowifLeEcoVLtd●                    LeV


                                                                                    03:48:37
 22 l Merger Sub′ LeEco Global Group all operated ou亡Of


 23       十∴∴∴亡his North First Stree亡′            PrOPerty?                         03:48:40
      音




 24        i       A.   Idono亡know.
                                                                                    03:48:42



 25 ,                    Q.   Okay. Basically you亡Old亡O jus亡Write              ‑‑
                                                                                    03:48:43



                                                                                     Pa9e   83



                                              Veritext Legal Solutions
                                                      866 299‑5127
Case 2:19-bk-24804-VZ           Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                        Desc
                                     Exhibit 8 Page 25 of 199


          亡Old        亡O Sign      亡he le亡亡er and you signed i亡?


                 A.     工    d土d    ‑‑



                 Q.    エS tha亡           how it wen亡?


                 MR. MART￨NEZ:            No, nO, nO.       Tha亡implica亡es a



          Privileged communication, SO             エ       move to strike tha七・


                 MR. G○○DELL:            The s亡a亡emen仁一s made for the


          record.


                 MR. MART工NEZ:            Yeah, bu亡        you asked a question


          亡ha亡         亡riggered an a亡亡Orney/clien亡             Privilege


          COmmunica亡ions.



          BY MR. GOODELL:


                 Q.     All righ亡.         Le亡is go ahead and mark               亡his.


                         (The document referred            七〇   WaS marked by           亡he


          repor亡er as Exhibi亡∴32                for identifica亡ion.)



                 THE W工TNESS:            So I‑m looking a亡          亡his, Wha亡is              03:49:33



          亡his′        亡he    亡ermina亡ion agreemen亡         and i亡    SayS   ○○               03:49:3与



          BY MR.      G○○DELL:                                                                03:49:37



                 Q.     Okay.                                                                 03:49:37



                 A.     工t says,亡he          亡ermina亡ion agreemen亡               SayS         03:49:38



          COrreSPOndence        七〇       be sen亡   亡O Beiゴing.                                03:49:41



                 Q.      Yeah.                                                                03:49:44



                 A.      So i亡Iooks       亡O me, and   エ    donl亡    ○○      エ   don一七        03:49:4与



          know that          亡his le亡ter should have been addressed                           03:49:48



          from        亡he Bei]￨ng address.                                                    03:49:与0



                 Q.     Okay.      ￨s    亡ha亡    your exper亡         ￨ega￨   opinion?         03:49:与4



                                                                                              Pa9e   84



                                              Veritext Legal Solutions
                                                   866 299‑5127
Case 2:19-bk-24804-VZ       Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28      Desc
                                 Exhibit 8 Page 26 of 199




 三i ∴霊nO芸三㌔。
 3            BY MR. GOODELL:


               Q.     Okay. So wha亡's your basis for saying




 吉宗h誓書三s三剛
 8 1∴ Q. Okay. Bu亡yousen=h￨S le七七erand￨亡had

 9           the address on itI SO Why did you do      亡hat       亡hen?


r。    I   A.工d￨dnl亡PrePare亡h￨S            le七七er・


11               Q.      You sen亡i亡.   Did you read i亡      before you




計     S￨gn∵ 。h。。ked f。r亡h。 detalls ab。u‥he 。aSe



計。XPl三￨n=m二三二塁∴en
.6 l th。,￨me。。m。S. 。kay. S。l。亡,sg。。n亡。亡hen。X,




二十        eXh￨∴ART[NEZ Th￨S ￨S all 。n。 d。。umen亡

19 l THE WITNESS: The merger document.




計 BYM∵三㌔ s。。n曲d。。umen亡b。f。r。つ

計∵言。h∴ th￨S d。。um。n亡つ
24 1∴∴       A.エt‑s∴亡he merger agreement wi亡h Vizio・

 25                 Q.    You mean buying among LeEco V Ltd., Le V




                                                                                 ̲̲臆」̲臆臆「」




                                       Veritext Legal Solutions
                                            866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28             Desc
                                       Exhibit 8 Page 27 of 199


                                                                                     03:51:48



 二十rg∴∴三三;三                                                                          03:う1:50



 3 1              Q.       Do you dispu亡e    亡ha七    七ha亡    agreemen亡     WaS       03:与1:与1



 4                en亡ered in亡O be亡Ween those en亡i亡ies?                               03:与1:54



                      A.    工   do n〇七   dispute i七〇                                 03:51:56



                      Q.     Okay. And you nego亡iated this agreement?                03:51:与7



 7l         A         Idid                                                           03:51:与9



  8 1∴∴ Q. Okay. H。W Iong did you spend nego亡ia亡￨ng                                  03:与2:00



                                                                                     03:52:10



l: l旺s二三㌔urorf￨VemOn亡hs                                                              03:与2:12



 ll    Q.       All   righ亡.        Le亡,s      go   to   page   13.       So   did   0う:与2:16



                                                                                     03:与2:24



二三仁書。霊二塁三豊詰〇                                                                         03:与2:27



                                                                                     03:52:29



 二十∵r9∴                                                                              03:52:31



 16十∴            Q・ Didanyoned。tha亡?                                                 03:ら2:31



 17 ,                 MR. MARTエNEZ:         Calls for specula亡ion.                   03:与2:33



 18     l   THE.WエTNESSエd。n‑t                   kn。W                                 03:52:34


                                                                                     03:与2:3与



 2。 l       。. 。￨。 Vizi。 aSk f。r any 。‥h。.r finan。ials                               03:52:35



 21十s par亡。‥hlSつ                                                                     03:52:39


                                                                                     03:52:39




 計          言霊e三a二〇‑men亡￨。n。d。nPag。14                                                03:52:40


                                                                                     03:与2:与8


 十      七alks abou亡acIosingeffec亡￨Ve亡￨me                                  Did曲ever
 25              ○○Cur?                                                              03:与3:00



                                                                                     Pa9e   86

       」臆̲「̲          ‑一



                                               Veritext Legal Solutions
                                                    866 299‑5127
Case 2:19-bk-24804-VZ            Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                           Desc
                                      Exhibit 8 Page 28 of 199


                 A.     Page 14        where?        Closing da亡e?            エ    mean,亡he



          merger was never consumma亡ed.



                 Q.     Okay.        So page 16           says Merger Sub?


                 A.     Okay.



                 Q.     S〇      七hen i亡           says    ‑‑     What is merger, Wha亡


          does     亡his refer          亡○, Merger Sub?                                            03:与3:25



                 A.         I do no亡           recall.



                 Q.     Was LE V Merger Sub, WaS tha亡                        en亡i亡y               誓言:星

                                                                                                  ∵口
          Crea亡ed       コust for            亡his merger?


                 Å、     エ    don一七   recall.



                 Q.     And incorpora亡ion.


                            Do you know who              亡he officers of Le V Merger              蓋満目 子          音




          Sub, ￨nc., Were?


                 A.     工       do n〇七.
                                                                                                  田園
                                                                                                  03:う3:49      音
                  Q.    Do you know when i亡                    WaS incorpora亡ed?


                  A̲        エ   do n〇七.                                                           ‑二二
                  Q.    Let's go to page                 55.         Well, it‑s   43, but


          Exhibi亡        A page       55.                                                         03:与4:37       国



                  A.        Uh「huh.                                                               o3:与4:41音




                  Q.    You     see      4.10      (a)?                                           O3:与4:41



                  A.        Uh‑huh.                                                               o3:与4:47       l

                                                                                                                     音




                  Q.    工t says          亡hat buyer delivered                 亡O the company      O3:与4:48



          亡rue and correct copies of the executed equi亡y                                          O3:与4:52      冒




                                                                                                  ∴詰
          commitmen亡Iet亡er from Leshi H01dings, Shenzen


          Leshi        ○○    エim no亡        going    七〇        Say    亡he whole name   ○○   and



                                                                                                  Pa9e   87
                                                                                                  喜一̲」


                                                    Veritext Legal Solutions
                                                          866 299‑5127
Case 2:19-bk-24804-VZ            Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                 Desc
                                      Exhibit 8 Page 29 of 199


          亡w0    O亡her en亡i亡ies?



                 A.   Okay.



                 Q.   So does∴亡ha亡               refresh your recollec亡ion


          Leshi Holdings∴PrOVided an equi亡y commi亡men亡Ie七七er



          as∴Par七         〇f this transac亡ion?


                 A.   エ    don一七         recall wha亡      they did.



                 Q.   Okay.       But do you dispute        亡ha亡      亡ha七


          〇CCurred af亡er l○○king at this document?


                 A.    ￨f i亡's in          亡he documen亡         工   assume i亡   to be



          亡ru.



                 Q.   0kay.                                                             03:うら:22



                 Q.   Did you do any o亡her deals∴亡ha亡invoIve                            03:うら:27



          Leshi H01dings?                                                               03:55:33



                 A.    N〇七        七hat    エ      am aware of.                           03:55:34



                 Q.   Do you know wha亡               Leshi Ho工dings'        business    03:55:36



          i答?                                                                           03:5与:38



                 A.       N0.                                                           03:与5:38



                 Q.   Have you seen their financial informa亡ion?                        03:55:39



                 A.       N0.                                                           03:うら:44



                 Q.   Do you know anything about                    亡heir financia￨     03:55:45



          informa亡ion?                                                                  03:55:47


                 A.       N0.                                                           03:55:47



                 Q.   Do you know if i仁一s any different than                            03:55:48



          Le Technology?                                                                03:与5:52



                 A.    工        donl亡    know.                                          03:5与:52



                                                                                        Pa9e   88



                                                 Veritext Legal Solutions
                                                      866 299‑5127
Case 2:19-bk-24804-VZ             Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                       Exhibit 8 Page 30 of 199


  1「             Q.       Do you know who previously             亡he director


  2、      Wa答?



                 A.       工    do n〇七.



  …星             Q.       Do you know if YT was            亡he direc亡Or?


  与!             A.       エ    do n〇七     know.



                  Q.      Do you know wha亡           YT s亡ands for?


  ;星             A.       Yeuting.



  8               Q.      Yeah.     What is your unders亡anding of his


  9       Curren亡          role at Faraday?



 10               A.      エ    think he‑s the presiden亡          Or CEO.     ￨   don   亡



 11       know.       エ    don一亡      know his     亡i亡Ie.



 12               Q.      Okay.   エ     亡hink tha仁一s all          工    have. And you


 13       will get a copy of the transcript. Youill ge亡                           a



 14       chance       七〇       make changes      七〇 it.    工f you do′ i亡        Can



 15       impact your credibili亡y and                  エ    Can COmmen亡      On亡hem a亡


 16       亡rial or further proceedings in                   亡his case・


 17               A.      Okay.



 18               MR. MART工NEZ: All righ七・                    Weire off the record.



 19               THE VエDEOGRAPHER:               We‑re off    亡he record at


 20       4:02 p.m. and this concludes today‑s∴亡estimony given



 21       by Charles Hsieh. The                   亡Otal number of media units


 22       used was            亡hree and i亡         Wi11 be retained by Veritex亡.


 23               (The deposition was concluded at                 4:02      p.m. )



 24



 2与




                                                  Veritext Legal Solutions
                                                       866 299‑5127
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                               Exhibit 8 Page 31 of 199


1              工′         CHARLES HSエEH, do hereby declare under

2         penalty of per]ury that                 エ     have read亡he foregoing

3         亡ranscr￨P亡;亡ha亡                エ     have made any correc亡ions as


4         appear no亡ed/ in ink                  ini正aled by me, Or a亡亡ached

 ら        here亡O;亡hat my          亡es亡imony as con亡ained herein′                      aS


 6        correc亡ed, is         亡rue and correct.


 7             Execu亡ed   亡his day of                       ,


 8        2019, a亡                                                 ′   California.


 9



10


11


12                        SエGNATURE OF THE WエTNESS


13


14


15


16


17


18



園
田
22


23


24


25



                                                                               Page   94


                                        Veritext Legal Solutions
                                             866 299‑5127
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28              Desc
                               Exhibit 8 Page 32 of 199


 1                              C E R T     工    F   エ     C A T E



 2        STATE OF CALエFORN工A         ) ss


 3                                      )




 4        COUNTY OF LOS ANGEL日S)


 5



 6             ￨, SHAWNA HエGG￨NS′             Cer亡ified Shorthand Reporter No.


 7        10646    for    亡he S亡ate of California, do hereby cer亡ify:


 8             Tha亡      亡he foregoing deposi亡ion was∴亡aken before me at


 9        亡he time and place       亡herein se亡             forth′     at Which time the


10        wi亡ness was pu亡         under oath by me;


11             That      亡he tes亡imony of            亡he wi亡ness and all objections


12        made a亡        the time of the examina亡ion were recorded


13        stenographically by me′               Were亡hereaf亡er transCribed by me


14        by means of computer and亡he foregoing is a true record


15        o王   same.


16             工       further certify亡ha亡            エ    am neither counsel for nor


17        related to any par亡y亡O Said action′                        nOr in any way


18        interested in the outcome             亡hereof.


19             工N W￨TNESS WHEREOF,エ              have subscribed my name            亡his


20        22nd day of May       2019.


21


22


23


24             SHAWNA HエGGエNS


 2与            CSR N0. 10646


                                                                             Pa9e    9与


                                   Veritext Legal Solutions
                                            866 299‑5127
                Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28         Desc
                                                   Exhibit 8 Page 33 of 199
                ase 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 Fiied O9/05/17      Page l of8     PaLge lD #:659




                 JeffK. Joyner (SBN CA 180485)
                 jのノn e互@g脇w. c om                                                     Exhibit 30
                 Daniel J. Tyukody (SBN CA 123323)                                        5/,俄O19
                                                                                       S. Higgjns, CSR
                 少uあゆ̀喝皆宛w・ COm
                 GREENBERG TRAURIG, LLP
                 1840 Century Park East, Suite 1900
                 Los Angeles, Califomia 90067‑2121
                 Telephone: 3 10.586.7700
                 Facsimile: 310.586.7800


                 Attomeys for Defendant
                 LeECO V. LTD.




                                              UNITED STATES DISTRICT COURT

                                      FOR THE CENTRAL DISTRICT OF CALIFORNTA


                 VIZIO, INC., a Califomia corporation,        CASE NO. 8:17‑CV‑01 175‑DOC‑JDE
           15

           16            Plaintifi;                           DECLARATION OF CHARLES
                                                              HSIEH IN SUPPORT OF
           17
                                                              DEFENDANT LeECO V. LTD.タS
           18                                                 REPLY IN SUPPORT OF ITS
                 LeECO V. LTD., an eXemPted company           MOTION TO SET ASIDE ENTRY OF
           19
                 With limited liability incorporated under    D EFAULT
           20    the laws ofthe Cayman Islands; LeECO
                 GLOBAL HOLDENG LTD., a/k/a LE                [碑led concurren砂14,脇Rq砂;
           21
                 GLOBAL GROUP LTD., a COrPOration             Declaration〆JJanming Gao,・ and
           22    Organized and existing under the laws of     Declaration qfA blikim A blimit]
                 the People       s Republic of China; and
           23
                 DOES l through lO,                           Date:      September 18, 2017
           24                                                 Time:       8:30 a.m.

                         Defendants.                          Courtroom: 9D
           25

           26                                                 JUDGE: Hon. David O. Carter

           27

、」・・・ 28
                                                                                CASE NO. 8:17‑CV‑01 175"DOC・JDE
                      DECLARATION OF CHARLES HS肥H I/S/O DEFENDANT LeECO V, LTD.                S REPLY TO
                                             MOTION TO SET ASIDE ENTRY OF DEFAULT
                 LA 133195625v5


                                                                                                                  秘
        Case 2:19-bk-24804-VZ               Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28             Desc
                                                 Exhibit 8 Page 34 of 199
            e 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 Filed O9/05/17               Page 2 of 8    Page lD #:660




        1             I, Charles Hsieh, declare as follows:

        2             1.       I have personal knowledge ofthe facts set forth in this Declaration and, if

        3   Called upon as a wimess, I could and would testify competently to the facts as set forth

        4   below.

        5             2.       I am the Director of Coxporate Finance & Development of Le TechnoIogy,

        6   Inc. I was a principal negotiator for LeEco GIobal Group, Ltd., (         GIobal Group   ), Which


        7   OWned LeEco V. Ltd., Which was the vehicle through which a proposed merger with

        8   Vizio, Inc. (          Vizio    ) was to be accomplished. Both GIobal Group (sued as LeEco GIobal


        9   Holding Ltd.) and LeEco V. Ltd. are Defchdants in a case filed by Vizio that is before this

       10   Court. (For stylistic convenience I will refer to both Defendants in the singul孤as

             LeEco.        )
       脚

       12             3・ I was aprimary point ofcontact on the LeEco side with respect to both the


       13   Merger Agreement dated as ofJuly 6, 20 1 6 (a true and correct copy ofwhich (excepting

       14   its voluminous exhibits) is a請ached hereto as Exhibit A)クand the Framework, Termination
日嗣
       15   and Mutual General Release Agreement (the             Framework Agreement    ) dated as ofApri1


       16   5, 2017 (a true and correct copy ofwhich is attached hereto as Exhibit B) that are at issue

       17   in Vizio       s lawsuit.


       18             4. In that capacity I had extensive communications with the persons at Vizio

       19   who negotiated these Agreements on the Vizio side, Principally consisting ofVizio,s

       20   President Ben Wong (Who submitted a Declaration in support of Vizio          s Otyiection to


       21   LeEco,s Motion for Relie旺om Entry ofDefaultタSOme POrtions ofwhich I will address


       22   below), K山rt Binder who is Vizio           s ChiefFinancial O餓cer, and Jerry Huang, Who is


       23   Vizio,s General Counsel.

                      5.       While LeEco is not well known in the United States, it is in Chinaつand is
       24

       25   often referred to in the financial pres as the ̀Netflix of China." LeEco controIs or has

       26   access to substantial entertainment content that can be delivered to television devices,

       27   which are becommg mCreaSingly sophisticated and acqulrlng Capabilities and

       28   programming that make them more like personal computing devices. The original vision
¥、、ノ
                DECLARATION OF CHARLES HSI扇面s/O DEFENDANT L。ECO V. L面寺請帝京ì6￣￣￣‑
                                           MOTION TO SET ASIDE ENTRY OF DEFAULT
      Case 2:19-bk-24804-VZ           Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                  Desc
                                           Exhibit 8 Page 35 of 199
          e 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 Filed O9IO5/17              Page 3 of8     Page iD #:661




          for the merger was to combine Vizio,s hardware capabilities with LeEco          s software and

      2   COntent Capabilities and have the combined entity penetrate and gain substantial market

      3   Share in China, Where LeEco is a we皿ecognized brand, and in the United States, Where


      4   Vizio is a well‑reCOgnized brand.

      5           6.   In dra餓ng the Merger Agreement, both parties were aware ofthe fact that


      6   Various U.S. and Chinese govemment approvals would be required in order to

      7   COnSummate the merger, including Overseas Direct血vestment (̀̀ODI             ) approval from the


      8   People,s Republic of China (      PRC    ). Despite diligent e旅所spaming several months, the


      9   merger did not receive approval from the Chinese govemment.

     10           7.   Pursuant to Section 9.1(e) ofthe Merger Agreement,血e Agreement can be


     聞    terminated without penalty to either party if a負Govemment Entity," defined to include the


     12   PRC, PreVented it from occurring. An exception is ifthe lack of approval occurred
          バprimarily" because ofLeEco      s召failure to have su鮪cient cash on hand, tOgether with
     13

     14   Committed Financing to consummate the Merger.
(つ
     15           8.   During this time period the PRC was instituting increasingly strict currency


     16   controIs and was denying ODI      s for substantial mergers that were deemed to be not


     17   strategic to China    s national interests. Vizio took the position that the failure to receive


     18   PRC approval was the result ofLeEco supposedly lacking adequate financing? whereas

          LeEco,s position, aS articulated in its attomey     s letter ofJanuary 6   2017 to Vizio   s
     19

     20   attomeys, WaS that Vizio did have adequate financing in place and that the PRC         s denial


     21   was not the fault ofLeEco. A true and correct copy ofthat le請er i attached as Exhibit C


     22   hereto.

                  9・     The parties agreed to extend the Temination Date ofthe Merger Agreement
     23

     24   to Apri1 6, 2017 to allow for additional efforts to obtain PRC approval. However, Prior to

     25   that date, Vizio terminated the Merger Agreement pursuant to Kurt Binder,s letter of

     26   March 30, 20 17 which asserted that the Merger Agreement was being teminated due to
          LeEco     s alleged lack of adequate financing (the ̀̀Termination Letter     )・ (A copy ofthe
     27

     28
                                                          2                    CASE NO. 8:17‑CV‑Ol 175‑DOC‑JDE

              DECLARATION OF CHARLES HSIEH I/S/O DEFENDANT LeECO V. LTD.                   S REPLY TO
                                    MOTION TO SET ASIDE ENTRY OF DEFAULT
      Case 2:19-bk-24804-VZ        Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                  Desc
                                        Exhibit 8 Page 36 of 199
          e 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 Filed O9/05/17           Page 4 of 8     Page ID #:662




      1   Temination Letter was attached as Exhibit 4 to the Declaration ofWi11iam Wang, Vizio            s


      2   Chairman and CEO.)

      3          10. Even before the Termination Le請er was sent, the pafties had been discussmg


      4   their views about whether the failure ofthe merger was the result ofLeEco allegedly not

      5   having adequate financing in place, Or Whether it was the l.eSult of China    s increasingly


      6   restrictive currency controls. Vizio took the initial position that LeEco   s liability was the


      7   餌l $ 100 million Buyer Termination Fee referenced in the Merger Agreement, Whereas


      8   LeEco took the position that its liability was zero because it had adequate financlng m

      9   Place and the PRC   s denial was the result of exogenous factors having to do with China       s

     10   increasingly restrictive policies regarding currency flows out of China.

     聞           1 1. The parties recognized that it would be d珊cult and protracted to resoIve this


     12   dispute which gave rise to negotiations that resulted in the Framework Agreement. I was

     13   the primary negotiator ofthe Framework Agreement on the LeEco side, and Mr. Wong

     14   WaS my Primary counteapart on the Vizio side. To a lesser degree       Messrs. Binder and


     聞    Huang were also my points of contact on the Vizio side.

     16          12. There were numerous iterations ofthe deal points that would eventually

     17   result in the Framework Agreement. While not every exchange of drafts is equally

     18   relevant, a COuPle of the points proposed by each side that were r早jected by the other side


     19   are useful in understanding what the parties intended in creating what became the final,

     20   exeouted version of the Framework Agreement.

                 13. My initial proposal to Mr・ Wong would have required that the parties reach
     21

     22   agreement on a11 ofthe agreements being contemplated before Vizio would receive any of

     23   the氏ind§ held in escrow. That was unacceptable to Mr. Wong as it was conceivわle血at


     24   the parties might not come to agreement on some or all ofthose proposed agreements in

          any form・ For his part, Mr・ Wong made an early proposal that was completely
     25

     26   unacceptable to LeEco, namely that LeEco would not receive a full release of all claims

          under the Merger Agreement until a‑11 ofthe other coritemplated agreementsタincluding the
     27
          agreement on the fomation ofajoint venture in China (the        China JV    ) were reached.
     28
                                                        3                      CASENO. 8:17‑CV‑01 175‑DOC‑JDE
しノ
              DECLARATION OF CHARLES HS肥H I/S/O DEFENDANT LeECO V. LTD,                  S REPLY TO
                                  MOTION TO SET ASIDE ENTRY OF DEFAULT
      Case 2:19-bk-24804-VZ        Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                   Desc
                                        Exhibit 8 Page 37 of 199
          e 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 FiIed O9/05I17            Page 5 of8     Page ID #:663




      1   For the same reason‑What happens if those agreements are not reached一也at was


      2   unacceptable to LeEco・ Throughout the negotiations, Vizio was intently focused on


      3   repeiving all (and later the m袖vrfty) ofthe funds held in escrow, and LeEco was focused


      4   on obtaining an immediate, full and complete release upon payment of whatever amount

      5   LeEco would eventua11y agree to pay.

      6         14.   The Framewock Agreement that the parties eventually signed gave LeEco a


      7   餌I unconditional release for all claims that potentially could have been brought under the


      8   Merger Agreement upon the payment to Vizio of $40 million dollars held in escrow

      9   (Vizio having r匂ected LeEco,s attempts to limit that payment to $20 million, and LeEco

     10   having r句ected Vizio   s attempts to receive the蝕l $50 million held in escrow)・ It then


     劃    conditioned payment ofthe remaining $ 10 mi11ion held in escrow upon the signing ofthe

     12   China JV. From LeEco,s point ofview, COnditioning the release of血e $10 million


     13   remalnmg m eSCrOW uPOn the signing of the China JV created an important incentive to

     14   keep Vizio engaged.
〔つ   15         15. I have rea‑d Mr・ Wong    s Declaration in support ofVizio      s opposition brief


     16   and take issue with numerous contentions made therein・ In particular, it is simply not true


     17   (as referenced in paragraph 1 5 ofMr. Wong   s Declaration) that I ̀中Omised and stated         to


     18   Mr. Wong that ifthe parties teminated the Merger Agreement on a mutual consent basis

     19   that LeEco would   (b) cause the remaining $ 10 million ofthe Buyer Termination Fee


     20   Deposit to be released from escrow to VIZIO upon /he earlier〆￣45 days or the execution


     21   of a distribution agreement for the China JV.       (Emphasis added・) That is not what I said


     22   and that is not what the Framework Agreement says. The Framework Agreement

     23   conditions the payment ofthe remaining $ 10 million in escrow upon the signing ofthe

     24   China JV and nothing else. From the begiming we each recognized that we were leaving

          a number of contingencies relating to the China JV open to further negotiations        and it was
     25
          conceivable that despite good faith e節orts it might not be possible to reach ngreement on
     26

          all ofthose terms. This is exemp輯ed by a change proposed by Vizio, and accepted by
     27

     28   LeEco, Which changed the proposed tems of Section 2.2.3 ofthe Framework Agreement
                                                          4                   CASE NO. 8:17‑CV‑O1 175‑DOC‑JDE

              DECLARATION OF CHARLES HSIEH I/S/O DEFENDANT LeECO V. LTD.,S REPLY TO
                              MOTION TO SET ASIDE ENTRY OF DEFAULT
        Case 2:19-bk-24804-VZ          Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                       Desc
                                            Exhibit 8 Page 38 of 199
            e 8:17‑CV‑01175‑DOC‑JDE Document 26‑1 Fiied O9/05/17                Page 6 of8       Page lD #:664




了、、、
        1   from     The Company and Buyer sha11 come fo an agreement on prlCmg On a Per uSer佃er

        2   television basis     to    The Company and Buyer shall J?egOtiate Zn good華脇on pricing on a


        3   Per uSe咋er television basis.         (A true and correct copy ofMr. Huang     s Apri1 4, 2017

        4   email to me, With an attached redline prepared by Vizio showing this proposed change

        5   (Which was accepted by LeEco), is attached hereto as Exhibit D).

        6           16.   The Framework Agreement deliberately did not condition the release LeEco


        7   received from all claims potentially available under the Merger Agreement upon the

        8   signing ofthe China JV, just as it did not condition Vizio         s receipt of $40 million.‑Which


        9   LeEco believed was not actually owed under the Merger Agreement‑uPOn血e signing of


       10   the China JV. We were care餌to require only that the parties          negotiate in good fa・ith and


       肌    use reasonal)le e餓〕rts" (Framework Agreement § 3. 1) because we recognized that many


       12   complications could arise in comection with a venture ofthat magnitude.

       13           17. We also agreed in the Framework Agreement that the parties were

       14   terminating the Merger Agreement pursuant to Section 9, 1(a) which is the mutual walk
圏      15   away, and agreed that the parties would issue ajoint press release stating that the Merger

       16   Agreement was being terminated αdue to the failure to obtain PRC regulatory approvals."


       17   Framework Agreement § 5.1. Attached hereto as Exhibit E is a true and correct copy of


       18   the joint press release that cites     regulatory headwinds     as the reason for the termination.


       19           l・8. Sections 2 and 3 ofthe Framework Agreement call for LeEco and Vizio to


       20   make certain of their respective proprietary software/hardware packages compatible with

       21   and available to each other. In LeEco     s case, this invoIved something called C       Le App,


       22   which facilitates the delivery of LeEco     s proprietary entertainment content・ In Vizio,s


            case it invoIved a technoIogy called       Inscape Data,      which tracks viewers    use oftheir
       23

       24   televisions. While Vizio has gotten into some legal trouble in the United States for
            alleged nondiscIosure oHnscape Data       s infomation gathering feature ○○ What some have
       25
            characterized as a kind ofαspyware,, ‑‑ it was contemplated that with proper discIosure to
       26

            consumel.Sクand if in compliance with local laws, this was a potentially very valuable tool
       27
            that might be able to be monetized by the China JV. It is my understanding that LeEco               s
       28
¥/l                                                          5                      CASENO. 8:17‑CV‑01 175"DOC‑JDE

                   DECLARATION OF CHARLES HSIEH I/S/O DEFENDANT LeECO V. LTD.                    S REPLY TO
                                      MOTION TO SET ASIDE ENTRY OF DEFAULT
                Case 2:19-bk-24804-VZ         Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28              Desc
                                                   Exhibit 8 Page 39 of 199
                  e 8:17‑CV‑01175‑DOC‑JDE Document26‑1 Filed O9/05/17             Page 7 0f8    Page lD #:665




            1     engineers did meet with their counterparts at Vizio and reached agreements that helped

           2      facilitate that exchange.

           3             19. Following my negotiations with Mr. Wong and after the Framework
           4      Agreement   s signing, my COntaCt With Mr・ Wong largely came to an end, eVen though I


           5      had been LeEco・s primary poiut ofcontact with Vizio・ I am particularly troubled by Mr..


           6      Wong,s assertions in his Declaration that he had communications with LeEco persomel in
           7      China that were not retumed, Since I could have and would have facilitated the resolution

            8     of various issues that arose・ In particular, the period after the signing ofthe Framework


           9      Agreement was a very busy period for LeEco persomel in China with the Company going

           10     through a significant business reorganization'

           剛             20. Following receipt ofMr. Huang       s letter ofJune 9   2017血at purportedly


           12     teminated the Framework Agreement, and that attempted to revive the tems of the

           13     Merger Agreement that we had unequlVOCally settled, I had a conversation with Mr. Wong

           14     where I reiterated LeEco     s desire to reach agreemeut on a11 the terms required to form the
園田
¥      /

           15     China JV. This desire is also referenced in my letter ofJune 22? 2017 to Messrs. Binder

           16     and Huang, a true and correct copy ofwhich is attached hereto as Exhibit F' As I said in

           17     that letter,   LeEco GIobal still wishes to enter into ajoint venture ngreeme血as


           18     contemplated by the Framework Agreemeut and is ready        Willing and able to negotiate


           19     such agreement with VIZIO・,, I then emphasized the fact that Vizio should use負me as the


           20     point of contact,, because I felt that given the relationship that I had developed with Vizio

           21     over months of almost constant contact        Particularly with Mr. Wong, and my knowledge


           22     ofthe good faith and intentions ofpeople on the LeEco side, the issues remalnlng On the

           23     formation ofthe China JV could be resoIved. I also emphasized that point to Mr. Wong in
                  my June 13) 2017 conversation with him        but Mr' Wong said that Vizio was no longer
           24

                  iuterested in pursuing the China JV. Nonetheless, Mr・ Wong asserted that Vizio wanted to
           25
                  be paid the remaining $10 m皿on si血g in escrow, Which I said was not consistent with
           26

           27

           28
¥、 ・              一一面。再出瓦E軸IEH読。EFEN。ANT L。蒜詣B三認諾嵩‑                                                         P里
                                              MOTION TO SET ASIDE ENTRY OF DEFAULT
            Case 2:19-bk-24804-VZ       Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28                Desc
                                             Exhibit 8 Page 40 of 199
                e 8:17‑CV置01175‑DOC‑JDE Document 26‑1 F=ed O9/05/17            Page 8 0f8   Page ID #:666




            1          工declare under penalty ofpeIiury under the laws ofthe United States ofAmerica


            2   that the foregoing is true and correct. Executed this 5th day ofSeptember 2017, at

            3   Tarzana, Califomia.

            4


            5                                          墨竪窟葱霜
            6                                           Charles Hsieh

            7


            8


            9


           10

           劃

           12

           13

           14
(   ̲̲¥)
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                            7                    CA§E NO. 8;17"CV‑01 175‑DOC‑JDE

                    DECLARATION OF CHARLES HSIEH I/S/O DEFENDAN干L料co v. LTD:    S REPLY T6￣￣￣￣￣ ￣￣ ￣￣
                                       MOTION TO SET ASIDE ENTRY OF DEFAULT
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                                Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document          41 of09/05/17
                                            -3 Filed   199     Page 1 of 43 Page ID #:783




                                                                                  Exhibit 31
                                                                                      5/9/2019
                                                                                  S. Higgins, CSR




                       EXHIBIT B




                                                                                                    20
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document         42 of09/05/17
                                            -3 Filed  199     Page 2 of 43 Page ID #:784




            FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE AGREEMENT

                 THIS FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE
         AGREEMENT (this "Agreement ") is entered into as of April 5, 2017, by and between LeEco V
         Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
         Islands ("Buyer"), Le V Merger Sub Inc., a California corporation and indirect wholly owned
         subsidiary of Buyer ( "Merger Sub "), and VIZIO, Inc., a California corporation (the "Company"
         or "VIZIO "). Buyer, Merger Sub and the Company are sometimes referred to herein collectively
         as the "Parties" and individually as a "Party". Capitalized terms used herein and not otherwise
         defined shall have the meanings set forth in the Merger Agreement (as defined below).

                                                     RECITALS

                         WHEREAS, Buyer, Merger Sub, the Company and Shareholder Representative
         Services LLC, a Colorado limited liability company solely in its capacity as the representative of
         the holders of Company capital stock or options ( "Shareholder Representative "), entered into that
         certain Agreement and Plan of Merger, dated July 6, 2016 (the "Merger Agreement ") pursuant to
         which it was proposed that Merger Sub would merge with and into the Company, with the
         Company surviving and continuing operations as a wholly owned subsidiary of Buyer (the
         "Merger ");

                         WHEREAS, Buyer and the Company now desire to terminate the Merger
         Agreement and enter into the Agreement contained herein on the terms and conditions set forth
         herein; and

                        WHEREAS, concurrently with the execution and delivery of this Agreement and
         in accordance with the terms and conditions of this Agreement, as a material inducement to each
         Party's willingness to enter into this Agreement and as consideration for terminating the Merger
         Agreement, the Parties will make the payments and take the actions set forth below.

                         NOW, THEREFORE, in consideration of the mutual covenants and agreements set
         forth herein, the Parties, intending to be legally bound, hereby agree to the following:

                 1.     Termination of Merger Agreement and Release of Buyer Termination Fee Deposit.

                         1.1     Termination. Effective upon receipt by the Company of US$40,000,000 of
         the Buyer Termination Fee Deposit pursuant to Section 1.2 hereof (the "Effective Time "), Buyer
         and the Company hereby terminate the Merger Agreement pursuant to Section 9.1(a) of the Merger
         Agreement (the "Termination "). From and after the Effective Time, the Merger Agreement shall
         become null and void, and the rights and obligations of each applicable Party or any of its or their
         Affiliates to any other Party under the Merger Agreement shall terminate, except for Section 6,5
         (Confidentiality of Terms of Transaction, Etc.) and Article XI (Miscellaneous) of the Merger
         Agreement and the terms governing the release of the remaining Buyer Termination Fee Deposit.

                       1.2     Release of Buyer Termination Fee Deposit. In connection with and as full
        consideration for the Termination and the releases set forth in Section 6 hereof, concurrently
        with the execution and delivery of this Agreement by the Company to Buyer, Buyer agrees to
        release the Buyer Termination Fee Deposit to Company as follows:




                                                                                       EXHIBIT B, PAGE 123
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                                Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document          43 of09/05/17
                                            -3 Filed   199     Page 3 of 43 Page ID #:785




                                1.2.1 Buyer agrees to concurrently with the execution of this Agreement
          issue with the Company a Joint Release Instruction (as defined in the Escrow Agreement), in the
          form as attached as Exhibit "A" herewith, releasing US$40,000,000 from the Buyer Termination
          Fee Escrow Account (as defined in the Escrow Agreement) to the Company.

                                 1.2.2 Buyer agrees to concurrently with the execution of the JV
          Agreement (as defined below) issue with the Company a Joint Release Instruction, in the form as
          attached as Exhibit `B" herewith, releasing the remaining US$10,000,000 from the Buyer
          Termination Fee Escrow Account (as defined in the Escrow Agreement) to the Company.

                 2.      Commercial Relationships.

                         2.1     LeEco Le App.

                               2.1.1 Buyer shall develop and obtain certification of an application to be
         made available by the Company on all of the Company's smart televisions and displays in North
         America (the "LeEco Le App"),

                                 2.1.2 Subject to applicable law, the Company shall make the LeEco Le
         App available on all its compatible smart televisions and displays in North America on the
         second screen of the VIZIO SmartCast App for all Google Chromecast -enabled televisions and
         displays as well as in the My Apps folder for VIA devices for a period of three (3) years from the
         date that the LeEco Le App obtains certification, subject to customary engineering and
         certification processes (the "App Processes "). The Company and Buyer shall enter into the
         Company's customary forni agreement(s) for such arrangements. The Company shall use
         reasonable efforts to assist in the App Processes; provided that Buyer shall be solely responsible
         for all expenses related to and arising from (a) engineering, development, certification and
         operation of the LeEco Le App and (b) taking the necessary measures to comply with applicable
         Laws in the engineering, development, certification and operation of the LeEco Le App.

                         2.2     Inscape Data.

                               2.2.1 The Company shall develop and obtain ce'rtification of a data client
         to be made available by Buyer on all of Buyer's smart televisions and displays (the "Inscape Data
         Client ")

                                 12.2 Subject to applicable law, Buyer shall include the Inscape Data
         Client on all its smart televisions and displays for a period of three (3) years from the date that the
         Inscape Data Client obtains certification, subject to customary engineering and certification
         processes the "Data Client Processes "). Buyer will use reasonable efforts to assist with the Data
         Client Processes; provided that Company shall be solely responsible for all expenses related to and
         arising from (a) engineering, development, certification and operation of the Inscape Data Client
         and (b) taking the necessary measures to comply with applicable Laws in the engineering,
         development, certification and operation of the Inscape Data Client.

                                 2.2.3 The Company and Buyer shall negotiate in good faith on pricing
         on a per user /per television basis.




                                                                                          EXHIBIT B, PAGE 124
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document         44 of09/05/17
                                            -3 Filed  199     Page 4 of 43 Page ID #:786




                                 2.2.4 Subject to applicable law, (i) Buyer shall have access to Inscape data
          derived from the Inscape Data Client installed on Buyer's smart televisions and displays and (ii)
          each of the Company and Buyer shall have access to Inscape data derived from smart televisions
          and displays sold by the China JV so long as it holds at least 50% of the ownership interests in the
          China JV.

                  3.      Formation of a Joint Venture.

                          3.1     Following the Effective Time, the Parties shall negotiate in good faith and
          use reasonable efforts to form a commercial relationship between the Company and Buyer for
          expansion efforts in the People's Republic of China ( "China "). The proposed commercial
          relationship would provide for (i) the Company granting the China JV the right to sell Company
          televisions in China subject to the mutual consent of the Company and Buyer on branding and
          distribution; (ii) the Company preloading EUX and Le contents on Company televisions and
          displays sold in China; and (iii) the Company and Buyer entering into the joint venture in China
          as described in this Section 3 (the "China JV ").

                          3.2    The proposed terms of the China JV are as follows:

                                3.2.1 In connection therewith, Buyer will contribute non -cash assets with
         a fair market value equal to US$50,000,000 as a capital contribution to the China JV (the "Buyer
         Contribution "). The fair market valuation shall be audited and verified by an independent,
         internationally recognized accounting firm reasonably acceptable to the Parties.

                                3.2.2 Buyer and the Company will enter into a formal joint venture
         agreement (the "JV Agreement ") between Buyer and the Company (the "Initial JV Term ") with a
         long -term partnership spirit to expand the VIZIO branded products.

                                 3.2.3   The China JV will be owned and controlled 50% by the Company
         and 50% by Buyer.

                                 3.2.4   The China JV will promote and market Company -branded devices
         (televisions, displays, sound bars, etc.) through Buyer's current distributing /omni channels in
         China.

                              3.2.5 Buyer and the Company will mutually agree on a target number of
         Company -branded televisions and displays that the China JV will deploy in China during the Initial
         JV Term (the "Sales Target "). The China JV will operate with the goal of achieving such Sales
         Target.

                                 (a)      The Company shall sell units to the China JV at reasonable
                  competitive rates that allow a reasonable margin of profit per unit sold by the China IV.

                                 (b)     The profit on units sold by the China JV, i.e. through advertising,
                  subscriptions, contents and hardware, etc. will be distributed pro rata to the China JV's
                  equity holders on a quarterly basis.




                                                                                       EXHIBIT B, PAGE 125
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document         45 of09/05/17
                                            -3 Filed  199     Page 5 of 43 Page ID #:787




                                (c)   Upon achievement of the Sales Target during the Initial JV Term,
                  Buyer and the Company will negotiate in good faith to extend the Initial JV Term.

                                 3.2.6 During the Initial JV Term, Company- branded devices will be
          distributed in China exclusively through the China JV, with EUI and Le content (or as designated
          by Buyer) as the exclusive content/streaming platform.

                                  3.2.7   The JV Agreement will provide that Buyer will lend up to a
          maximum amount to be agreed upon in the JV Agreement to the China JV for working capital
          purposes over the Initial JV Term (the "Buyer Loan ").

                                 (a)     If the China JV achieves the Sales Target in the Initial JV Term
                 and the parties agree to continue the China JV operations, then the Buyer Loan shall be
                 repaid in full.

                                 (b)    Notwithstanding the foregoing, the Company will consider
                 participating in the China JV's financial obligations only after the China JV receives the
                 full US$50,000,000, in cash or value equivalents, from Buyer, such value equivalents to
                 include assets contributed to the China JV by Buyer and its Affiliates at fair market value.

                 4.      Formal Agreements. Buyer and the Company shall negotiate in good faith and
         execute one or more agreements to document the China JV and the other commercial arrangements
         set forth in Sections 2 and 3 hereof with the terms specified therein within forty -five (45) days of
         the date hereof.

                 5.      Publicity; Confidentiality and Mutual Non -Disparagement.

                          5.1    Except for a mutually agreed press release stating that the parties to the
         Merger Agreement have determined to terminate the Merger Agreement due to failure to obtain
         PRC regulatory approvals, the Parties will keep confidential the terms and status of this Agreement
         and the transactions contemplated hereby and thereby and none of the Parties shall, without the
         approval of the other, make any press release or other announcement concerning the existence of
         this Agreement or the terms of the transactions contemplated by this Agreement, except as and to
         the extent that any such Party shall be so obligated by applicable law, in which case the other Party
         shall be advised and the Parties shall use their reasonable commercial efforts to cause a mutually
         agreeable release or announcement to be issued.

                         5.2     The Parties shall each refrain from making, and shall cause their respective
         Affiliates and their and their respective agents, subsidiaries, affiliates, successors, assigns, officers,
         key employees or directors not to make, any public statement or announcement that (i) states or
         implies that any Party or its Affiliates or subsidiaries or any of its or their respective officers or
         directors or any person who has served as an officer or director of Buyer, Merger Sub or any of
         their respective Affiliates or subsidiaries, violated or breached the Merger Agreement or (ii)
         constitutes an ad hominem attack on, or that otherwise disparages, impugns or is reasonably likely
         to damage the business or reputation of, (x) in the case of statements or announcements by
         Company, Buyer, Merger Sub or any of their respective Affiliates or subsidiaries or any of its or
         their respective officers or directors or any person who has served as an officer or director of
         Buyer, Merger Sub or any of their respective Affiliates or subsidiaries, or (y) in the case of




                                                                                            EXHIBIT B, PAGE 126
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                                Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document          46 of09/05/17
                                            -3 Filed   199     Page 6 of 43 Page ID #:788




          statements or announcements by the Buyer or Merger Sub, the Company or its Affiliates or
         subsidiaries or any of its or their respective officers or directors or any person who has served as
         an officer or director of the Company or any of its Affiliates or subsidiaries. The foregoing shall
         not restrict the ability of any person to comply with any subpoena or other legal process or respond
         to a request for information from any governmental authority with jurisdiction over the Party from
         whom information is sought.

                  6.      Release and Waiver.

                          6.1     Release By Buyer and Merger Sub. Effective as of the Effective Time,
         except as expressly set forth herein, Buyer and Merger Sub, each on behalf of itself and its current,
         former and future parents, subsidiaries, Affiliates, related entities, predecessors, successors,
         officers, directors, managers, members, shareholders, agents, employees and assigns (individually,
         each a "Buyer Party Releasor" and collectively, the `Buyer Party Releasors ") hereby generally
         releases, remises and forever discharges the Company and the Company's past, present and future
         Affiliates, divisions, parents and subsidiaries and their respective shareholders, owners,
         representatives, attorneys, agents, officers, directors, managers, employees, assigns, heirs and
         successors in interest, and each of them (each a "Company Released Party" and collectively, the
         "Company Released Parties ") from any and all claims, demands, causes of action, judgments,
         liens, indebtedness, obligations, rights, duties, contracts, agreements, undertakings, accounts,
         damages, liabilities, losses, costs or expenses, including attorneys' fees, of any kind or nature
         whatsoever (collectively, "Claims ") whether known or unknown, liquidated or contingent,
         whether brought in an individual, derivative or representative capacity, now existing or hereafter
         arising, under contract, tort, violation of law or any other theory of liability, that arise out of or in
         any way relate, directly or indirectly, to any matter, cause or thing, act or failure to act whatsoever
         occurring at any time on or prior to the date hereof, relating to or arising from (a) negotiation or
         entry into the Merger Agreement, (b) any breach (or claim by Buyer or Merger Sub or any of their
         Affiliates of breach) of the Merger Agreement or any of the agreements ancillary thereto by the
         Company, (c) the termination of the Merger Agreement or (d) any of the transactions that have
         occurred pursuant to or are contemplated by the Merger Agreement or any of the agreements
         ancillary thereto (collectively, subclauses (a) -(d), the "Buyer Party Released Claims "); provided,
         however, the Buyer Party Released Claims shall not include any Claims arising from any breach
         by the Company of its obligations under this Agreement.

                        6.2     Release By Company. Effective as of the Effective Time, except as
         expressly set forth herein, the Company, on behalf of itself and its current, former and future
         parents, subsidiaries, Affiliates, related entities, predecessors, successors, officers, directors,
         managers, members, shareholders, agents, employees and assigns (individually, each a "Company
         Releasor" and collectively, the "Company Releasors ") hereby generally releases, remises and
         forever discharges Buyer, Merger Sub and each of their respective past, present and future
         Affiliates, divisions, parents and subsidiaries and their respective shareholders, owners,
         representatives, attorneys, agents, officers, directors, managers, employees, assigns, heirs and
         successors in interest, and each of them (each a `Buyer Released Party" and collectively, the
         "Buyer Released Parties ") from any and all Claims whether known or unknown, liquidated or
         contingent, whether brought in an individual, derivative or representative capacity, now existing
         or hereafter arising, under contract, tort, violation of law or any other theory of liability, that arise
         out of or in any way relate, directly or indirectly, to any matter, cause or thing, act or failure to act




                                                                                            EXHIBIT B, PAGE 127
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document         47 of09/05/17
                                            -3 Filed  199     Page 7 of 43 Page ID #:789




         whatsoever occurring at any time on or prior to the date hereof relating to or arising from (a)
         negotiation or entry into the Merger Agreement, (b) any breach (or claim by Company or any of
         its Affiliates of breach) of the Merger Agreement or any of the agreements ancillary thereto by
         Buyer or Merger Sub, (e) the termination of the Merger Agreement or (d) any of the transactions
         that have occurred pursuant to or are contemplated by the Merger Agreement or any of the
         agreements ancillary thereto (collectively, subclauses (a) -(d), the "Company Released Claims ");
         provided, however, the Company Released Claims shall not include any Claims arising from any
         breach by Buyer or Merger Sub of its obligations under this Agreement.

                        6.3     Covenant Not To Sue. Buyer and Merger Sub, each on behalf of itself and
         the other Buyer Party Releasors, irrevocably covenants that neither Buyer, Merger Sub nor any of
         the other Buyer Party Releasors will, directly or indirectly, assert any Claim or demand,
         commence, institute, or voluntarily aid in any way, or cause to be commenced or instituted any
         proceeding of any kind against any Company Released Party in respect of any Buyer Party
         Released Claim. The Company, on behalf of itself and the other Company Releasors, irrevocably
         covenants that neither the Company nor any of the other Company Releasors will, directly or
         indirectly, assert any Claim or demand, commence, institute, or voluntarily aid in any way, or
         cause to be commenced or instituted any proceeding of any kind against any Buyer Released Party
         in respect of any Company Released Claim.

                       6.4     Waiver. The Parties acknowledge that (a) Section 1542 of the California
         Civil Code provides, and (b) certain other states have provisions substantially as follows:

                 "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                 CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
                 AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
                 HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                 THE DEBTOR."

         Each Party acknowledges that such provisions are designed to protect a party from waiving claims
         which it does not know exist or may exist. Nonetheless, each Party agrees that the waiver of such
         provisions is a material portion of the releases intended by this Agreement, and each Party
         expressly waives and relinquishes any and all Claims, rights or benefits that it may have under
         Section 1542 of the California Civil Code and any similar such provisions of any jurisdiction. In
         connection with such waiver and relinquishment, the Parties hereby acknowledge that they or their
         attorneys may hereafter discover claims or facts in addition to, or different from, those which he
         now knows or believes to exist, but that they expressly agree to fully, finally and forever settle and
         release any and all Claims, known or unknown, suspected or unsuspected, which exist or may exist
         on their behalf against the Company Released Parties and the Buyer Released Parties at the time
         of' execution of this Agreement.

              EACH PARTY FURTHER ACKNOWLEDGES THAT IT IS AWARE THAT IT MAY
         HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM
         THOSE SE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE MATTERS
        RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF EACH PARTY TO
        FULLY, FINALLY AND FOREVER SETTLE AND RELEASE ALL SUCH MATTERS, AND
        ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY EXIST, OR




                                                                                        EXHIBIT B, PAGE 128
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                                Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document          48 of09/05/17
                                            -3 Filed   199     Page 8 of 43 Page ID #:790




          HERETOFORE HAVE EXISTED BETWEEN THEM. IN FURTHERANCE OF SUCH
          INTENTION, THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN EFFECT AS
          FULL AND COMPLETE GENERAL RELEASES OF ALL SUCH MATTERS,
          NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY ADDITIONAL OR
          DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

                 7.      Representations and Warranties. Each Party represents and warrants and agrees as
          follows:

                         7.1     Such Party has all requisite power and authority to execute, deliver and
         perform this Agreement. The execution, delivery and performance of this Agreement (including,
         without limitation, the releases set forth herein) have, to the extent required, been duly and validly
         authorized by all corporate proceedings of such Party.

                       7.2     No authorization, approval or other action, and no notice to or filing with,
         any governmental authority or regulatory body is required for the due execution, delivery and /or
         performance of this Agreement by such Party.

                          7.3     Such Party or representative thereof has read and considered this Agreement
         in its entirety and fully understands its contents and the significance of its contents. In executing
         this Agreement, such Party, or representative thereof, does so with full knowledge of any and all
         rights that it may have with respect to the matters set forth and the Claims released in this
         Agreement.

                          7.4     Such Party has not heretofore assigned, transferred, or granted, or purported
         to assign, transfer, or grant, any of the Claims disposed of by this Agreement.

                          7.5    Such Party has received independent legal advice with respect to the matters
         set forth in this Agreement, the Claims released in Sections 1.1 and 6 hereof and with respect to
         the rights and asserted rights arising out of such matters, and is entering into this Agreement of its
         own free will.

                         7,6    Such Party does not rely upon any statement, representation or promise of
         another Party (or of any officer, agent, employee, representative, or attorney for another Party), in
         executing this Agreement, or in making the settlement provided for herein, except as expressly
         stated in this Agreement.

                        7,7     Such Party knows of no other Person that may claim an interest in any of
         the Claims disposed of by such Party and is not aware of any litigation, arbitration or other pending
         proceeding regarding such Claims.

                        7.8     Such Party has made such investigation of the facts pertaining to this
         settlement and Sections 1.1 and 6 hereof, and of all the matters pertaining thereto, as it deemed
         necessary.

                        7.9    Such Party will execute all such further and additional documents as shall
         be reasonable and necessary to carry out the provisions of this Agreement.




                                                                                         EXHIBIT B, PAGE 129
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit 8 26Page
Case 8:17 -cv- 01175 -DOC -JDE Document         49 of09/05/17
                                            -3 Filed  199     Page 9 of 43 Page ID #:791




                 8.     Indemnification. The agreements contained in Sections 1.1 and 6 hereof may be
         pleaded by any of the Buyer Released Parties or Company Released Parties as a full and complete
         defense and may be used as the basis for an injunction against any action at law or equity instituted
         or maintained against any of them in violation hereof. If any Claim is brought or maintained
         against any Buyer Released Party or Company Released Party in violation of this Agreement, the
         releasing party will be responsible for all costs and expenses, including, without limitation,
         reasonable attorneys' fees, incurred by the released party in defending same.

                  9.     Miscellaneous.

                       9.1     Entire Agreement. This Agreement constitutes the entire agreement
         between the Parties and supersedes any prior understandings, agreements or representations by or
         between such parties, written or oral, that may have related in any way to the subject matter hereof.
         This Agreement may not be amended except in a written instrument executed by Buyer and
         Company. No amendment, supplement, modification or waiver of this Agreement shall be binding
         unless executed in writing by the Party to be bound thereby.

                         9.2    Counterparts. This Agreement may be executed in two or more
         counterparts, each of which shall be deemed an original but all of which together shall constitute
         one and the same instrument.

                         9.3     Successors and Assigns. This Agreement shall be binding upon and inure
         to the benefit of the parties hereto and their respective heirs, successors and permitted assigns, but
         neither this Agreement nor any of the rights or obligations hereunder may be assigned (whether
         by operation of Law, through a change in control or otherwise) by Company without the prior
         written consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior written
         consent of the Company. Specifically with respect to Sections 1.1 and 6 hereof, this Agreement
         is binding upon the Parties, the Buyer Party Releasors and Company Releasors and their respective
         successors or assigns, and will inure to the benefit of each of the Buyer Released Parties and the
         Company Released Parties. The Parties acknowledge and agree that each of the Buyer Released
         Parties and the Company Released Parties is a third party beneficiary of Sections 1.1 and 6 hereof,
         and shall be entitled to enforce the provisions in this Agreement against the Company Releasors
         or Buyer Party Releasors, respectively, to the same extent as if such Buyer Released Parties and
         Company Released Parties were party to Sections 1.1 and 6 hereof.

                         9.4    Governing Law. This Agreement (and any claim or controversy arising out
         of or relating to this Agreement) shall be governed by and construed in accordance with the
         domestic Laws of the State of California without giving effect to any choice or conflict of law
         provision or rule that would cause the application of the Laws of any jurisdiction other than the
         State of California.

                       9.5     Notices. All notices, requests, demands, claims and other communications
        which are required or may be given under this Agreement shall be in writing and shall be deemed
        to have been duly given when received if personally delivered; when transmitted if transmitted by
        email (with electronic confirmation of transmission); the Business Day after it is sent, if sent for
        next day delivery to a domestic address by recognized overnight delivery service (e.g., Federal
        Express); and five Business Days after the date mailed by certified or registered mail, postage




                                                                                        EXHIBIT B, PAGE 130
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 50 of 199
                                                 Filed 09/05/17 Page 10 of 43 Page ID
                                                        #:792




         prepaid, if sent by certified or registered mail, return receipt requested. In each case notice shall
         be sent to:

                        If to Company:

                        VIZIO, Inc.
                        39 Tesla
                        Irvine, California 92618
                        Attention: Kurtis J. Binder and Jerry C. Huang
                        Email: kurtis.binder @vizio.com and jerry.huang @vizio.com

                        with a copy (which shall not constitute notice) to:

                        Latham & Watkins LLP
                        650 Town Center Drive, Suite 2000
                        Costa Mesa, CA 92626
                        Attention: R. Scott Shean and David C. Lee
                        Email: scott.shean @lw.com and david.lee @lw.com

                        If to Buyer or Merger Sub:

                        LeEco Global Group Ltd.
                        16/F, LeEco Building, 105 Yaojiayuan Road
                        Chaoyang District, Beijing 100025, PRC
                        Attention: Charles Hsieh
                        Email: charles.hsieh@le.com

                        with a copy (which shall not constitute notice) to:

                        Skadden, Arps, Slate, Meagher & Flom LLP
                        300 South Grand Avenue, Suite 3400
                        Los Angeles, CA 90071
                        Attention: Michael V. Gisser and Michael J. Mies
                        Email: michael.gisser @skadden.com and michael.mies @skadden.com

                Any Party may send any notice, request, demand, claim or other communication hereunder
        to the intended recipient at the address set forth above using any other means, but no such notice,
        request, demand, claim or other communication shall be deemed to have been duly given unless
        and until it actually is received by the intended recipient. Any Party may change the address or
        facsimile number to which notices, requests, demands, claims, and other communications
        hereunder are to be delivered by giving each other Party notice in the mariner herein set forth.

                        9.6      Consent to Jurisdiction. Each Party hereby irrevocably and unconditionally
        submits, for itself and its property, to the exclusive jurisdiction of the Superior Court of California
        located in Santa Ana, California, or Federal court of the United States of America, sitting in the
        Central District of California, Southern Division, and any appellate court from any thereof, in any
        action or proceeding arising out of or relating to this Agreement, and each of the parties hereby
        irrevocably and unconditionally (a) agrees not to commence any such action or proceeding except




                                                                                        EXHIBIT B, PAGE 131
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 51 of 199
                                                 Filed 09/05/17 Page 11 of 43 Page ID
                                          #:793




         in such courts, (b) agrees that any claim in respect of any such action or proceeding may be heard
        and determined in such California State court or, to the extent permitted by law, in such Federal
        court, (c) waives, to the fullest extent it may legally and effectively do so, any objection which it
        may now or hereafter have to the laying of venue of any such action or proceeding in any such
        California State or Federal court, and (d) waives, to the fullest extent permitted by law, the defense
        of an inconvenient forum to the maintenance of such action or proceeding in any such California
        State or Federal court. Each of the Parties agrees that a final judgment in any such action or
        proceeding shall be conclusive and may be enforced in other jurisdictions by suiton the judgment
        or in any other manner provided by law. Each Party irrevocably consents to service of process in
        the manner provided for notices in Section 9.5 hereof. Nothing in this Agreement will affect the
        right of any Party to serve process in any other manner permitted by law.

                         9.7      Severability of Provisions. If any term or other provision of this Agreement
        is invalid, illegal or incapable of being enforced as a result of any rule of law or public policy, all
        other terms and other provisions of this Agreement shall nevertheless remain in full force and
        effect so long as the economic or legal substance of the transactions contemplated by this
        Agreement is not affected in any manner materially adverse to any Party. Upon such determination
        that any term or other provision is invalid, illegal or incapable of being enforced, the Parties shall
        negotiate in good faith to modify this Agreement so as to effect the original intent of the Parties as
        closely as possible in an acceptable manner to the end that the transactions contemplated by this
        Agreement are fulfilled to the greatest extent possible.

                        9.8    Specific Performance. The Parties agree that irreparable damage would
        occur in the event that any of the provisions of this Agreement were not performed by, or were
        otherwise breached by, the Parties in accordance with their specific terms. It is accordingly agreed
        that (x) Buyer and Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
        of this Agreement by Company and to enforce specifically the terms and provisions of this
        Agreement, and (y) Company shall be entitled to an injunction or injunctions to prevent breaches
        of this Agreement by Buyer or Merger Sub and to enforce specifically the terms and provisions of
        this Agreement. Any such injunction(s) or action seeking specific performance shall be subject to
        Section 9.6 hereof.

                                              [signature page follows]




                                                                                         EXHIBIT B, PAGE 132
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175- DOC -JDE       8 Page
                                 Document 26 -3 52 of 199
                                                 Filed 09/05/17 Page 12 of 43 Page ID
                                                        #:794




                IN WITNESS WHEREOF, the Parties have executed and delivered this Framework,
         Termination and Mutual General Release Agreement as of the date first written above.


                                                        BUYER

                                                        LEECO V LTD.



                                                        By:
                                                        Name:
                                                        Title:


                                                        MERGER SUB

                                                        LE V MERGER SUB INC.



                                                        By:
                                                        Naine:
                                                        Title:




                                                       COMPANY

                                                       VIZIO, INC.



                                                       By:
                                                       Name:
                                                       Title:




                    Signature Page to Framework, Termination and Mutual General Release Agreement




                                                                                          EXHIBIT B, PAGE 133
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 53 of 199
                                                 Filed 09/05/17 Page 13 of 43 Page ID
                                                             #:795




                    IN WITNESS WHEREOF, the undersigned have executed these Joint Written
             Instructions on the date first written above.



                                                             VIZIO, INC.



                                                             By:
                                                             Name:
                                                             Title:




                                                             LEECO V LTD.


                                                             By:
                                                             Name:     1)i,,rSZow   CAPS,-(4
                                                             Title:        svn




                                                                                     Eti   /fA±fk     J.UrJ>1


                                                                                           EXHIBIT B, PAGE 134
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document  26 -3 54 of 199
                                                  Filed 09/05/17 Page 14 of 43 Page ID
                                          #:796




               IN WITNESS WHEREOF, the undersigned have executed these Joint Written
        Instructions on the date first written above.



                                                        VIZIO, INC.


                                                        By:
                                                        Name:         y I\'1gm Wang
                                                        Title:        C ' AT1 t41 (AA   CEO




                                                        LEECO V LTD.


                                                        By:
                                                        Name;
                                                        Title:




                                                                                        EXHIBIT B, PAGE 135
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 55 of 199
                                                 Filed 09/05/17 Page 15 of 43 Page ID
                                        #:797




                        EXHIBIT C
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 56 of 199
                                                 Filed 09/05/17 Page 16 of 43 Page ID
                                                             #:798




                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                  525 UNIVERSITY AVENUE
                                                                                                        FIRM /AFFILIATE OFFICES
                                                PALO ALTO, CALIFORNIA 94301                                   BOSTON
                                                                                                              CHICAGO
                                                      TEL: (650) 470 -4500                                   HOUSTON
                                                                                                            LOS ANGELES
                                                      FAX: (650) 470-4570                                   NEW YORK
                                                                                                         WASHINGTON, D.C.
                                                        www.skadden.com                                    WILMINGTON
      DIRECT DIAL                                                                                              BEIJING
   650-470-3130                                                                                               BRUSSELS
      DIRECT FAX                                                                                             FRANKFURT
   650 798 65 10                                                                                             HONG KONG
      EMAIL ADDRESS
                                                                                                               LONDON
                                                                                                               MOSCOW
   MICHAEL. MI ES©SKAD DEN , COM
                                                                                                               MUNICH
                                                                                                                PARIS
                                                                                                             SAO PAULO
                                                                                                                SEOUL
                                                                                                              SHANGHAI
                                                                                                             SINGAPORE
                                                                    January 6, 2017                             TOKYO
                                                                                                              TORONTO




                      David C. Lee
                      Latham & Watkins LLP
                      650 Town Center Drive
                      20th Floor
                      Costa Mesa, California 92626 -1925

                                      Re: Merger Agreement
                      Dear Mr. Lee:

                              On behalf of our client, LeEco Global Group Ltd., we are writing this in
                      response to your letter addressed to LeEco Global Group Ltd. on behalf of the
                      Special Committee of the Board of Directors of VIZIO, Inc. ( "VIZIO ") dated
                      January 3, 2017 (the "Letter ") and your email dated December 29, 2016 (the
                      "Email "). Capitalized terms used but not otherwise defined herein shall have the
                      respective meanings ascribed to them in the Agreement and Plan of Merger (the
                      "Merger Agreement "), by and among LeEco V Ltd. ( "LeEco "), Le V Merger Sub
                      Inc. ( "Merger Sub "), VIZIO and Shareholder Representative Services LLC, dated as
                      of July 6, 2016, and section references used in this letter refer to Sections contained
                      in the Merger Agreement.

                             LeEco Holding. As an initial matter, for clarification, the parent company of
                      LeEco and Merger Sub is LeEco Global Group Ltd., and all prior references to
                      LeEco Holding Ltd. are intended as references to LeEco Global Group Ltd.

                             Sections 5.4(d) and 5.8. In the Letter, you allege several breaches by LeEco
                      of the Merger Agreement, specifically with respect to Sections 5.4(d) and 5.8
                      thereof. As previously stated in our letter dated December 21, 2016 (the "Response
                      Letter "), we respectfully disagree with the assertions that LeEco has breached any
                      part of the Merger Agreement, including Sections 5.4(d) and 5.8 thereof, and that




                                                                                           EXHIBIT C, PAGE 136
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 57 of 199
                                                 Filed 09/05/17 Page 17 of 43 Page ID
                                                    #:799




             David C. Lee
             January 6, 2017
             Page 2




             there has been a Financing Failure Event, in each case, for the reasons already stated
             in the Response Letter. At all times since the signing of the Merger Agreement,
             LeEco has been in compliance with all of its obligations under the Merger
             Agreement, including those under Sections 5.4(d) and 5.8 thereof. Specifically with
             respect to Section 5.8, LeEco continues to use its reasonable best efforts to ensure
             that the Financing is available at the Effective Time.

                    You also assert in the Letter that LeEco's financing structure has changed at
            least four times over the last six months and that each change constituted a Financing
            Failure Event. Contrary to your assertion, the various financing structures that
            LeEco has disclosed, including those disclosed in connection with the CFIUS review
            and approval process, were merely proposed or contemplated; they do not alter or
            repudiate the Equity Commitment Letters originally provided to VIZIO which
            remain in place today, and at no point has a breach or repudiation of any of the
            Equity Commitment Letters by any party thereto been reasonably foreseeable.
            Accordingly, no Financing Failure Event has occurred.

                   Events of December 22, 2016. LeEco also seeks to clarify the events of
            December 22, 2016 referenced in both the Letter and the Email. During the 36-
            minute period from 10:00 am to 10:36 am on December 22 previously described in
            the Email, Mark Chen, a public relations representative of LeEco and a Chaoyang
            District Commission of Commerce (District COC) official attempted to set up a
            meeting between a representative of the Beijing Commission of Commerce (Beijing
            COC) and all of the parties, including Miss Deng, regarding the ODI application that
            morning. In connection therewith, the Beijing COC representative (i) indicated that
            he was unable to meet with all of the parties to discuss the ODI application and was
            not permitted to meet with representatives of the target entity in connection with a
            purchase requiring ODI approval, and (ii) instead instructed the District COC official
            to discuss the application with the LeEco representatives and Miss Deng outside his
            presence. Following this brief exchange with the Beijing COC representative, Mr.
            Chen and the LeEco public relations officer accompanied the District COC officer
            back to the lobby to meet Miss Deng, and Mr. Chen, having no substantive
            information to provide, asked Miss Deng to direct her questions regarding the ODI
            application process to the District COC officer. Contrary to the assertions in the
            Letter, on December 22, 2016 no meeting between the Beijing COC representative
            and representatives of LeEco to discuss the substance of the ODI application process
            and no related violation of Section 5.4(d) occurred.

                   Additionally, LeEco will reach out to VIZIO in advance of the meeting with
            the Beijing government to discuss next steps and VIZIO's participation in the
            meeting.




                                                                                 EXHIBIT C, PAGE 137
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 58 of 199
                                                 Filed 09/05/17 Page 18 of 43 Page ID
                                                  #:800




             David C. Lee
             January 6, 2017
             Page 3




                  Extension of the End Date. LeEco maintains that both LeEco and VIZIO
            each continue to have the unilateral right to extend the End Date, if either party
            determines to do so. However, in an effort to continue cooperating towards a
            successful consummation of the Merger, LeEco is willing to extend the End Date by
            mutual written consent in the form attached hereto.

                   LeEco continues to look forward to working with VIZIO to achieve the final
            steps needed to consummate the Merger. If you have any questions, please contact
            me at (650) 470 -3130 to discuss.


                                                Yours sincerely,




                                                Mike J. Mies
                                                of SKADDEN, ARPS, SLATE, MEAGHER &
                                                FLOM LLP

            Cc:    William Wang, Ben Wong, Kurtis J. Binder and Jerry C. Huang, VIZIO, Inc.
                   Board of Directors of VIZIO, Inc.
                   Julie Z. Gao, Skadden, Arps, Slate, Meagher & Flom LLP
                   Michael V. Gisser, Skadden, Arps, Slate, Meagher & Flom LLP




                                                                             EXHIBIT C, PAGE 138
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 59 of 199
                                                 Filed 09/05/17 Page 19 of 43 Page ID
                                        #:801




                      EXHIBIT D
Case 2:19-bk-24804-VZ        Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                                  Exhibit
     Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                    Document 26 -3 60 of 199
                                                    Filed 09/05/17 Page 20 of 43 Page ID
                                                                                                              #:802




 From:                                                            Jerry C. Huang <Jerry.Huang ©vizio.com>
 Sent:                                                            Tuesday, April 04, 2017 10:41 PM
 To:                                                              Charles Hsieh
 Cc:                                                              Ben Wong; Matt Mcrae; Kurds Binder
 Subject                                                          redline
 Attachments:                                                     Clean_Framework_Agmt,docx

 Follow Up Flag:                                                  Follow up
 Flag Status:                                                     Flagged



 Charles,

 Per our discussion earlier, please see my suggested changes to the inscape data section of the agreement. There are a
 few other clean ups to the document which doesn't change the sustenance of the terms. Please have your team finalize
 and send us the execution document. We all agreed to have our mutual law firms to hold sig pages tonight pending
 parties reach consensus on the communication statement as early as tomorrow morning. Thanks.


 Best,

 Jerry


                                       Jerry C. Huang                                                                                                                                        Make Some Noise!
                                       VIZIO t/ Vice President, Genera! Counsel                                                                                                        Earn Points. Win Prizes.
                                       0 949.777.0785 C 949.945.8260                                                                                                                        VIZIOFanZone.com
                                       39 TESLA, IRVINE, CA 92618

 Ocriidentiaiity Natnr.ef? s e-mail combined with any rtachmente (e VIZIO Inv. proprietary that may be confidential, privileged, or otherwise exempt tram dí closure under applicable laws. You may eniv Lise, disseminate, distribute,
 rd cum/ It With the author's l,ermieeicp on a need to know basis. This a -mal: í; Intended only fer the iod ?Muai or enemy named in the e :mail address. íf ¡'ou are no the Intended redolent or b_iteve that you have received IIrte
 are hereby adviaeri that any discicsure, copying, distribution, or reliance upon the contents cf CNES corail l£ etrfdfiy prohibited. you are furtherIrquested to destroy this nient and W resound to the tender of the wrung deliverysc th
tarn arrima: fur p: ape, de`hrery.': rank you




                                                                                                                  i


                                                                                                                                                                        EXHIBIT D, PAGE 139
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 61 of 199
                                                 Filed 09/05/17 Page 21 of 43 Page ID
                                                                    #:803




         FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE AGREEMENT

            THIS FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE
    AGREEMENT (this "Agreement ") is entered into as of April [ *], 2017, by and between LeEco V
     Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
    Islands ( "Buyer "), Le V Merger Sub Inc., a California corporation and indirect wholly owned
    subsidiary of Buyer ( "Merger Sub "), and VIZIO, Inc., a California corporation (the "Company"
    or "VIZIO "). Buyer, Merger Sub and the Company are sometimes referred to herein collectively
    as the "Parties" and individually as a "Party ". Capitalized terms used herein and not otherwise
    defined shall have the meanings set forth in the Merger Agreement (as defined below).

                                                RECITALS

                   WHEREAS, Buyer, Merger Sub, the Company and Shareholder Representative
    Services LLC, a Colorado limited liability company solely in its capacity as the representative of
    the holders of Company capital stock or options ( "Shareholder Representative "), entered into
    that certain Agreement and Plan of Merger, dated July 6, 2016 (the "Merger Agreement ")
    pursuant to which it was proposed that Merger Sub would merge with and into the Company,
    with the Company surviving and continuing operations as a wholly owned subsidiary of Buyer
    (the "Merger ");

                   WHEREAS, Buyer and the Company now desire to terminate the Merger
    Agreement and enter into the Agreement contained herein on the terms and conditions set forth
    herein; and

                   WHEREAS, concurrently with the execution and delivery of this Agreement and
    in accordance with the terms and conditions of this Agreement, as a material inducement to each
    Party's willingness to enter into this Agreement and as consideration for terminating the Merger
    Agreement, the Parties will make the payments and take the actions set forth below.

                    NOW, THEREFORE, in consideration of the mutual covenants and agreements
    set forth herein, the Parties, intending to be legally bound, hereby agree to the following:

            1.     Termination of Merger Agreement and Release of Buyer Termination Fee
    Deposit.

                   1.1     Termination. Effective upon receipt by the Company of US$40.000,000
    of     Buyer the- l4A{i40;8t0- cFTermination Fee Deposit pursuant to Section 1.2 hereof (the
    "Effective Time "), Buyer and the Company hereby terminate the Merger Agreement pursuant to
    Section 9.1(a) of the Merger Agreement (the "Termination "). From and after the Effective Time,
    the Merger Agreement shall become null and void, and the rights and obligations of each
    applicable Party or any of its or their Affiliates to any other Party under the Merger Agreement
    shall terminate, except for Section 6.5 (Confidentiality of Terms of Transaction, Etc.) and Article
    XI (Miscellaneous) of the Merger Agreement and the terms governing the release of the
    remaining 13uyer Termination Fee Deposit.

                   1.2     Release of Buyer Termination Fee Deposit. In connection with and as full
    consideration for the Termination and the releases set forth in Section 6 hereof, concurrently




                                                                                                          EXHIBIT D, PAGE 140
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 62 of 199
                                                 Filed 09/05/17 Page 22 of 43 Page ID
                                                                   #:804




    with the execution and delivery of this Agreement by the Company to Buyer, Buyer agrees to
    release the Buyer Termination Fee Deposit to Company as follows:

                           1.2.1 Buyer agrees to concurrently with the execution of this Agreement
    to -issue with the Company a Joint Release Instruction (as defined in the Escrow Agreement), in
    the form as attached as Exhibit "A" herewith,
                                and among- Buye~-CompanyeShwaeholder Representative and -the
    FAZ146,                                                     .etiesir<g Testy w,4144
    (ÚS$40,000,000) from the Buyer Termination Fee Escrow Account (as defined in the Escrow
    Agreement) to the Company.

                            1.2.2 Buyer agrees to cConcurrently with the execution of the JV
    Agreement (as defined below); Buyer-agrees-to-issue with the Company a Joint Release
    Instruction, in the form as attached as Exhibit "B" herewith, wit' w^mpany- releasing the
    remaining ten mi -ion- dellats- (US$10,000,0003 from the Buyer Termination Fee Escrow Account
    (as defined in the Escrow Agreement) to the Company.

              2.     Commercial Relationships.

                     2.1   LeEco Le App.

                          2.1.1 Buyer shall develop and obtain certification of an application to be
    made available by the Company on all of the Company's smart televisions and displays in North
    America (the "LeEco Le App ").

                            2.1.2 Subject to applicable law, the Company shall make the LeEco Le
    App available on all its compatible smart televisions and displays in North America on the
    second screen of the VIZIO SmartCast App for all Google Chromecast- enabled televisions and
    displays as well as in the My Apps folder for VIA devices for a period of three (3) years from the
    date that the LeEco Le App obtains certification, subject to customary engineering and
    certification processes (the "App Processes "). The Company and Buyer shall enter into the
    Company's customary form agreement(s) for such arrangements. The Company shall use
    reasonable efforts to assist in the App Processes; provided that Buyer shall be solely responsible
    for all expenses related to and arising from (a) engineering, development, certification and
    operation of the LeEco Le App and (b) taking the necessary measures to comply with applicable
    Laws in the engineering, development, certification and operation of the LeEco Le App.

                     2.2   Inscape Data.

                           2.2.1   The Company shall develop and obtain certification of a data client
    to be made available by Buyer on all of Buyer's smart televisions and displays (the "Inscape
    Data Client ")

                           2.2.2 Subject to applicable law, Buyer shall include the Inscape Data
    Client on all its smart televisions and displays for a period of three (3) years from the date that
    the Inscape Data Client obtains certification, subject to customary engineering and certification
    processes (the "Data Client Processes "). Buyer will use reasonable efforts to assist with the Data
    Client Processes; provided that Company shall be solely responsible for all expenses related to




                                                                                                          EXHIBIT D, PAGE 141
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175- DOC -JDEExhibit 8 Page
                                 Document 26 -3 63 of 199
                                                 Filed 09/05/17 Page 23 of 43 Page ID
                                          #:805




     and arising from (a) engineering, development, certification and operation of the Inscape Data
     Client and (b) taking the necessary measures to comply with applicable Laws in the engineering,
     deveiopn aot, co-Oration and nperation of the Jnscape Data Client.

                            223     the Company and Buyer shall ila:gntiäte ni utwd tanin ctlinti to an
     a: +sehmnawna on pricing on a NI usetilmr television basis

                            2.2.4 Subject to applicable law, (i) Buyer shall have access to Inscape
    data derived from the Inscape Data Client installed on its- buyer's smart televisions and displays
    and (ii) each of the Company and Buyer shall have access to Inscape data derived from smart
    televisions and displays sold by the China JV so long as it holds at least 50% of the ownership
    interests in the China JV.

             3.     Formation of a Joint Venture.

                    3.1     Following the Effective Time, the Parties shall negotiate in good faith and
    use reasonable efforts to form a commercial relationship between the Company and Buyer for
    expansion efforts in the People's Republic of China ( "China "). The proposed commercial
    relationship would provide for (i) the Company granting the China JV the right to sell Company
    televisions in China subject to the mutual consent of the Company and Buyer on branding and
    distribution; (ii) the Company preloading EUI and Le contents on Company televisions and
    displays sold in China; and (iii) the Company and Buyer entering into the joint venture in China
    as described in this Section 3 (the "China JV ").

                    3.2     The proposed terms of the China JV are as follows:

                           3,2.1 In connection therewith, Buyer will contribute non -cash assets
    with a fair market value equal to US$50,000,000 as a capital contribution to the China JV (the
    "Buyer Contribution "). The fair market valuation shall be audited and verified by an
    independent, internationally recognized accounting firm reasonably acceptable to the Parties.

                            3.2.2 The China JV will have an operational life of three (3) years from
    the effective date of a formal joint venture agreement (the "JV Agreement ") between Buyer and
    the Company (the "Initial JV Term ").

                            3.2.3   The China JV will be owned and controlled 50% by the Company
    and 50% by Buyer.

                           3.2.4 The China JV will promote and market Company -branded devices
    (televisions, displays, sound bars, etc.) through Buyer's current distributinglomni channels in
    China.

                           3.2.5 Buyer and the Company will mutually agree on a target number of
    Conmanv- branded televisions and displays that the China JV will deploy in China during the
    Initial JV Period Lille "Sales Target ").. The China JV will gate with the goal of achieving such
    Sales Ta3get. -                                                                               rafl
    manber -k?y gayer-and-the Company of Company br' aa4ed- teleiisions and displays -in -China




                                                                                                          EXHIBIT D, PAGE 142
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 64 of 199
                                                 Filed 09/05/17 Page 24 of 43 Page ID
                                          #:806




                                          eving-sueli-unit-sales-velame-targe
    "Sales Target ").

                           (a)      The Company shall sell units to the China JV at reasonable
            competitive rates that allow a reasonable margin of profit per unit sold by the China JV.

                           (b)     The profit on units sold by the China JV, i.e. through advertising,
            subscriptions, contents and hardware, etc. will be distributed pro rata to the China JV's
            equity holders on a quarterly basis.

                          (c)   Upon achievement of the Sales Target during the Initial JV Term,
            Buyer and the Company will negotiate in good faith to extend the Initial JV Term.

                           3.2.6 During the Initial JV Term, Company -branded devices will be
    distributed in China exclusively through the China JV, with EUI and Le content (or as designated
    by Buyer) as the exclusive content/streaming platform.

                     3.2.7 The JV Agreement will provide that Buyer will lend up to an
    aggregate ofLXXXXXXXXJ to the China JV for working_capital purposes ................. JV -..-            { Formatted: Highlight
    Term (the "Buyer Loan").

                            (a)     If the China JV achieves the Sales Target in the Initial JV Term
            and the parties agree to continue the China JV operations, then the Buyer Loan shall be
            repaid in full.

                           (b)     Notwithstanding the foregoing, the Company will consider
           participating in the China JV's financial obligations only after it -the China JV receives
           the full US$50,000,000, in cash or value equivalents, from Buyer, such value equivalents
           to include assets contributed to the China JV by Buyer and its Affiliates at fair market
           value.

           4.      Formal Agreements. Buyer and the Company shall negotiate in good faith and
    execute one or more agreements to document the China JV and the other commercial
    arrangements set forth in Sections 2 and 3 hereof with the terms specified therein within forty -
    five (45) days of the date hereof.

            5.     Publicity; Confidentiality and Mutual Non -Disparagement.

                5.1    Except for a mutually agreed press release stating that the parties to the
    Merger Agreement have determined to terminate the Merger Agreement due to failure to obtain
    PRC regulatory approvals, the Parties will keep confidential the terms and status of this
    Agreement and the transactions contemplated hereby and thereby and none of the Parties shall,
    without the approval of the other, make any press release or other announcement concerning the
    existence of this Agreement or the terms of the transactions contemplated by this Agreement,
    except as and to the extent that any such Party shall be so obligated by applicable law, in which
    case the other Party shall be advised and the Parties shall use their reasonable commercial efforts
    to cause a mutually agreeable release or announcement to be issued.




                                                                                                          EXHIBIT D, PAGE 143
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 65 of 199
                                                 Filed 09/05/17 Page 25 of 43 Page ID
                                          #:807




                    5.2    The Parties shall each refrain from making, and shall cause their
    respective Affiliates and their and their respective agents, subsidiaries, affiliates, successors,
    assigns, officers, key employees or directors not to make, any public statement or announcement
    that (i) states or implies that any Party or its Affiliates or subsidiaries or any of its or their
    respective officers or directors or any person who has served as an officer or director of Buyer,
    Merger Sub or any of their respective Affiliates or subsidiaries, violated or breached the Merger
    Agreement or (ii) constitutes an ad hominem attack on, or that otherwise disparages, impugns or
    is reasonably likely to damage the business or reputation of, (x) in the case of statements or
    announcements by Company, Buyer, Merger Sub or any of their respective Affiliates or
    subsidiaries or any of its or their respective officers or directors or any person who has served as
    an officer or director of Buyer, Merger Sub or any of their respective Affiliates or subsidiaries, or
    (y) in the case of statements or announcements by the Buyer or Merger Sub, the Company or its
    Affiliates or subsidiaries or any of its or their respective officers or directors or any person who
    has served as an officer or director of the Company or any of its Affiliates or subsidiaries. The
    foregoing shall not restrict the ability of any person to comply with any subpoena or other legal
    process or respond to a request for information from any governmental authority with
    jurisdiction over the Party from whom information is sought.

            6.     Release and Waiver.

                 6.1     Release By Buyer and Merger Sub. Effective as of the Effective Time,
    except as expressly set forth herein, Buyer and Merger Sub, each on behalf of itself and its
    current, former and future parents, subsidiaries, Affiliates, related entities, predecessors,
    successors, officers, directors, managers, members, shareholders, agents, employees and assigns
    (individually, each a `Buyer Party Releasor" and collectively, the "Buyer Party Releasors ")
    hereby generally releases, remises and forever discharges the Company and the Company's past,
    present and future Affiliates, divisions, parents and subsidiaries and their respective
    shareholders, owners, representatives, attorneys, agents, officers, directors, managers,
    employees, assigns, heirs and successors in interest, and each of them (each a "Company
    Released Party" and collectively, the "Company Released Parties ") from any and all claims,
    demands, causes of action, judgments, liens, indebtedness, obligations, rights, duties, contracts,
    agreements, undertakings, accounts, damages, liabilities, losses, costs or expenses, including
    attorneys' fees, of any kind or nature whatsoever (collectively, "Claims ") whether known or
    unknown, liquidated or contingent, whether brought in an individual, derivative or representative
    capacity, now existing or hereafter arising, under contract, tort, violation of law or any other
    theory of liability, that arise out of or in any way relate, directly or indirectly, to any matter,
    cause or thing, act or failure to act whatsoever occurring at any time on or prior to the date
    hereof, relating to or arising from (a) negotiation or entry into the Merger Agreement, (b) any
    breach (or claim by Buyer or Merger Sub or any of their Affiliates of breach) of the Merger
    Agreement or any of the agreements ancillary thereto by the Company, (c) the termination of the
    Merger Agreement or (d) any of the transactions that have occurred pursuant to or are
    contemplated by the Merger Agreement or any of the agreements ancillary thereto (collectively,
    subclauses (a) -(d), the "Buyer Party Released Claims "); provided, however, the Buyer Party
    Released Claims shall not include any Claims arising from any breach by the Company of its
    obligations under this Agreement.




                                                                                                            EXHIBIT D, PAGE 144
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 66 of 199
                                                 Filed 09/05/17 Page 26 of 43 Page ID
                                          #:808




                     6.2     Release By Company. Effective as of the Effective Time, except as
    expressly set forth herein, the Company, on behalf of itself and its current, former and future
    parents, subsidiaries, Affiliates, related entities, predecessors, successors, officers, directors,
    managers, members, shareholders, agents, employees and assigns (individually, each a
    "Company Releasor" and collectively, the "Company Releasors ") hereby generally releases,
    remises and forever discharges Buyer, Merger Sub and each of their respective past, present and
    future Affiliates, divisions, parents and subsidiaries and their respective shareholders, owners,
    representatives, attorneys, agents, officers, directors, managers, employees, assigns, heirs and
    successors in interest, and each of them (each a "Buyer Released Party" and collectively, the
    "Buyer Released Parties ") from any and all Claims whether known or unknown, liquidated or
    contingent, whether brought in an individual, derivative or representative capacity, now existing
    or hereafter arising, under contract, tort, violation of law or any other theory of liability, that
    arise out of or in any way relate, directly or indirectly, to any matter, cause or thing, act or failure
    to act whatsoever occuning at any time on or prior to the date hereof relating to or arising from
    (a) negotiation or entry into the Merger Agreement, (b) any breach (or claim by Company or any
    of its Affiliates of breach) of the Merger Agreement or any of the agreements ancillary thereto by
    Buyer or Merger Sub, (e) the termination of the Merger Agreement or (d) any of the transactions
    that have occurred pursuant to or are contemplated by the Merger Agreement or any of the
    agreements ancillary thereto (collectively, subclauses (a) -(d), the "Company Released Claims ");
    provided, however, the Company Released Claims shall not include any Claims arising from any
    breach by Buyer or Merger Sub of its obligations under this Agreement.

                    6.3      Covenant Not To Sue. Buyer and Merger Sub, each on behalf of itself and
    the other Buyer Party Releasors, irrevocably covenants that neither Buyer, Merger Sub nor any
    of the other Buyer Party Releasors will, directly or indirectly, assert any Claim or demand,
    commence, institute, or voluntarily aid in any way, or cause to be commenced or instituted any
    proceeding of any kind against any Company Released Party in respect of any Buyer Party
    Released Claim. The Company, on behalf of itself and the other Company Releasors,
    irrevocably covenants that neither the Company nor any of the other Company Releasors will,
    directly or indirectly, assert any Claim or demand, commence, institute, or voluntarily aid in any
    way, or cause to be commenced or instituted any proceeding of any kind against any Buyer
    Released Party in respect of any Company Released Claim.

                  6.4     Waiver. The Parties acknowledge that (a) Section 1542 of the California
    Civil Code provides, and (b) certain other states have provisions substantially as follows:

           "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
           AT THE TIME OF EXECUTING THE RELEASE, WHICI -I IF KNOWN BY HIM OR
           I-IER MUST HAVE MATERIALLY AFFECTED I -IIS OR HER SETTLEMENT WITH
           THE DEBTOR."

    Each Party acknowledges that such provisions are designed to protect a party from waiving
    claims which it does not know exist or may exist. Nonetheless, each Party agrees that the waiver
    of such provisions is a material portion of the releases intended by this Agreement, and each
    Party expressly waives and relinquishes any and all Claims, rights or benefits that it may have
    under Section 1542 of the California Civil Code and any similar such provisions of any




                                                                                                           EXHIBIT D, PAGE 145
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 67 of 199
                                                 Filed 09/05/17 Page 27 of 43 Page ID
                                                                     #:809




    jurisdiction. In connection with such waiver and relinquishment, the Parties hereby acknowledge
    that they or their attorneys may hereafter discover claims or facts in addition to, or different
    from, those which he now knows or believes to exist, but that they expressly agree to fully,
    finally and forever settle and release any and all Claims, known or unknown, suspected or
    unsuspected, which exist or may exist on their behalf against the Company Released Parties and
    the Buyer Released Parties at the time of execution of this Agreement.

        EACH PARTY FURTHER ACKNOWLEDGES THAT IT IS AWARE THAT IT MAY
    HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM
    THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE
    MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF EACH
    PARTY TO FULLY, FINALLY AND FOREVER SETTLE AND RELEASE ALL SUCH
    MATTERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
    EXIST, OR HERETOFORE HAVE EXISTED BETWEEN THEM. IN FURTHERANCE OF
    SUCH INTENTION, THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN
    EFFECT AS FULL AND COMPLETE GENERAL RELEASES OF ALL SUCH MATI'HRS,
    NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY ADDITIONAL, OR
    DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

           7.      Representations and Warranties. Each Party represents and warrants and agrees
    as follows:

                  7.1   Such Party has all requisite power and authority to execute, deliver and
    perform this Agreement. The execution, delivery and performance of this Agreement (including,
    without limitation, the releases set forth herein) have, to the extent required, been duly and
    validly authorized by all corporate proceedings of such Party.

                  7.2    No authorization, approval or other action, and no notice to or filing with,
    any governmental authority or regulatory body is required for the due execution, delivery and/or
    performance of this Agreement by such Party.

                   7.3     Such Party or representative thereof has read and considered this
    Agreement in its entirety and fully understands its contents and the significance of its contents.
    In executing this Agreement, such Party, or representative thereof, does so with full knowledge
    of any and all rights that it may have with respect to the matters set forth and the Claims released
    in this Agreement.

                   7.4      Such Party has not heretofore assigned, transferred, or granted, or
    purported to assign, transfer, or grant, any of the Claims disposed of by this Agreement.

                   7.5     Such Party has received independent legal advice with respect to the
    matters set forth in this Agreement, the Claims released in Sections 1.1 and 6 hereof and with
    respect to the rights and asserted rights arising out of such matters, and is entering into this
    Agreement of its own free will.

                   7.6    Such Party does not rely upon any statement, representation or promise of
    another Party (or of any officer, agent, employee, representative, or attorney for another Party),




                                                                                                           EXHIBIT D, PAGE 146
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 68 of 199
                                                 Filed 09/05/17 Page 28 of 43 Page ID
                                          #:810




     in executing this Agreement, or in making the settlement provided for herein, except as expressly
     stated in this Agreement.

                   7.7   Such Party knows of no other Person that may claim an interest in any of
     the Claims disposed of by such Party and is not aware of any litigation, arbitration or other
     pending proceeding regarding such Claims.

                  7.8     Such Party has made such investigation of the facts pertaining to this
    settlement and Sections 1.1 and 6 hereof, and of all the matters pertaining thereto, as it deemed
    necessary.

                   7.9    Such Party will execute all such further and additional documents as shall
    be reasonable and necessary to carry out the provisions of this Agreement.

            8.     Indemnification. The agreements contained in Sections 1.1 and 6 hereof may be
    pleaded by any of the Buyer Released Parties or Company Released Parties as a full and
    complete defense and may be used as the basis for an injunction against any action at law or
    equity instituted or maintained against any of them in violation hereof. If any Claim is brought
    or maintained against any Buyer Released Party or Company Released Party in violation of this
    Agreement, the releasing party will be responsible for all costs and expenses, including, without
    limitation, reasonable attorneys' fees, incurred by the released party in defending same.

            9.     Miscellaneous.

                   9.1    Entire Agreement. This Agreement constitutes the entire agreement
    between the Parties and supersedes any prior understandings, agreements or representations by
    or between such parties, written or oral, that may have related in any way to the subject matter
    hereof. This Agreement may not be amended except in a written instrument executed by Buyer
    and Company. No amendment, supplement, modification or waiver of this Agreement shall be
    binding unless executed in writing by the Party to be bound thereby.

                   9.2     Counterparts. This Agreement may be executed in two or more
    counterparts, each of which shall be deemed an original but all of which together shall constitute
    one and the same instrument.

                    9.3     Successors and Assigns. This Agreement shall be binding upon and inure
    to the benefit of the parties hereto and their respective heirs, successors and permitted assigns,
    but neither this Agreement nor any of the rights or obligations hereunder may be assigned
    (whether by operation of Law, through a change in control or otherwise) by Company without
    the prior written consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior
    written consent of the Company. Specifically with respect to Sections 1.1 and 6 hereof, this
    Agreement is binding upon the Parties, the Buyer Party Releasors and Company Releasors and
    their respective successors or assigns, and will inure to the benefit of each of the Buyer Released
    Parties and the Company Released Parties. The Parties acknowledge and agree that each of the
    Buyer Released Parties and the Company Released Parties is a third party beneficiary of Sections
    LII and 6 hereof, and shall be entitled to enforce the provisions in this Agreement against the
    Company Releasors or Buyer Party Releasors, respectively, to the same extent as if such Buyer
    Released Parties and Company Released Parties were party to Sections 1.1 and 6 hereof.




                                                                                                          EXHIBIT D, PAGE 147
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 69 of 199
                                                 Filed 09/05/17 Page 29 of 43 Page ID
                                          #:811




                    9.4     Governing Law. This Agreement (and any claim or controversy arising
    out of or relating to this Agreement) shall be governed by and construed in accordance with the
    domestic Laws of the State of California without giving effect to any choice or conflict of law
    provision or rule that would cause the application of the Laws of any jurisdiction other than the
    State of California.

                   9.5    Notices. All notices, requests, demands, claims and other communications
    which are required or may be given under this Agreement shall be in writing and shall be
    deemed to have been duly given when received if personally delivered; when transmitted if
    transmitted by email (with electronic confirmation of transmission); the Business Day after it is
    sent, if sent for next day delivery to a domestic address by recognized overnight delivery service
    (e.g., Federal Express); and five Business Days after the date mailed by certified or registered
    mail, postage prepaid, if sent by certified or registered mail, return receipt requested. In each
    case notice shall be sent to:

                   If to Company:

                   VIZIO, lnc.
                   39 Tesla
                   Irvine, California 926í8
                   Attention: Kurcis J. Binder and Jerry C. 1 -luang
                   Email: kurtis.binder®vizio.com and jerry.huangu>vizio.com

                   with a copy (which shall not constitute notice) to:

                  Latham & Watkins LLP
                  650 Town Center Drive, Suite 2000
                  Costa Mesa, CA 92626
                  Attention: R. Scott Shean and David C. Lee
                  Email: scott.shean@lw.com and david.lee@lw.com
                                                             lw.com

                   If to Buyer or Merger Sub:

                  LeEco Global Group Ltd.
                  16 /F, LeEco Building, 105 Yaojiayuan Road
                  Chaoyang District, Beijing 100025, PRC
                  Attention: Charles 1-Isieh
                  Email: charles.hsieh@le.com

                  with a copy (which shall not constitute notice) to:

                  Skadden, Arps, Slate, Meagher & Flom LLP
                  300 South Grand Avenue, Suite 3400
                  Los Angeles, CA 90071
                  Attention: Michael V. Gisser and Michael J. Mies
                  Email: michael.gisscr @skadden.com and michael.mies@skadden.com
                                                                      skadden.com




                                                                                                     EXHIBIT D, PAGE 148
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175- DOC -JDE       8 Page
                                 Document 26 -3 70 of 199
                                                 Filed 09/05/17 Page 30 of 43 Page ID
                                                                    #:812




            Any Party may send any notice, request, demand, claim or other communication
    hereunder to the intended recipient at the address set forth above using any other means, but no
    such notice, request, demand, claim or other communication shall be deemed to have been duly
    given unless and until it actually is received by the intended recipient. Any Party may change
    the address or facsimile number to which notices, requests, demands, claims, and other
    communications hereunder are to be delivered by giving each other Party notice in the manner
    herein set forth.

                   9.6     Consent to Jurisdiction.          Each Party hereby irrevocably and
    unconditionally submits, for itself and its property, to the exclusive jurisdiction of the Superior
    Court of California located in Santa Ana, California, or Federal court of the United States of
    America, sitting in the Central District of California, Southern Division, and any appellate court
    from any thereof, in any action or proceeding arising out of or relating to this Agreement, and
    each of the parties hereby irrevocably and unconditionally (a) agrees not to commence any such
    action or proceeding except in such courts, (b) agrees that any claim in respect of any such action
    or proceeding may be heard and determined in such California State court or, to the extent
    permitted by law, in such Federal court, (c) waives, to the fullest extent it may legally and
    effectively do so, any objection which it may now or hereafter have to the laying of venue of any
    such action or proceeding in any such California State or Federal court, and (d) waives, to the
    fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such
    action or proceeding in any such California State or Federal court. Each of the Parties agrees
    that a final judgment in any such action or proceeding shall be conclusive and may be enforced
    in other jurisdictions by suit on the judgment or in any other manner provided by law. Each
    Party irrevocably consents to service of process in the manner provided for notices in Section 9.5
    hereof. Nothing in this Agreement will affect the right of any Party to serve process in any other
    manner permitted by law.

                 9.7    Severability of Provisions. If any term or other provision of this
    Agreement is invalid, illegal or incapable of being enforced as a result of any rule of law or
    public policy, all other terms and other provisions of this Agreement shall nevertheless remain in
    full force and effect so long as the economic or legal substance of the transactions contemplated
    by this Agreement is not affected in any manner materially adverse to any Party. Upon such
    determination that any term or other provislon is invalid, illegal or incapable of being enforced,
    the Parties shall negotiate in good faith to modify this Agreement so as to effect the original
    intent of the Parties as closely as possible in an acceptable manner to the end that the transactions
    contemplated by this Agreement are fulfilled to the greatest extent possible.

                    9.8     Specific Performance. The Parties agree that irreparable damage would
    occur in the event that any of the provisions of this Agreement were not performed by, or were
    otherwise breached by, the Parties in accordance with their specific terms. It is accordingly
    agreed that (x) Buyer and Merger Sub shall be entitled to an injunction or injunctions to prevent
    breaches of this Agreement by Company and to enforce specifically the terms and provisions of
    this Agreement, and (y) Company shall be entitled to an injunction or injunctions to prevent
    breaches of this Agreement by Buyer or Merger Sub and to enforce specifically the terms and
    provisions of this Agreement. Any such injunction(s) or action seeking specific performance
    shall be subject to Section 9.6 hereof.




                                                                                                            EXHIBIT D, PAGE 149
Case 2:19-bk-24804-VZ    Doc 667-8           Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 71 of 199
                                                 Filed 09/05/17 Page 31 of 43 Page ID
                                         #:813




                          [signature page follows]




                                                                      EXHIBIT D, PAGE 150
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 72 of 199
                                                 Filed 09/05/17 Page 32 of 43 Page ID
                                                                    #:814




           IN WITNESS WHEREOF, the Parties have executed and delivered this Framework,
    Termination and Mutual General Release Agreement as of the date first written above.


                                                  BUYER

                                                  LEECO V LTD.



                                                  By:
                                                  Name:
                                                  Title:


                                                  MERGER SUB

                                                  LEV MERGER SUB INC.



                                                  By:
                                                  Name:
                                                  Title:




                                                 COMPANY

                                                 VIZIO, INC.



                                                 By:
                                                 Name:
                                                 Title:




               Signature Page to Framework, Termination and Mutual General Release Agreement




                                                                                               EXHIBIT D, PAGE 151
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 73 of 199
                                                 Filed 09/05/17 Page 33 of 43 Page ID
                                                                   #:815




                                                Exhibit A

                    JOINT WRITTEN INSTRUCTIONS TO ESCROW AGENT
                FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS

    April [ ], 2017

    VIA OVERNIGHT MAIL AND EIMAIL

    Citibank, N.A.
    787 West Fifth Street, 28th Floor
    Los Angeles, CA 90071
    Attention: Luda Semenova
    Telephone No.: (213) 239 -2136
    E -mail: luda.semenova@citi.com

    Dear Ms. Semenova:

           Pursuant to Section 4(axii) of the Escrow Agreement, dated as of July 6, 2016 (the
    "Escrow Agreement "), by and among LeEco V Ltd., a Cayman Islands exempted company with
    limited liability (the "Buyer "), VIZIO, Inc. a California corporation (the "Company "), and
    Shareholder Representative Services LLC, a Colorado limited liability company, and Citibank,
    National Association (the "Escrow Agent "), the Escrow Agent is hereby jointly instructed,
    authorized and directed by Buyer and the Company as follows:

           1.      The Escrow Agent is jointly instructed, authorized and directed to release to the
    Company the sum of US$40,000,000, which amount represents a portion of the Buyer
    Termination Fee Deposit Amount (as defined in the Escrow Agreement), from the Buyer
    Termination Fee Escrow Account (as defined in the Escrow Agreement), by wire transfer of
    immediately available funds to the account designated below:

           Account Name: VIZIO, Inc.
           Account Number: 83900266
           Bank Name: East West Bank
           ABA Number: 322070381
           Bank Address: 19540 Jamboree, Irvine, CA 92612
           Beneficiary Address: 39 Tesla, Irvine, CA 92618
           Amount: US$40,000,000.00

            2.      No instructions, authorizations and directions have been given hereunder with
    respect to any other continuing obligations or duties of the Escrow Agent other than as expressly
    set forth herein.

                                        [Signature Page Follows]




                                                                                                        EXHIBIT D, PAGE 152
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 74 of 199
                                                 Filed 09/05/17 Page 34 of 43 Page ID
                                          #:816




            IN WITNESS WHEREOF, the undersigned have executed these Joint Written
     Instructions on the date first written above.



                                                     VIZIO, INC.


                                                     By:
                                                     Name:
                                                     Title:




                                                     LEECO V LTD.


                                                     By:
                                                     Name:
                                                     Title:




                                                                                EXHIBIT D, PAGE 153
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 75 of 199
                                                 Filed 09/05/17 Page 35 of 43 Page ID
                                                                   #:817




                                                Exhibit B

                    JOINT WRITTEN INSTRUCTIONS TO ESCROW AGENT
                 FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS

    [ ], 2017

    VIA OVERNIGHT MAIL AND EMAIL

    Citibank, N.A.
    787 West Fifth Street, 28th Floor
    Los Angeles, CA 90071
    Attention: Luda Semenova
    Telephone No.: (213) 239 -2136
    E -mail: Iuda.sentenova @citi.com

    Dear Ms. Semenova:

            Pursuant to Section 4(a)(ii) of the Escrow Agreement, dated as of July 6, 20I6 (the
    "Escrow Agreement "), by and among LeEco V Ltd., a Cayman Islands exempted company with
    limited liability (the `Buyer "), VIZIO, Inc. a California corporation (the "Company "), and
    Shareholder Representative Services LLC, a Colorado limited liability company, and Citibank,
    National Association (the "Escrow Agent "), the Escrow Agent is hereby jointly instructed,
    authorized and directed by Buyer and the Company as follows:

            I.     The Escrow Agent is jointly instructed, authorized and directed to release to the
                   Company the sum of US$10,000,000, which amount represents the remainder of
                   the Buyer Termination Fee Deposit Amount (as defined              in   the Escrow
                   Agreement), from the Buyer Termination Fee Escrow Account (as defined in the
                   Escrow Agreement), by wire transfer of immediately available funds to the
                   account designated below:

           Account Name: VIZIO, Inc.
           Account Number: 83900266
           Bank Name: East West Bank
           ABA Number: 322070381
           Bank Address: 19540 Jamboree, Irvine, CA 92612
           Bcneficiaiy Address: 39 Tesla, Irvine, CA 92618
           Amount: US$ 10,000,000.00

             2.     No instructions, authorizations and directions have been given hereunder with
    respect to any other continuing obligations or duties of the Escrow Agent other than as expressly
    set forth herein.

                                        [Signature Page Follows]




                                                                                                        EXHIBIT D, PAGE 154
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 76 of 199
                                                 Filed 09/05/17 Page 36 of 43 Page ID
                                                                  #:818




            IN WITNESS WHEREOF, the undersigned have executed these Joint Written
    Instructions on the date first written above.



                                                    VIZIO, INC.


                                                    By:
                                                    Name:
                                                    Title:




                                                    LEECO V LTD.


                                                    By:
                                                    Name:
                                                    Title:




                                                                                EXHIBIT D, PAGE 155
Case 2:19-bk-24804-VZ    Doc 667-8   Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 77 of 199
                                                 Filed 09/05/17 Page 37 of 43 Page ID
                                          #:819




                        EXHIBIT E
Case 2:19-bk-24804-VZ         Doc 667-8          Filed 04/23/20           Entered 04/23/20 20:47:28              Desc
                                Exhibit
   Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                  Document 26 -3 78 of 199
                                                  Filed 09/05/17 Page 38 of 43 Page ID
                                          #:820




From:                        Mark Chen(I n) <mark.chen @le.com>
Sent:                        Thursday, April 06, 2017 12:48 AM
To:                          YT Jia(7.M4); Richard; Jun UANG( c         ); kat (It) ; T 1
 Cc:                         Shisheng Cheng( *CHI ); Charles Hsieh; Yuanzhi Li( à1:ß,); Zhaohui Zhang( c l   )
Subject:                     LeEco -Vizio frÜJ44PRM



 A-41it-T


                  vizio 4t`7k`eJla áPARmAI, rim    n       ,    ìtìia

Summary Statement for all public audiences (to be shared directly with select press
by LeEco and VIZIO PR)

 A nA (                   LeEco - Vizio     it     rej# pf *)

LeEco Global Group Ltd. and VIZIO Inc. announced today that the merger agreement to
acquire VIZIO will not proceed due to regulatory headwinds. We continue to believe that
there is great synergy between the two companies, and are pleased to announce that
LeEco and VIZIO have reached an agreement that is a win for both companies.
LeEco Global Group Ltd. 4 VIZIO Inc. Q Vi IklYz vizio Rhxg Q' f             JQ      .LI,
TTo R4T1']           I'z.l'7Va-étn -17bnx i, 4 ,(tILLhz
                  T-Á}¡                                                LeEco 4 Vizio
            JP
Under the new agreement, LeEco and VIZIO will continue to explore opportunities to
incorporate the Le app and content within the VIZIO connected CE platform, and engage in
a collaborative partnership to leverage LeEco's EUI (End User Interface) platform, along
with the brand's exclusive content and distribution channels, to bring VIZIO products to
the China market.

 Agtìx ftt, LeEco          Vizio 14WARVJL 4 Le APP 4 -eg-Rß-1 Vizio 1143 CE " Á ,                                }
itA Á figfiCl*, 3.E AV á LeEco            EUI    ( R-MTII P x 4 ) " á , NA in it '41Xii4 zx PV4
Vizio



Common FAQ for all public audiences About the Announcement

        z AP,    LYON, FAQ

Q: What are the terms of the new agreement?

i'7:            fth* AIM?

                                                                                  EXHIBIT E, PAGE 156
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 79 of 199
                                                 Filed 09/05/17 Page 39 of 43 Page ID
                                          #:821


 A: The new agreement between LeEco and VIZIO enables distribution of the Le app and
 content on VIZIO connected devices, such as VIZIO smart televisions and displays, and
 outlines a collaborative partnership leveraging LeEco's EUI (End User Interface) platform,
 along with the brand's exclusive content and distribution channels, to bring VIZIO
 connected products to the China market.

 14: LeEco --J Vizio ngit45(4)14.e1 Vizio resIg xx ìxA-V0p Vizio lntlfgEMfrafT
 W13-)-a Le APP               -94;   Jf itA á H/F*1*, 3-E V * LeEco l;141 EUI ( A4-4)1)± t3 ) "
 R, NA* 114I17J-94             XxM-rVizio 114-0aá-T7 g111QV31Jo

 Q: Does LeEco have any control or ownership of VIZIO?

 Ìa7: LeEco AWft)r44 Vizio}?
 A: No. Both LeEco and VIZIO will continue to operate as separate, independently owned
 and operated entities, with VIZIO's operations continuing under the same management
 team headquartered in Irvine, California.

 )4: Tki          o   LeEco   Vizio 444.tt?r-   3-9=FItST.3..- ,4 a Vizio   oi4 Eti fm,A- t aili pamg.
        4.44t áfs-T-ipfAvJtR)'hm:m $
 Q: When does the agreement take effect?
 fps:iA{JU
A: The agreement is in effect at this time.

    :   i ì>Cj9       s)LE
Q: What are the financial terms of the agreement?
 fa7:   iilìAri=14A #A-144AakiffiflY1?
A: Given confidentiality requirements, we cannot comment on the financial terms of the
agreement.



Q: Are there any remaining steps to finalize the new agreement as it pertains to
China?

f7:       M%      l' II          rcartìAMA.-414J*VA?

                                                    2




                                                                               EXHIBIT E, PAGE 157
Case 2:19-bk-24804-VZ                Doc 667-8       Filed 04/23/20             Entered 04/23/20 20:47:28   Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 80 of 199
                                                 Filed 09/05/17 Page 40 of 43 Page ID
                                         #:822


A: The agreement we are announcing today takes effect immediately; we will work
 through the many details of the China venture in the coming months.

  ,-4:    -/s     IJO]lt   nhi     ìxARp     x           -.43KIII !M-      -A   nMVTk4l']4     I   AtA41

 Q: When can we expect to see the Le app on VIZIO products in the US?

 ip7:            Wit TITAVZQ 'R1                 Le APP         Vizio íßaá?
A: There are many details around the development process that need to be
considered. More details will be available at launch.



Q: When will VIZIO be available in the China market?

 Ip7: Vizio             lHJu7    *E 11   Q1/X        ?

A: There are obviously many more details around the product development process that
need to be considered. More details will be available at launch.




Q: What will the LeEco experience be on VIZIO devices?

 Ìp7: Vizio ì 4_h LeEco IY0' 41                      Alf-%         J?

A: More details will be available at launch.




Regards
Mark Chen       (l r)
Senior Director, Global Corporate Finance and Development, LeEco Global Group




                                                            3




                                                                                        EXHIBIT E, PAGE 158
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 81Filed
                                                   of 199
                                                        09/05/17 Page 41 of 43 Page ID
                                          #:823




                       EXHIBIT F
Case 2:19-bk-24804-VZ               Doc 667-8           Filed 04/23/20             Entered 04/23/20 20:47:28                   Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -3 82 of 199
                                                 Filed 09/05/17 Page 42 of 43 Page ID
                                         #:824




                L.eECo

                                                                                                            June 22, 2017


       VIZIO, Inc.
       39 Tesla
       Irvine, California 92618
       Attention: Kurtis J. Binder and Jerry C. Huang


       Re:      Demand for Immediate Payment

       Dear Messrs. Binder and Huang:

               I write in response to Mr. Huang's letter addressed to LeEco Global Group Ltd. ( "LeEco
       Global ") dated June 9, 2017 (the "June 9 Letter "). Capitalized terms used but not otherwise
       defined herein shall have the respective meanings ascribed to them in the Agreement and Plan of
       Merger (the "Merger Agreement "), by and among LeEco V Ltd. ( "LeEco "), Le V Merger Sub
       Inc. ( "Merger Sub "), VIZIO, Inc. ( "VIZIO ") and Shareholder Representative Services LLC,
       dated as of July 6, 2016 and /or the Framework, Termination and Mutual General Release
       Agreement (the "Framework Agreement "), by and among LeEco, Merger Sub and VIZIO, dated
       as of April 5, 2017.

               LeEco Global unequivocally denies (i) that VIZIO validly terminated the Merger
       Agreement with the letter of March 30, 2017 from Mr, Binder, (ii) any suggestion that the
       Merger Agreement was terminated other than pursuant to the Framework Agreement, (iii) all
       claims of breach of the Merger Agreement and the Framework Agreement made in the June 9
       Letter, and (iv) VIZIO's allegations of fraud in connection with LeEco Global's entry into the
       Framework Agreement and purported lack of good faith or prevention of performance thereafter.
       LeEco Global also disagrees that failure to deliver the joint written instructions as demanded in
       the June 9 Letter is a breach by LeEco Global of the Merger Agreement or the Framework
       Agreement or that any Buyer Termination Fee is now due.1 While LeEco is disappointed by the
       inaccuracies in VIZIO's June 9 Letter, we see little benefit to arguing about history and the
       record, which speak for themselves. Despite our differences, LeEco Global remains committed
       to working with VIZIO toward our companies' mutual benefit.

               In that regard, as I communicated to Ben Wong at VIZIO on June 13, LeEco Global still
       wishes to enter into a joint venture agreement as contemplated by the Framework Agreement and
       is ready, willing and able to negotiate such agreement with VIZIO. LeEco Global looks forward


        For the reasons set forth herein, LeEco also categorically denies the assertions in the June 13, 2017 letter from
       Robert M. Waxman to the Escrow Agent and Shareholder Representative Services, and opposes the release of the
       escrowed amounts demanded therein.
                                                                                                           3553 North 1st St
                                                                                                       San Jose, CA 95134




                                                                                                 EXHIBIT F, PAGE 159
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -3 83 of 199
                                                 Filed 09/05/17 Page 43 of 43 Page ID
                                          #:825




        to a mutually beneficial partnership with VIZIO and would like to begin discussions as soon as
        possible with me as the point of contact.

               LeEco Global hopes that VIZIO will join LeEco Global in negotiating in good faith and
        executing the one or more agreements necessary to document the China JV and other
        commercial arrangements set forth in Sections 2 and 3 of the Framework Agreement. If you have
        any questions, please contact me at charles.hsieli a,le.com or (213)369 -6499 to discuss.


                                          Yours sincerely,




                                          Charles Hsieh
                                          of LEECO GLOBAL GROUP LTD.

        Cc:    William Wang and Ben Wong, VIZIO, Inc.
               Board of Directors of VIZIO, Inc.
               Managing Director, Shareholder Representative Services LLC
               R. Scott Shean, Latham & Watkins LLP
               David C. Lee, Latham & Watkins LLP
               Robert M. Waxman, Esq.
               Luda Semenova, Citibank, N.A.
               Julie Z. Gao, Skadden, Arps, Slate, Meagher & Flom LLP
               Michael J. Mies, Skadden, Arps, Slate, Meagher & Flom LLP




                                                                                     3553 North 1st St
                                                                                   San Jose, CA 95134




                                                                                EXHIBIT F, PAGE 160
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 84 of 199
                                                 Filed 09/05/17 Page 1 of 116 Page ID
                                        #:667




                                                                            Exhibit 32
                                                                               5/9/2019
                                                                            S. Higgins, CSR




                      EXHIBIT A
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -2 85  of 199
                                                 Filed  09/05/17 Page 2 of 116 Page ID
                                                #:668



                                                                  EXECUTION VERSION




                                  AGREEMENT AND PLAN OF MERGER


                                            by and among

                                           LEECO V LTD.


                                      LE V MERGER SUB INC.,


                                            VIZIO, INC.,

                                                 and

                            SHAREHOLDER REPRESENTATIVE SERVICES LLC,
                                AS SHAREHOLDER REPRESENTATIVE


                                       Dated as of July 6, 2016




       768801.20-LACSROIA - MSW




                                                                    EXHIBIT A, PAGE 008
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 86 of 199
                                                 Filed 09/05/17 Page 3 of 116 Page ID
                                                       #:669




                                             TABLE OF CONTENTS

                                                                                      Page

        ARTICLE I THE MERGER                                                            2
                 1.1     The Merger                                                     2
                 1.2     Closing; Effective Time                                        2
                 1.3     Effect of the Merger                                           3
                 1.4     Articles of Incorporation; Bylaws                              3
                 1.5     Directors and Officers                                         3

       ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES                    3

                 2.1     Conversion of Securities                                       3
                 2.2     Exchange of Certificates; Closing Payments                     5
                 2.3     Earnout                                                        7
                 2.4     Dissenters' Rights                                            12
                 2.5     Adjustment to Closing Date Merger Consideration               13

       ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE
                   COMPANY                                                             17

                 3.1    Organization; Corporate Power                                  17
                3.2     Authorization of the Transactions                              18
                3.3     Company Shareholder Approval                                   18
                3.4     Non -Contravention                                             18
                3.5     Governmental Consents and Approvals                            19
                3.6     Company Capitalization                                         20
                3.7     Company Subsidiaries                                           22
                3.8     Company Financial Statements                                   23
                3.9     Absence of Unrecorded Liabilities                              23
                3.10    Absence of Certain Changes                                     24
                3.11    Material Contracts                                             24
                3.12    Intellectual Property                                          26
                3.13    Real Property                                                  28
                3.14    Tax Matters                                                    30
                3.15    Employee Plans                                                 32
                3.16    Labor Matters                                                  33
                3.17    Compliance with Laws                                           35
                3.18    Environmental Matters                                          35
                3.19    Litigation                                                     36
                3.20    Insurance                                                      37
                3.21    Related Party Transactions                                     37
                3.22    Significant Customers and Suppliers                            38
                3.23    National Security                                              38




       768801.20-LACSROI A - MSW




                                                                           EXHIBIT A, PAGE 009
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -2 87 of 199
                                                 Filed 09/05/17 Page 4 of 116 Page ID
                                          #:670




                 3.24     Brokers                                                     38
                 3.25     Propriety of Payments                                       39
                 3.26     Bank Accounts                                               39
                 3.27     Privacy                                                     39
                 3.28 No Other Representations                                        40

        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER AND
                   MERGER SUB                                                         40

                 4.1     Organization; Good Standing                                  40
                 4.2     Corporate Power; Enforceability                              40
                 4.3     Non -Contravention                                           41
                 4.4     Governmental Consents and Approvals                          41
                 4.5     Litigation                                                   42
                 4.6     Brokers                                                      42
                 4.7     Operations of Merger Sub                                     42
                 4.8     Solvency                                                     42
                 4.9     Sufficiency of Funds                                         43
                 4.10    Financing                                                    43
                 4.11    Non - Reliance                                               44
                 4.12 No Other Representations                                        44

       ARTICLE V PRE- MERGER COVENANTS                                                44
                 5.1     Conduct of Business by the Company                           44
                 5.2     Access to Information                                        47
                 5.3     Further Assurances                                           48
                 5.4     Regulatory Approvals                                         48
                 5.5     Consents                                                     53
                 5.6     Shareholder Approval                                         53
                 5.7     No Right to Control                                          53
                 5.8     Buyer /Merger Sub - Cooperation with Financing               54
                 5.9     Company - Cooperation with Financing.                        55

       ARTICLE VI ADDITIONAL AGREEMENTS                                               56

                 6.1 Tax Matters                                                      56
                 6.2 Employee Matters                                                 61
                6.3  Section 280G Approval                                            62
                6.4  Directors' and Officers' Liability                               62
                6.5  Confidentiality of Terms of Transaction, Etc                     63
                6.6  Inscape Transactions                                             64
                6.7  Acknowledgment by the Parties                                    65
                6.8  No Financing Contingency                                         66
                6.9  Resignation of Officers and Directors                            66
                6.10 Further Actions                                                  66



                                                        ii
       768801.20-LACSROI A - MSW




                                                                          EXHIBIT A, PAGE 010
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 88 of 199
                                                 Filed 09/05/17 Page 5 of 116 Page ID
                                                         #:671




        ARTICLE VII CONDITIONS                                                                   66
                  7.1     Conditions to all Parties' Obligations                                 66
                  7.2     Conditions to Obligation of Buyer and Merger Sub                       67
                  7.3     Conditions to Obligation of the Company                                68
        ARTICLE VIII INDEMNIFICATION                                                             70
                 8.1     Survival Periods                                                        70
                 8.2     Indemnification of the Buyer Indemnified Parties by Equityholders       70
                 8.3     Indemnification of Equityholders by Buyer                               72
                 8.4     Notice and Defense of Third -Party Claims                               73
                 8.5     Notice of Non -Third -Party Claims                                      75
                 8.6     Manner of Payment                                                       75
                 8.7     Determination of' Loss Amount                                          76
                 8.8     Exclusive Remedy                                                       77
       ARTICLE IX TERMINATION                                                                   77
                 9.1     Termination                                                            77
                9.2      Buyer Termination Fee; Escrow                                          79
                9.3      Effect of Termination                                                  80
       ARTICLE X DEFINITIONS                                                                    81

                 10.1    Interpretation                                                         81
                10.2     Certain Definitions                                                    81
                10.3     Additional Definitions                                                 95
       ARTICLE XI MISCELLANEOUS
                                                                                                98
                11.1  No Third -Party Beneficiaries                                             98
                11.2  Entire Agreement                                                          98
                11.3  Successors and Assigns                                                    99
                11.4  Counterparts                                                              99
                11.5  Titles                                                                    99
                11.6 Notices                                                                    99
                11.7 Governing Law                                                             100
                11.8 Consent to Jurisdiction                                                   101
                11.9 Amendment or Modification                                                 101
               11.10 Waivers                                                                   101
               11.11 Financing Sources                                                         102
               11.12 Specific Performance                                                      102
               11.13 Expenses                                                                  103
               11.14 Construction                                                              103
               11.15 Severability of' Provisions                                               103
               11.16 Representation by Counsel                                                 103
               11.17 Shareholder Representative                                                104

                                                         iii
      768801.20-LACSROI A - MSW




                                                                                   EXHIBIT A, PAGE 011
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 89 of 199
                                                 Filed 09/05/17 Page 6 of 116 Page ID
                                                      #:672




       Exhibit A           Escrow Agreement
       Exhibit B           FIRPTA Certificate
       Exhibit C           FIRPTA Notice
       Exhibit D           Inscape 51% Restricted Stock Agreement
       Exhibit E           License Agreement
       Exhibit F           Inscape Stockholders' Agreement
       Exhibit G           Inscape CEO Employment Agreement
       Exhibit H           Limited Guarantee




                                                        iv
       768801.20-LACSROI A - MSW




                                                                    EXHIBIT A, PAGE 012
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -2 90 of 199
                                                 Filed 09/05/17 Page 7 of 116 Page ID
                                                     #:673




                                    AGREEMENT AND PLAN OF MERGER


                THIS AGREEMENT AND PLAN OF MERGER (this "Agreement ") is made as of
        July 6, 2016, by and among LeEco V Ltd., an exempted company with limited liability
        incorporated under the laws of the Cayman Islands ( "Buyer "), Le V Merger Sub Inc., a
       California corporation and indirect wholly owned subsidiary of Buyer ( "Merger Sub "), VIZIO,
       Inc., a California corporation (the "Company "), and Shareholder Representative Services LLC, a
       Colorado limited liability company solely in its capacity as the Equityholders' representative (the
       "Shareholder Representative "). Capitalized terms used herein and not otherwise defined herein
       shall have the meaning given such terms in Article X.

                                                  RECITALS

              WHEREAS, the respective Boards of Directors of Buyer, Merger Sub and the Company
       have approved and declared advisable the merger of Merger Sub with and into the Company (the
       "Merger ") upon the terms and subject to the conditions of this Agreement and in accordance
       with applicable Law;

                 WHEREAS, the respective Boards of Directors of Buyer and the Company have
       determined that the Merger is in the best interest of their respective shareholders, and Buyer has
       approved this Agreement and the Merger as the sole shareholder of Merger Sub;

               WHEREAS, the holders of (i) a majority of the voting power of the Company's Class A
       Common Stock, no par value (including the Restricted Stock, the "Class A Common Stock "),
       and Class B Common Stock, no par value (the "Class B Common Stock" and, together with
       Class A Common Stock, "Common Stock "), voting together as a single class and (ii) a majority
       of the shares of the Company's Series A Convertible Preferred Stock, no par value (the
       "Preferred Stock "), have approved this Agreement, the Merger and the other transactions
       contemplated hereby;

                WHEREAS, concurrently with the consummation of the Merger, the Company intends to
       effect certain transactions with respect to VIZIO Inscape Technologies, LLC, a Delaware limited
       liability company and wholly owned subsidiary of the Company ( "Inscape "), as specifically set
       forth in Section 6.6 below;

                 WHEREAS, concurrently with the execution and delivery of this Agreement, each of the
       employees set forth on Schedule A has entered into an employment agreement with the
       Company and an Affiliate of Buyer, to be effective upon the consummation of the Merger (the
       "Employment Agreements ");

                 WHEREAS, concurrently with the execution and delivery of this Agreement, as a
       material inducement to the Company's willingness to enter into this Agreement, Le Technology
       Inc. and Buyer are entering into a limited guarantee, substantially in the form attached hereto as
       Exhibit H; and

                                                        1




       768801.20-LACSRO I A - MSW




                                                                                   EXHIBIT A, PAGE 013
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 91 of 199
                                                 Filed 09/05/17 Page 8 of 116 Page ID
                                                       #:674




                WHEREAS, concurrently with the execution and delivery of this Agreement, as a
        material inducement to the Company's willingness to enter into this Agreement, the Company,
        Buyer, the Shareholder Representative and Citibank, National Association, a national banking
        association, as escrow agent (the "Escrow Agent "), have each entered into an Escrow
        Agreement, dated as of the date hereof, substantially in the form attached hereto as Exhibit A
        (the "Escrow Agreement ").

                                                   AGREEMENT

              NOW, THEREFORE, in consideration of the mutual representations, warranties,
        promises, covenants and agreements contained herein and for other good and valuable
        consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto,
        intending to be legally bound, hereby agree as follows:

                                                    ARTICLE I
                                                   THE MERGER

              1.1     The Merger. Upon the terms and subject to satisfaction or waiver of the
       conditions set forth in this Agreement, and in accordance with the California Corporations Code
       (the "California Law "), at the Effective Time (as defined herein), Merger Sub shall be merged
       with and into the Company. As a result of the Merger, the separate corporate existence of
       Merger Sub shall cease and the Company shall continue as the surviving corporation of the
       Merger (the "Surviving Corporation ") under the California Law as a wholly owned subsidiary of
       Buyer.

                1.2     Closing: Effective Time.

                        (a)     Unless otherwise mutually agreed in writing between Buyer and the
       Company, the closing of the Merger (the "Closing ") shall take place at the offices of Skadden,
       Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue, Suite 3400, Los Angeles,
       California 90071, on a date to be mutually agreed by Buyer and the Company, which shall,
       subject to the proviso below, be no later than the third (3rd) Business Day following the day on
       which the last to be satisfied or waived (to the extent permitted by applicable Law) of the
       conditions set forth in Article VII (other than those conditions that by their nature are to be
       satisfied by actions to be taken at the Closing, but subject to the fulfillment or waiver of those
       conditions) is so satisfied or waived in accordance with this Agreement at 10:00 a.m. Pacific
       Time.

                       (b)      At the Closing, the parties hereto shall cause (i) the Merger to be
       consummated by filing an Agreement of Merger in a form mutually agreed upon by the parties
       (the "Agreement of Merger ") with the Secretary of State of the State of California, in such form
       as required by, and executed in accordance with the relevant provisions of, California Law (the
       date and time of such filing, or if another date and time is specified in such filing, such specified
       date and time, being the "Effective Time "); and (ii) shall consummate the other transactions
       contemplated herein on the date on which the Effective Time occurs. The date on which the
       Closing occurs is referred to hereinafter as the "Closing Date ".



                                                        2
       768801.20-LACSROIA MSW




                                                                                     EXHIBIT A, PAGE 014
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                 Document 26 -2 92  of 199
                                                 Filed  09/05/17 Page 9 of 116 Page ID
                                                      #:675




               1.3    Effect of the Merger. At the Effective Time, the effect of the Merger shall be as
       provided in this Agreement, the Agreement of Merger and the applicable provisions of the
       California Law. Without limiting the generality of the foregoing, at the Effective Time, except
       as otherwise provided herein, all the property, rights, privileges, powers and franchises of the
       Company and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities and
       duties of the Company and Merger Sub shall become the debts, liabilities and duties of the
       Surviving Corporation.

                 1.4      Articles of Incorporation; Bylaws.   At the Effective Time, the articles of
       incorporation and the bylaws of the Surviving Corporation shall be amended in their entirety to
       contain the provisions set forth in the articles of incorporation and the bylaws of Merger Sub,
       each as in effect immediately prior to the Effective Time, except that, in each case, the name of
       the Surviving Corporation shall be "VIZIO, Inc."

              1.5     Directors and Officers. The initial directors and officers of the Surviving
       Corporation shall be the individuals set forth on Schedule 1.5 to be provided by Buyer to the
       other parties hereto prior to the Closing, each to hold office in accordance with the articles of
       incorporation and bylaws of the Surviving Corporation.

                                           ARTICLE II
                       CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES

              2.1     Conversion of Securities. At the Effective Time, by virtue of the Merger and
       without any action on the part of Merger Sub, the Company or the Equityholders:

                      (a)      Capital Stock. Each share of the Company Capital Stock, including
       Restricted Stock, issued and outstanding immediately prior to the Effective Time (other than any
       shares of Company Capital Stock to be canceled pursuant to Section 2.1(c) and any shares of
       Company Capital Stock which are held by Shareholders exercising dissenters' rights pursuant to
       Chapter 13 under California Law ( "Dissenting Shareholders ")), shall be converted, subject to
       Section 2.2(e), into the right to receive (A) in the case of each share of Class A Common Stock
       and each share of Class B Common Stock, the sum of (i) the Per Share Merger Consideration
       minus the Per Share Escrow Amount, if any (such amount calculated in the immediately
       foregoing clause (i) is referred to as the "Common Closing Payment ") plus (ii) any Per Share
       Earnout Amounts paid pursuant to Section 2.3, and (B) in the case of each share of Preferred
       Stock, an amount equal to the sum of (i) the Per Share Liquidation Preference plus an amount
       equal to the product of (1) twenty -five multiplied by (2) the Common Closing Payment (such
       amount calculated in the immediately foregoing clause (i) is referred to as the "Preferred Closing
       Payment "), llus (ii) an amount equal to the product of (1) twenty -five multiplied by (2) any Per
       Share Earnout Amounts paid pursuant to Section 2.3. All such shares of Company Capital Stock
       shall no longer be outstanding and shall automatically be canceled and retired and shall cease to
       exist, and each certificate previously representing any such shares shall thereafter represent the
       right to receive (x) the Common Closing Payment and the Preferred Closing Payment, as
       applicable, and any Per Share Earnout Amounts therefor or (y) payment from the Surviving
       Corporation of the "fair value" of such shares of Company Capital Stock as determined in
       accordance with Chapter 13 under the California Law. Certificates previously representing
       shares of Company Capital Stock shall be exchanged for the aggregate Common Closing

                                                        3
       768801.20-LACSROI A - MSW




                                                                                   EXHIBIT A, PAGE 015
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 93 of 199
                                               Filed 09/05/17 Page 10 of 116 Page ID
                                         #:676




        Payment and Preferred Closing Payment, as applicable, therefor and the right to receive any
        aggregate Per Share Earnout Amounts upon the surrender of such certificates (or affidavits in
        support thereof) in accordance with the provisions of Section 2.2, without interest. The
        Surviving Corporation shall pay each holder of Restricted Stock who is an employee (each, an
        "Employee Restricted Stockholder ") the amounts due hereunder through the Surviving
        Corporation's payroll system, and with respect to payments due at Closing, by no later than the
        first regularly scheduled payroll following the Effective Time subject to Section 2.2(e).

                       (b)    Options. No outstanding options to acquire shares of Common Stock
        issued pursuant to the 2007 Incentive Award Plan (the "2007 Plan ") ( "Options ") will be
        assumed, continued, substituted or otherwise replaced by Buyer. At the Effective Time, by
        virtue of the Merger and without any action on the part of Buyer, Merger Sub, the Company or
       the holders of any Options, each Option outstanding immediately prior to the Effective Time,
       whether vested or unvested, will be cancelled and automatically converted into the right of the
       holder of the Option to receive (i) at the Closing, an amount in cash, without interest, equal to the
       product of (1) the aggregate number of unexercised shares such holder could have purchased if
       such holder had exercised such Option in full (including with respect to any unvested shares)
        immediately prior to the Effective Time, multiplied by (2) the difference between (x) the
        Common Closing Payment minus (y) the applicable exercise price per share of Common Stock
       of such Option (such product, the "Option Payment "), plus (ii) an amount in cash, without
       interest, equal to the product of (1) the aggregate number of unexercised shares such holder
       could have purchased if such holder had exercised such Option in full (including with respect to
       any unvested shares) immediately prior to the Effective Time, multiplied by (2) any Per Share
       Earnout Amounts paid pursuant to Section 2.3. Holders of Options shall have no further rights
       with respect to Options at the Effective Time, except the right to receive the consideration (if
       any) payable with respect thereto pursuant to this Section 2.1(b). Prior to the Closing, the
       Company shall have taken all actions required or reasonably necessary to effectuate the
       provisions of this Section 2.1(b). The Surviving Corporation shall pay each holder of Options
       who is an employee (each, an "Employee Optionholder ") the amounts due hereunder through the
       Surviving Corporation's payroll system, and with respect to payments due at Closing, by no later
       than the first regularly scheduled payroll following the Effective Time, subject to Section 2.2(e).

                      (c)    Cancellation of Certain Shares. Each share of Company Capital Stock
       held in the treasury of the Company or by any wholly owned subsidiary of the Company
       immediately prior to the Effective Time shall be canceled and extinguished without any
       conversion thereof and no payment shall be made with respect thereto.

                      (d)     Merger Sub. Each share of common stock, no par value , of Merger Sub
       issued and outstanding immediately prior to the Effective Time shall be converted into and be
       exchanged for one newly and validly issued, fully paid and nonassessable share of common
       stock of the Surviving Corporation.

                         (e)      Change in Shares. If between the date of this Agreement and the Effective
       Time the outstanding shares of Company Capital Stock or the shares issuable pursuant to
       outstanding Options shall have been changed into a different number of shares or a different
       class, by reason of any stock dividend, subdivision, reclassification, recapitalization, split,
       combination, issuance, redemption, repurchase or exchange of shares, the Common Closing

                                                           4
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 016
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 94 of 199
                                                Filed 09/05/17 Page 11 of 116 Page ID
                                         #:677




        Payment and /or the Preferred Closing Payment, as applicable, shall be correspondingly adjusted
        to reflect such event(s).

                  2.2       Exchange of Certificates; Closing Payments.

                            (a)      Surrender Procedures for Company Securities.

                                  (i)     Promptly following the execution of this Agreement, the Company
                  shall deliver to each Equityholder (1) a letter of transmittal, in a form mutually agreed
                  upon by the parties (the "Letter of Transmittal "), (2) instructions for use in effecting the
                  surrender of the certificate or certificates which at such time represent outstanding shares
                  of Company Capital Stock (the "Certificates ") and /or the Options held by such
                  Equityholder and (3) such notification as may be required under the California Law to be
                  given to Dissenting Shareholders.

                              (ii)   Following its receipt of the Letter of Transmittal, each
                 Equityholder that delivers to the Company (or, following the Effective Time, the
                  Surviving Corporation) (1) such Equityholder's Letter of Transmittal, duly executed by
                 such Equityholder, (2) with respect to holders of Company Capital Stock, such
                 Certificates (or affidavits delivered pursuant to Section 2.2(d)) representing shares of
                 Company Capital Stock then held by such Equityholder and (3) such other documents
                 and information as may be reasonably required by the Company or Buyer, shall be
                 entitled to payment of the Common Closing Payment and /or the Preferred Closing
                 Payment, as applicable, and/or Option Payment, as applicable, payable with respect to
                 each share of Company Capital Stock and each Option held by such Equityholder in
                 accordance with Section 2.1.

                       (b)     Payments. (x) Each Equityholder that has complied with the provisions of
       Section 2.2(a) at least five Business Days prior to the Closing Date shall be entitled to payment
       of the following consideration on the Closing Date and (y) each Equityholder that complies with
       the provisions of Section 2.2(a) after the date that is five Business Days prior to the Closing Date
       shall be entitled to payment of such consideration within five Business Days following such
       Equityholder's compliance. Buyer shall deliver an amount equal to:

                                    (i)     the Common Closing Payment and /or the Preferred Closing
                 Payment, as applicable, to such Equityholder in exchange for each share of Company
                 Capital Stock held by such Equityholder in accordance with Section 2.1(a), by wire
                 transfer of immediately available funds to the account designated in its duly executed
                 Letter of Transmittal;

                                (ii)  the Common Closing Payment to the Company for each share of
                Restricted Stock held by the Employee Restricted Stockholders (for further distribution
                through the Surviving Corporation's payroll system) in accordance with Section 2.1(a) by
                wire transfer of immediately available funds to the account designated by the Company;

                                    (iii)   the Option Payment, to such Equityholder (other than any
                Employee Optionholder) for each Option held by such Equityholder in accordance with


                                                            5
       768801.20-LACSRO I A - MSW




                                                                                       EXHIBIT A, PAGE 017
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 95 of 199
                                               Filed  09/05/17 Page 12 of 116 Page ID
                                         #:678




                 Section 2.1(b), by wire transfer of immediately available funds to the account designated
                 in its duly executed Letter of Transmittal; and

                                   (iv)   the Option Payment, to the Company for each Option held by the
                 Employee Optionholders (for further distribution to such Employee Optionholders
                 through the Surviving Corporation's payroll system) in accordance with Section 2.1(b),
                 by wire transfer of immediately available funds to the account designated by the
                 Company.

        The aggregate of all amounts paid pursuant to this Section 2.2(b) shall constitute the "Merger
        Consideration."

                     (c)     No Further Ownership Rights in Company Capital Stock. At and after the
        Effective Time, each holder of a Certificate that represented issued and outstanding shares of
        Company Capital Stock immediately prior to the Effective Time shall cease to have any rights as
        a holder of securities of the Company, except for the right to surrender its, his or her
        Certificate(s) in exchange for the aggregate Common Closing Payment and /or Preferred Closing
        Payment, as applicable, and any Per Share Earnout Amounts payable in respect of such
        Company Capital Stock under this Article II, or in the case of a Dissenting Shareholder, to
        perfect its, his or her right to receive payment for his or her shares of Company Capital Stock
        pursuant to Chapter 13 under the California Law. After the Effective Time, there shall be no
        further registration of transfers on the stock transfer books of the Surviving Corporation of shares
        of Company Capital Stock which were outstanding immediately prior to the Effective Time. If,
        after the date hereof, Certificates are presented to the Surviving Corporation for any reason, they
        shall be cancelled and exchanged as provided in this Article II, except as otherwise provided by
        Law.

                          (d)      Lost, Stolen or Damaged Stock Certificates.     In the event that any
        Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact
        by the Person claiming such Certificate to be lost, stolen or destroyed and, if reasonably required
        by Buyer, the delivery by such Person of an indemnification agreement in form and substance
        acceptable to Buyer, in Buyer's reasonable discretion, Buyer will pay in exchange for such lost,
        stolen or destroyed Certificate the aggregate Common Closing Payment and /or Preferred Closing
        Payment, as applicable, and any Per Share Earnout Amounts to be paid with respect thereto,
        subject to the terms and conditions in this Article II.

                       (e)     Withholding. Each of Buyer, Merger Sub and the Surviving Corporation
       shall be entitled to deduct and withhold from the consideration otherwise payable to any Person
       to this Agreement such amounts as each of Buyer, Merger Sub or the Surviving Corporation is
       required to deduct and withhold under the Code, or any provision of state, local or foreign tax
       Law, with respect to the making of such payment. To the extent that amounts are so withheld by
       Buyer, Merger Sub or the Surviving Corporation, such withheld amounts shall be treated for all
       purposes of this Agreement as having been paid to the Person in respect of whom such deduction
       and withholding was made. In the event that Buyer determines that withholding is required
       under applicable Law and permitted under this Agreement, Buyer shall so notify the Company in
       writing at least five (5) days prior to the Closing Date (or as soon as practicable prior to the
       Closing Date if the circumstances giving rise to such withholding obligation occur less than five

                                                          6
       768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 018
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 96 of 199
                                               Filed  09/05/17 Page 13 of 116 Page ID
                                         #:679




        (5) days prior to the Closing Date). If such obligation to deduct or withhold can be reduced or
        eliminated through the provision of an applicable certification or form, Buyer shall use
        commercially reasonable efforts to provide the applicable shareholder with the opportunity to
        complete and provide such certification or form prior to the Closing Date upon the prior written
        request of the applicable shareholder.

                       (f)    Escrow. The Total Escrow Amount delivered by Buyer at Closing
        pursuant to the Escrow Agreement shall be held in segregated escrow funds, with (i) the Closing
        Payment Escrow Amount being deposited into a fund which shall be used to refund any Closing
        Over -Payment (together with any earnings thereon, the "Closing Payment Escrow Fund "), (ii)
        the Indemnification Escrow Amount being deposited into a fund which shall serve as security for
       any indemnification obligations of the Equityholders hereunder (together with any earnings
       thereon, the "Indemnification Escrow Fund ") and (iii) the Shareholder Representative Escrow
       Amount being deposited into a fund which shall be used solely to reimburse the Shareholder
       Representative for, or pay directly, any costs and expenses reasonably and actually incurred by
       the Shareholder Representative in connection with the administration of his duties and
       fulfillment of his obligations hereunder and under the Escrow Agreement (together with any
       earnings thereon, the "Shareholder Representative Escrow Fund "). Releases from the Closing
       Payment Escrow Fund and the Indemnification Escrow Fund will be permitted only in
       accordance with the terms and conditions of this Agreement and the Escrow Agreement.

                2.3      Earnout.

                       (a)    Earnout Amounts. The following Earnout Amounts can be earned and, if
       earned, shall be paid jointly and severally by Buyer and Company to the Equityholders pro rata
       based on their respective Earnout Percentage as provided for in this Section 2.3:

                               (i)     Revenue Earnout Amounts. The following nine "Revenue Earnout
                Amounts," aggregating up to One Hundred Twenty Five Million Dollars ($125,000,000),
                can be earned as follows:

                                     (A)    2017 Revenue Performance. In the event that Company
                Revenue for the 2017 Earnout Period is greater than:

                                            1.     $3,445,820,000, then a Revenue Earnout Amount
                                                   equal to $27,083,334 shall be deemed earned; and

                                            2.     the Revenue Target for the 2017 Earnout Period,
                                                   then an additional Revenue Earnout Amount equal
                                                   to $14,583,333 shall be deemed earned.

                                     (B)    2018 Revenue Performance. In the event that Company
                Revenue for the 2018 Earnout Period is greater than:

                                            1.     the Revenue Target for the 2017 Earnout Period,
                                                   then a Revenue Earnout Amount equal to
                                                   $27,083,334 shall be deemed earned; and


                                                      7
       768801.20-LACSROIA - MSW




                                                                                  EXHIBIT A, PAGE 019
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
  Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                 Document Page
                                             -2 97 of 199
                                                 Filed 09/05/17 Page 14 of 116 Page ID
                                          #:680




                                                2.   the Revenue Target for the 2018 Earnout Period,
                                                     then an additional Revenue Earnout Amount equal
                                                     to $14,583,333 shall be deemed earned.

                                      (C)    2019 Revenue Performance. In the event that Company
                 Revenue for the 2019 Earnout Period is greater than:

                                                1.   the Revenue Target for the 2018 Earnout Period,
                                                     then a Revenue Earnout Amount equal to
                                                     $27,083,333 shall be deemed earned; and

                                               2.    the Revenue Target for the 2019 Earnout Period,
                                                     then an additional Revenue Earnout Amount equal
                                                     to $14,583,333 shall be deemed earned.

                            (ii)   EBITDA Earnout Amounts. The following three "EBITDA
                 Earnout Amounts," aggregating up to One Hundred Twenty Five Million Dollars
                 ($125,000,000), can be earned as follows:

                                    (A)   2017 EBITDA Performance. In the event that the
                 Company EBITDA Percentage for the 2017 Earnout Period is at least equal to 2.5 %, then
                 an EBITDA Earnout Amount equal to $41,666,666 shall be deemed earned.

                                   (B)   2018 EBITDA Performance. In the event that the
                Company EBITDA Percentage for the 2018 Earnout Period is at least equal to 2.6 %, then
                an EBITDA Earnout Amount equal to $41,666,666 shall be deemed earned.

                                   (C)   2019 EBITDA Performance. In the event that the
                Company EBITDA Percentage for the 2019 Earnout Period is at least equal to 2.6 %, then
                an EBITDA Earnout Amount equal to $41,666,667 shall be deemed earned.

       Except as expressly provided herein (including, without limitation, under Section 2.3(b) below),
       each Earnout Amount will stand alone and shall be achieved and calculated separately. The
       parties understand and agree that each specific Earnout Amount shall not be deemed earned if
       the specified target is not achieved, even if such target is not met by an immaterial amount.

                       (b)    Force Majeure. In the event that the Company Revenue is materially and
       adversely effected as a direct result of a Force Majeure Event occurring during the 2017 Earnout
       Period or the 2018 Earnout Period, then the Company Revenue for such Earnout Period shall be
       increased by the excess, if any, of (i) the Company Revenue for the subsequent Earnout Period
       over (ii) the Revenue Target for the subsequent Earnout Period. In the event that the Company
       Revenue is materially and adversely effected as a direct result of a Force Majeure Event
       occurring during the 2019 Earnout Period, then the Company Revenue for such Earnout Period
       shall be increased by the excess, if any, of (i) the Company Revenue for the calendar year 2020
       over (ii) $4,084,510,000.

                         (c)       Payment of Earnout Amounts; Disputes.      Promptly following the
       applicable Earnout Period, but in no event later than 60 days thereafter, Buyer shall prepare and

                                                        8
       768801.20-LACSR01 A - MSW




                                                                                   EXHIBIT A, PAGE 020
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 98 of 199
                                               Filed 09/05/17 Page 15 of 116 Page ID
                                                        #:681




        submit to the Shareholder Representative a statement setting forth, in reasonable detail, Buyer's
        good faith calculation of Company Revenue and the Company EBITDA Percentage for such
        Earnout Period, together with detailed support for such calculations (each, an "Earnout
        Statement "). If the amounts reflected in the Earnout Statement for the applicable Earnout Period
        meet or exceed any of the applicable Company Revenue or Company EBITDA Percentage
        thresholds for such Earnout Period, Buyer shall pay to the Equityholders the applicable Earnout
        Amounts in accordance with Section 2.3(f) within three (3) Business Days following delivery of
        such Earnout Statement to the Shareholder Representative. In addition, if the amounts reflected
        in the Earnout Statement for the applicable Earnout Period fail to meet or exceed any of the
        applicable Company Revenue or Company EBITDA Percentage thresholds for such Earnout
       Period, the following procedures shall apply:

                                   (i)   After receipt of the Earnout Statement for the applicable Earnout
                Period, the Shareholder Representative may request, and Buyer will provide to the
                Shareholder Representative and its accountants and other representatives, upon
                reasonable notice, reasonable access during normal business hours to, or copies of, as the
                Shareholder Representative or such accountants and other representatives shall
                reasonably request, the information (including the books and records of the Company),
                data, and work papers used in connection with the preparation of the applicable Earnout
                Statement, and Buyer and the Company will make their personnel and accountants
                reasonably available to the Shareholder Representative and its accountants and other
                representatives to discuss any such information, data, or work papers.

                               (ii)   In the event the Shareholder Representative disputes the
                correctness of a Earnout Statement, the Shareholder Representative shall provide notice
                in writing to Buyer of such objection within 60 days after receipt of such Earnout
                Statement setting forth in reasonable detail the items with which the Shareholder
                Representative disagrees and the reasons for such objections (an "Earnout Dispute
                Notice ").

                               (iii)  If the Shareholder Representative fails to deliver such notice of
                objections within such 60 -day period, the applicable Earnout Statement shall be deemed
                to be accepted by the Equityholders and shall become final and binding on the
                Equityholders.

                                  (iv)   If the Shareholder Representative gives a written objection notice
                complying with the foregoing requirements within the 60 -day period, then the
                Shareholder Representative and Buyer shall attempt in good faith, for a period of not less
                than 30 days following receipt by Buyer of such notice (or such longer period as they
                may mutually agree), to resolve the items in dispute. Any items so resolved by them
                shall be deemed to be final and correct as so resolved and shall be binding upon each of
                the parties hereto, and Buyer shall pay to the Equityholders the applicable Earnout
                Amounts in accordance with Section 2.3(f) within three (3) Business Days following
                such resolution.

                                (v)    If the Shareholder Representative and Buyer are unable to resolve
                all of the items in dispute during such 30 -day period, then at the request of either the

                                                          9
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 021
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 99 of 199
                                               Filed 09/05/17 Page 16 of 116 Page ID
                                                        #:682




                 Shareholder Representative or Buyer, the Shareholder Representative and Buyer shall
                 refer the matter to Ernst & Young LLP, or in the event that Ernst & Young LLP cannot
                 serve or is unwilling to serve in such capacity, such other jointly selected, independent,
                 nationally recognized accounting firm mutually agreeable to Buyer and the Shareholder
                 Representative (the "Accounting Firm "), to resolve the remaining matters in dispute
                 (the "Remaining Earnout Disputes ") in a manner consistent with Section 2.3(c)(vi)
                 below.

                                  (vi)   The Parties shall furnish the Accounting Firm, at the time of its
                engagement, with copies of the applicable Earnout Statement and the applicable Earnout
                Dispute Notice. The Accounting Firm shall have full access to the books and records
                (including any work papers used to prepare the calculation of the amounts set forth in the
                Earnout Statement) and employees of the Company and any Company Subsidiary in
                order for them to resolve the Remaining Earnout Disputes. The parties hereto shall also,
                within 30 days of the date the Remaining Earnout Disputes are referred to the Accounting
                Firm, provide the Accounting Firm with a written notice (an "Earnout Position
                Statement ") describing in reasonable detail their respective positions on the Remaining
                Earnout Disputes (copies of which shall concurrently be delivered to the other party
                hereto). If any party fails to timely deliver its Earnout Position Statement to the
                Accounting Firm, the Accounting Firm shall resolve the Remaining Earnout Disputes
                solely upon the basis of the information otherwise provided to them. The Accounting
                Firm shall resolve all Remaining Earnout Disputes in a written determination to be
                delivered to each of the Shareholder Representative and Buyer within 30 days after such
                matter is referred to them. The decision of the Accounting Firm as to the Remaining
                Earnout Disputes shall be final and binding upon the Equityholders and Buyer (except to
                correct manifest clerical or mathematical errors) and shall not be subject to judicial
                review, and in the event that the Accounting Firm decides the Remaining Earnout
                Dispute's in the Equityholders' favor, Buyer shall pay to the Equityholders the applicable
                Earnout Amounts in accordance with Section 2.3(f) within three (3) Business Days
                following such decision. One half of the fees, expenses and costs of the Accounting Firm
                shall be paid by Buyer and one half of the fees, expenses and costs of the Accounting
                Firm shall be paid by the Shareholder Representative (on behalf of the Equityholders).

                     (d)  Earnout Covenants. Subject to Section 2.3(g) below, from the Closing
       Date through December 31, 2019, unless (i) the Shareholder Representative has granted its prior
       written consent (which may be granted in its sole discretion), or (ii) in connection with an
       Acceleration Event, the following covenants shall apply:

                              (i)   Separate Operations. Buyer shall maintain the business currently
                conducted by the Company and the Company Subsidiaries as a separate business unit of
                Buyer or an Affiliate of Buyer with distinct books and records so as to allow the
               determination of the Company Revenue and Company EBITDA Percentage attributable
               to the Company.

                              (ii)   Ordinary Course Operations. Buyer shall cause the Company to be
               operated in a manner that complies in all material respects with applicable Law. Without
               limiting the immediately preceding sentence, Buyer and the Company shall cause the

                                                         10
       768801.20-LACSROIA - MSW




                                                                                    EXHIBIT A, PAGE 022
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 100  of 09/05/17
                                                Filed  199      Page 17 of 116 Page ID
                                                         #:683




                Company and its Subsidiaries to be operated in all material respects in a manner that is
                not reasonably likely to materially and adversely affect the Company's or the Company
                Subsidiaries' business.

                               (iii)   Efforts to Achieve. None of Buyer, the Company or any of their
                Affiliates shall take any action intending to decrease Company Revenue or Company
                EBITDA Percentage in order to fail to earn the Earnout Amounts.

                            (iv)   Insurance Proceeds. All insurance proceeds received by the
                Company or any of the Company Subsidiaries shall be promptly reinvested in the
                business of the Company. In the event of a business interruption, Company Revenue and
                Company EBITDA will be increased for purposes of this Section 2.3 by the amount of
                insurance proceeds received by the Company or any of the Company Subsidiaries which
                an insurer recognized as lost revenue pursuant to any business interruption claim filed
                with such insurer.

                               (v)     No Affiliate Circumvention. Buyer and the Company shall ensure
                that neither Buyer nor any Affiliates of the Company or of the Buyer conduct any sales of
                VIZIO- branded televisions or sound bars in the United States, Canada and Mexico other
                than through the Company and the Company Subsidiaries.

                                  (vi)   No Affiliate Discounts. To the extent that any discount is provided
                with respect to the products or services of the Company or any of the Company
                Subsidiaries in exchange for, or as part of a package of, products or services to be sold or
                provided by any Affiliate of the Company (other than the Company Subsidiaries) the
                amount of such discount shall be included in the calculation of Company Revenue and
                Company EBITDA.

                               (vii) No Conflict. The Company and the Company Subsidiaries shall
                not enter into or permit to exist any covenants or restrictions, whether in documents
                pertaining to indebtedness or otherwise, that in any manner restrict payment of any
                Earnout Amount or compliance with any provisions of this Section 2.3(d).

                                (viii) Management. The Equityholders are relying, in significant part, on
                the relationship they have with, and the services to be performed by, Ben Wong, Kurtis
                Binder, Matthew McRae, Laynie Newsome, Jeffrey Schindler, Robert Brinkman and
                Jerry Huang (collectively, the "Senior Executives "), as senior executives of the
                Company. Accordingly, none of the Senior Executives shall be terminated without
                replacing such Senior Executives with executives receiving substantially similar salary
                compensation and assigned substantially similar duties.

                               (ix)   Access Rights. The Shareholder Representative shall have access
                reasonably necessary (subject to customary confidentiality restrictions), upon reasonable
                notice and at reasonable times, to the books and records, facilities and employees of the
                Company for the purpose of ascertaining compliance with this Section 2.3 and for
                assessing the likelihood of any portion of the Earnout Amount being payable.



                                                          11
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 023
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 101 of 199
                                                Filed 09/05/17 Page 18 of 116 Page ID
                                         #:684




                          (e)     Acceleration Events. Notwithstanding other provisions of this Section 2.3,
        in the event that at any time prior to December 31, 2019, the Buyer or the Company shall,
         directly or indirectly, (i) sell, transfer or license a material portion of the assets of the Company
         or any Company Subsidiary in one or a series of transactions outside of the ordinary course of
         business, (ii) liquidate, merge, dissolve or amalgamate the Company or any Company Subsidiary
        with or into another Person, or sell or issue any securities of the Company or any Company
        Subsidiaries to any Person (iii) merge, reorganize, consolidate, amalgamate or exchange shares
        in a manner where the outstanding shares of the Company's capital stock are canceled, converted
        into or exchanged for a different kind of securities of the successor entity and the successor
        entity is not an Affiliate of Buyer, except in the case of each of clauses (i), (ii) and (iii), other
        than to or into an Affiliate of Buyer, (iv) engage in a transaction that would result directly or
        indirectly in a Person (other than an Affiliate of Buyer), becoming the beneficial owner of in
        excess of 50% of the voting securities of the Company or any Company Subsidiary, or (v) allow
        an acquisition of a majority of the outstanding capital stock of the Company by a Person that is
        not an Affiliate of Buyer, (each of clauses (i) -(v), an "Acceleration Event ") then the Earnout
        Amounts that can be earned for the Earnout Period in which such Acceleration Event occurs and
        for any remaining Earnout Period, if any, shall become due and payable immediately.

                       (f)    Payment Procedures. Within three Business Days after the date on which
        agreement in respect of any earned Earnout Amount is reached or a determination is made by the
        Accounting Firm in accordance with this Section 2.3, Buyer shall deposit, or shall cause to be
        deposited, with the Payments Administrator (to be appointed pursuant to the Payments
        Agreement) the applicable Earnout Amount for distribution by the Payments Administrator to
        the Equityholders pro rata based on their respective Earnout Percentage, subject to any offset
        pursuant to Section 8.6(c) below. Notwithstanding the foregoing, Buyer may, in its sole and
        absolute discretion, elect to pay any Earnout Amounts allocable to Equityholders that are
        employees of the Company or any of its Subsidiaries through and in accordance with the
        Company's standard payroll procedures; provided, however, that in such case, any amount to be
        deposited with the Payments Administrator for payment to the Equityholders pursuant to the
        terms hereof shall be reduced by the amount that will be paid through and in accordance with the
        Company's standard payroll procedures to the Equityholders that are employees of the Company
        or any Company Subsidiaries. The parties to this Agreement shall treat a portion of any payment
        under this Section 2.3 as a payment of interest as required and determined under Code Section
        483 and the Treasury Regulations thereunder.

                      (g)     For the avoidance of doubt, nothing contained herein shall restrict Buyer's
       right to control the Company and the Company Subsidiaries in any respect, including without
       limitation, the hiring or termination of employees, the incurrence of expenses and requiring
       compliance with Buyer's and its Affiliates' internal controls, corporate governance policies and
       procedures, legal and regulatory compliance standards and consumer data guidelines and privacy
       rules and regulations.

                2.4      Dissenters' Rights.

                     (a)    Notwithstanding anything in this Agreement to the contrary, if any
       Dissenting Shareholder shall properly demand payment and appraisal with respect to such
       Shareholder's shares of Company Capital Stock, as provided in Chapter 13 of the California

                                                          12
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 024
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 102 of 199
                                                Filed 09/05/17 Page 19 of 116 Page ID
                                         #:685




        Law, such shares shall not be converted into or exchangeable for the right to receive the
        aggregate Common Closing Payment and /or Preferred Closing Payment, as applicable, or any
        Per Share Earnout Amounts payable with respect to such Shareholder's shares of Company
        Capital Stock except as provided in this Section 2.4, and the Company shall give Buyer notice
        thereof and Buyer shall have the right to participate in all negotiations and proceedings with
        respect to any such demands. The Company agrees that, except with the prior written consent of
        Buyer, or as required under the California Law, the Company will not voluntarily make any
        payment with respect to, or settle or offer to settle, any such demand for payment.

                          (b)      If any Dissenting Shareholder shall fail to perfect or shall have effectively
        withdrawn or lost the right to dissent, the shares of Company Capital Stock held by such
       Dissenting Shareholder shall thereupon be treated as though such shares had been converted into
       the aggregate Common Closing Payment and /or Preferred Closing Payment, as applicable, and
       any Per Share Earnout Amounts payable with respect to such Shareholder's shares of Company
       Capital Stock in accordance with Section 2.1.

                     (c)    Each Dissenting Shareholder who, pursuant to the provisions of
       Chapter 13 of the California Law, becomes entitled to payment of the value of the shares of
       Company Capital Stock held by such Dissenting Shareholder will receive payment therefor after
       the value thereof has been agreed upon or finally determined pursuant to such provisions, and
       any Common Closing Payment and /or Preferred Closing Payment, as applicable, and any Per
       Share Earnout Amounts that would have been payable with respect to such shares of Company
       Capital Stock shall be retained by Buyer.

                2.5       Adjustment to Closing Date Merger Consideration.

                          (a)      Preparation of Closing Balance Sheet.

                           (i)    Not later than two (2) Business Days prior to the Closing, the
                Company shall provide Buyer (x) a true and complete schedule of the estimated
                Company Indebtedness (the "Estimated Indebtedness "), (y) an estimated balance sheet
                (the "Estimated Closing Balance Sheet ") for the Company and the Company Subsidiaries
                as of the close of business on the Business Day immediately preceding the Closing Date,
                which shall include the Company's good faith calculation, prepared from the books and
                records of the Company and based on the most recently available financial information,
                of the estimated Company Cash as of the close of business on the Business Day
                immediately preceding the Closing Date (the "Estimated Cash ") and the estimated
                Working Capital as of the close of business on the Business Day immediately preceding
                the Closing Date (the "Estimated Working Capital "), and (z) a true and complete
                schedule of the estimated Unpaid Transaction Costs (the "Estimated Transaction Costs ").
                The Estimated Closing Balance Sheet shall be prepared in accordance with GAAP
                applied using the same accounting methods, practices, principles, policies and
                procedures, with consistent classifications, judgments and valuation and estimation and
                accrual methodologies that were used in the preparation of the Financial Statements
                (provided, the determination of Company Cash, Company Indebtedness and Working
                Capital shall be on a basis consistent with GAAP and the general ledger accounts listed in
                the Schedule B attached hereto) (collectively, the "Methodologies ").


                                                            13
       768801.20-LACSROI A - MSW




                                                                                         EXHIBIT A, PAGE 025
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 103  of 09/05/17
                                                Filed  199      Page 20 of 116 Page ID
                                                       #:686




                                  (ii)  As promptly as practicable, but no later than ninety (90) days after
                 the Closing Date, Buyer shall deliver to the Shareholder Representative (x) a schedule
                  setting forth the Company Indebtedness, (y) a balance sheet (the "Closing Balance
                  Sheet ") for the Company and the Company Subsidiaries as of the close of business on the
                 Business Day immediately preceding the Closing Date, which shall include Buyer's good
                 faith calculation of Company Cash as of the close of business on the Business Day
                 immediately preceding the Closing Date (the "Closing Cash ") and Working Capital as of
                 the close of business on the Business Day immediately preceding the Closing Date
                 (the "Closing Working Capital "), and (z) a schedule setting forth the Unpaid Transaction
                 Costs. The Closing Balance Sheet shall be prepared in accordance with GAAP applied
                 using the Methodologies. If Buyer does not deliver a schedule setting forth the Company
                 Indebtedness or a schedule setting forth the Unpaid Transaction Costs within such 90 -day
                 period, then the calculation of the Estimated Indebtedness or Estimated Transaction
                 Costs, as applicable, shall be deemed to have been accepted as the Company
                Indebtedness or Unpaid Transaction Costs, as applicable, and shall be final and binding
                on all parties. If Buyer does not deliver a Closing Balance Sheet within such 90 -day
                period, then the calculation of the Estimated Cash and Estimated Working Capital as set
                forth in the Estimated Closing Balance Sheet shall be deemed to have been accepted as
                the Final Cash (defined below) and Final Working Capital (defined below) and shall be
                final and binding on all parties.

                               (iii)  Within ninety (90) days after receipt of the schedule setting forth
                the Company Indebtedness and Unpaid Transaction Costs and the Closing Balance Sheet
                (the "Objection Period "), the Shareholder Representative, on behalf of the Equityholders,
                by written notice to Buyer may object to Buyer's calculation of the Company
                Indebtedness, Unpaid Transaction Costs, Closing Cash or Closing Working Capital as set
                forth in the Closing Balance Sheet, setting forth in such notice a statement describing in
                reasonable detail the Shareholder Representative's objection (the "Objection Notice ")
                and the Shareholder Representative's proposal or proposals with respect to the
                calculation of the Company Indebtedness, Unpaid Transaction Costs, Closing Cash or
                Closing Working Capital, as applicable; provided, that the Shareholder Representative
                may object to the Company Indebtedness, Unpaid Transaction Costs or Closing Balance
                Sheet based only on the existence of mathematical or factual errors contained therein or
                on the failure of the Closing Balance Sheet to be prepared in accordance with GAAP
                applied using the Methodologies.

                               (iv)    Within thirty (30) days following timely delivery of the Objection
               Notice, Buyer and the Shareholder Representative shall attempt, in good faith, to resolve
               all disputes properly contained in the Objection Notice. Any discussions relating thereto
               shall be governed by Rule 408 of the Federal Rules of Evidence and any applicable
               similar state rule(s) and evidence of such discussions shall not be admissible in any future
               proceedings between the parties to this Agreement. If Buyer and the Shareholder
               Representative do not obtain a final resolution within thirty (30) days after the
               Shareholder Representative delivers an Objection Notice, then, Buyer and the
               Shareholder Representative shall submit such dispute to the Accounting Firm. Promptly,
               but not later than thirty (30) days after the dispute has been submitted to the Accounting
               Firm, the Accounting Firm shall determine (based solely on presentations or materials

                                                        14
      768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 026
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175- DOC -JDEExhibit 8 Page
                                Document 26 -2 104  of 09/05/17
                                                Filed  199      Page 21 of 116 Page ID
                                                         #:687




                 submitted by the Shareholder Representative and Buyer to the Accounting Firm, and not
                 by independent review) (i) whether the calculation and schedule of the Company
                 Indebtedness or Unpaid Transaction Costs contained mathematical or factual errors, (ii)
                 whether the Closing Balance Sheet contained mathematical or factual errors or failed to
                 be prepared in accordance with GAAP applied using the Methodologies, and (iii) if any
                 such error or failure exists, its calculations to correct for such error or failure. In
                 determining any disputed item, the Accounting Firm may not assign a value to such item
                 greater than the greatest value for such item claimed by either party or less than the
                 lowest value for such item claimed by either party. For the purposes of the Accounting
                 Firm's calculation of the Closing Cash and the Closing Working Capital, the amounts to
                 be included shall be the appropriate amounts from the Closing Balance Sheet as to items
                 that are not in dispute, and the amounts determined by the Accounting Firm as to items
                 that are in dispute. The Shareholder Representative and Buyer shall cooperate with the
                 Accounting Firm in making its determination and such determination shall be conclusive
                 and binding upon the parties hereto absent manifest error.

                                (v)    If the Shareholder Representative does not deliver an Objection
                 Notice during the Objection Period, then the calculation of the Company Indebtedness,
                 Unpaid Transaction Costs, Closing Cash and /or the Closing Working Capital as set forth
                 in the Closing Balance Sheet, as applicable, shall be deemed to have been accepted and
                 shall be final and binding on all parties. The term "Final Indebtedness" means the
                 Company Indebtedness, if the Shareholder Representative accepts the schedule of
                 Company Indebtedness as delivered or does not deliver an Objection Notice during the
                 Objection Period, or (B) the Company Indebtedness as finally determined in accordance
                 with the procedures set forth in this Section 2.5(a)(iii) and (iv) to reflect the resolution of
                 any objections thereto, if the Shareholder Representative delivers an Objection Notice
                 during the Objection Period. The term "Final Transaction Costs" means the Unpaid
                 Transaction Costs, if the Shareholder Representative accepts the schedule of Unpaid
                 Transaction Costs as delivered or does not deliver an Objection Notice during the
                 Objection Period, or (B) the Unpaid Transaction Costs as finally determined in
                accordance with the procedures set forth in this Section 2.5(a)(iii) and (iv) to reflect the
                resolution of any objections thereto, if the Shareholder Representative delivers an
                Objection Notice during the Objection Period. The term "Final Closing Balance Sheet"
                means (A) the Closing Balance Sheet, if the Shareholder Representative accepts the
                Closing Balance Sheet as delivered or does not deliver an Objection Notice during the
                Objection Period, or (B) the Closing Balance Sheet as finally determined in accordance
                with the procedures set forth in this Section 2.5(a)(iii) and (iv) to reflect the resolution of
                any objections thereto, if the Shareholder Representative delivers an Objection Notice
                during the Objection Period. The term "Final Cash" means the Closing Cash calculated
                pursuant to the Final Closing Balance Sheet. The term "Final Working Capital" means
                the Closing Working Capita] calculated pursuant to the Final Closing Balance Sheet.

                               (vi)   In the event the parties submit any unresolved objections to an
                Accounting Firm for resolution as provided in Section 2.5(a)(iv) above, Buyer, on the one
                hand, and the Equityholders, on the other hand, shall share responsibility for the fees and
                expenses of the Accounting Firm equally; provided, that any fees and expenses to be paid


                                                           15
       768801,20-LACSROI A - MSW




                                                                                        EXHIBIT A, PAGE 027
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175- DOC -JDEExhibit 8 Page
                                Document 26 -2 105 of 199
                                                Filed 09/05/17 Page 22 of 116 Page ID
                                         #:688




                 by the Equityholders shall be paid solely from the Closing Payment Escrow Fund or the
                 Indemnification Escrow Fund, if no funds remain in the Closing Payment Escrow Fund.

                                (vii) The Company, will make the personnel work papers and back -up
                 materials used in preparing the Estimated Indebtedness, Estimated Transaction Costs and
                 Estimated Closing Balance Sheet available to Buyer's accountant and other
                 representatives at reasonable times and upon reasonable notice at any time during (A) the
                 review by Buyer of the Estimated Indebtedness, Estimated Transaction Costs and
                 Estimated Closing Balance Sheet, and (B) the resolution by Buyer and the Shareholder
                 Representative of any objections thereto. Buyer and the Company will make the
                 personnel work papers and back -up materials used in preparing the schedules of the
                 Company Indebtedness and Unpaid Transaction Costs and the Closing Balance Sheet
                 available to the Shareholder Representative's accountant and other representatives at
                 reasonable times and upon reasonable notice during (1) the review by the Shareholder
                 Representative of the Company Indebtedness, Unpaid Transaction Costs and the Closing
                 Balance Sheet, and (2) the resolution by Buyer and the Shareholder Representative of any
                 objections thereto.

                          (b)      Post -Closing Purchase Price Adjustment.

                          The Actual Merger Consideration shall be adjusted as follows:

                                   (i)     The Actual Merger Consideration shall be increased by the amount
                 by which the Final Cash exceeds the Estimated Cash or decreased by the amount by
                 which the Estimated Cash exceeds the Final Cash.

                               (ii)   The Actual Merger Consideration shall be increased by the amount
                 by which the Final Working Capital exceeds the Estimated Working Capital or decreased
                by the amount by which the Estimated Working Capital exceeds the Final Working
                 Capital.

                                   (iii)   The Actual Merger Consideration shall be decreased by the
                amount by which the Final Indebtedness exceeds the Estimated Indebtedness or increased
                by the amount by which the Estimated Indebtedness exceeds the Final Indebtedness.

                                   (iv)    The Actual Merger Consideration shall be decreased by the
                amount by which the Final Transaction Costs exceeds the Estimated Transaction Costs or
                increased by the amount by which the Estimated Transaction Costs exceeds the Final
                Transaction Costs.

                          (c)      Closing Payment Escrow.

                             (i)    If the Actual Merger Consideration is less than the Closing Date
                Merger Consideration, then Buyer and the Shareholder Representative shall instruct the
                Escrow Agent in writing to (1) deliver to Buyer out of the Closing Payment Escrow
                Amount an amount in cash equal to the difference between the Actual Merger
                Consideration and the Closing Date Merger Consideration (the "Closing Over- Payment ")
                and (2) deliver to the Payments Administrator or the Surviving Corporation, for payment

                                                           16
       768801.20-LACSROI A - MSW




                                                                                       EXHIBIT A, PAGE 028
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 106  of 09/05/17
                                                Filed  199      Page 23 of 116 Page ID
                                                       #:689




                to Equityholders, the remaining amount, if any, of the Closing Payment Escrow Fund, to
                be distributed to Equityholders, pro rata based on their respective Escrow Percentages.
                Any payment pursuant to this Section 2.5(ó)(i) shall be made by wire transfer or delivery
                of other immediately available funds, within three (3) Business Days after the Escrow
                Agent's receipt of written instructions from Buyer and the Shareholder Representative
                contemplated in this Section 2.5(b)(í). To the extent any Closing Over- Payment exceeds
                the Closing Payment Escrow Amount, the Escrow Agent shall deliver to Buyer out of the
                Indemnification Escrow Amount such excess amount, by wire transfer or delivery of
                other immediately available funds, within three (3) Business Days after Buyer provides
                notice to the Shareholder Representative of such excess and wire transfer instructions.

                              (ii)    If Actual Merger Consideration is greater than the Closing Date
               Merger Consideration, then (1) Buyer and the Surviving Corporation shall, jointly and
               severally, pay to the Payments Administrator or the Surviving Corporation, for payment
               to Equityholders, an amount equal to the excess of the Actual Merger Consideration over
               the Closing Date Merger Consideration (the "Closing Under -Payment "), to be distributed
               to Equityholders, pro rata based on their respective Escrow Percentages, by wire transfer
               or delivery of other immediately available funds, and (2) Buyer and the Shareholder
               Representative shall instruct the Escrow Agent in writing to deliver to the Payments
               Administrator or the Surviving Corporation, for payment to Equityholders, the Closing
               Payment Escrow Fund, to be distributed to Equityholders, pro rata based on their
               respective Escrow Percentages, in each case, within three (3) Business Days following
               receipt by Buyer of wire transfer instructions from the Payments Administrator.

                                 (iii)   If there is no Closing Over - Payment and no Closing Under -
               Payment, Buyer and the Shareholder Representative shall instruct the Escrow Agent in
               writing to deliver to the Payments Administrator or the Surviving Corporation, for
               payment to Equityholders, the Closing Payment Escrow Fund, to be distributed to
               Equityholders, pro rata based on their respective Escrow Percentages.

                        (d)      Sample Calculation. For clarity, Schedule C attached hereto contains a
       sample illustrating the calculation of the Closing Date Merger Consideration and the adjustments
       to the Closing Date Merger Consideration described in this Section 2.5. The amounts and
       calculations shown in Schedule C are illustrative and hypothetical only. In the event of any
       conflict between Schedule C and this Section 2.5, the terms and provisions of this Section 2.5
       shall control.

                                      ARTICLE III
                REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

            Except as set forth in the Company's disclosure schedules dated as of the date of this
       Agreement and delivered to Buyer and Merger Sub herewith (the "Company Disclosure
       Schedules "), the Company represents and warrants to Buyer and Merger Sub as follows as of the
       date of this Agreement and as of the Effective Time:

               3.1     Organization; Corporate Power. The Company is a corporation duly organized,
       validly existing and in good standing under the Laws of its jurisdiction of incorporation, and has


                                                        17
      768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 029
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 107  of 09/05/17
                                                Filed  199      Page 24 of 116 Page ID
                                                         #:690




        the requisite corporate power and authority to conduct its business as it is presently being
        conducted and to own, lease or operate its properties and assets. The Company is duly qualified
        to do business and is in good standing in each jurisdiction where the character of its properties
        owned or leased or the nature of its activities make such qualification necessary (to the extent the
        "good standing" concept is applicable in the case of any jurisdiction outside the United States),
        except where the failure to be so qualified or in good standing would not be material to the
        Company and the Company Subsidiaries, taken as a whole. The Company is not in violation of
        its Articles of Incorporation or Bylaws. The Company has delivered to Buyer correct and
        complete copies of its Articles of Incorporation and Bylaws as of the date of this Agreement, and
        the Articles of Incorporation and Bylaws of the Company have not subsequently been amended
        and are in full force and effect.

                 3.2      Authorization of the Transactions.

                      (a)    The Company has the requisite corporate power and corporate authority to
       execute and deliver this Agreement, to perform its covenants and obligations hereunder and to
       consummate the transactions contemplated hereby. The execution and delivery by the Company
       of this Agreement, the performance by the Company of its covenants and obligations hereunder
       and the consummation by the Company of the transactions contemplated hereby have been duly
       authorized by all necessary corporate action on the part of the Company, and no additional
       corporate proceedings on the part of the Company or any Company Subsidiary are necessary to
       authorize the execution and delivery by the Company of this Agreement, the performance by the
       Company of its covenants and obligations hereunder or the consummation of the transactions
       contemplated hereby.

                         (b)      This Agreement has been duly executed and delivered by the Company
       and, assuming the due authorization, execution and delivery by Buyer and Merger Sub,
       constitutes a legal, valid and binding obligation of the Company, enforceable against the
       Company in accordance with its terms, except that such enforceability (i) may be limited by
       applicable bankruptcy, insolvency, reorganization, moratorium and other similar Laws affecting
       or relating to creditors' rights generally and (ii) is subject to general principles of equity (clauses
       (i) and (ii), collectively, the "Enforceability Limitations ").

              3.3     Company Shareholder Approval. The approval of a majority of the holders of the
       Class A Common Stock and Class B Common Stock, voting together as a single class, and the
       approval of a majority of the holders of the Preferred Stock are the only votes of the holders of
       any class or series of Company Capital Stock that are necessary under applicable Law and the
       Company's Articles of Incorporation and Bylaws to adopt this Agreement and consummate the
       Merger and such approvals have been obtained prior to the delivery of this Agreement by the
       Company.

                3.4      Non -Contravention.

                         (a)      The execution and delivery by the Company of this Agreement, the
       performance by the Company of its covenants and obligations hereunder and the consummation
       by the Company of the transactions contemplated hereby do not and will not:



                                                          18
       768801.20-LACSROIA - MSW




                                                                                       EXHIBIT A, PAGE 030
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 108 of 199
                                                Filed 09/05/17 Page 25 of 116 Page ID
                                         #:691




                                (i)   violate or conflict with any provision of         the Articles of
                 Incorporation or Bylaws of the Company or any Company Subsidiary;

                                   (ii) subject to obtaining such Consents set forth in Section 3.4 of the
                 Company Disclosure Schedules, materially violate, conflict with, or result in the breach
                 of or constitute a default (or an event which with notice or lapse of time or both would
                 become a default) under, or result in the termination of, or accelerate the performance
                 required by, or result in a right of termination or acceleration under, any material
                 Contract to which the Company or any Company Subsidiary is a party;

                              (iii)   assuming the Consents referred to in Section 3.5 are obtained or
                 made, materially violate or conflict with any material Law or Order applicable to the
                 Company or any Company Subsidiary or by which any of their material properties or
                 assets are bound; or

                             (iv)    result in the creation of any material Lien (other than Permitted
                Liens) upon any of the material properties or assets of the Company or any Company
                 Subsidiary.

                      (b)    The Company has made available to Buyer correct and complete copies of
       the minutes (or, in the case of minutes that have not yet been finalized, drafts thereof) of all
       meetings of stockholders, the Board of Directors and each committee of the Board of Directors
       of the Company held since December 31, 2013, other than the portion of minutes of those
       meetings of the Board of Directors and committees thereof at which the negotiation and
       execution of this Agreement or any prior negotiations with any third parties in respect of any
       similar transactions were discussed. The Company has made available to Buyer correct and
       complete copies of the stock record books and books of account of the Company.

                3.5      Governmental Consents and Approvals.          No Consent to or from any
       Governmental Entity is required on the part of the Company (including on behalf of or in respect
       of any of the Company Subsidiaries) in connection with the execution and delivery by the
       Company of this Agreement, the performance by the Company of its covenants and obligations
       hereunder and the consummation by the Company of the transactions contemplated hereby,
       except:

                       (a)    the filing and recordation of the Agreement of Merger with the Secretary
       of State of the State of California and such filings with Governmental Entities to satisfy the
       applicable Laws of states in which the Company and the Company Subsidiaries are qualified to
       do business;

                         (b)      Consents required under, and compliance with any other applicable
       requirements of, the HSR Act and any other applicable Antitrust Laws;

                      (c)    the submission of a voluntary joint filing of notice of the transaction to
       CFIUS and any requested supplemental information (the "Joint Notice ") pursuant to FINSA, and
       (ii) the CFIUS Clearance;

                         (d)      the Taiwan Approvals; and

                                                         19
       768801.20-LACSROIA - MSW




                                                                                    EXHIBIT A, PAGE 031
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 109  of 09/05/17
                                                Filed  199      Page 26 of 116 Page ID
                                                           #:692




                      (e)    such other Consents, the failure of which to obtain would not be,
        individually or in the aggregate, materially adverse to the Company and the Company
        Subsidiaries, taken as a whole.

                  3.6       Company Capitalization.

                      (a)  The authorized capital stock of the Company consists of 75,000,000 shares
        of Class A Common Stock; 10,862,225 shares of Class B Common Stock; and 25,000,000 shares
        of Preferred Stock. As of the close of business in California on June 27, 2016 (the
       "Capitalization Date "): (i) 4,264,533 shares of restricted and unrestricted Class A Common
       Stock were issued and outstanding, (ii) 10,862,225 shares of Class B Common Stock were issued
       and outstanding and (iii) 134,736 shares of Preferred Stock were issued and outstanding. All
       outstanding shares of Company Capital Stock are validly issued, fully paid, nonassessable and
       free of any preemptive rights.

                           (b)      As of the close of business in California on the Capitalization Date, there
       were:

                                    (i)    1,459,714 shares of Class A Common Stock issuable upon the
                 exercise of Options outstanding under the 2007 Plan, as of June 27, 2016;

                                    (ii)   outstanding Restricted Stock awards covering 555,000 shares of
                 Class A Common Stock (each of clauses (i) and (ii), an "Equity Award" and, collectively,
                 the "Equity Awards ").

                        (c)      Section 3.6(c) of the Company Disclosure Schedules includes an accurate
        and complete list, as of the Capitalization Date, of each outstanding Equity Award, including
        with respect to each such Equity Award: the name of the grantee, the type of award, the portion
        that is vested and unvested, whether, in the case of Options, the Option is an incentive stock
        option or a nonqualified stock option, the date of grant, the expiration date, the number of shares
        of Class A Common Stock underlying each such Equity Award and, where applicable, the
        exercise price. With respect to the Options issued pursuant to the 2007 Plan, (i) each grant of an
        option was duly authorized by all necessary corporate action no later than the date on which the
        grant of such option was by its terms to be effective (the "Grant Date ") and no such grants
        involved any "back dating," "forward dating" or similar practices with respect to the effective
       date of grant, (ii) all options have an exercise price equal to no less than the fair market value of
       the underlying shares of Company Capital Stock on the Grant Date and no option has any feature
       for the deferral of compensation other than the deferral of recognition of income until the later of
       exercise or disposition of such option, in each case, as determined in material compliance with
       Section 409A of the Code, (iii) each such grant was made in material compliance with the terms
       of the 2007 Plan and all applicable Laws, including valid exemptions from registration under the
       Securities Act and all other applicable securities laws, (iv) the 2007 Plan is the only plan or
       program the Company maintains under which outstanding options to acquire Company Capital
       Stock, restricted stock, stock appreciation rights or other compensatory equity -based awards
       have been or may be granted and there are no options to acquire Company Capital Stock,
       restricted stock awards or any other equity or equity -based awards with respect to Company
       Capital Stock outstanding other than those granted and outstanding under the 2007 Plan, (v) the


                                                            20
       768801.20-LACSRO 1 A - MSW




                                                                                         EXHIBIT A, PAGE 032
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 110  of 09/05/17
                                                Filed  199      Page 27 of 116 Page ID
                                                         #:693




        Company has made available to Buyer true, correct and complete copies of each form of award
        agreement governing any Equity Award, (vi) no Equity Awards differ in any material respect
        from such form agreements, (vii) there is no agreement, arrangement or understanding (written
        or oral) to amend, modify or supplement such 2007 Plan in any case from the form provided to
        Buyer and (viii) each such grant was properly accounted for in all material respects in
        accordance with GAAP in the financial statements (including the related notes) of the Company.
        Except as set forth in Section 3.6(c) of the Company Disclosure Schedules, there are no
        Restricted Stock awards with respect to which a timely election under Code Section 83(b) has
        not been properly filed and a copy of each such election has been provided by the Company to
        Buyer prior to the date hereof.

                      (d)     Except as set forth in Section 3.6(a) and Section 3.6(b) and for changes
       since the Capitalization Date resulting from the exercise of Options or the vesting of Restricted
       Stock awards outstanding as of the Capitalization Date and the issuance of Class A Common
       Stock, Options or Restricted Stock in compliance with Section 5.1, there are:

                                  (i)   no outstanding shares of capital stock of, or other equity or voting
                 interests in, the Company;

                              (ii)   no outstanding securities of the Company convertible into or
                 exchangeable for shares of capital stock of, or other equity or voting interest in, the
                 Company;

                                 (iii)   no outstanding options, warrants or other rights to acquire from the
                 Company, or that obligate the Company to issue, any capital stock of, or other equity or
                 voting interest in, or any securities convertible into or exchangeable for shares of capital
                 stock of, or other equity or voting interest in, the Company (including any Options);

                               (iv)  no obligations of the Company to grant, extend or enter into any
                 subscription, warrant, right, convertible or exchangeable security or other similar
                Contract relating to any capital stock of, or other equity or voting interest (including any
                voting debt) in, the Company; and

                               (v)   no other obligations by the Company or any Company Subsidiary
                to make any payments based on the price or value of any securities of the Company.
                Neither the Company nor any Company Subsidiary is a party to any Contract that
                obligates the Company or any Company Subsidiary to repurchase, redeem or otherwise
                acquire any securities of the Company, except in connection with the repurchase or
                acquisition of Class A Common Stock pursuant to (A) the terms of the 2007 Plan or
                (B) in the Ordinary Course of Business consistent with past practice.

                        (e)      Neither the Company nor any Company Subsidiary is a party to any
       Contract relating to the voting of, requiring registration of, or granting any preemptive rights,
       anti -dilutive rights or rights of first refusal or other similar rights with respect to any securities of
       the Company. No Company Subsidiary owns any shares of Company Capital Stock.




                                                          21
       768801.20-LACSR01 A - MSW




                                                                                          EXHIBIT A, PAGE 033
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 111  of 09/05/17
                                                Filed  199      Page 28 of 116 Page ID
                                                         #:694




                 3.7      Company Subsidiaries.

                       (a)     Section 3.7(a) of the Company Disclosure Schedules contains a complete
        and accurate list of the name, jurisdiction of organization and schedule of stockholders of each
        Company Subsidiary. Each of the Company Subsidiaries is duly organized, validly existing and
        in good standing under the Laws of the jurisdiction of its respective organization (to the extent
        the "good standing" concept is applicable in the case of any jurisdiction outside the United
        States), except where the failure to be in good standing would not have, individually or in the
        aggregate, a Company Material Adverse Effect.

                      (b)   Each of the Company Subsidiaries has the requisite corporate or
        organizational power and authority to carry on its respective business as it is presently being
        conducted and to own, lease or operate its properties and assets. Each of the Company
        Subsidiaries is duly qualified to do business and is in good standing in each jurisdiction where
       the character of its properties owned or leased or the nature of its activities make such
       qualification necessary (to the extent the "good standing" concept is applicable in the case of any
       jurisdiction outside the United States), except where the failure to be so qualified or in good
       standing would not have, individually or in the aggregate, a Company Material Adverse Effect.

                      (c)    The Company has delivered to Buyer correct and complete copies of the
       articles of incorporation and bylaws (or comparable constituent documents) of each of the
       Company Subsidiaries, in each case as amended as of the date of this Agreement. None of the
       Company Subsidiaries is in violation of its articles of incorporation, bylaws or other applicable
       constituent documents.

                        (d)     All of the outstanding capital stock of, or other equity or voting interest in,
       each Company Subsidiary: (i) have been duly authorized, validly issued and are fully paid and
       nonassessable and (ii) are owned, directly or indirectly, by the Company, free and clear of all
       Liens (other than Permitted Liens) and free of any other restriction (including any restriction on
       the right to vote, sell or otherwise dispose of such capital stock or other equity or voting interest).
       No vote of the holders of any securities of any Company Subsidiary is required in connection
       with this Agreement and the consummation of the transactions contemplated hereby.

                         (e)      Neither the Company nor any Company Subsidiary is a participant in (nor
       is any part of their businesses conducted through) any joint venture, partnership, strategic
       alliance or Contract the primary purpose of which is a profit, loss, risk or revenue sharing
       arrangement, that is material to the business of the Company and the Company Subsidiaries,
       taken as a whole.

                      (f)     Except as set forth in Section 3.7(a) of the Company Disclosure
       Schedules, there are no outstanding:

                                  (i)    shares of capital stock of or other equity or voting interests in, any
                Company Subsidiary;

                                  (ii)   securities of any Company Subsidiary convertible into or
                exchangeable for shares of capital stock of or other equity or voting interests in, any
                Company Subsidiary;

                                                           22
       768801.20-LACSROIA - MSW




                                                                                         EXHIBIT A, PAGE 034
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 112 of 199
                                                Filed 09/05/17 Page 29 of 116 Page ID
                                         #:695




                                  (iii)   options, warrants or other rights to acquire from any Company
                 Subsidiary or from the Company, or that obligates any Company Subsidiary to issue, any
                 capital stock of, or other equity or voting interest in, or any securities convertible into or
                 exchangeable for shares of capital stock of, or other equity or voting interest in, any
                Company Subsidiary;

                                (iv)   obligations of any Company Subsidiary to grant, extend or enter
                into any subscription, warrant, right, convertible or exchangeable security or other similar
                Contract relating to any capital stock of, or other equity or voting interest (including any
                voting debt) in, any Company Subsidiary; or

                            (v)    other obligations by any Company Subsidiary to make any
                payments based on the price or value of any shares of any Company Subsidiary
                (including any share appreciation rights, performance units, contingent value rights,
                "phantom" shares or similar securities or rights).

                      (g)    Neither the Company nor any Company Subsidiary is a party to any
        Contract that obligates the Company or any Company Subsidiary to repurchase, redeem or
        otherwise acquire any outstanding securities of any Company Subsidiary.

               3.8    Company Financial Statements. The Company has delivered to Buyer true and
       correct copies of the Company's and the Company Subsidiaries' (a) unaudited consolidated
       balance sheet as of March 31, 2016 (the "Reference Balance Sheet ") and the related unaudited
       consolidated statements of income, changes in shareholders' equity, and cash flow for the three-
       month period then ended and (b) audited consolidated balance sheets and related audited
       consolidated statements of income, changes in shareholders' equity, and cash flow for the fiscal
       years ended December 31, 2015, December 31, 2014 and December 31, 2013 (the financial
       statements described in clauses (a) and (b) together, the "Financial Statements "). Except as set
       forth in Section 3.8 of the Company Disclosure Schedules, each of the Financial Statements
       (including in all cases the notes and schedules thereto, if any) (i) is derived from the books and
       records of the Company and each Company Subsidiary; (ii) has been prepared in accordance
       with GAAP consistently applied within the periods covered thereby, unless noted therein; and
       (iii) presents fairly in all material respects the financial condition, results of operations,
       shareholders' equity and cash flow of the Company and the Company Subsidiaries as of the
       dates and for the periods referred to therein, subject to normal year -end adjustments, none of
       which would be material, individually or in the aggregate, and, in the case of interim Financial
       Statements, the absence of notes.

             3.9    Absence of Unrecorded Liabilities. Neither the Company nor any Company
       Subsidiary has any Liabilities of a type that would be required by GAAP to be reflected or
       reserved against on a consolidated balance sheet, other than (a) Liabilities reflected or otherwise
       reserved against in the Reference Balance Sheet, (b) Liabilities arising under this Agreement or
       incurred in connection with the transactions contemplated by this Agreement, (c) Liabilities
       incurred since the date of the Reference Balance Sheet in the Ordinary Course of Business
       consistent with past practice and (d) Liabilities that would not, individually or in the aggregate,
       be materially adverse to the Company and the Company Subsidiaries, taken as a whole.



                                                         23
       768801.20-LACSR0IA - MSW




                                                                                        EXHIBIT A, PAGE 035
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 113  of 09/05/17
                                                Filed  199      Page 30 of 116 Page ID
                                                        #:696




              3.10 Absence of Certain Changes. Since the date of the Reference Balance Sheet
       through the date of this Agreement, except for the negotiation and entering into this Agreement,
       (i) the business of the Company and the Company Subsidiaries has been conducted, in all
       material respects, in the ordinary course consistent with past practice, and (ii) there has not been
       or occurred any Company Material Adverse Effect that is continuing. Since the date of the
       Reference Balance Sheet, there has not been any event or action that would require consent
       under Section 5.1 if occurring or taken after the date of this Agreement.

                3.11     Material Contracts.

                         (a)     Section 3.11 of the Company Disclosure Schedules contains a complete
       and accurate list of all Material Contracts to or by which the Company or any Company
       Subsidiary is a party as of the date of this Agreement. True and complete copies of all such
       Material Contracts (including all exhibits, schedules and amendments thereto) have been made
       available to Buyer.

                     (b)   "Material Contract" means any of the following to which the Company or
       any of the Company Subsidiaries is a party as of the date of this Agreement; provided that in no
       event shall any purchase orders, invoices or similar instruments received or issued by the
       Company or any Company Subsidiary in the Ordinary Course of Business be considered a
       Material Contract:

                                 (i)    any Contract that explicitly (A) limits, curtails or restricts the
               ability of the Company or any Company Subsidiary to compete or conduct activities in
               any geographic area or line of business or with any Person, or (B) grants the other party
               or any third Person "most favored nation" or similar status, or any right of first refusal,
               first notice or first negotiation, in each case in a manner that is material or reasonably
               would be expected to be material to the operations of the Company and the Company
               Subsidiaries taken as a whole;

                                 (ii)   any Company IP Agreement (as defined in Section 3.12 below)
               that is or should have been listed in Section 3.12(0 of the Company Disclosure
               Schedules;

                              (iii)  any sale, resale, supply, manufacturing, marketing, merchandising
               or distribution Contract with any third Person that requires an aggregate payment or
               receipt by the Company and the Company Subsidiaries under such Contract of more than
               $2,500,000 over the remaining term of such Contract or more than $5,000,000 annually;

                                 (iv)   any employment or individual consultant Contract that is not
               terminable at will or for convenience by the Company or any Company Subsidiary on
               less than 30 days' notice and obligating the Company or any Company Subsidiary to
               make payments or provide compensation in excess of $75,000 annually or any other
               Contract providing severance or similar benefits to any person upon a change of control
               of the Company in excess of $250,000;




                                                        24
      76880120-LACSRO IA - MSW




                                                                                     EXHIBIT A, PAGE 036
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 114  of 09/05/17
                                                Filed  199      Page 31 of 116 Page ID
                                         #:697




                                   (v)     any Contract relating to the disposition or acquisition by the
                 Company or any Company Subsidiary of assets whose value, in each case, is in excess of
                 $500,000;

                                (vi)    any Contract that involves a joint venture or partnership with a
                 third Person that includes the sharing of profits and losses;

                                 (vii) any Contract involving Indebtedness of the Company or any
                 Company Subsidiary under which the Company and the Company Subsidiaries, taken as
                 a whole, are liable for a principal amount in excess of $500,000;

                             (viii) any Contract (A) with any Governmental Entity or (B) where the
                 Company or any Company Subsidiary is acting as a prime subcontractor to another
                 Person in connection with a Contract between such Person and a Governmental Entity;

                               (ix)    any financial derivatives master agreement or confirmation,
                 currency or interest rates hedging agreements, or futures account opening agreements
                 and /or brokerage statements, evidencing financial, currency or interest rate hedging or
                 similar trading activities;

                              (x)    any mortgage, pledge, security agreement, deed of trust or other
                 Contract granting a Lien on any material property or assets of the Company or any
                 Company Subsidiary;

                               (xi)   any         Collective        Bargaining   Agreement     (as   defined   in
                 Section 3.15(h) below);

                                   (xii)   any Lease (as defined in Section 3.13 below);

                                 (xiii) any Contract that requires the Company or any of the Company
                 Subsidiaries to purchase its total requirements of any material product or service from a
                 third party or that contains "take or pay" provisions;

                            (xiv) any Contract between or among the Company or any of the
                 Company Subsidiaries, on the one hand, and any officer, director or Affiliate of the
                 Company or any of the Company Subsidiaries, on the other hand (other than any
                 Employee Plan);

                                   (xv)    any Contract with a Significant Supplier or Significant Customer;
                 and

                               (xvi) any Contract that (A) otherwise does not fit within any of the
                descriptions set forth in the foregoing clauses (i) through (xv) above, and (B) by its terms,
                calls for aggregate payment or receipt by the Company and the Company Subsidiaries
                under such Contract of more than $2,500,000 over the remaining term of such Contract or
                more than $5,000,000 annually.




                                                               25
       768801.20-LACSR01 A - MSW




                                                                                             EXHIBIT A, PAGE 037
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 115 of 199
                                                Filed 09/05/17 Page 32 of 116 Page ID
                                         #:698




                        (c)     Each Material Contract is valid and binding on the Company (and/or each
        such Company Subsidiary party thereto) and, to the Knowledge of the Company, each other
        party thereto, and is in full force and effect, enforceable by the Company or each such Company
        Subsidiary party thereto, as the case may be, in accordance with its terms, subject to the
        Enforceability Limitations.

                      (d)   Neither the Company nor any Company Subsidiary that is a party thereto,
       nor, to the Knowledge of the Company, any other party thereto, is in breach of, or default under,
       any such Material Contract, and no event has occurred that with notice or lapse of time or both
        would constitute such a breach or default thereunder by the Company or any Company
        Subsidiary, or, to the Knowledge of the Company, any other party thereto, except for such
       failures to be in full force and effect and such breaches and defaults that would, individually or in
       the aggregate, be material to the Company and the Company Subsidiaries, taken as a whole.
       Neither the Company nor any Company Subsidiary has waived any of its respective material
       rights under any Contract to which it is a party.

                         (e)      Neither the Company nor any Company Subsidiary has received any
       written notice of termination or cancellation under any Material Contract.

                      (f)    Neither the Company nor any Company Subsidiary has received any
       written notice of breach or default in any material respect under any Material Contract which
       breach has not been cured.

                3.12     Intellectual Property.

                      (a)     Section 3.12(a) of the Company Disclosure Schedules lists, as of the date
       of this Agreement, (i) all Company Intellectual Property and listing for each item of Company
       Intellectual Property: (A) the jurisdiction in which each item of Company Intellectual Property
       has been issued, filed, or recorded; (B) the application, filing, registration or grant number; (C)
       the date of application, filing, registration or issuance; and (D) the current status (e.g., issued or
       pending); and (ii) any Action pending with respect to any Company Intellectual Property. To the
       Knowledge of the Company, each of the Company Intellectual Property is subsisting and has not
       been held invalid or unenforceable in any Action or by any Governmental Entity as of the date of
       this Agreement.

                       (b)     Section 3.12(b) of the Company Disclosure Schedules lists as of the date
       of this Agreement all Contracts by or to which the Company or any Company Subsidiary is a
       party or is otherwise bound as of the date of this Agreement and currently in effect in whole or in
       part (other than (i) rights implied under applicable Law in connection with the Company's or
       Company Subsidiaries' sale or use of any products, technology or services previously sold by the
       Company or the Company Subsidiaries to any third Person; (ii) Contracts that grant non-
       exclusive rights pursuant to one of the Company's standard forms that have been made available
       to Buyer (or in a form substantially similar to, or with provisions with substantially similar legal
       effect as the provisions of, one of such forms); (iii) standard (i.e., having terms customary in the
       Company's industry) non -disclosure, confidentiality and consulting Contracts; and (iv) Contracts
       with third parties for the provision of manufacturing services to the Company or the Company
       Subsidiaries and allowing use of the Company Intellectual Property only for that purpose) under


                                                           26
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 038
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 116  of 09/05/17
                                                Filed  199      Page 33 of 116 Page ID
                                                       #:699




        which any third Person has been granted, or has an option or right to be granted, any license,
        release, covenant, authorization or standstill under any Company Intellectual Property
        ( "Company Outbound IP Agreements ").

                        (c)    Section 3.12(c) of the Company Disclosure Schedules lists all Contracts
       by or to which the Company or any Company Subsidiary is a party or is otherwise bound as of
       the date of this Agreement and currently in effect in whole or in part (other than (i) Contracts for
       commercially available software or any clickwrap, shrinkwrap or other similar standard form
       electronic Contracts; (ii) licenses to Open Source Materials; and (iii) standard (i.e., having terms
       customary in the Company's industry) non -disclosure, confidentiality and consulting contracts)
       under which the Company or any of the Company Subsidiaries has obtained, or has an option or
       right to obtain, any material license, release, covenant, authorization or standstill under any
       Intellectual Property rights of a third Person ( "Company Inbound IP Agreements" and, together
       with the Company Outbound IP Agreements, the "Company IP Agreements ").

                       (d)    The Company owns the Company Intellectual Property free and clear of
       all Liens other than Permitted Liens.

                         (e) The Company owns, or has a valid license to use, all Intellectual Property
       necessary to operate the business of the Company and the Company Subsidiaries as of the date
       hereof, except as would not, individually or in the aggregate, reasonably be expected to be
       material to the Company and the Company Subsidiaries, taken as a whole.

                         (f)      As of the date hereof, the conduct of the Company's or the Company
       Subsidiaries' business does not infringe upon, misappropriate or otherwise violate the
       Intellectual Property rights of any third Person, except as would not, individually or in the
       aggregate, reasonably be expected to be material to the Company and the Company Subsidiaries,
       taken as a whole. No present or former employee, officer or director of the Company or any of
       its Affiliates, or agents, consultants or (sub)contractors holds any right, title or interest, directly
       or indirectly, in whole or in part, in or to any Company Intellectual Property, except as set forth
       on Section 3.12(f) of the Company Disclosure Schedules.

                      (g)    The Company and the Company Subsidiaries are not currently involved in
       any Action alleging that, and since December 31, 2013 through the date hereof the Company has
       not received written notice of a claim that, the conduct of the Company's or the Company
       Subsidiaries' business infringes upon, misappropriates, or otherwise violates the Intellectual
       Property rights of a third Person. As of the date hereof, the Company and the Company
       Subsidiaries are not subject to any Order by any Governmental Entity that restricts or impairs the
       use of any material Company Intellectual Property.

                      (h)    Neither the Company nor any Company Subsidiary has used Open Source
       Materials in any manner that would or could, with respect to any material Company product,
       material Company technology or material Company Owned IP, (i) require any material
       disclosure or distribution in source code form of any material portions of such Company
       products, Company technology or Company Owned IP, (ii) require any material licensing thereof
       for the purpose of making derivative works, (iii) create, or purport to create, any material
       obligations for the Company or any of Company Subsidiary with respect to such Company

                                                         27
       768801.20-LACSROIA - MSW




                                                                                       EXHIBIT A, PAGE 039
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 117  of 09/05/17
                                                Filed  199      Page 34 of 116 Page ID
                                         #:700




       Owned IP or grant, or purport to grant, to any third party, any material rights or immunities
       under such Company Owned IP or (iv) impose any other material limitation, restriction, or
       condition on the right of the Company or any Company Subsidiary with respect to its use or
       distribution. The Company and the Company Subsidiaries are in material compliance with the
        licenses attaching to all Open Source Materials.

                 3.13     Real Property.

                      (a)    All real property owned in fee simple by the Company or any Company
       Subsidiary is listed and identified in Section 3.13(a) of the Company Disclosure Schedules
       (collectively, the "Owned Real Property "). With respect to each parcel of Owned Real Property:

                               (i)    the Company or a Company Subsidiary has and owns good and
                marketable fee simple title to the Owned Real Property owned by it, free and clear of all
                Liens other than Permitted Liens;

                                (ii)  the Company and the Company Subsidiaries have delivered to
                Buyer true, correct and complete copies of all title insurance policies and surveys in the
                possession of the Company or any Company Subsidiary relating to the Owned Real
                Property, if any; and

                                (iii)   except as set forth in Section 3.13(a) of the Company Disclosure
                Schedules, there are no leases or other agreements granting to any third party or third
                parties the right of use or occupancy of any Owned Real Property, or any portion thereof,
                other than Permitted Liens.

                          (b)      Section 3.13(b) of the Company Disclosure Schedules contains a complete
       and accurate list of all of the existing leases, subleases or other agreements under which the
       Company or any Company Subsidiary, as of the date of this Agreement, leases (as lessee),
       subleases (as sublessee) or licenses (as licensee) or otherwise uses or occupies or has the right to
       use or occupy, now or in the future, any real property (such property, collectively, the "Leased
       Real Property," and such leases, subleases and other agreements, collectively, the "Leases ").
       With respect to each parcel of Leased Real Property:

                                   (i)     the Company and /or the Company Subsidiaries have and own valid
                leasehold estates in the Leased Real Property, subject to proper authorization and
                execution of each Lease by the other parties thereto and the Enforceability Limitations.
                There are no Liens affecting the Leases, other than Permitted Liens;

                             (ii)    the Company and the Company Subsidiaries have delivered to
                Buyer true, correct and complete copies of the Leases, together with any and all
                modifications thereto and all such Leases are, and shall be, in full force and effect and
                valid and binding, and enforceable in accordance with their respective terms, subject to
                proper authorization and execution of each Lease by the other parties thereto and the
                Enforceability Limitations; and

                              (iii) the Company or a Company Subsidiary owns all of the lessee's or
                tenant's interest under the Leases and has not assigned, pledged or otherwise

                                                           28
       768801.20-LACSR01 A - MSW




                                                                                      EXHIBIT A, PAGE 040
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 118  of 09/05/17
                                                Filed  199      Page 35 of 116 Page ID
                                                        #:701




                hypothecated any such interest except as set forth in Section 3.13(d) of the Company
                Disclosure Schedules. There are no material defaults under the Leases by the Company
                or the Company Subsidiaries, or, to the Knowledge of the Company, the lessor or
                landlord thereunder. Neither the Company nor any Company Subsidiary has received
                any written notice alleging any material default under any of the Leases, to the
                Knowledge of the Company no security deposit or portion thereof deposited with respect
                to and of the Leases has been applied in respect of a material breach or default under such
                Lease which has not been replenished and there are no material brokerage or leasing
                commissions, or any similar charges or commissions, due in connection with any of the
                Leases which will be binding on the Buyer after Closing, except as accrued for in the
                Financial Statements. Except as described on Schedule 3.13(b)(iii)(A) of the Company
                Disclosure Schedules, the consummation of the transactions provided for herein will not
                create or constitute a default or event of default under any such lease or require the
                consent of any other party to any such lease to avoid a default or event of default. Except
                as described on Schedule 3.13(b)(iii)(B) of the Company Disclosure Schedules, with
                respect to each Lease, the other party to such lease is not an Affiliate of, or otherwise
                does not have an economic interest in, the Company or any Company Subsidiary.

                          (c)      With respect to each parcel of the Owned Real Property and the Leased
       Real Property (together, the "Company Property "):

                               (i)   the Company Property is in material compliance with all laws,
                rules, regulations and ordinances related to the business of the Company and the
                Company Subsidiaries;

                               (ii)    to the Knowledge of the Company, the Company and the Company
                Subsidiaries are in compliance with all Liens, easements, restrictions and other matters of
                record affecting the Company Property, and the Company and the Company Subsidiaries
                have not received any written notice alleging any default under any of such Liens,
                easements, restrictions and other matters of record. The Company's or any Company
                Subsidiary's possession and quiet enjoyment of the Leased Real Property under such
                leases has not been disturbed, and to the Knowledge of the Company, there are no
                ongoing disputes with respect to such Leases;

                               (iii)   the Company and the Company Subsidiaries have obtained all
                material permits and licenses necessary to operate the business currently being conducted
                on the Company Property. All such permits and licenses are valid and in full force and
                effect and the Company and the Company Subsidiaries have paid any fees that are
                currently due in connection therewith. The Company and the Company Subsidiaries are
                not in violation under any of such permits and licenses;

                                   (iv)   neither the Company nor any Company Subsidiary has received
                written notice of any actual or, to the Knowledge of the Company, threatened,
                condemnation or eminent domain proceedings, or notice of termination or cancellation or
                material breach or default that could reasonably be expected to affect any Company
                Property or any part thereof, and neither of the Company nor any Company Subsidiary



                                                         29
       768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 041
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 119  of09/05/17
                                                Filed 199      Page 36 of 116 Page ID
                                                        #:702




                 has received any written notice of the intention of any Governmental Entity or other
                 Person to take all or any part thereof pursuant to any such proceeding;

                                   (y)    to the Knowledge of the Company, there is no writ, injunction,
                 decree, order or judgment outstanding, nor any action, claim, suit or proceeding pending
                 or threatened, relating to the ownership, lease, use, occupancy or operation by the
                 Company or any Company Subsidiary of the Company Property;

                                   (vi)   except for Permitted Liens, the Leases and the renewal and
                expansion provisions as set forth in the Leases, neither the Company nor any Company
                Subsidiary owns, holds, is obligated under or is a party to, any option, right of first
                refusal or offer or other contractual right to purchase, acquire, sell, assign or dispose of
                any Company Property or any portion thereof or interest therein;

                              (vii) to the Knowledge of the Company, the Company Property (A) is in
                working order sufficient for its normal operation in the manner currently being operated
                and without any material structural, physical or mechanical defects, ordinary wear and
                tear excepted, and (B) is structurally adequate and otherwise suitable in all material
                respects for the uses in which such property is presently used; and

                                (viii) neither the Company nor any of its Company Subsidiaries leases
                (as lessee), subleases (as sublessee), licenses (as licensee) or occupies any real property
                or interest therein in connection with, or necessary for, the operation of the Company's
                business, other than the Company Property and rights and interests appurtenant thereto.

                      (d)      Section 3.13(d) of the Company Disclosure Schedules contains a complete
       and accurate list of all of the existing leases, subleases and other agreements pursuant to which
       the Company or any Company Subsidiary has granted to any Person, other than the Company or
       any Company Subsidiary, any right to use or occupy, now or in the future, any portion of the
       Leased Real Property, and, to the Knowledge of the Company, no third party has otherwise
       granted to any Person, other than the Company or any Company Subsidiary, any right to use or
       occupy, now or in the future, any portion of the Leased Real Property.

                3.14     Tax Matters.

                      (a)    The Company and each of the Company Subsidiaries (i) have timely filed
       (taking into account any applicable extensions of time in which to file) all material Tax Returns
       required to be filed by any of them with any Tax Authority and all such Tax Returns are
       complete and accurate in all material respects, (ii) have paid all Taxes shown as due on such Tax
       Returns, (iii) have not incurred any material Liabilities for Taxes since the date of the Reference
       Balance Sheet other than in the Ordinary Course of Business and (iv) have not executed any
       waiver of any statute of limitations on or extending the period for the assessment or collection of
       any material Tax beyond the Closing Date.

                       (b)    No audit, examination, investigation or other proceeding with respect to
       any material Taxes of the Company or any Company Subsidiary is presently in progress, pending
       or threatened in writing.


                                                          30
       768801.20-LACSR01 A - MSW




                                                                                       EXHIBIT A, PAGE 042
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 120  of 09/05/17
                                                Filed  199      Page 37 of 116 Page ID
                                                         #:703




                       (c)    Neither the Company nor any Company Subsidiary is or has been during
        the applicable period specified in Code Section 897(c)(1)(A)(ii), a "United States real property
        holding corporation" within the meaning of Code Section 897(c)(2).

                          (d)      Neither the Company nor any Company Subsidiary has constituted either a
        "distributing corporation" or a "controlled corporation" (within the meaning of Code
       Section 355(a)(1)(A)) in a distribution of stock intended to qualify for tax -free treatment under
       Section 355 of the Code in the two (2) years prior to the date of this Agreement.

                          (e)      Neither the Company nor any Company Subsidiary has engaged in a
       "listed transaction" within the meaning of Treasury Regulations Section 1.6011- 4(b)(2).

                      (f)    Neither the Company nor any Company Subsidiary is a member of an
       affiliated group (within the meaning of Code Section 1504(a)) filing a consolidated federal
       income Tax Return (other than a group the common parent of which is the Company). Neither
       the Company nor any Company Subsidiary is (i) a party to any material Tax Sharing Agreement,
       nor does the Company or any Company Subsidiary owe any amount under any such agreement
       or (ii) liable for any Taxes of any person under Treasury Regulations Section 1.1502 -6 (or any
       similar provision of state, local or foreign Law), as a transferee, successor or by Contract.

                       (g)   Neither the Company nor any Company Subsidiary has received from any
       Tax Authority any written notice of a material proposed adjustment, deficiency or underpayment
       with respect to Taxes which has not since been satisfied by payment or been withdrawn.

                          (h)      No Tax Authority in a jurisdiction where none of the Company and the
       Company Subsidiaries files Tax Returns has ever made a material written claim that the
       Company or any Company Subsidiary is subject to taxation by that jurisdiction.

                      (i)     The Company and each of the Company Subsidiaries have withheld and
       remitted all material Taxes required to have been withheld and remitted under applicable Law in
       connection with any amounts paid or owing to any employee, independent contractor, creditor,
       shareholder, member or other party.

                       (i)    The Company and each of the Company Subsidiaries is in full compliance
       with all material terms and conditions of any Tax exemption, Tax holiday or other Tax reduction
       agreement or order and the consummation of the transactions contemplated by this Agreement
       will not have any material adverse effect on the continued validity and effectiveness of any such
       Tax exemption, Tax holiday or other Tax reduction agreement or order.

       The representations and warranties in this Section 3.14 may only be relied upon for Pre -Merger
       Tax Periods and not for any taxable period beginning after the Closing Date. Moreover, no
       provision of this Agreement (including this Section 3.14) shall be construed as providing a
       representation or warranty with respect to the existence, amount, expiration date or limitations
       (or availability of) any Tax attribute of the Company or any Company Subsidiary.




                                                          31
       768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 043
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 121  of 09/05/17
                                                Filed  199      Page 38 of 116 Page ID
                                                       #:704




                 3.15     Employee Plans.

                          (a)      Section 3.15(a) of the Company Disclosure Schedules sets forth a
       complete and accurate list of each material Employee Plan. As used herein, "Employee Plans"
       means (i) each "employee benefit plan" (as defined in Section 3(3) of ERISA), and (ii) any other
       bonus, stock option, stock purchase or other equity or equity -based incentive compensation,
       retirement health, profit sharing, cash incentive, savings, retirement, supplemental retirement,
       disability, vacation, deferred compensation, severance, termination, retention, change of control
       and other similar fringe, welfare or other employee benefit and compensation plan, program,
       agreement, arrangement or policy which is sponsored, maintained or contributed to, or required
       to be maintained or contributed to, by the Company or any Company Subsidiary or pursuant to
       which the Company or any Company Subsidiary could have any Liability, but excluding plans
       mandated by applicable Law.

                      (b)   Copies of the following materials have been made available to Buyer with
       respect to each Employee Plan: (i) all current plan documents, including all amendments thereto,
       (ii) if applicable, the most recent determination letter or opinion letter from the IRS, (iii) all
       current summary plan descriptions and (iv) if applicable, the most recent annual report (Form
       5500 series) filed with the IRS.

                       (c)     No Employee Plan is, and neither the Company nor any of its ERISA
       Affiliates maintains, contributes to or has any obligation to contribute to (1) a "pension plan"
       within the meaning of Section 3(2) of ERISA that is subject to Title IV of ERISA or (2) a
       "multiemployer plan" (as defined in Section 3(37) of ERISA). None of the Employee Plans
       provide for, and neither the Company nor any Company Subsidiary has incurred any current or
       projected liability in respect of, retiree life or retiree health coverage for any current or former
       employee, consultant, independent contractor or director or any beneficiary thereof, except as
       may be required under Part 6 of the Subtitle B of Title I of ERISA, or similar state Laws.

                          (d)      Each Employee Plan has been established, maintained, operated and
       administered, in all material respects, in compliance with its terms and with all applicable Law,
       including the applicable provisions of ERISA and the Code.

                    (e)    There are no Actions pending or, to the Knowledge of the Company,
       threatened on behalf of or against any Employee Plan, the assets of any trust under any
       Employee Plan, or the plan sponsor, plan administrator or any fiduciary of any Employee Plan
       with respect to the administration or operation of such plans, other than routine claims for
       benefits.

                      (f)    Each Employee Plan that is intended to be "qualified" under Section 401
       of the Code may rely on a prototype opinion letter or has received a favorable determination
       letter from the IRS (or there remains sufficient time for the Company to file an application for
       such determination letter from the IRS) and nothing has occurred since the date of the letter that
       would reasonably be expected to adversely affect such qualification or exemption.

                     (g)     Except as contemplated by this Agreement or as set forth on
       Section 3.15(g) of the Company Disclosure Schedule, neither the execution or delivery of this


                                                        32
       768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 044
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 122  of 09/05/17
                                                Filed  199      Page 39 of 116 Page ID
                                                       #:705




       Agreement nor the consummation of the transactions contemplated by this Agreement will,
       either alone or in combination with any other event, (i) result in any severance payment, benefit
       or other payment becoming due or payable, or required to be provided, to, or result in the
       increase in compensation of, any current or former director, officer, employee or independent
       contractor of the Company or any Company Subsidiary, (ii) increase the amount of any benefit
       or compensation otherwise payable or required to be provided to any such current or former
       director, officer, employee or independent contractor, (iii) result in the acceleration of the time of
       payment, vesting or funding (through a grantor trust or otherwise) of any such benefit or
       compensation or (iv) create any limitation or restriction on the right of the Company or any
       Company Subsidiary to merge, amend or terminate any Employee Plan.

                         (h)      No amount that could be received (whether in cash or property or the
       vesting of property) as a result of any of the transactions contemplated by this Agreement, either
       alone or in combination with any other event, by any employee, officer or director of the
       Company or any Company Subsidiary who is a "disqualified individual" (as such term is defined
       in Treasury Regulations Section 1.280G -1) could reasonably be expected to be characterized as
       an "excess parachute payment" (as such term is defined in Section 2806(b)(1) of the Code).

                       (i)  No "leased employee," as that term is defined in Section 414(n) of the
       Code, performs services for the Company or any ERISA Affiliate. No person who has been
       classified by the Company or any of its subsidiaries as an independent contractor, consultant, or
       in any other non -employee classification (each, a "Contingent Worker ") is eligible to participate
       in, nor does such person participate in, any Employee Plan subject to ERISA or any plan
       described in Section 423 of the Code and, to the Knowledge of the Company, no facts exist that
       would reasonably be expected to cause a reclassification of a Contingent Worker as a common
       law employee of the Company or any of its subsidiaries resulting in retroactive participation in
       any Employee Plan.

                3.16     Labor Matters.

                   (a)     (i) Neither the Company nor any Company Subsidiary is a party to or
      bound by any collective bargaining agreement, labor union contract, works council or trade
      union agreement, other agreement with any group of employees (not including any Employee
      Plan), or other similar agreement (each a "Collective Bargaining Agreement "), (ii) no employees
      of the Company or any Company Subsidiary are represented by any labor union, labor
      organization or works council with respect to their employment with the Company or any
      Company Subsidiary, (iii) to the Knowledge of the Company, there are no activities or
      proceedings of any labor or trade union to organize any employees of the Company or any
      Company Subsidiary, (iv) no Collective Bargaining Agreement is being negotiated by the
      Company or any Company Subsidiary and (v) there is no unfair labor practice charge, material
      grievance, material arbitration, strike, lockout, slowdown, or work stoppage against or affecting
      the Company or any Company Subsidiary pending or, to the Knowledge of the Company,
      threatened.

                         (b)      The Company and the Company Subsidiaries have complied, in all
      material respects, with applicable Laws and Orders from any Governmental Entity with respect
      to employment and employment practices (including, without limitation, applicable Laws

                                                        33
      768801.20-LACSROt A - MSW




                                                                                       EXHIBIT A, PAGE 045
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 123  of 09/05/17
                                                Filed  199      Page 40 of 116 Page ID
                                                      #:706




       regarding wage and hour requirements, immigration status, discrimination in employment, equal
       opportunity, plant closures and layoff, affirmative action, workers' compensation, employee
       leave, unemployment insurance, employee health and safety and collective bargaining).

                         (c)      The Company and the Company Subsidiaries have not received since
       December 31, 2013 (i) written notice of any unfair labor practice charge or complaint pending or
       threatened before the National Labor Relations Board or any other Governmental Entity against
       them, (ii) written notice of any charge or complaint with respect to or relating to them pending
       before the Equal Employment Opportunity Commission or any other Governmental Entity
       responsible for the prevention of unlawful employment practices, (iii) written notice of the intent
       of any Governmental Entity responsible for the enforcement of labor, employment, wages and
       hours of work, child labor, immigration, or occupational safety and health laws to conduct an
       investigation with respect to or relating to them or notice that such investigation is in progress or
       (iv) written notice of any material Action pending or threatened in any forum by or on behalf of
       any present or former employee of such entities, any applicant for employment or classes of the
       foregoing alleging breach of any express or implied contract of employment, any applicable law
       governing employment or the termination thereof or other discriminatory, wrongful or tortious
       conduct in connection with the employment relationship.

                     (d)   To the Knowledge of the Company and the Company Subsidiaries, no
       employee of the Company or any Company Subsidiary at the level of vice president or above is
       in any material respect in violation of any material term of any employment agreement,
       nondisclosure agreement, common law nondisclosure obligation, fiduciary duty, non -
       competition agreement, restrictive covenant or other obligation: (i) to the Company or any
       Company Subsidiary or (ii) to a former employer of any such employee relating (A) to the right
       of any such employee to be employed by the Company or any Company Subsidiary or (B) to the
       knowledge or use of trade secrets or proprietary information.

                         (e)      Since December 31, 2013, neither the Company nor any Company
       Subsidiary has taken any action which would constitute a "plant closing" or "mass layoff" within
       the meaning of the Worker Adjustment and Retraining Notification Act or any similar foreign,
       state or local applicable Law (the "WARN Act "), issued any notification of a plant closing or
       mass layoff required by the WARN Act, or incurred any liability or obligation under the WARN
       Act that remains unsatisfied.

                     (t)      The Company is not and has not been: (i) a "contractor" or
       "subcontractor" (as defined by Executive Order 11246), (ii) required to comply with Executive
       Order 11246 or (iii) required to maintain an affirmative action plan.

                      (g)     To the Knowledge of the Company and the Company Subsidiaries, (i) the
       manufacturers, contractors and subcontractors engaged in the manufacturing of products for the
       Company and the Company Subsidiaries ( "Manufacturers ") are in compliance with all applicable
       laws respecting employment and employment practices, (ii) their Manufacturers do not utilize
       forced labor, prison labor, convict labor, indentured labor, child labor, corporal punishment or
       other forms of mental or physical coercion in connection with the manufacture of the products
       for the Company and the Company Subsidiaries, and (iii) no complaint, claim, lawsuit or charge
       has been made against any Manufacturers that could result in liability to the Company or the

                                                       34
       768801.20-LACSRO1A - MSW




                                                                                     EXHIBIT A, PAGE 046
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 124 of 199
                                                Filed 09/05/17 Page 41 of 116 Page ID
                                         #:707




        Company Subsidiaries, in each case except as would not, individually or in the aggregate,
        reasonably be expected to be material to the Company and the Company Subsidiaries, taken as a
        whole.

                          (h)      The Company has provided to Buyer a true and complete schedule
        identifying the chief executive officer, each executive who reports to the chief executive officer
        and each employee in the position of director, senior director and vice president, including for
        each such employee, the current base salary or wage rate, as applicable, and bonus and other
        cash incentive opportunity.

                      (i)     The Company acknowledges and covenants that each of the individuals
       listed on Schedule 6.6(g)(i) of the Company Disclosure Schedule is employed by, and performs
       services exclusively for, Inscape as of the date of this Agreement.

                 3.17     Compliance with Laws.

                     (a)     Each of the Company and each of the Company Subsidiaries is and at all
       times since December 31, 2013 has been in compliance with all Laws and Orders applicable to
       the Company and the Company Subsidiaries. No representation or warranty is made in this
       Section 3.17(a) with respect to (i) compliance with the Securities Act, (ii) Intellectual Property
       and related matters, which are covered solely in Section 3.12, (iii) applicable Laws with respect
       to Taxes, which are covered solely in Section 3.14, (iv) ERISA and other employee benefit -
       related matters, which are covered solely in Section 3.15, (v) labor Law matters, which are
       covered solely in Section 3.15(h), (vi) Environmental Laws, which are covered solely in
       Section 3.18 or (vii) Privacy, which is covered solely in Section 3.27.

                       (b)     Neither the Company nor any Company Subsidiary has since
       December 31, 2012 received any written notice from any Governmental Entity alleging any
       material violation by the Company or any Company Subsidiary of any applicable Law or Order
       that is material to the Company and the Company Subsidiaries and that remains outstanding or
       unresolved as of the date of this Agreement. To the Knowledge of the Company, no investigation
       by any Governmental Entity of the Company or any Company Subsidiary is pending or
       threatened which would or would reasonably be expected to be material to the Company and the
       Company Subsidiaries taken as a whole.

                 3.18    Environmental Matters.

                     (a)     The Company and each of the Company Subsidiaries are now and have
       been in compliance in all material respects with all applicable Environmental Laws, and possess
       and are now and at all times since December 31, 2013 have been, in all respects, in material
       compliance with all applicable permits, licenses, registrations, notices and other authorizations
       required under applicable Environmental Laws.

                         (b)       Neither the Company nor any Company Subsidiary has transported,
       produced, processed, manufactured, generated, used, treated, handled, stored, released, recycled,
       disposed of, or otherwise managed any Hazardous Substances, except in compliance, in all
       material respects, with applicable Environmental Laws, or in any manner that would give rise to
       material liability under applicable Environmental Laws.

                                                        35
       768801.20-LACSROI A - MSW




                                                                                    EXHIBIT A, PAGE 047
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 125  of 09/05/17
                                                Filed  199      Page 42 of 116 Page ID
                                                            #:708




                    (c)    Neither the Company nor any Company Subsidiary has exposed any
       employee or any third party to Hazardous Substances in violation of, or in any manner that
       would give rise to material liability under, any Environmental Law.

                           (d)
                          Neither the Company nor any Company Subsidiary has received from a
       Governmental Entity any written, or, to the Knowledge of the Company, oral, notification
       alleging that it is materially liable for any Release or threatened Release of Hazardous Materials
       at any location, except with respect to any such notification concerning any such Release or
       threatened Release which has been fully resolved with the appropriate foreign, federal, state or
       local regulatory authority or otherwise entails no ongoing material corrective action, liability or
       obligation on the part of the Company or any Company Subsidiary.

                          (e)       There are no material Environmental Claims pending or, to the
       Knowledge of the Company, threatened, against the Company or the Company Subsidiaries or
       otherwise relating to the Company's or the Company Subsidiaries' activities or operations.

                          (f)       There are no actions, activities, circumstances, facts, conditions, events or
       incidents, including the presence of any Hazardous Substances, which would be reasonably
       likely to form the basis of any material Environmental Claim against the Company, any of the
       Company Subsidiaries, or, to the Knowledge of the Company, against any Person whose liability
       for such Environmental Claims the Company or any of its Subsidiaries has or may have retained
       or assumed either contractually or by operation of law.

                       (g)     The Company has delivered or otherwise made available for inspection
       true, complete and correct copies and results of any material reports, data, investigations, audits,
       assessments (including Phase I environmental site assessments and Phase II environmental site
       assessments) studies, analyses, tests or monitoring in the possession of or reasonably available to
       the Company or any of its Subsidiaries pertaining to: (i) any unresolved Environmental Claims;
       (ii) any Hazardous Substances in, on, beneath or adjacent to any property currently or formerly
       owned, operated or leased by the Company or any of its Subsidiaries; or (iii) the Company's or
       any of its Subsidiaries' compliance with applicable Environmental Laws.

             3.19 Litigation. Except as disclosed in Section 3.19 of the Company Disclosure
       Schedules, as of the date hereof, there are no Actions pending or, to the Knowledge of the
      Company, threatened against the Company or any Company Subsidiary, in either case, (i) which
      would, individually or in the aggregate, be material to the Company or any Company Subsidiary,
       (ii) which question or challenge (A) the validity of this Agreement or (B) the right of the
      Company to enter into this Agreement, (iii) which may have the effect of preventing delaying,
      making illegal or otherwise interfering with the transactions contemplated by this Agreement or
      (iv) could result in any change in the current equity ownership of the Company. Neither the
      Company nor any Company Subsidiary is subject to any outstanding Order from any
      Governmental Entity. To the Knowledge of the Company, no officer or other key employee of
      the Company or any Company Subsidiary is subject to any Order that prohibits such individual
      from engaging or continuing any conduct, activity or practice relating to the business of the
      Company or any of the Company Subsidiaries.




                                                             36
      768801. 20-LACSRO I A - MSW




                                                                                           EXHIBIT A, PAGE 048
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 126  of 09/05/17
                                                Filed  199      Page 43 of 116 Page ID
                                         #:709




              3.20 Insurance. Section 3.20 of the Company Disclosure Schedules sets forth a true
        and complete list of all material Insurance Policies in effect on the date of this Agreement
        maintained by the Company or any Company Subsidiary, together with the aggregate amount of
        claims paid out and claims pending under each such Insurance Policy. All such Insurance
        Policies are in full force and effect, no notice of cancellation has been received, and there is no
        existing default or event which, with the giving of notice or lapse of time or both, would
        constitute a default, by any insured thereunder, except for such defaults that would not have,
        individually or in the aggregate, a Company Material Adverse Effect. As of the date of this
        Agreement, there is no material claim pending under any of such policies as to which coverage
        has been questioned, denied or disputed by the underwriters of such policies and there has been
        no threatened termination of, or material premium increase with respect to, any such policies.

                 3.21    Related Party Transactions.

                          (a)      Except as set forth in Section 3.21(a) of the Company Disclosure
        Schedule, there are no loans, leases, customer or supplier arrangements or agreements or any
        other transactions between the Company and any of the Company Subsidiaries or any of their
        respective Affiliates, officers or directors, other than any Employee Plan. Except as set forth in
        Section 3.21(a) of the Company Disclosure Schedule, none of the officers or directors or, to the
        Knowledge of the Company, the employees of the Company or any of the Company
        Subsidiaries, owns directly or indirectly, individually or collectively, a material interest in any
        Person that is a material competitor, lessor, lessee, customer or supplier of (or has any material
        existing contractual relationship with) the Company or any of the Company Subsidiaries or
        which conducts a business substantially similar to any business conducted by the Company or
        any of the Company Subsidiaries.

                          (b)      Except as set forth in Section 3.21(b) of the Company Disclosure
        Schedule, or pursuant to any Employee Plan, no stockholder, officer, director, manager, member
        or Affiliate of the Company or any of the Company Subsidiaries (i) owns or holds, directly or
        indirectly, in whole or in part, any material Company Intellectual Property, (ii) has any material
        claim, charge, action or cause of action against the Company or any of the Company
        Subsidiaries, except for claims for reasonable unreimbursed travel or entertainment expenses,
        accrued vacation pay or accrued benefits under any employee benefit plan existing on the date of
        this Agreement, (iii) has made, on behalf of the Company or any of the Company Subsidiaries,
        any material payment or commitment to pay any commission, fee or other amount to, or to
        purchase or obtain or otherwise contract to purchase or obtain any goods or services from, any
        other Person of which any shareholder, officer, director or Affiliate of the Company or any of the
        Company Subsidiaries (or, to the Knowledge of the Company, a relative of any of the foregoing)
        is a partner or shareholder, (iv) owes any material money to the Company or any of the Company
        Subsidiaries or (v) has any material interest in any property, real or personal, tangible or
        intangible, used in or pertaining to the business of the Company or any of the Company
        Subsidiaries.

                          (c)      Except as set forth in Section 3.21(c) of the Company Disclosure
        Schedule, or pursuant to any Employee Plan, none of the Company or any of the Company
        Subsidiaries has any material outstanding contracts with any of its stockholders, directors or
        officers that are not cancelable by it on notice of no longer than thirty (30) days and without

                                                        37
        768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 049
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 127  of 09/05/17
                                                Filed  199      Page 44 of 116 Page ID
                                                      #:710




       liability, penalty or premium, or any agreement or arrangement providing for the payment of any
       bonus or commission based on sales or earnings.

                      (d)  Except for any Employee Plan, all material transactions of the Company
       or any of the Company Subsidiaries with any of their respective Affiliates, officers, directors or
       stockholders since December 31, 2013 have been conducted on an arm's- length basis. All
       material transactions since December 31, 2013 between the Company or any of the Company
       Subsidiaries, on the one hand, and any current or former shareholder or any entity in which the
       Company or any of the Company Subsidiaries or any current or former shareholder had or has a
       direct or indirect interest, on the other hand, have been on terms comparable to those that would
       have prevailed in an arm's -length transaction.

               3.22      Significant Customers and Suppliers. Section 3.22(a) of the Company Disclosure
       Schedule lists the top ten (10) customers of the Company and Company Subsidiaries taken
       together, as measured by the aggregate amount of revenue by the Company and Company
       Subsidiaries on a consolidated basis for the year ended December 31, 2015 (the "Significant
       Customers "). Section 3.22(b) of the Company Disclosure Schedule lists the top ten (10)
       suppliers of the Company and Company Subsidiaries taken together, as measured by the
       aggregate amount of payments made to such Persons during the year ended December 31, 2015
       (the "Significant Suppliers "). Since December 31, 2013, no Significant Customer or Significant
       Supplier has ceased its relationship with the Company or any Company Subsidiary or, to the
       Knowledge of the Company, has threatened to cease such relationship. Except as described in
       Section 3.22(c) of the Company Disclosure Schedule, to the Knowledge of the Company, no
       Significant Customer or Significant Supplier is in the process of materially altering or is
       threatening to materially alter its relationship with the Company or any Company Subsidiary
       except for such actions undertaken in the ordinary course of business.

              3.23 National Security. (a) Neither the Company nor any Company Subsidiary
       manufactures or exports any technology, products, technical data or any other material that is
       (i) subject to the United States International Traffic in Arms Regulations, or (ii) otherwise
       prohibited from being exported to China under the Export Administration Regulations,
       (b) neither the Company nor any Company Subsidiary has received, directly or indirectly, grants
       or similar funds relating to research or development from any U.S. federal Governmental Entity
       during the past five years, (c) (i) neither the Company nor any Company Subsidiary is, and for
       the three years prior to the date of the Agreement, neither the Company nor any Company
       Subsidiary has been, a party to any unclassified customer or supply Contract with any U.S.
       federal Governmental Entity as a prime contractor (each, a "Government Contract ") and
       (ii) neither the Company nor any Company Subsidiary has, for the five years prior to the date of
       the Agreement, entered into any Government Contract with respect to a classified program,
       (d) during the three (3) years prior to the date of this Agreement neither the Company nor any
       Company Subsidiary has received or placed any priority contracts or orders under the Defense
       Priorities and Allocations System and (e) neither the Company nor any Company Subsidiary
       stores information that is classified for national security purposes under Executive Order 13256
       (or similar Law).

             3.24 Brokers. Except for Merrill Lynch, Pierce, Fenner & Smith Incorporated there is
      no financial advisor, investment banker, broker, finder, agent or other Person that has been

                                                       38
      768801.20-LACSR01 A - MSW




                                                                                   EXHIBIT A, PAGE 050
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 128  of 09/05/17
                                                Filed  199      Page 45 of 116 Page ID
                                                        #:711




       retained by or is authorized to act on behalf of the Company or any Company Subsidiary who is
       entitled to any financial advisors, investment banking, brokerage, finder's or other similar fee or
       commission payable upon the consummation of the transactions contemplated by this
       Agreement.

               3.25 Propriety of Payments. Neither the Company nor any of the Company
       Subsidiaries, nor, to the Knowledge of the Company, any director, officer, employee,
       representative or agent of the Company or any of the Company Subsidiaries, or any other Person
       acting for or on behalf of the Company or any of the Company Subsidiaries, in each case, that is
       an Equityholder, nor, to the Knowledge of the Company, any other director, officer, employee,
       representative or agent of the Company or any of the Company Subsidiaries, or any other Person
       acting for or on behalf of the Company or any of the Company Subsidiaries, is in violation of,
       has violated, or, to the Knowledge of the Company, is under investigation with respect to or has
       been threatened to be charged with or given notice of any violation of, any applicable anti-
       corruption laws, including, without limitation, the U.S. Foreign Corrupt Practices Act. Neither
       the Company nor any of the Company Subsidiaries or, to the Knowledge of the Company, any
       current director, officer, agent, employee or other Person acting on behalf of the Company or any
       of the Company Subsidiaries, has accepted or received any unlawful contribution, payment, gift,
       kickback, expenditure or other item of value.

                3.26      Bank Accounts. Section 3.26 of the Company Disclosure Schedule sets forth the
       names and locations of all banks, trust companies, savings and loan associations and other
       financial institutions at which the Company and the Company Subsidiaries maintain safe deposit
       boxes, checking accounts or other accounts of any nature and the names of all Persons authorized
       to draw thereon, make withdrawals therefrom or have access thereto.

                3.27      Privacy.

                          (a)       Section 3.27(a) of the Company Disclosure Schedules identifies all
       categories of Personally Identifiable Information collected by any televisions or home theatre
       displays manufactured by or for the Company or any Company Subsidiary. The Company and
       each Company Subsidiary has complied in all material respects with all applicable laws,
       contractual obligations, and the Company's privacy policies relating to the collection, storage,
       use, transfer and any other processing of any Personally Identifiable Information whether
      collected or used by the Company or any Company Subsidiary in any manner or maintained by
      third parties having authorized access to such information on behalf of the Company or any
      Company Subsidiary. The execution, delivery and performance of this Agreement comply with
      the Company's privacy policies. Copies of all current and prior privacy policies of the Company
      that apply to the Company products were provided to Buyer. Each such privacy policy and all
      materials distributed or marketed by the Company have made all material disclosures to users or
      customers required by then current applicable laws regulating the collection or use of Personally
      Identifiable Information and none of such disclosures made or contained in any such privacy
      policy or in any such materials has been deceptive, inaccurate, misleading or violative of any
      then -current applicable laws.

                          (b)       The Company and each Company Subsidiary has at all times taken
       commercially reasonable steps (including with respect to technical and physical security) to

                                                          39
      76880 I .20-LACSRO IA - MSW




                                                                                    EXHIBIT A, PAGE 051
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 129  of 09/05/17
                                                Filed  199      Page 46 of 116 Page ID
                                         #:712




        protect all Personally Identifiable Information against loss and against unauthorized access, use,
        modification, disclosure or other misuse. To the Knowledge of the Company, there has been no
        material unauthorized access to or misuse of Personally Identifiable Information.

                       (c)    The Company and each Company Subsidiary has taken commercially
        reasonable steps to protect the information technology systems used in connection with the
        operation of the Company and the Company Subsidiaries. The Company and the Company
        Subsidiaries have commercially reasonable disaster recovery and security plans, procedures and
        facilities for the business of the Company and the Company Subsidiaries. There have been no
        material unauthorized intrusions or breaches of the security of such information technology
        systems.

             3.28 No Other Representations. Except for the representations contained in this
       Agreement or in any other Transaction Document, the Company makes no express or implied
       representation or warranty in respect of or on behalf of the Company, and the Company
       disclaims any such representation or warranty, whether by the Company or any of its officers,
       directors, employees agents or representatives or any other Person, with respect to the execution
       and delivery of this Agreement or any other Transaction Document or the consummation of the
       transactions contemplated hereby and thereby, notwithstanding the delivery or disclosure to
       Buyer or Merger Sub or any of their officers, directors, employees, agents or representatives or
       any other Person of any documentation or other information with respect to the foregoing.

                                       ARTICLE IV
                 REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

               Each of Buyer and Merger Sub represents and warrants to the Company as follows as of
       the date of this Agreement and as of the Effective Time:

                 4.1       Organization; Good Standing. Buyer is duly organized and validly existing under
       the Laws of the Cayman Islands, and has the requisite power and authority to conduct its
       business as it is presently being conducted and to own, lease or operate its properties and assets.
       Merger Sub is a corporation duly organized, validly existing and in good standing under the
       Laws of the State of California, and has the requisite corporate power and authority to conduct
       its business as it is presently being conducted and to own, lease or operate its respective
       properties and assets. Neither Buyer nor Merger Sub is in violation of its respective
       organizational documents. Le V Inc. ( "MidCo ") is duly organized and validly existing under the
       Laws of California, is an entity treated as a corporation for U.S. federal income Tax purposes, is
       a direct wholly owned subsidiary of Buyer. Merger Sub is a direct wholly owned subsidiary of
       MidCo.

               4.2   Corporate Power; Enforceability. Each of Buyer and Merger Sub has the
       requisite power and authority to execute and deliver this Agreement, to perform their respective
       covenants and obligations hereunder and to consummate the transactions contemplated hereby.
       The execution and delivery by Buyer and Merger Sub of this Agreement, the performance by
       Buyer and Merger Sub of their respective covenants and obligations hereunder and the
       consummation by Buyer and Merger Sub of the transactions contemplated hereby, have been
       duly authorized by all necessary action on the part of Buyer and Merger Sub, and no additional


                                                          40
       768801.20-LACSRO 1 A - MSW




                                                                                     EXHIBIT A, PAGE 052
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 130  of 09/05/17
                                                Filed  199      Page 47 of 116 Page ID
                                         #:713




        proceedings on the part of Buyer or Merger Sub are necessary to authorize the execution and
        delivery by Buyer and Merger Sub of this Agreement, the performance by Buyer and Merger
        Sub of their respective covenants and obligations hereunder or the consummation by Buyer and
        Merger Sub of the transactions contemplated hereby. This Agreement has been duly executed
        and delivered by each of Buyer and Merger Sub and, assuming the due authorization, execution
        and delivery by the Company, constitutes a legal, valid and binding obligation of each of Buyer
        and Merger Sub, enforceable against each in accordance with its terms, subject to the
        Enforceability Limitations.

                 4.3     Non -Contravention. The execution and delivery by Buyer and Merger Sub of this
        Agreement, the performance by Buyer and Merger Sub of their respective covenants and
        obligations hereunder and the consummation by Buyer and Merger Sub of the transactions
        contemplated hereby, do not and will not (a) violate or conflict with any provision of the
       certificates of incorporation, bylaws or other organizational documents of Buyer or Merger Sub,
       (b) violate, conflict with, or result in the breach of or constitute a default (or an event which with
       notice or lapse of time or both would become a default) under, or result in the termination of, or
       accelerate the performance required by, or result in a right of termination or acceleration under,
       any of the terms, conditions or provisions of any note, bond, mortgage, indenture, lease, license,
       contract, agreement or other instrument or obligation to which Buyer or Merger Sub is a party or
       by which Buyer, Merger Sub or any of their respective properties or assets may be bound,
       (c) assuming the Consents referred to in Section 4.4 are obtained or made, violate or conflict
       with any Law or Order applicable to Buyer or Merger Sub or by which any of their respective
       properties or assets are bound or (d) result in the creation of any Lien (other than Permitted
       Liens) upon any of the properties or assets of Buyer or Merger Sub, except in the case of each of
       clauses (b), (c) and (d) above, for such violations, conflicts, defaults, terminations, accelerations
       or Liens which would not, individually or in the aggregate, prevent or materially delay the
       consummation by Buyer or Merger Sub of the transactions contemplated hereby, or the
       performance by Buyer or Merger Sub of their respective covenants and obligations hereunder.

             4.4    Governmental Consents and Approvals.             No Consent to or from any
       Governmental Entity is required on the part of the Buyer, Merger Sub or any of their Affiliates in
       connection with the execution and delivery by Buyer and Merger Sub of this Agreement, the
       performance by Buyer and Merger Sub of their respective covenants and obligations hereunder
       and the consummation by Buyer and Merger Sub of the transactions contemplated hereby,
       except:

                      (a)     the filing and recordation of the Agreement of Merger with the Secretary
       of State of the State of California and such filings with Governmental Entities to satisfy the
       applicable Laws of states in which the Company and the Company Subsidiaries are qualified to
       do business;

                     (b)     Consents required under, and compliance with any other applicable
       requirements of, the HSR Act and any other applicable Antitrust Laws;

                         (c)      the submission of (i) the Joint Notice pursuant to FINSA and (ii) the
       CFIUS Clearance;



                                                         41
       768801.20-LACSRO1A - MSW




                                                                                      EXHIBIT A, PAGE 053
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 131  of 09/05/17
                                                Filed  199      Page 48 of 116 Page ID
                                                         #:714




                       (d)    the filings and registrations with, and approvals by, PRC Governmental
       Entities (including, without limitation, the designated foreign exchange banks in China that are
       authorized and supervised by SAFE in connection with the transactions contemplated hereby, but
       solely to the extent of such authorization and supervision and excluding any other capacity in
       which such banks act) required to obtain the PRC Overseas Investment Approvals with respect to
       the transactions contemplated hereby;

                           (e)      the Taiwan Approvals; and

                           (f)      such other Consents, the failure of which to obtain would not be
       reasonably expected to prevent or materially impair or materially delay the consummation of the
       transactions contemplated hereby.

              4.5     Litigation. There are no Actions pending or, to the knowledge of Buyer,
       threatened against or affecting Buyer or Merger Sub or any of their respective properties that
       would, individually or in the aggregate, prevent or materially delay the consummation by Buyer
       or Merger Sub of the transactions contemplated hereby or the performance by Buyer or Merger
       Sub of their respective covenants and obligations hereunder. Neither Buyer nor Merger Sub is
       subject to any outstanding Order that would, individually or in the aggregate, prevent or
       materially delay the consummation by Buyer or Merger Sub of the transactions contemplated
       hereby or the performance by Buyer or Merger Sub of their respective covenants and obligations
       hereunder.

             4.6    Brokers. No agent, broker, finder or investment banker is entitled to, or will
       become entitled to any financial advisors, investment banking, brokerage, finder's or other
       similar fee or commission payable upon the consummation of the transactions contemplated by
       this Agreement.

               4.7    Operations of Merger Sub. Merger Sub has been formed solely for the purpose of
       engaging in the transactions contemplated hereby and, prior to the Effective Time, Merger Sub
       will not have engaged in any other business activities and will have incurred no liabilities or
       obligations other than as contemplated by this Agreement.

              4.8     Solvency. Neither Buyer nor Merger Sub is entering into the transactions
       contemplated by this Agreement with the actual intent to hinder, delay or defraud either present
       or future creditors of Buyer, Merger Sub, the Company or any of their respective Affiliates.
       Assuming the accuracy of the representations and warranties of the Company contained herein
       and the performance by the Company of its obligations hereunder, each of Buyer and the
       Surviving Corporation will, after giving effect to all of the transactions contemplated by this
       Agreement, the payment of the aggregate Merger Consideration, the payment of all other
       amounts required to be paid in connection with the consummation of the transactions
       contemplated by this Agreement and the payment of all related fees and expenses, be Solvent at
       the Effective Time. As used in this Section 4.8, the term "Solvent" means, with respect to a
       particular date, that on such date, (a) the sum of the assets, at a fair valuation, of Buyer and
       Merger Sub and their subsidiaries (on a consolidated basis) will exceed their debts (on a
       consolidated basis), (b) Buyer and Merger Sub and their subsidiaries (on a consolidated basis)
       have not incurred and neither Buyer nor Merger Sub intends to incur debts beyond their ability to


                                                           42
       768801.20-LACSRO 1 A - MSW




                                                                                   EXHIBIT A, PAGE 054
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 132  of 09/05/17
                                                Filed  199      Page 49 of 116 Page ID
                                                          #:715




       pay such debts as such debts mature and (c) Buyer and Merger Sub and their subsidiaries (on a
       consolidated basis) will not have an unreasonably small amount of capital with which to conduct
       their business. For purposes of this definition, "not have an unreasonably small amount of
       capital with which to conduct their business" means that Buyer and Merger Sub and their
       subsidiaries (on a consolidated basis) will be able to generate enough cash from operations, asset
       dispositions or refinancing, or a combination thereof, to meet their probable obligations as they
       come due.

              4.9     Sufficiency of Funds. Assuming the accuracy of the representations and
       warranties in Article III to the extent necessary to satisfy the condition in Section 7.2(a) and
       performance by the Company of its obligations under this Agreement, Buyer and Merger Sub, at
       the Closing, shall have available sufficient cash on hand, together with committed Financing (as
       defined below), to consummate the Merger and the other transactions contemplated by this
       Agreement, and to perform their respective obligations under this Agreement.

                 4.10     Financing.

                          (a)      Buyer has delivered to the Company true, correct and complete copies of
       each of the executed equity commitment letters, dated as of or prior to the date hereof
       (collectively, the "Equity Commitment Letters ") from each of Leshi Holdings (Beijing) Co. Ltd.,
       Shenzen Leshi Xingen M &A Fund Management Co. Ltd., Shanghai Yuetong Equity Investment
       Partnership Enterprise and China Everwin Asset Management Co., Ltd. (each, an "Equity
       Financing Source "), pursuant to which, and subject only to the terms and conditions contained
       therein, each Equity Financing Source has committed to invest, or cause to be invested, the
       amounts set forth therein (the "Equity Financing ").

                          (b)      As of the date of this Agreement, (i) the Equity Commitment Letters are in
       full force and effect and have not been withdrawn or terminated, or otherwise amended or
       modified in any respect, and no provision thereof has been waived, and (ii) each of the Equity
       Commitment Letters, in the form so delivered, is a legal, valid and binding obligation of Buyer
       or LeEco Global Group Ltd., a company organized under the laws of the Cayman Islands
       ( "Parent "), as applicable, and, to the Knowledge of Buyer, the other parties thereto, enforceable
       in accordance with its terms, subject to the Enforceability Limitations. As of the date of this
       Agreement, there are no other agreements, side letters, or arrangements to which Buyer or any of
       its Affiliates is a party relating to the Equity Commitment Letters that would affect the amount,
       availability or conditionality of the Equity Financing. As of the date of this Agreement, no event
       has occurred which, with or without notice, lapse of time or both, would constitute a default or
       breach on the part of Parent, Buyer or Merger Sub, as applicable, under any term or condition of
       the Commitment Letters or, to the Knowledge of Buyer, assuming satisfaction of the conditions
       in Section 7.1 and Section 7.2 would (x) result in any of the conditions in the Equity
       Commitment Letters not being satisfied or (y) otherwise result in the Equity Financing not being
       available. As of the date of this Agreement, no Equity Financing Source has notified Buyer or
       Parent of its intention to terminate any of the Equity Commitment Letters or not to provide the
       Equity Financing. Assuming satisfaction of the conditions in Section 7.1 and Section 7.2, as of
       the date of this Agreement, Buyer has no reason to believe that it will be unable to satisfy, on a
       timely basis, any condition to Closing to be satisfied by it contained in the Equity Commitment
       Letters or that the full amounts committed pursuant to the Equity Commitment Letters will not

                                                           43
       768801.20-LACSROI A - MSW




                                                                                        EXHIBIT A, PAGE 055
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 133 of 199
                                                Filed 09/05/17 Page 50 of 116 Page ID
                                         #:716




        be available as of the Closing if the conditions to closing to be satisfied by it contained in the
       Equity Commitment Letters are satisfied.

                 4.11     Non -Reliance. In connection with the due diligence investigation of the Company
       by Buyer and Merger Sub and their respective Affiliates, stockholders, directors, officers,
       employees, agents, representatives or advisors, Buyer and Merger Sub and their respective
       Affiliates, stockholders, directors, officers, employees, agents, representatives and advisors have
       received at their request and may continue to receive after the date hereof (including pursuant to
       Section 5.2) from the Company and its Affiliates, stockholders, directors, officers, employees,
       agents, representatives and advisors certain estimates, projections, forecasts and other forward -
       looking information, as well as certain business plan information, regarding the Company and its
       business and operations. Buyer and Merger Sub hereby acknowledge that there are uncertainties
       inherent in attempting to make such estimates, projections, forecasts and other forward -looking
       statements, as well as in such business plans, and that Buyer and Merger Sub are making their
       own evaluation of the adequacy and accuracy of all estimates, projections, forecasts and other
       forward-looking information, as well as such business plans, so furnished to them (including the
       reasonableness of the assumptions underlying such estimates, projections, forecasts, forward -
       looking information or business plans). Accordingly, Buyer and Merger Sub hereby
       acknowledge and agree that none of the Company or any of the Company Subsidiaries, nor any
       of their respective Affiliates, stockholders, directors, officers, employees, agents, representatives
       or advisors, nor any other Person, has made or is making any express or implied representation
       or warranty with respect to such estimates, projections, forecasts, forward- looking statements or
       business plans (including the reasonableness of the assumptions underlying such estimates,
       projections, forecasts, forward- looking statements or business plans), unless any information
       contained in such estimates, projections, forecasts, plans or budgets is also expressly contained in
       any of the representations and warranties of the Company set forth in this Agreement.

              4.12 No Other Representations. Except for the representations contained in this
       Agreement or in any other Transaction Document, Buyer and Merger Sub make no express or
       implied representation or warranty in respect of or on behalf of Buyer or Merger Sub, and Buyer
       and Merger Sub disclaim any such representation or warranty, whether by Buyer, Merger Sub or
       any of their respective officers, directors, employees agents or representatives or any other
       Person, with respect to the execution and delivery of this Agreement or any other Transaction
       Document or the consummation of the transactions contemplated hereby and thereby,
       notwithstanding the delivery or disclosure to the Company or any of their officers, directors,
       employees, agents or representatives or any other Person of any documentation or other
       information with respect to the foregoing.

                                                 ARTICLE V
                                          PRE- MERGER COVENANTS

                5.1      Conduct of Business by the Company. From the date of this Agreement until the
       Effective Time, unless Buyer and Merger Sub otherwise agree in writing or are expressly
       permitted by any other provision of this Agreement, the Company will, and will cause each
       Company Subsidiary to (i) conduct its businesses and operations in the Ordinary Course of
       Business; and (ii) to use its commercially reasonable efforts to preserve intact its corporate or
       organizational existence, as applicable, and business organization and to use its commercially

                                                         44
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 056
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 134  of 09/05/17
                                                Filed  199      Page 51 of 116 Page ID
                                                         #:717




       reasonable efforts to preserve, in all material respects, the goodwill and present business
       relationships (contractual or otherwise) with all material customers, suppliers, licensors and
       distributors. Without limiting the foregoing, and as an extension thereof, except as set forth on
       Schedule 5.1 or as expressly permitted by any other provision of this Agreement, the Company
       will not, and will cause each Company Subsidiary not to, from the date of this Agreement until
       the Effective Time, directly or indirectly, do, or agree to do, any of the following without the
       prior written consent of Buyer and Merger Sub (which consent shall not be unreasonably
       withheld):

                      (a)      sell, lease, license (as licensor), assign, dispose of or transfer (except to a
       wholly owned Company Subsidiary) any of its assets (whether tangible or intangible), including,
       without limitation, the Company Property and the Company Intellectual Property, except for (A)
       retirement of assets, sales of retired assets for salvage value, and the trade -in of vehicles, in each
       case in the Ordinary Course of Business and consistent with past practice, (B) sales of inventory
       in the Ordinary Course of Business and (C) sales of other assets not in excess of $1,500,000
       individually or $3,000,000 in the aggregate;

                       (b)     mortgage, pledge, encumber or subject to any Lien any portion of its
       properties or assets, other than Permitted Liens;

                        (c)      acquire any ownership interest in any real property;

                     (d)     except as mandated or required by any Governmental Entity or applicable
       Law, commit to make or authorize any capital expenditure in excess of $1,500,000 individual
       and $3,000,000 in the aggregate;

                        (e)      acquire (including, without limitation, by merger, consolidation or
       acquisition of stock or assets) any interest in any Person or any division thereof or any assets,
       other than acquisitions of assets in the Ordinary Course of Business consistent with past practice
       and any other acquisitions for consideration that are individually not in excess of $1,500,000
       individually or $3,000,000 in the aggregate;

                      (f)     (A) incur any single liability or obligation, or enter into any commitment
      or transaction, in excess of $5,000,000, or incur any liabilities or obligations, or enter into any
      commitments or transactions in excess of $10,000,000 in the aggregate, or pay, satisfy, or
      discharge any obligation (whether absolute, accrued, contingent or otherwise) except, in each
      case, in the Ordinary Course of Business and consistent with past practice; (B) modify the terms
      of any Indebtedness or other liability, or permit any modification, release or waiver of any
      guaranty of such Indebtedness or other liability, whether or not such guaranty is provided by the
      Company or a Subsidiary or any Affiliate or shareholder thereof, other than with respect to
      liabilities (other than Indebtedness) in the ordinary course of business consistent with past
      practice; provided that no such action set forth in clause (B) with respect to liabilities shall be
      permitted if after giving effect to such action, such Indebtedness or liability would not be
      permitted to be incurred under clause (A) above; (C) assume, guarantee, endorse or otherwise
      become liable or responsible (whether directly, contingently or otherwise) for the obligations of
      any other Person; or (D) enter into any "keep well" or other agreement to maintain the financial
      statement condition of any Person;


                                                          45
      768801.20-LACSRO1A - MSW




                                                                                        EXHIBIT A, PAGE 057
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 135  of 09/05/17
                                                Filed  199      Page 52 of 116 Page ID
                                                         #:718




                          (g)      amend, modify, accelerate or terminate any Material Contract, or enter
       into any Contract that would be a Material Contract had it been entered into as of the date of this
       Agreement, except in each case in the Ordinary Course of Business;

                     (h)     issue, sell, pledge, dispose of, grant, encumber, transfer or authorize the
       issuance, sale, pledge, disposition, grant, encumbrance or transfer of, any equity securities,
       including restricted stock awards, securities convertible, exchangeable or exercisable into equity
       securities, or warrants, options or other rights to acquire equity securities, of the Company or any
       Company Subsidiary other than (1) issuance of shares of Class A Common Stock resulting from
       the exercise of Options or the vesting of Restricted Stock awards outstanding on the date of this
       Agreement and (2) grants of Restricted Stock awards covering up to 30,000 shares of Class A
       Common Stock in the aggregate in connection with new hires and promotions in the Ordinary
       Course of Business, consistent with past practice;

                      (i)     declare, set aside, or distribute any dividend or other distribution (whether
       payable in cash, stock, property or a combination thereof) with respect to any of its capital stock
       (or other equity securities), or enter into any agreement with respect to the voting of its capital
       stock (or other equity securities) except for a distribution made from a wholly -owned Company
       Subsidiary to the Company or another wholly -owned Company Subsidiary;

                     (i)      reclassify, combine, split, subdivide or redeem, purchase or otherwise
       acquire, directly or indirectly, any of its capital stock (or other equity securities) except for
       repurchases of Options or Restricted Stock to satisfy the exercise price therefor or the Taxes
       payable thereon;

                      (k)    waive, release, assign, settle or compromise any material rights or claims,
       or any material Action, except in the Ordinary Course of Business consistent with past practice;

                       (1)     other than pursuant to the terms of this Agreement or as required by any
       applicable Law or the terms of any Employee Plan in effect on the date hereof (i) increase or
       accelerate the vesting or payment of any form of compensation or benefits payable or to become
       payable to any director, officer or other employee of the Company or any Company Subsidiary;
       (ii) grant any rights to severance or termination pay to, or enter into any severance, change -in-
       control or other similar agreement with, any director, officer or other employee of the Company
       or any Company Subsidiary; (iii) hire, engage, change the classification or status of or fire any
       employee, consultant, director or service provider (except for non- executive employees hired or
       fired in the Ordinary Course of Business); or (iv) establish, adopt, enter into, amend, modify or
       terminate any Employee Plan except as required by applicable Law;

                    (m)    unless required by applicable Law, (i) enter into any labor agreement or
       Collective Bargaining Agreement or (ii) recognize or certify any labor union or labor
       organization as the collective bargaining representative for any employees of the Company or the
       Company Subsidiaries;

                         (n)       make loans or advances to, guarantees for the benefit of, capital
       contributions to, or any investments in, (i) any employee of the Company or any Company
       Subsidiary or (ii) any Person other than such an employee in excess of $500,000 in the

                                                          46
       768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 058
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 136  of 09/05/17
                                                Filed  199      Page 53 of 116 Page ID
                                                         #:719




       aggregate, excluding intercompany loans or advances between the Company and any Company
       Subsidiary;

                         (o)      enter into any agreements or transactions with any Affiliates of the
       Company or make any payment to such Affiliates outside of the Ordinary Course of Business;

                      (p)     make any change in accounting policies, practices, principles, methods or
       procedures, other than as required by GAAP or by a Governmental Entity;

                         (q)   except as required by Law (i) make, change or revoke any material Tax
       election; (ii) enter into any closing agreement affecting any material Tax liability or refund;
       (iii) settle or compromise any material Liability for Taxes or any material claim for Tax refunds;
       (iv) file any amended Tax Return; (v) enter into any Tax Sharing Agreement; or (vi) consent to
       any extension or waiver of the statute of limitations period applicable to any material Tax claim
       or assessment;

                      (r)    take any action for the winding up, liquidation, dissolution or
       reorganization of the Company or any Company Subsidiary or for the appointment of a receiver,
       administrator or administrative receiver, trustee or similar officer of its assets or revenues;

                         (s)      amend the Company's or any Company Subsidiary's charter documents,
       bylaws or similar governing documents;

                     (t)    fail to keep in force any Insurance Policies or, upon the expiration or
       termination of such Insurance Policies, replacement or revised policies providing insurance
       coverage with respect to the assets, operations and activities of the Company and each Company
       Subsidiary as are currently in effect; or

                         (u)      agree or commit to do any of the foregoing.

                5.2      Access to Information. From the date of this Agreement until the Effective Time,
       the Company will use its commercially reasonable efforts, and will cause each Company
       Subsidiary to use their commercially reasonable efforts to (a) give Buyer, Merger Sub and their
       Affiliates, counsel, financial advisors, auditors, employees, agents and other representatives, and
       their Debt Financing Sources and their representatives, reasonable access on reasonable notice
       during normal business hours to all material properties, facilities and offices and true, correct and
       complete copies of books, records and Contracts (including customer and supplier Contracts) and
       such financial and operating data and other information with respect to the Company and each
       Company Subsidiary as such persons may reasonably request and (b) instruct its employees,
       counsel, accountants, financial advisors and other representatives to cooperate reasonably with
       Buyer in its investigation of the Company and each Company Subsidiary, provided, however,
       that the Company may restrict or otherwise prohibit access to any documents or information to
       the extent that (i) any applicable Law requires the Company to restrict or otherwise prohibit
       access to such documents or information, (ii) access to such documents or information would
       give rise to a material risk of waiving any attorney -client privilege, work product doctrine or
       other applicable privilege applicable to such documents or information.



                                                          47
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 059
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 137  of 09/05/17
                                                Filed  199      Page 54 of 116 Page ID
                                                       #:720




             5.3    Further Assurances. Upon the terms and subject to the conditions set forth in this
       Agreement, each of Buyer and Merger Sub, on the one hand, and (without limiting the rights of
       the Company specifically provided under Section 5.4, Section 5.6 and Section 5.7 or the
       obligations of Buyer or Merger Sub specifically provided under Section 5.4) the Company, on
       the other hand, shall use its reasonable best efforts to take, or cause to be taken, all actions, and
       to do, or cause to be done, and to assist and cooperate with the other party or parties hereto in
       doing, all things reasonably necessary, proper or advisable under applicable Law or otherwise to
       consummate and make effective, in the most expeditious manner practicable, the Merger and the
       other transactions contemplated by this Agreement, including using reasonable best efforts to
       cause the conditions to the Merger set forth in Article VII to be satisfied.

               5.4      Regulatory Approvals.

                      (a)    Without limitation of the obligations set forth in Section 5.3, Buyer and
       the Company agree to promptly prepare, file, effect and obtain as soon as reasonably practicable
       all Consents necessary to be obtained from any person, including from any Governmental Entity
       in order to consummate the Merger and the other transactions contemplated by the Transaction
       Documents.

                        (b)      Each of Buyer and Merger Sub (and their respective Affiliates, if
       applicable), on the one hand, and the Company, on the other hand, shall:

                             (i)  file with the FTC and the Antitrust Division of the DOJ a
               Notification and Report Form relating to this Agreement and the transactions
               contemplated hereby as required by the HSR Act as soon as practicable after the date of
               this Agreement but in no event later than ten (10) Business Days following the execution
               and delivery of this Agreement;

                                 (ii)   submit notification filings, forms and submissions to any other
               Governmental Entities that are required by any other Antitrust Laws as soon as
               practicable and advisable; and

                            (iii)   prepare and file all filings required to obtain the PRC Overseas
               Investment Approvals as promptly as practicable after the date of this Agreement.

                        (c)      Each of Buyer and the Company shall, to the extent permitted by
      applicable Law and not prohibited by the applicable Governmental Entity, with respect to the
      filings described in Section 5.4(b), and the specific provisions of Section 5.4(h) with respect to
      the CFIUS review process:

                                 (i)    cooperate and coordinate with the other in the making of such
               filings (including providing copies, or portions thereof, of all such documents to the other
               parties prior to filing and considering all reasonable additions, deletions or changes
               suggested in connection therewith) and in connection with resolving any investigation,
               request or other inquiry of any Governmental Entity under any applicable Laws
               (including Antitrust Laws) or Orders of any Governmental Entity with respect to any
               such filing, in each case, for the avoidance of doubt, in connection with the transactions
               contemplated by this Agreement;

                                                        48
      768801.20-LACSRO1A - MSW




                                                                                      EXHIBIT A, PAGE 060
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 138  of 09/05/17
                                                Filed  199      Page 55 of 116 Page ID
                                                              #:721




                                    (ii)      supply the other party (or its outside counsel) with any information
                 that may be required or requested by any Governmental Entity in order to make such
                 filings;

                                    (iii)     respond as promptly as reasonably practicable and advisable to any
                 inquiries received from the FTC, the DOJ or the Governmental Entities of any other
                 applicable jurisdiction in connection with any such filing and supply any additional
                 information that may be required or requested by Governmental Entities in which any
                 filing is made under any Antitrust Law or any other applicable Laws; and

                              (iv)    take, or cause to be taken, all actions and to do, or cause to be
                 done, and to assist and cooperate with the other parties hereto in doing, all things
                 necessary, proper or advisable to (A) cause the expiration or termination of the applicable
                 waiting periods under the HSR Act or other Antitrust Laws as soon as practicable and no
                 later than the End Date, (B) obtain any required Consents under any other Antitrust Laws
                 applicable to the Merger as soon as practicable and not later than the End Date,
                 (C) obtain the PRC Overseas Investment Approvals, and the Taiwan Approvals as soon
                 as practicable (other than as waived by Buyer pursuant to Section 7.1(a) and (D) to avoid
                 any impediment to the consummation of the Merger under any applicable Laws
                 (including Antitrust Laws) or Orders of any Governmental Entity.

                            (d)     Each of Buyer and Merger Sub (and their respective Affiliates, if
       applicable), on the one hand, and the Company, on the other hand, shall promptly inform the
       other of any material communication from the FTC, DOJ, any state attorney general or any other
       Governmental Entity regarding any of the transactions contemplated by this Agreement in
       connection with any filings or investigations with, by or before, or with the seeking of any
       Consent from, any Governmental Entity relating to this Agreement or the transactions
       contemplated hereby, including any proceedings initiated by a private party. If any party hereto
       or Affiliate thereof shall receive a request for additional information or documentary material
       from any Governmental Entity with respect to the transactions contemplated by this Agreement
       pursuant to the HSR Act or any other Antitrust Laws with respect to which any such filings have
       been made, FINSA, any PRC Laws in respect of any PRC Overseas Investment Approvals or
       any Taiwan Laws in respect of any Taiwan Approvals, then such party shall use its reasonable
       best efforts to make, or cause to be made, as soon as reasonably practicable and after
       consultation with the other party, an appropriate response in compliance with such request. In
       connection with and without limiting the foregoing, unless prohibited by applicable Law or by
       the applicable Governmental Entity, the parties hereto agree to:

                                    (i)       give each other reasonable advance notice of all meetings or
                 planned communications with any Governmental Entity relating to the Merger or any
                 other transactions contemplated hereby;

                              (ii)            to the extent not prohibited by the applicable Governmental Entity,
                 give each other            an opportunity     to participate in each of such meetings or
                 communications;




                                                               49
       768801.20-LACSROI A - MS W




                                                                                            EXHIBIT A, PAGE 061
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 139 of 199
                                                Filed 09/05/17 Page 56 of 116 Page ID
                                         #:722




                                (iii) keep the other party promptly apprised with respect to any material
                 oral communications with any Governmental Entity regarding the Merger or any other
                 transactions contemplated hereby to the extent the other party is unable to participate in
                 such communication;

                                    (iv)    cooperate in the compilation of any analyses, presentations,
                 memoranda, briefs, arguments, opinions or other written communications explaining or
                 defending the Merger or any other transactions contemplated hereby, articulating any
                 regulatory or competitive argument and /or responding to requests or objections made by
                 any Governmental Entity;

                                    (v)     provide each other with a reasonable advance opportunity to
                 review and comment upon, and consider in good faith the views of the other with respect
                 to, all material written communications (including any filings, analyses, presentations,
                 memoranda, briefs, arguments and opinions) and planned oral communications with a
                 Governmental Entity regarding the Merger or any other transactions contemplated
                 hereby;

                                (vi)    provide each other (or counsel of each party, as appropriate) with
                 copies of all written communications to or from any Governmental Entity relating to the
                 Merger or any other transactions contemplated hereby; and

                                    (vii)   cooperate and provide each other with a reasonable opportunity to
                 participate in, and consider in good faith the views of the other with respect to, all
                 deliberations with respect to all efforts to satisfy the conditions set forth in Section 7.1(a),
                 7.1(b) and 7.1(c).

                 Any such disclosures, rights to participate or provisions of information by one party to
       the other may be made on a counsel -only basis to the extent required under applicable Law.

                       (e)    Each of Buyer, Merger Sub and the Company shall cooperate with one
       another to (i) promptly determine whether any filings not contemplated by this Section 5.4 are
       required to be or should be made, and whether any other Consents not contemplated by this
       Section 5.4 are required to be or should be obtained, from any Governmental Entity under any
       other applicable Law in connection with the transactions contemplated hereby and (ii) promptly
       make any filings, furnish information required in connection therewith and seek to obtain timely
       any such consents, permits, authorizations, approvals or waivers that the parties agree are
       required to be or should be made or obtained in connection with the transactions contemplated
       hereby.

                    (f)     Neither the Company nor Buyer or Merger Sub will extend any waiting
       period or comparable period under the HSR Act or any other Antitrust Laws or enter into any
       agreement with any Governmental Entity to delay or not to consummate the transactions
       contemplated by the Transaction Documents, except with the prior written consent of the other.

                    (g)    Buyer and Merger Sub shall take any and all steps to avoid or eliminate
       impediments under any Antitrust Laws that may be asserted by the FTC, the DOJ or any other
       Governmental Entity with respect to the transactions contemplated by this Agreement so as to

                                                            50
       768801.20-LACSRO 1 A - MSW




                                                                                          EXHIBIT A, PAGE 062
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 140  of 09/05/17
                                                Filed  199      Page 57 of 116 Page ID
                                                         #:723




       enable the Closing to occur as promptly as practicable following the date of this Agreement and,
       in any event, prior to the End Date, including:

                                   (i)   defending through Actions on the merits any claim asserted by any
                Governmental Entity that would block, delay or impede the Merger and the other
                transactions contemplated under the Transaction Documents, and otherwise taking all
                actions necessary to lift any injunction or other legal bars in order to consummate the
                Merger as promptly as practical; and

                                 (ii)    proposing, negotiating, offering, committing to effect, and
                effecting, by consent decree, hold separate order, or otherwise, (x) the sale, divestiture,
                licensing or other disposition of assets, businesses, commercial relationships or product
                or service lines of Buyer, the Company or any Company Subsidiaries (or those of their
                Affiliates), (y) limitations on the freedom of action with respect to, or the ability to retain
                or operate, any of the assets, businesses, commercial relationships or product or service
                lines of Buyer, the Company or any Company Subsidiaries (or those of their Affiliates) or
                (z) the creation, termination, or amendment of relationships, licensing arrangements,
                ventures, contractual rights or obligations of Buyer, the Company or any Company
                Subsidiaries (or those of their Affiliates) in order to obtain any Consents required to be
                obtained from any Person, including any Governmental Entity;

                All efforts described in this Section 5.4(g) shall be unconditional and shall not be
       qualified by reasonable best efforts or commercially reasonable efforts, and no actions taken
       pursuant to this Section 5.4 shall be considered for purposes of determining whether a Company
       Material Adverse Effect has occurred; provided, however, that notwithstanding any other
       provision of this Agreement, neither Company, Buyer nor Merger Sub shall be required to take
       any action described in this Section 5.4(g) (i) that would involve any requirement, restriction, or
       limitation on Inscape, the Inscape business or the ownership or operation thereof, including with
       respect to any requirement, restriction or limitation on the Company, Buyer or Inscape in
       connection with the agreements to be entered into pursuant to Section 6.6, that would materially
       and adversely reduce or limit the benefits to be received by Buyer from the Inscape business, or
       (ii) that is not conditioned on the consummation of the Merger; provided further that
       notwithstanding any other provision of this Agreement, the Company shall not be required to
       take any action described in this Section 5.4(g) that would reduce or limit the benefits to be
       received by William W. Wang set forth in Section 6.6(c).

                      (h)     Each of Buyer and Merger Sub (and their respective Affiliates, if
       applicable), on the one hand, and the Company, on the other hand, shall:

                                   (i)   submit or cause to be submitted: (A) promptly after the date
               hereof but in no event later than fifteen (15) Business Days following the execution and
               delivery of this Agreement, a draft joint voluntary notice of the transaction contemplated
               by this Agreement to CFIUS and (B) as soon as possible after confirmation (either
               written or oral) by CFIUS that it has no further comments or questions with respect to the
               draft joint voluntary notice, the Joint Notice.




                                                          51
      768801.20-LACSRO 1 A - MSW




                                                                                        EXHIBIT A, PAGE 063
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 141 of 199
                                                Filed 09/05/17 Page 58 of 116 Page ID
                                         #:724




                              (ii)   (A) permit counsel for the other party reasonable opportunity to
                review in advance, and consider in good faith the views of the other party in connection
                with, any proposed written communication to CFIUS or any of its member agencies and
                (B) not participate in any substantive meeting or discussion, either in person or by
                telephone, with CFIUS in connection with the transactions contemplated by this
                Agreement without consulting with the other in advance and, to the extent not prohibited
                by such Governmental Entity, giving the other the opportunity to attend and participate.

                                (iii)  provide CFIUS with any additional or supplemental information
                requested by CFIUS during the CFIUS review process as promptly as practicable, and in
                all cases within the amount of time allowed by CFIUS. Such parties, in cooperation with
                each other, shall use best efforts to finally and successfully obtain the CFIUS Clearance
                as promptly as practicable. Buyer and Merger Sub shall take, or cause to be taken, all
                actions that are necessary to obtain CFIUS Clearance, including, but not limited to:
                (A) negotiating, committing to and effecting, by mitigation agreement, letter of assurance
                or national security agreement, restrictions or actions that after the Closing would
                reasonably limit Buyer's (or any of its Affiliate's) freedom of action, ownership, control,
                influence, management or access over the Company or any portion thereof, and (B) the
                sale, divesture or disposition of, or holding separate of Buyer's (or any of its Affiliate's)
                assets, properties or businesses or of the Company's (or any of its Affiliates') assets,
                properties or businesses to be acquired by Buyer pursuant hereto, and the entrance into
                such other arrangements. To the extent the CFIUS Clearance is granted subject to any of
                the conditions or actions described above, then, notwithstanding anything to the contrary
                in this Agreement, the Closing condition specified in Section 7.1(a)(ii) shall be deemed
                satisfied.

       All efforts described in this Section 5.4(h) shall be unconditional and shall not be qualified by
       reasonable best efforts or commercially reasonable efforts, and no actions taken pursuant to this
       Section 5.4(h) shall be considered for purposes of determining whether a Company Material
       Adverse Effect has occurred; provided, however, that notwithstanding any other provision of this
       Agreement, neither Company, Buyer nor Merger Sub shall be required to take any action
       described in this Section 5.4(h) (i) that would involve any requirement, restriction, or limitation
       on Inscape, the Inscape business or the ownership or operation thereof, including with respect to
       any requirement, restriction or limitation on the Company, Buyer or Inscape in connection with
       the agreements to be entered into pursuant to Section 6.6, that would materially and adversely
       reduce or limit the benefits to be received by Buyer from the Inscape business, or (ii) that is not
       conditioned on the consummation of the Merger; provided further that notwithstanding any other
       provision of this Agreement, the Company shall not be required to take any action described in
       this Section 5.4(h) that would reduce or limit the benefits to be received by William W. Wang set
       forth in Section 6.6(c).

                      (i)     In the event any Governmental Entity seeks to negotiate the imposition of
       any requirement, restriction, or limitation on Inscape, the Inscape business or the ownership or
       operation thereof as a condition to its Consent to the transactions contemplated in this Agreement
       or in any Transaction Documents, including with respect to any requirement, restriction or
       limitation on the Company, Buyer or Inscape in connection with the agreements to be entered
       into pursuant to Section 6.6, then to the extent necessary the parties shall negotiate in good faith

                                                         52
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 064
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 142  of 09/05/17
                                                Filed  199      Page 59 of 116 Page ID
                                                      #:725




       to amend this Agreement or the Transaction Documents in a reasonable manner that satisfies the
       requirement, restriction or limitation sought by such Governmental Entity and, as closely as
       reasonably possible, maintains the proposed benefits of the Inscape business for the Company
       and William W. Wang.

               5.5    '   Consents.   From the date of this Agreement until the Effective Time, the
       Company shall, and shall cause each Company Subsidiary to, use commercially reasonable
       efforts to obtain all Consents of, and give all notices to be obtained or given in connection with
       the transactions contemplated by the Transaction Documents to all third parties required under
       the Contracts set forth on Schedule 5.5.

               5.6        Shareholder Approval.

                       (a)    After the date of this Agreement, the Company shall promptly provide
       notice in accordance with Section 603 of the California Law to any Shareholder that was not
       solicited for purposes of approving this Agreement and the Merger. Buyer and Merger Sub shall
       cooperate with the Company in connection with the preparation of any materials delivered to
       such Shareholders; provided that Buyer, Merger Sub and their counsel shall be given a
       reasonable opportunity to review and comment on such materials before they are mailed to the
       Shareholders.

                     (b)    The Company shall take all action necessary with respect to the rights of
       Dissenting Shareholders required pursuant to the California Law, including the delivery of notice
       required under Chapter 13 of the California Law to any Dissenting Shareholders as soon as
       reasonably practicable after the date of this Agreement.

                          (c)    The timing and content of all press releases        and   other public
      announcements to the Company's and each Company Subsidiary's customers and vendors
      relating to the transactions contemplated by the Transaction Documents shall be determined
      jointly by Buyer and the Company prior to the Effective Time and thereafter by the Surviving
       Corporation; provided that any party hereto may make any public disclosure required by Law (in
       which case the disclosing party will use its reasonable best efforts to advise the other parties
       hereto prior to making the disclosure); provided further, that the Company shall have the sole
       right to determine when and in which manner it will disclose the transactions contemplated by
       the Transaction Documents to its employees and the employees of the Company Subsidiaries.
      Notwithstanding the foregoing, after the Closing and the public announcement of the Merger, the
      Shareholder Representative shall be permitted to publicly announce that it has been engaged to
      serve as the Shareholder Representative in connection herewith as long as such announcement
      does not disclose any of the other terms hereof.

               5.7        No Right to Control.    Buyer and Merger Sub acknowledge and agree that
      (a) nothing contained in this Agreement shall give Buyer or Merger Sub, directly or indirectly,
      the right to control or direct the Company's or the Company Subsidiaries' operations prior to the
      Effective Time, and (b) prior to the Effective Time, each of the Company and the Company
      Subsidiaries, on the one hand, and Buyer and Merger Sub, on the other hand, shall exercise,
      consistent with the terms and conditions of this Agreement, complete control and supervision
      over its respective operations; provided, however, that the parties hereto acknowledge and agree


                                                       53
      768801.20-LACSROIA - MSW




                                                                                   EXHIBIT A, PAGE 065
Case 2:19-bk-24804-VZ     Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 143  of 09/05/17
                                                Filed  199      Page 60 of 116 Page ID
                                                     #:726




       that the exercise of such control in breach or violation of this Agreement may give rise to
       Actions and /or indemnification claims; provided further, that nothing in this Section 5.7 shall
       limit the effect of Section 11.12.

                5.8    Buyer /Merger Sub - Cooperation with Financing. Buyer and Merger Sub shall
       use their reasonable best efforts to take, or cause to be taken, all actions and do, or cause to be
       done, all things necessary or advisable to (A) consummate and obtain the proceeds of debt
       financing (the "Debt Financing ", and together with the Equity Financing, the "Financing ") and
       (B) arrange the Financing and to consummate the Financing on or prior to Closing. Such actions
       shall include, but not be limited to, using reasonable best efforts with respect to the following:
       (i) maintaining in effect the Equity Commitment Letters; (ii) participation by senior management
       of Buyer and Merger Sub in, and assistance with, the preparation of rating agency presentations
       and meetings with rating agencies; (iii) causing the Equity Financing to be consummated upon
       satisfaction of the conditions contained in the Equity Commitment Letters; (iv) satisfying on a
       timely basis all conditions precedent to funding under the Equity Commitment Letters (the
       "Equity Financing Conditions ") and in any Debt Financing Document, in each case that are
       within the control of Buyer or Merger Sub; (v) negotiating, executing and delivering Debt
       Financing Documents; (vi) drawing an amount of the Financing necessary to fund the Closing
       Date Payments, in the event that the conditions set forth in Section 7.2 have been satisfied or,
       upon funding would be satisfied; and (vii) enforcing its rights under the Equity Commitment
       Letters in the event of a Financing Failure Event. Buyer and Merger Sub shall give the Company
       prompt notice of any breach, repudiation or threatened breach or repudiation by any party to the
       Equity Commitment Letters or any Debt Financing Documents of which Buyer, Merger Sub or
       their respective Affiliates obtains Knowledge. Without limiting Buyer's and Merger Sub's other
       obligations under this Section 5.8, if a Financing Failure Event occurs Buyer shall (i) promptly
       notify the Company of such Financing Failure Event and, to the Knowledge of Buyer or Merger
       Sub, the reasons therefor, (ii) use its reasonable best efforts to obtain alternative financing on
       terms not less favorable to Buyer or Merger Sub than the terms of the unavailable Debt
       Financing from alternative Debt Financing Sources, in an amount (together with the Equity
       Financing and cash on hand of the Buyer and Merger Sub) sufficient to make the Closing Date
       Payments and consummate the transactions contemplated by this Agreement, as promptly as
       practicable following the occurrence of such event and (iii) use its reasonable best efforts to
       obtain, and when obtained, provide the Company with a copy of, a new financing commitment,
       subject only, in the case of a new Equity Financing commitment, to the Equity Financing
       Conditions, that provides for such alternative financing. Neither Buyer nor any of its Affiliates
       shall amend, modify, supplement, restate, assign, substitute or replace any of the Equity
       Commitment Letters or any Debt Financing Document except for substitutions and replacements
       pursuant to the immediately preceding sentence without the consent of Company (which such
       consent shall not be unreasonably withheld, conditioned or delayed) if such amendment,
       modification, supplement, restatement, assignment, substitution, replacement or waiver
       (A) results in a net reduction in the aggregate amount of the Financing (unless the Buyer, Merger
       Sub or their respective Subsidiaries has a corresponding amount of excess available cash on hand
       such that the proceeds of Financing (taking into account such change) together with such
       available cash on hand are sufficient to consummate the Merger and the other transactions
       contemplated by this Agreement and all related fees and expenses to be paid by Buyer or Merger
       Sub at or prior to the Closing), (B) imposes new or additional conditions to the initial funding or
       otherwise expands, amends or modifies any of the conditions to the receipt of the initial

                                                       54
       768801.20-LACSRO IA - MSW




                                                                                    EXHIBIT A, PAGE 066
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 144 of 199
                                                 Filed 09/05/17 Page 61 of 116 Page ID
                                          #:727




        Financing or (C) expands, amends or modifies any provision of the Equity Commitment Letters,
        in a manner that would reasonably be expected to (x) materially delay or prevent the funding in
        full of the Financing (or satisfaction of the conditions to the Financing) on the Closing Date or
        (y) adversely impact the ability of Buyer or Merger Sub to enforce its rights against other parties
        to the Equity Commitment Letters or the definitive agreements with respect thereto, in each case,
        relating to the funding thereunder. For purposes of this Section 5.8, references to "Debt
        Financing" shall include the financing contemplated by the Debt Financing as permitted to be
        amended or modified or superseded by this Section 5.8 and references to "Debt Financing
        Documents" shall include such Debt Financing Documents as permitted to be amended or
        modified or superseded by this Section 5.8.

                 5.9       Company - Cooperation with Financing.

                       (a)    The Company agrees to use its commercially reasonable efforts to provide
        such assistance (and to cause the Company Subsidiaries and its and their respective personnel
        and advisors to provide such assistance) with the Debt Financing as is reasonably requested by
        Buyer. Such assistance shall include, but not be limited to, the following: (i) participation in, and
        assistance with, the Marketing Efforts related to the Debt Financing; (ii) participation by senior
        management of the Company in, and assistance with, the preparation of rating agency
        presentations and meetings with rating agencies; (iii) reasonably timely delivery to Buyer and its
        Debt Financing Sources of the Financing Information and Financing Deliverables; (iv)
        participation by senior management of the Company in the negotiation of the Debt Financing
        Documents; (y) taking such actions that are within its control as are reasonably requested by
        Buyer or its Debt Financing Sources to facilitate the satisfaction on a timely basis of all
       reasonable conditions precedent to obtaining the Debt Financing; (vi) taking all actions as may
       be required or reasonably requested by Buyer or its Debt Financing Sources in connection with
       the repayment of the Existing Company Debt; (vii) using its commercially reasonable efforts to
       cause its independent auditors to cooperate with the Debt Financing; (viii) cooperate with due
       diligence requests from the Debt Financing Sources and (ix) using its commercially reasonable
       efforts to allow the Debt Financing to benefit from the existing lending relationships of the
       Company and the Company Subsidiaries. The Company will use its commercially reasonable
       efforts to provide to Buyer and its Debt Financing Sources such information as may be
       reasonably necessary so that the Financing Information and Marketing Material is complete and
       correct in all material respects and does not and will not contain any untrue statement of a
       material fact or omit to state a material fact necessary to make the statements contained therein,
       in the light of the circumstances under which such statements are made, not misleading. The
       Company hereby consents to the use of all of its and the Company Subsidiaries' logos in
       connection with the Debt Financing.

                          (b)       Notwithstanding anything to the contrary herein:

                               (i)    it is understood and agreed that the condition precedent set forth in
                Section 7.2(b), as applied to the Company's obligations under this Section 5.9, shall be
                deemed to be satisfied unless the financing contemplated by the Debt Financing
                Documents has not been obtained as a direct result of the Company's material breach of
                its obligations under this Section 5.9;



                                                            55
       768801.20-LACSRO I A - MSW




                                                                                       EXHIBIT A, PAGE 067
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
 Case 8 :17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 145 of 199
                                                 Filed 09/05/17 Page 62 of 116 Page ID
                                          #:728




                                  (ii)   no Affiliate of the Company shall have any obligations under this
                  Section 5.9 following the consummation of the Merger;

                                (iii)   the assistance described in clause (a) above shall not require the
                  Company or any of its Affiliates to agree to any contractual obligation relating to the
                  Financing that is not conditioned upon the Closing and that does not terminate without
                  liability to the Company or any of its Affiliates upon the termination of this Agreement;

                              (iv)    the effectiveness of any definitive documentation executed by the
                 Company or any of the Company Subsidiaries related to the Financing shall be subject to
                 the consummation of the Merger;

                                (v)     any assistance provided by the Company in accordance with clause
                 (a) above shall be at Buyer's written request with reasonable prior notice and at Buyer's
                 sole cost and expense;

                                    (vi)   Buyer shall indemnify and hold harmless the Company and the
                 Company Subsidiaries and their respective directors, officers, employees and agents from
                 and against any and all liabilities, losses, damages, claims, costs, expenses, interest,
                 awards, judgments and penalties suffered or incurred in connection with the Debt
                 Financing or any assistance or activities provided in connection therewith; provided,
                 however, that the foregoing shall not apply to the Company's or the Company
                 Subsidiaries or other representatives' willful misconduct or gross negligence; and

                                  (vii) neither the Company nor any Company Subsidiary shall be
                 required to provide any such assistance under this Section 5.9 that would unreasonably
                 interfere with its business operations or that the Company reasonably believes would
                 result in a violation of any Material Contract or any confidentiality agreement or the loss
                 of any attorney -client privilege.

                                                   ARTICLE VI
                                            ADDITIONAL AGREEMENTS

                 6.1      Tax Matters.

                      (a)    Tax Returns. The Surviving Corporation shall prepare and timely file or
       shall cause to be prepared and timely filed, in a manner consistent with past practices of the
       Company and the Company Subsidiaries, all Tax Returns in respect of the Company or any
       Company Subsidiary that relate to (i) taxable periods or portions thereof ending on or before the
       Closing Date but that are required to be filed after the Closing Date and (ii) any Straddle Periods.
       Buyer shall deliver at least thirty days prior to the due date (taking into account any extension)
       for the filing of such Tax Returns to the Shareholder Representative for the Shareholder
       Representative's review and written consent a draft of such Tax Returns, which consent shall not
       be unreasonably withheld, conditioned or delayed. Buyer shall revise any such Tax Return to
       reflect any reasonable comments made by the Shareholder Representative prior to the filing of
       such Tax Return. With respect to Taxes of the Company and the Company Subsidiaries relating
       to a Straddle Period, the portion of any Tax that is allocable to the taxable period that is deemed
       to end on the close of business on the Closing Date will be: (x) in the case of Property Taxes,

                                                          56
       768801.20-LACSRO 1 A - MSW




                                                                                       EXHIBIT A, PAGE 068
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 146  of 09/05/17
                                                Filed  199      Page 63 of 116 Page ID
                                                    #:729




       deemed to be the amount of such Taxes for the entire Straddle Period multiplied by a fraction,
       the numerator of which is the number of calendar days of such Straddle Period in the Pre -Merger
       Tax Period and the denominator of which is the number of calendar days in the entire Straddle
       Period, and (y) in the case of all other Taxes, determined as though the taxable year of the
       Company terminated at the close of business on the Closing Date; provided, however, that any
       Taxes attributable to transactions outside the Ordinary Course of Business effected by Buyer on
       the Closing Date but after the Effective Time shall be deemed to have occurred after the Closing
       Date. The Transaction Tax Deductions shall be reported on any applicable Tax Returns solely as
       income Tax deductions of the Company, any Company Subsidiary and the Surviving
       Corporation for the Tax year that ends on or includes the Closing Date and shall not be treated or
       reported as income Tax deductions for a Tax year beginning after the Closing Date (including
       under Treasury Regulation Section 1.1502- 76(b)(1)(ii)(B) or any comparable or similar
       provision under state or local Law). The parties hereto acknowledge and agree that, as a
       consequence of the transactions contemplated hereby, (i) the Tax year of the Company and any
       Company Subsidiary shall close for U.S. federal income Tax purposes at the end of the day on
       the Closing Date, (ii) to the extent applicable Law in other Taxing jurisdictions so permits, the
       Tax year of the Company and any Company Subsidiary shall close at the end of the day on the
       Closing Date, and (iii) all federal, state, local and foreign income Tax Returns shall be filed
       consistently on the foregoing basis.




                                                      57
       768801.20-LACSRO I A - MSW




                                                                                  EXHIBIT A, PAGE 069
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 147  of 09/05/17
                                                Filed  199      Page 64 of 116 Page ID
                                                       #:730




                         (b)     Tax Contests.

                               (i)     Buyer, the Company, any Company Subsidiary, and the Surviving
               Corporation, on the one hand, and the Shareholders, the Shareholder Representative and
               their Affiliates, on the other hand, shall promptly notify each other upon receipt by such
               party of written notice of any inquiries, claims, assessments, audits or similar events with
               respect to Taxes relating to a Pre - Merger Tax Period (any such inquiry, claim,
                assessment, audit or similar event, a "Pre- Merger Tax Matter ").

                               (ii)  The Shareholder Representative shall have the right to control the
               conduct of all Pre -Merger Tax Matters that arise after the Closing Date, including any
               settlement or compromise thereof, provided, however, that if any such Pre -Merger Tax
               Matter could reasonably result in an increased Tax liability to Buyer or the Surviving
               Corporation for any Tax period beginning after the Closing Date, then the Shareholder
               Representative shall not effect any settlement or compromise of such Pre -Merger Tax
               Matter without obtaining Buyer's prior written consent, which shall not be unreasonably
               withheld, conditioned or delayed. If the Shareholder Representative shall have the right to
               control the conduct and resolution of such Pre- Merger Tax Matter but elects in writing
               not to do so, then Buyer shall have the right to control the conduct and resolution of such
               Pre - Merger Tax Matter, provided, however, that Buyer shall keep the Shareholder
               Representative reasonably informed of the progress of any Pre -Merger Tax Matter and
               shall not effect any such settlement or compromise with respect to which the
               Equityholders are liable or which could give rise to a claim for indemnification by Buyer
               under Article VIII without obtaining the Shareholder Representative's prior written
               consent thereto, which shall not be unreasonably withheld, conditioned or delayed.

                              (iii)  Upon the receipt by Buyer, the Company, any Company
               Subsidiary, or the Surviving Corporation of any inquiries, claims, assessments, audits or
               similar events with respect to Taxes relating to a Straddle Period (any such inquiry,
               claim, assessment, audit or similar event, a "Straddle Period Tax Matter ") that could
               reasonably result in the Equityholders having to indemnify any Buyer Indemnified
               Parties pursuant to this Agreement, then Buyer shall promptly notify the Shareholder
               Representative and shall keep the Shareholder Representative reasonably informed of the
               progress of any such Straddle Period Tax Matter and shall (x) provide the Shareholder
               Representative with copies of any pleadings, correspondence and other documents
               received from the relevant Tax Authority, and all written materials submitted to such Tax
               Authority by Buyer with respect to any such Straddle Period Tax Matter and (y) provide
               the Shareholder Representative an opportunity to comment in connection with any such
               Straddle Period Tax Matter and act reasonably in deciding whether to accept or reject
               such comments; provided further, that, in addition to and not in limitation of the
               foregoing, with respect to any such Straddle Period Tax Matter, Buyer shall not effect
               any settlement or compromise with respect to which the Equityholders are liable or which
               could reasonably give rise to a claim for indemnification by Buyer under Article VIII
               without obtaining the Shareholder Representative's prior written consent, which shall not
               be unreasonably withheld, conditioned or delayed.




                                                        58
      768801.20-LACSROIA - MSW




                                                                                    EXHIBIT A, PAGE 070
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175- DOC -JDE       8 Page
                                Document 26 -2 148  of 09/05/17
                                                Filed  199      Page 65 of 116 Page ID
                                                        #:731




                                 (iv)   In the event of any conflict or overlap between the provisions of
                 this Section 6.1(b) and Article VIII, the provisions of this Section 6.1(b) shall control.

                       (c)    Cooperation. Buyer and the Shareholder Representative agree to furnish
       or cause to be furnished to the other, upon request, as promptly as practicable, such information
       and assistance relating to Taxes, including, without limitation, access to books and records, as is
       reasonably necessary for the filing of all Tax Returns by Buyer, the making of any election
       relating to Taxes, the preparation for any audit by any Tax Authority and the prosecution or
       defense of any claim, suit or proceeding relating to any Tax.

                          (d)      Tax Refunds.

                                   (i)   The Equityholders shall be entitled to the amount (net of any fees,
                 expenses or Taxes attributable to or resulting from) of any refund of Taxes of the
                Company or any Company Subsidiary to the extent such refund is allocable to a Pre -
                Merger Tax Period or portion of the Straddle Period deemed to end on the close of
                business on the Closing Date. Buyer shall pay, or cause to be paid, to the Payments
                Administrator (for further distribution to the Equityholders) any amount to which the
                Equityholders are entitled pursuant to the prior sentence within two Business Days of the
                receipt or recognition of the applicable refund by Buyer or its Affiliates. Buyer shall
                cooperate, and cause its Affiliates and the Surviving Corporation (and its subsidiaries) to
                cooperate, in obtaining any refund requested by the Equityholders that the Buyer
                reasonably believes should be available, including without limitation, through filing
                appropriate forms with the applicable Tax Authorities.

                                (ii)    To the extent the Company or any Company Subsidiary has paid
                 estimated income Taxes for any Tax year ending on or including the Closing Date and
                the amount of the estimated income Taxes which were paid prior to the Closing Date
                exceeds the amount of the anticipated income Tax liability with respect to such Tax year
                 (taking into account the Transaction Tax Expenses), Buyer shall prepare or cause to be
                prepared IRS Form 4466 (Corporation Application for Quick Refund of Overpayment of
                Estimated Tax) with IRS Form 8302 (Electronic Deposit of Tax Refund of $1 Million or
                More) and any analogous application for a state refund of an overpayment of estimated
                state income Taxes with respect to such Tax year. Any such refund application shall be
                treated as a Tax Return that is subject to analogous review, comment, dispute resolution
                and filing procedures to those set forth in Section 6.1(a). Upon receipt from the
                applicable Tax Authority of a refund as a result of such a refund claim, Buyer shall pay or
                cause to be paid to the Payments Administrator (for further distribution to the
                Equityholders) an amount equal to (net of any fees, expenses or Taxes attributable to or
                resulting from) any such refund actually received by Buyer from a Tax Authority.

                               (iii)  To the extent that the Company, any Company Subsidiary, the
                Surviving Corporation or any of its subsidiaries would have a net operating loss for any
                Tax year ending on or including the Closing Date, Buyer shall prepare or cause to be
                prepared any claim for refund of Taxes (including IRS Form 1139, IRS Form 4466 or any
                successor form, and any comparable state or local forms) with respect to such Tax year,
                including a claim for refund or amended Tax Return to effect a carryback of any loss

                                                         59
      768801.20-LACSRO 1 A - MSW




                                                                                      EXHIBIT A, PAGE 071
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 149 of 199
                                                 Filed 09/05/17 Page 66 of 116 Page ID
                                          #:732




                 generated or otherwise attributable to the Tax year ending on or including the Closing
                 Date to the fullest extent permitted by Law. Any such refund claim shall be treated as a
                 Tax Return that is subject to analogous review, comment, dispute resolution and filing
                 procedures to those set forth in Section 6.1(a). Upon receipt from the applicable Tax
                 Authority of a refund as a result of such a refund claim, Buyer shall pay or cause to be
                 paid to the Payments Administrator (for further distribution to the Equityholders) an
                 amount equal to (net of fees, expenses or Taxes attributable to or resulting from) any such
                 refund actually received by Buyer from a Tax Authority.

                       (e)     Transfer Taxes. All transfer, stamp, documentary, sales, use, registration,
        value -added and other similar Taxes (including all applicable real estate transfer Taxes) incurred
        in connection with this Agreement and the transactions contemplated hereby ( "Transfer Taxes ")
        will be borne 50% by Buyer and 50% by the applicable Equityholders upon whose shares such
        Transfer Taxes are imposed. Buyer hereby agrees to file in a timely manner all necessary
        documents (including, but not limited to, all Tax Returns) with respect to all such amounts for
        which Buyer is so liable, and Buyer and the Shareholder Representative shall reasonably
        cooperate in preparing and executing any Tax Returns with respect to such Transfer Taxes.

                       (f)     Conduct of Buyer and its Affiliates. After the Closing, Buyer and its
       Affiliates shall not, and Buyer and its Affiliates shall not permit the Surviving Corporation or
       any of its subsidiaries to, without the prior written consent of the Shareholder Representative,
       except as required by Law, (i) other than Tax Returns that are filed pursuant to Section 6.1(a),
       file or amend or otherwise modify any Tax Return of the Company or any Company Subsidiary
       relating to a Pre- Merger Tax Period or to the portion of the Straddle Period deemed to end on the
       close of business on the Closing Date, (ii) extend or waive, or cause to be extended or waived,
       any statute of limitations or other period for the assessment of any Tax or deficiency of the
       Company or any Company Subsidiary related to a Pre -Merger Tax Period or to the portion of the
       Straddle Period deemed to end on the close of business on the Closing Date, (iii) make or change
       any Tax election or accounting method or practice with respect to, or that has retroactive effect
       to, any Pre -Merger Tax Period (or to the portion of the Straddle Period deemed to end on the
       close of business on the Closing Date) relating to the Company or any Company Subsidiary, (iv)
       make any election under Section 338 of the Code for the Company or any Company Subsidiary,
       or (v) make or initiate any voluntary contact with a Tax Authority regarding the Company or any
       Company Subsidiary relating to any Pre -Merger Tax Period or to the portion of the Straddle
       Period deemed to end on the close of business on the Closing Date.

                        (g)     FIRPTA Compliance. On or prior to the Closing Date, the Company shall
       provide Buyer with a properly executed Foreign Investment in Real Property Tax Act of 1980
       notification letter (the "FIRPTA Certificate "), which states that the shares of the Company do not
       constitute "United States real property interests" under Code Section 897(c), for purposes of
       satisfying the Buyer's obligations under Treasury Regulations Section 1.1445- 2(c)(3), in the
       form attached hereto as Exhibit B. In addition, simultaneously with delivery of such FIRPTA
       Certificate, the Company shall have provided to Buyer a form of notice to the IRS in accordance
       with the requirements of Treasury Regulations Section 1.897- 2(h)(2), properly executed and in
       the form attached hereto as Exhibit C, along with written authorization for Buyer to deliver such
       notice form to the IRS on behalf of the Company upon the Closing (the " FIRPTA Notice "). If
       the Company fails to deliver the FIRPTA Certificate or the FIRPTA Notice, Buyer may (but

                                                        60
       758801.20-LACSR01 A - MSW




                                                                                     EXHIBIT A, PAGE 072
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 150 of 199
                                                Filed 09/05/17 Page 67 of 116 Page ID
                                         #:733




        shall not be required to) waive this condition and withhold appropriate amounts as required
        under applicable Law.

                       (h)     U.S. MidCo. Buyer and its Affiliates shall not take any action prior to the
        one year anniversary of the Closing Date that would cause MidCo to be treated as any entity
        other than a corporation for U.S. federal income Tax purposes.

                 6.2      Employee Matters.

                          (a)     For a period of (x) no less than eighteen (18) months following the
       Effective Time for each of the Employees listed on Section 6.2(a) of the Company Disclosure
       Schedule and (y) no less than twelve (12) months following the Effective Time for all other
       Employees, Buyer will provide (or cause an Affiliate of Buyer to provide) to each such
       Employee who continues in employment with Buyer or one of its Affiliates following the
       Effective Time (each, a "Continuing Employee ") with: (i) a base salary or an hourly wage rate,
       as applicable, and target cash bonus opportunity that is no lower than the base salary or hourly
       wage rate and target cash bonus opportunity provided to such Continuing Employee immediately
       prior to the Effective Time, and (ii) employee benefits (exclusive of equity and equity -related
       benefits) that are no less favorable, in the aggregate, than those provided to such Continuing
       Employees by the Company and its Affiliates immediately prior to the Effective Time.

                         (b)      For purposes of determining eligibility, vesting, participation and benefit
       accrual under Buyer's and its Affiliates' plans and programs providing employee benefits
       (including, without limitation, severance) to Continuing Employees after the Effective Time (the
       "Buyer Benefit Plans "), each Continuing Employee shall be credited with his or her years of
       service with the Company (and its Affiliates and predecessors) prior to the Effective Time,
       except to the extent providing such credit would result in any duplication of benefits. In
       addition, Buyer shall cause (i) each Continuing Employee to be immediately eligible to
       participate, without any waiting time, in any and all Buyer Benefit Plans to the extent such
       Continuing Employee was eligible to participate, without any waiting time, in the comparable
       Employee Plan as of the Effective Time; (ii) each Buyer Benefit Plan providing medical, dental,
       hospital, pharmaceutical or vision benefits, to waive all pre- existing condition exclusions and
       actively -at -work requirements of such Buyer Benefit Plan for such Continuing Employee and his
       or her covered dependents (except to the extent that such exclusions or requirements applied to
       the Continuing Employee under comparable Employee Plans); and (iii) any co- payments,
       deductibles and other eligible expenses incurred by such Continuing Employee and /or his or her
       covered dependents prior to the Effective Time during the plan year in which the Effective Time
       occurs to be credited for purposes of satisfying all deductible, coinsurance and maximum out -of-
       pocket requirements applicable to such Continuing Employee and his or her covered dependents
       for the applicable plan year of each comparable Buyer Benefit Plan (to the extent such credit
       would have been given under comparable Employee Plans prior to the Effective Time).

                       (c)   Nothing contained in this Agreement shall, or shall be construed so as to,
       (i) constitute an amendment or modification of any Employee Plan or employee benefit plan; (ii)
       create any third party rights in any such current or former service provider of the Company
       (including any beneficiary or dependent thereof); or (iii) obligate Buyer to adopt or maintain any
       particular plan or program or other compensatory or benefits arrangement at any time except as

                                                          61
       768801.20-LACSROIA - MSW




                                                                                       EXHIBIT A, PAGE 073
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 151 of 199
                                                Filed 09/05/17 Page 68 of 116 Page ID
                                                        # :734




        set forth in Section 6.2(d) or prevent Buyer from modifying or terminating any such plan,
        program or other compensatory or benefits arrangement at any time.

                          (d)  Buyer shall cause Parent to adopt an equity incentive compensation plan
        (the "Parent Plan ") pursuant to which employees, consultants and directors of the Company and
        Inscape may participate, and under which the aggregate number of shares of Parent common
        stock which may be issued pursuant to awards under the Parent Plan will equal no less than 0.3%
        of Parent's fully -diluted capital stock as of the Effective Time. Immediately following the
        Effective Time, Buyer shall cause Parent to grant, pursuant to the Parent Plan, to certain
        employees of the Company and Inscape, including to the individuals set forth on Schedule 6.2(d)
        a certain number of restricted stock units with respect to a number of shares of Parent's common
        stock, which shall represent in the aggregate, 0.3% of Parent's fully -diluted capital stock as of
       immediately following the Effective Time (the "Initial Parent Grants "); provided, that with
       respect to any such individual whose restricted stock units are forfeited pursuant to the terms of
       such restricted stock units, such forfeited restricted stock units shall be available for grant to
       employees of the Company who were hired after the Closing Date. The Initial Parent Grants
       shall vest in three substantially equal installments on December 31, 2017, December 31, 2018
       and December 31, 2019, subject to the holder's continued service with the Company or its
       Affiliates (or in the case of William W. Wang, Inscape or its Affiliates), and each holder thereof
       shall be entitled to the rights and payments set forth on Schedule 6.2(d).

                         (e)      Buyer shall cause the Company to adopt an equity incentive compensation
       plan (the "Company Plan ") pursuant to which employees, consultants and directors of the
       Company may participate, and under which the aggregate number of shares of Company
       common stock which may be issued pursuant to awards under the Company Plan will equal no
       less than 15% of the Company's fully -diluted capital stock as of the Effective Time.

              6.3     Section 280G Approval. To the extent applicable, prior to the Effective Time, the
       Company shall (a) take all necessary actions (including soliciting waivers or other consents from
       each "disqualified individual" within the meaning of the Treasury Regulations under Section
       280G of the Code (each, a "Parachute Payment Waiver ")) in order to solicit the approval and
       consent of all Persons entitled to vote (within the meaning of the Treasury Regulations of
       Section 280G of the Code) with respect to any payments and /or benefits as a result of or in
       connection with the transactions contemplated by this Agreement that could, in the absence of
       stockholder approval of such payments and /or benefits, be deemed to constitute "parachute
       payments" (within the meaning of Section 280G of the Code) (the "Waived 280G Benefits "),
       and (b) solicit the approval of the Company's stockholders in a manner intended to comply with
       Sections 280G(b)(5)(A)(ii) and 280G(b)(5)(B) of the Code of any Waived 280G Benefits and in
       form and substance reasonably satisfactory to Buyer and its counsel. Buyer shall have the right
       to review and comment on the Parachute Payment Waivers and all documents and materials
       submitted to the Company's stockholders for approval of the Waived 280G Benefits and the
       stockholder approval thereof and the underlying calculations relating to the Waived 280G
       Benefits in advance of the solicitation of such approval.

                6.4      Directors' and Officers' Liability. For a period of six years after the Effective
       Time, Buyer shall, at no expense to the beneficiaries thereof, either (i) cause to be maintained in
       effect the policies of directors' and officers' liability insurance and fiduciary liability insurance

                                                         62
       768801.20LACSRO1 A - MSW




                                                                                      EXHIBIT A, PAGE 074
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 152 of 199
                                                Filed 09/05/17 Page 69 of 116 Page ID
                                         #:735




        maintained by the Company and the Company Subsidiaries immediately prior to the Effective
        Time or (ii) provide substitute policies with carriers having comparable or greater financial
        resources to the current carriers or purchase, or cause the Surviving Corporation to purchase, a
        "tail policy" in any case of at least the same coverage and amounts and containing other terms
        and conditions that are not less advantageous in the aggregate than all such policies in effect
       immediately prior to the Effective Time, with respect to matters arising on or before the
       Effective Time; provided, that if the aggregate annual premiums for such policies at any time
       during such period will exceed 300% of the per annum premium rate paid by the Company and
       the Company Subsidiaries as of the date hereof for such policies, then Buyer and the Surviving
       Corporation shall only be required to provide such coverage as will then be available at an
       annual premium equal to 300% of such rate. In addition, Buyer agrees that it shall honor all
       existing indemnity agreements between the Company or any Company Subsidiary and the
       directors and officers thereof in place as of the Effective Time and, for a period of six years after
       the Effective Time, will not amend, modify or otherwise adversely impact the indemnification
       provisions set forth in the Company's or any Company Subsidiary's organizational documents or
       bylaws.

                     (a)     The obligations under this Section 6.4 shall not be terminated or modified
       in such a manner as to adversely affect any indemnified party to whom this Section 6.4 applies
       without the consent of such affected indemnified party (it being expressly agreed that the
       indemnified parties to whom this Section 6.4 applies shall be third party beneficiaries of this
       Section 6.4 and shall be entitled to enforce the covenants contained herein).

                       (b)     In the event Buyer or the Surviving Corporation or any of their respective
       successors or assigns (i) consolidates with or merges into any other Person and shall not be the
       continuing or surviving corporation or entity of such consolidation or merger, or (ii) transfers or
       conveys all or substantially all of its properties and assets to any Person, then, and in each such
       case, Buyer or the Surviving Corporation, as applicable, shall use commercially reasonable
       efforts to ensure that proper provision shall be made so that the successors and assigns of Buyer
       or the Surviving Corporation (or their respective successors or assigns), as the case may be, shall
       assume the obligations set forth in this Section 6.4.

                        (c)     To the fullest extent permitted by law, Buyer and Surviving Corporation
       shall pay all expenses, including reasonable attorneys' fees, that may be incurred by the persons
       referred to in this Section 6.4 in connection with their enforcement of their rights provided in this
       Section 6.4.

                 6.5      Confidentiality of Terms of Transaction, Etc.      Except as required by any
       Governmental Entity or as otherwise required to consummate the transactions contemplated by
       the Transaction Documents, the parties hereto will keep confidential the terms and status of this
       Agreement and the other Transaction Documents and the transactions contemplated hereby and
       thereby; provided that each of Buyer, Merger Sub, the Shareholder Representative and the
       Company shall have the right to communicate and discuss with, and provide to, its legal
       advisors, representatives, officers or employees, directors, Equityholders, consultants and agents,
       (and, in the case of the Shareholder Representative, to the Equityholders), any information
       regarding the terms and status of this Agreement and the other Transaction Documents and the
       transactions contemplated hereby and thereby solely for the purpose of evaluating, negotiating

                                                        63
       768801.20-LACSRO 1 A - MSW




                                                                                       EXHIBIT A, PAGE 075
Case 2:19-bk-24804-VZ             Doc 667-8        Filed 04/23/20       Entered 04/23/20 20:47:28           Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 153  of 09/05/17
                                                Filed  199      Page 70 of 116 Page ID
                                         #:736




       and consummating the Merger (and, in the case of the Shareholder Representative, for the
       purposes of completing its post -Closing responsibilities in connection herewith).

               6.6   Inscape Transactions. At or prior to the Effective Time, Buyer and the Company
       agree to consummate and, as applicable, cause their respective Affiliates and Related Parties to
       consummate, the following transactions:

                       (a)   The Company shall contribute Twenty Million Dollars (U.S. $20,000,000)
       to Inscape for purposes of providing Inscape with working capital.

                      (b)     The Company enter into a capital contribution agreement, in form and
       substance reasonably agreeable to William W. Wang, unconditionally agreeing to contribute
       Thirty Million Dollars (U.S. $30,000,000) to Inscape on the six month anniversary of the Closing
       for purposes of providing Inscape with working capital, in exchange for no additional equity
       interests.

                   (c)     The Company shall cause Inscape to grant equity interests to the William
       W. Wang through a restricted stock grant agreement in the form attached hereto as Exhibit D,
       such that William W. Wang shall, following such grant, own fifty -one percent (51 %) of the then -
       outstanding capital stock of Inscape.

                        (d)      The Company shall execute and deliver, and shall cause Inscape to
       execute and deliver, that certain ACR License Agreement between the Company and Inscape
       substantially in the form attached hereto as Exhibit E (the "License Agreement ").

                        (e)      The Company shall cause Inscape to enter into a stockholders' agreement
       with William W. Wang and the other stockholders of Inscape (the "Inscape Stockholders'
       Agreement "), pursuant to which all such stockholders shall agree to vote their shares to maintain
       a board of directors having five members and electing three members designated by William W.
       Wang, substantially in the form attached hereto in Exhibit F.

                      (f)    The Company shall cause Inscape to adopt an equity incentive plan with a
       share reserve consisting of non -voting Common Stock equal to fifteen percent (15 %) of the
       fully- diluted capital stock of Inscape.

                     (g)     The Company shall transfer to Inscape any assets, liabilities, employees,
      or Contracts listed on Section 6.6(g)(i) of the Company Disclosure Schedules to Inscape, and
      Inscape shall transfer to the Company any assets, liabilities, employees, or contracts listed on
      Section 6.6(g)(ii) of the Company Disclosure Schedules to the Company, in each case, on the
      terms and subject to the conditions set forth in Sections 6.6(g)(í) and (ii) of the Company
      Disclosure Schedules.

                     (h)     The Company shall cause Inscape to convert from a Delaware limited
      liability company to a Delaware corporation.

                      (i)    Concurrently with the execution and delivery with this agreement, the
      Company shall cause Inscape to enter into an employment agreement with William W. Wang in
      substantially the form attached hereto as Exhibit G.

                                                        64
      768801.20-LACSROIA - MSW




                                                                                    EXHIBIT A, PAGE 076
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 154 of 199
                                                Filed 09/05/17 Page 71 of 116 Page ID
                                         #:737




                    (j)     The Company shall cause articles of incorporation of Inscape to be
        amended and restated in their entirety on terms that do not adversely impact the Company's
        rights under the Inscape Stockholders' Agreement.

                      (k)     The Company shall execute and deliver, and shall cause Inscape to
        execute and deliver, that certain Transition Services Agreement between the Company and
        Inscape on terms to be mutually agreed between the Company and Buyer (the "Transition
        Services Agreement ").

                    (1)    The Company shall, and shall cause its Affiliates to, terminate all
        agreements or arrangements, written or unwritten, of any kind (other than the License
        Agreement, the Inscape Stockholders' Agreement and the Transition Services Agreement),
        between the Company or any of its Affiliates, on the one hand, and Inscape, on the other hand,
        without liability or cost to the Company or any of its Affiliates.

                 6.7      Acknowledgment by the Parties.

                          (a)
                       EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THE
       REPRESENTATIONS AND WARRANTIES BY THE OTHER PARTIES SET FORTH IN
       THIS AGREEMENT AND ANY CERTIFICATE DELIVERED HEREUNDER, CONSTITUTE
       THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE OTHER
       PARTIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
       AND EACH OF THE PARTIES HERETO UNDERSTANDS, ACKNOWLEDGES AND
       AGREES THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND
       OR NATURE EXPRESS OR IMPLIED (INCLUDING, BUT NOT LIMITED TO, ANY
       RELATING TO THE FUTURE FINANCIAL CONDITION OR PROJECTIONS, RESULTS
       OF OPERATIONS, ASSETS OR LIABILITIES OF THE COMPANY OR BUYER OR ANY
       OTHER PERSON) ARE SPECIFICALLY DISCLAIMED BY THE PARTIES.

                       (b)     Buyer and Merger Sub acknowledge and agree that they have made their
       own inquiry and investigation into, and, based thereon, have formed an independent judgment
       concerning the Company and the Company Subsidiaries and their businesses and operations.
       Buyer and Merger Sub acknowledge and agree that they have had an opportunity to ask all
       questions of and receive answers from the Company with respect to this Agreement and the
       transactions contemplated by the Transaction Documents. Buyer and Merger Sub acknowledge
       and agree that, except as expressly set forth in this Agreement, neither the Company or any
       Company Subsidiary, nor any of their respective Shareholders or the Shareholder Representative,
       will have or be subject to any liability or indemnification obligation to Buyer, Merger Sub, any
       of their respective representatives, or any other person resulting from the delivery, dissemination
       or any other distribution to Buyer, Merger Sub, or any other person, or the use by Buyer, Merger
       Sub, or any other person, of any such information provided or made available to them by or on
       behalf of the Company or any Company Subsidiary, including any information, documents,
       projections, forecasts, estimates, or other forward- looking information, business plans, or other
       material provided for or made available to Buyer, Merger Sub or any of their representatives in
       any physical or on -line data rooms, confidential information memoranda or in- person
       presentations or teleconferences in connection with the transactions contemplated by this
       Agreement.


                                                           65
       768801.20-LACSROI A - MSW




                                                                                   EXHIBIT A, PAGE 077
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 155 of 199
                                                Filed 09/05/17 Page 72 of 116 Page ID
                                         #:738




                       (c)    Without limiting the generality of the foregoing, in connection with the
       investigation by each party to this Agreement of the other parties, a party may have received
       certain projections from or on behalf of another party. Each party hereto acknowledges and
       agrees that there are uncertainties inherent in attempting to make such estimates, projections and
       other forecasts and plans, and that the receiving parties are each familiar with such uncertainties.
       No party hereto makes any representations or warranties whatsoever with respect to such
       estimates, projections and other forecasts and plans (including the reasonableness of the
       assumptions underlying such estimates, projections and forecasts).

               6.8    No Financing Contingency. Buyer and Merger Sub acknowledge and agree that
       their obligations under this Agreement, including, but not limited to the obligation to pay the
       Merger Consideration, are not subject to any financing condition and are not contingent upon the
       results of efforts, if any, of Buyer, Merger Sub or any other Person to obtain financing in
       connection with the transactions contemplated by this Agreement.

               6.9      Resignation of Officers and Directors. The Company shall cause each director of
       the Company and the Company Subsidiaries to execute a letter resigning from such directorship
       effective as of the Effective Time, except as Buyer may otherwise request.

               6.10 Further Actions. The Company acknowledges and agrees that from and after the
       Effective Time, Buyer will be entitled to possession of all documents, books, records (including
       Tax records), agreements and financial data of any sort relating to the Company or any Company
       Subsidiary. Buyer shall provide the Shareholder Representative full access to such materials
       reasonably required by the Shareholder Representative if any disputes arise or indemnification
       claims are made under this Agreement or any other Transaction Document; provided, however,
       that such access does not disrupt the normal operations of Buyer, the Surviving Corporation or
       its subsidiaries.

                                                     ARTICLE VII
                                                     CONDITIONS

            7.1    Conditions to all Parties' Obligations. The respective obligations of Buyer,
       Merger Sub and the Company to consummate the transactions to be performed by them in
       connection with the Merger is subject to the satisfaction of each of the following conditions as of
       the Effective Time:

                          (a)       Antitrust and Government Approvals.

                                    (i)    Any waiting period (and extensions thereof) applicable to the
                transactions contemplated by this Agreement under the HSR Act shall have expired or
                been terminated.

                                    (ii)   The CFIUS Clearance shall have been obtained.

                          (b)       No Prohibiting Laws or Injunctions.      No Governmental Entity of
       competent jurisdiction in the United States, the PRC or any other competent jurisdiction shall
       have (i) enacted, issued or promulgated any Law that is in effect and has the effect of making the
       Merger illegal or which has the effect of prohibiting or otherwise preventing the consummation

                                                           66
       768801.20-LACSRO I A - MSW




                                                                                      EXHIBIT A, PAGE 078
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 156  of 09/05/17
                                                Filed  199      Page 73 of 116 Page ID
                                                       #:739




        of the Merger, or (ii) issued or granted any Order that is in effect and has the effect of making the
        Merger illegal or which has the effect of prohibiting or otherwise preventing the consummation
        of the Merger.

                      (c)     No Governmental Litigation. There shall not be pending or threatened in
        writing any Action in which a Governmental Entity in the United States, the PRC or any other
        competent jurisdiction is or is threatened to become a party seeking to prohibit the
        consummation of the Merger or any of the other transactions contemplated by this Agreement.

                         (d)    PRC Regulatory Approvals. Buyer shall have obtained the PRC Overseas
        Investment Approvals and such PRC Overseas Investment Approvals shall be in full force and
        effect as of the Effective Time.

               7.2   Conditions to Obligation of Buyer and Merger Sub. The obligation of each of
       Buyer and Merger Sub to consummate the transactions to be performed by them in connection
       with the Merger is subject to the satisfaction of each of the following conditions as of the
       Effective Time:

                       (a)     Representations and Warranties. Each of the Company Fundamental
       Representations of the Company set forth in Section 3.6(a) and        shall be true and correct in all
       respects (other than for such failures to be true and correct as would have a de minimis impact on
       the Merger Consideration) as of the date of this Agreement and on and as of the Effective Time
       with the same force and effect as if made on and as of the Effective Time (except to the extent
       such representations and warranties address matters as of particular dates, in which case, such
       representations and warranties need only be true and correct in all respects on and as of such
       dates). Each of the Company Fundamental Representations of the Company (other than those
       Company Fundamental Representations set forth in Section 3.6) that are qualified as to
       materiality shall be true and correct in
                                             all respects and those Company Fundamental
       Representations of the Company (other than those Company Fundamental Representations set
       forth in Section 3.6) not so qualified shall be true and correct in all material respects, in each
       case, as of the date of this Agreement and on and as of the Effective Time with the same force
       and effect as if made on and as of the Effective Time (except to the extent such representations
       and warranties address matters as of particular dates, in which case, such representations and
       warranties need only be true and correct in all respects on and as of such dates). Each of the
       representations and warranties of the Company contained herein other than the Company
       Fundamental Representation shall be true and correct in all respects on and as of the date of this
       Agreement and on and as of the Effective Time (except to the extent such representations and
       warranties address matters as of particular dates, in which case, such representations and
       warranties need only be true and correct in all respects on and as of such dates) except where the
       failure to be so true and correct (without giving effect to any limitation or qualification as to
       "materiality" or "Material Adverse Effect") does not constitute, and would not reasonably be
       expected to have, individually or in the aggregate, a Company Material Adverse Effect.

                            Performance of Covenants. The Company shall have performed and
                          (b)
       complied in all material respects with all of their covenants and agreements required to be
       performed by it pursuant to this Agreement prior to the Effective Time.



                                                        67
       768801.20-LACSRO I A - MSW




                                                                                      EXHIBIT A, PAGE 079
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 157  of 09/05/17
                                                Filed  199      Page 74 of 116 Page ID
                                                          #:740




                      (c)    Officer's Certificate. The Company shall have caused to be delivered to
       Buyer and Merger Sub a certificate signed by an authorized officer of the Company, in form and
       substance reasonably satisfactory to Buyer, certifying as of the Effective Time:

                                   (i)    the fulfillment of the conditions set forth in Sections 7.2(a) and
                 7.2(b);

                                   (ii)   that there has not occurred any Company Material Adverse Effect
                 (or any development that could reasonably be expected to result in any Company
                Material Adverse Effect); and

                                (iii)   that there are no Actions pending or, to the Knowledge of the
                Company, threatened against the Company or any Company Subsidiary, which question
                or challenge (A) the validity of this Agreement, (B) the right of the Company to enter
                into this Agreement or (C) which may have the effect of preventing delaying, making
                illegal or otherwise interfering with the transactions contemplated by this Agreement.

                            Company Material Adverse Effect. There shall not have occurred any
                           (d)
       Company Material Adverse Effect (or any development that could reasonably be expected to
       result in any Company Material Adverse Effect).

                      (e)    Transaction Documents. The Company shall have duly executed and
       delivered to Buyer and Merger Sub each of the Transaction Documents to which it is a party.

                      (f)    Shareholder Approval. The approval of a majority of the holders of the
       Class A Common Stock and Class B Common Stock, voting together as a single class, the
       approval of a majority of the holders of the Preferred Stock, and the approval of a majority of
       disinterested holders of Class A Common Stock shall have been obtained and not withdrawn.
       The number of shares of Company Capital Stock that are held by Dissenting Shareholders shall
       be less than 10% of the number of shares of Company Class A Common Stock outstanding on an
       as- converted basis immediately prior to the Closing.

                           (g)     Agreement of Merger.        The Company shall have duly executed and
       delivered to Buyer and Merger Sub the Agreement of Merger.

                      (h)    FIRPTA Certificate and Notice. The Company shall have provided Buyer
       with the properly executed FIRPTA Certificate and FIRPTA Notice pursuant to Section 6.1(g).

       Buyer and Merger Sub may waive any condition specified in this Section 7.2 if it executes a
       writing so stating at or prior to the Effective Time; provided, however, that Buyer shall not be
       entitled to waive any PRC Overseas Investment Approvals that would, or would reasonably be
       expected to, adversely affect the delivery of the consideration payable in connection with the
       Merger in accordance with Article II.

               7.3     Conditions to Obligation of the Company. The obligation of the Company to
      consummate the transactions to be performed by them in connection with the Merger is subject
      to satisfaction of each of the following conditions as of the Effective Time:


                                                          68
      76880 ].20-LACSROI A - MSW




                                                                                       EXHIBIT A, PAGE 080
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175- DOC -JDEExhibit 8 Page
                                Document 26 -2 158  of 09/05/17
                                                Filed  199      Page 75 of 116 Page ID
                                         #:741




                         (a)    Representations and Warranties. Each of the Buyer Fundamental
        Representations of Buyer and Merger Sub that are qualified as to materiality shall be true and
        correct in all respects and those Buyer Fundamental Representations of Buyer and Merger Sub
        not so qualified shall be true and correct in all material respects, in each case, as of the date of
        this Agreement and on and as of the Effective Time with the same force and effect as if made on
        and as of the Effective Time (except to the extent such representations and warranties address
        matters as of particular dates, in which case, such representations and warranties need only be
        true and correct in all respects on and as of such dates). Each of the other representations and
        warranties of Buyer and Merger Sub contained herein shall be true and correct in all respects on
        and as of the date of this Agreement and on and as of the Effective Time (except to the extent
        such representations and warranties address matters as of particular dates, in which case, such
        representations and warranties shall be true and correct in all respects on and as of such dates)
        except where the failure to be so true and correct (without giving effect to any limitation or
        qualification as to "materiality" or "Material Adverse Effect ") does not, and would not
        reasonably be expected to, individually or in the aggregate, prevent or materially delay Buyer or
        Merger Sub from performing their respective obligations hereunder or to consummate the
        transactions contemplated hereby.

                       (b)     Performance of Covenants. Each of Buyer and Merger Sub shall have
       performed in all material respects all of the covenants and agreements required to be performed
       by it pursuant to the Transaction Documents on or prior to the Effective Time.

                       (c)   Merger Consideration. Each payment under Article II shall have been
       made to the parties specified therein (to the extent that such payment is required to be made at
       the Effective Time).

                       (d)    No Governmental Consents.          No required Consents from any
       Governmental Entity shall contain any conditions, limitations or obligations which would either
       reduce or limit the benefits to be received by William W. Wang set forth in Section 6.6(c).

                  (e)     Officer's Certificate. Buyer shall have caused to be delivered to the
       Company a certificate signed by an authorized officer of Buyer, in form and substance
       reasonably satisfactory to the Company, certifying as of the Effective Time:

                                   (i)   the fulfillment of the conditions set forth in Sections 7.3(a) and
                7.3(b);

                              (ii)   that there are no Actions pending or, to the Knowledge of Buyer,
                threatened against Buyer or Merger Sub, which question or challenge (A) the validity of
                this Agreement, (B) the right of Buyer and Merger Sub to enter into this Agreement or
                (C) which may have the effect of preventing delaying, making illegal or otherwise
                interfering with the transactions contemplated by this Agreement.

                     (f)    Shareholder Approval. The approval of a majority of the holders of the
       Class A Common Stock and Class B Common Stock, voting together as a single class, the
       approval of a majority of the holders of the Preferred Stock, and the approval of a majority of
       disinterested holders of Class A Common Stock shall have been obtained and not withdrawn.


                                                          69
       768801.20-LACSROI A - MSW




                                                                                      EXHIBIT A, PAGE 081
Case 2:19-bk-24804-VZ               Doc 667-8       Filed 04/23/20       Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 159  of 09/05/17
                                                Filed  199      Page 76 of 116 Page ID
                                         #:742




        The Company may waive any condition specified in this Section 7.3 if it executes a writing so
        stating at or prior to the Effective Time.

                                                   ARTICLE VIII
                                                INDEMNIFICATION

               8.1    Survival Periods. Subject to the limitations contained in this Article VIII, all
       representations and warranties contained herein shall survive the execution and delivery of this
       Agreement and the consummation of the transactions contemplated hereby until the applicable
       Survival Date. Notwithstanding anything herein to the contrary, the Equityholders will not be
       liable with respect to any claim for the breach or inaccuracy of any representation or warranty
       pursuant to Section 8.2(a)(í), and Buyer will not be liable with respect to any claim for the
       breach or inaccuracy of any representation or warranty pursuant to Section 8.3(a)(i), unless
       (x) written notice of a claim thereof is delivered to the Shareholder Representative or Buyer, as
       the case may be, and (y) if applicable, such notice is delivered prior to 5:00 p.m., Pacific time, on
       the applicable Survival Date. For purposes of this Agreement, subject to Section 8.4, the term
       "Survival Date" shall mean December 31, 2017; provided that with respect to the representations
       and warranties set forth in Sections 3.12 (Intellectual Property and Privacy), 3.15 (Employee
       Plans), 3.16 (Labor Matters) and 3.18 (Environmental Matters), the Survival Date shall be the
       date that is 24 months after the Closing Date; provided further that with respect to the
       representations and warranties set forth in Section 3.14 (Tax Matters), the Survival Date shall be
       the date that is 6 months after the expiration of the applicable statute of limitations, taking into
       account any extensions or waivers thereof; provided further that with respect to the
       representations and warranties set forth in Sections 3.1 (Organization; Corporate Power), 3.2
       (Authorization of the Transactions), 3.6 (Company Capitalization) and 3.24 (Brokers)
       (collectively, the "Company Fundamental Representations "), and with respect to the
       representations and warranties contained in Sections 4.1 (Organization; Good Standing), 4_2
       (Corporate Power; Enforceability) but excluding the last sentence of Section 4.2 regarding
       enforceability, or 4.6 (Brokers) (the "Buyer Fundamental Representations "), the representations
       and warranties shall survive indefinitely. For the avoidance of doubt, any covenant, agreement
       or obligation set forth in this Agreement shall survive beyond the Effective Time until the date
       that such covenant, agreement or obligation has been fully performed in all material respects in
       accordance with its terms.

                 8.2      Indemnification of the Buyer Indemnified Parties by Equityholders.

                        (a)     Obligation of Equityholders Generally. Subject to the terms, limitations
       and conditions of this Agreement, the Equityholders hereby agree, severally (and not joint and
       severally) (determined in accordance with the last sentence of this Section 8.2(a)), to indemnify
       Buyer and its Affiliates (including the Surviving Corporation and each of its subsidiaries after
       the Effective Time) and each of their respective officers, directors, shareholders, managers,
       members, partners, employees, agents, representatives, successors and assigns (collectively, the
       "Buyer Indemnified Parties ") and hold each of them harmless from and against any Loss which
       such Buyer Indemnified Party may suffer, sustain or become subject to, as a result of, arising out
       of, relating to or in connection with:




                                                         70
       768801.20-LACSRO I A - MSW




                                                                                     EXHIBIT A, PAGE 082
Case 2:19-bk-24804-VZ                Doc 667-8      Filed 04/23/20        Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cV- 01175- DOC -JDE       8 Page
                                Document 26 -2 160  of 09/05/17
                                                Filed  199      Page 77 of 116 Page ID
                                         #:743




                              (i)    subject to the limitations in this Article VIII, the breach or
                 inaccuracy of any representation or warranty of the Company contained in this
                 Agreement, in each case, without giving effect to any limitation or qualification as to
                 "materiality," "material," "Material Adverse Effect" or similar qualifiers set forth in such
                 representation or warranty for purposes of (and solely for the purposes of) determining
                the amount of Losses resulting from, arising out of or relating to a breach;

                              (ii)    the breach, non -compliance or non -performance of any covenant,
                agreement or obligation of the Company contained in this Agreement;

                               (iii)  any Taxes of the Company or any Company Subsidiary with
                respect to (A) any Pre -Merger Tax Period or (B) the portion of any Straddle Period
                deemed to end on the close of business on the Closing Date;

                               (iv)   any Action made or brought by any of the current or former
                stockholders of the Company (on their own behalf or on behalf of the Company) against
                the Company relating to the Merger, this Agreement or any transactions contemplated
                under this Agreement; or

                                (v)   any fraud, to the extent committed as of or prior to the Closing, by
                or on behalf of the Company or any Company Subsidiary.

                The Equityholders' several (and not joint and several) obligations under this
                Section 8.2(a) shall be based on the number of shares of the Company's Class A
                Common Stock held by each such Equityholder in proportion to the total number of
                shares of Class A Common Stock outstanding as of the Effective Time, in each case
                calculated on a Fully Diluted Basis.

                          (b)      Limitations.

                                   (i)    No amount shall be payable to the Buyer Indemnified Parties in
                satisfaction of claims for indemnification pursuant to Sections 8.2(a)(i) for any individual
                claim or series of related individual claims for indemnification with respect to which the
                amount of indemnifiable Losses that may be recovered from the Equityholders does not
                exceed One Hundred Thousand Dollars (U.S. $100,000) (the "Per Claim Minimum "),
                and none of such Losses that fail to exceed the Per Claim Minimum shall count towards
                the satisfaction of the Deductible (defined below).

                               (ii)   No amount shall be payable to the Buyer Indemnified Parties in
               satisfaction of claims for indemnification pursuant to Sections 8.2(a)(i) unless and until
               the aggregate amount of all Losses of the Buyer Indemnified Parties arising from claims
               or series of related individual claims exceeding the Per Claim Minimum ( "Non -De
               Minimis Claims ") exceeds Seven Million Five Hundred Thousand Dollars (U.S.
               $7,500,000) (the "Deductible "), at which time the Equityholders shall indemnify the
               Buyer Indemnified Parties for the full amount of all such Non -De Minimis Claims in
               excess of the Deductible up to an amount equal to the Cap; provided that the Deductible
               shall not apply with respect to any Losses resulting from, arising out of or relating to
               breaches of (a) the Company Fundamental Representations or (b) the representations and

                                                         71
      768801.20-LACSRO I A - MSW




                                                                                      EXHIBIT A, PAGE 083
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 161 of 199
                                                Filed 09/05/17 Page 78 of 116 Page ID
                                         #:744




                 warranties set forth in Section 3.14 (Tax Matters), and none of such Losses shall count
                 towards the satisfaction of the Deductible.

                                 (iii)  The aggregate amount of all payments made by the Equityholder in
                 satisfaction of claims for indemnification pursuant to Sections 8.2(a)(i) shall not exceed
                 Fifty Million Dollars (U.S. $50,000,000) (the "Cap "); provided that no payments made
                 by the Equityholders with respect to Losses resulting from, arising out of or relating to
                 breaches of any of (a) the Company Fundamental Representations or (b) the
                 representations and warranties set forth in Section 3.14 (Tax Matters) shall be subject to
                 the Cap.

                               (iv)   In no event shall the aggregate amount of all payments made by
                 any Equityholder in satisfaction of claims for indemnification pursuant to this Article
                 VIII exceed the aggregate amounts actually received by such Equityholder in respect of
                 such Equityholder's shares of Company Capital Stock and Options, as applicable,
                 pursuant to this Agreement or, in respect to Dissenting Shareholders, pursuant to
                 applicable appraisal proceedings.

                              (v)      The Equityholders will not have any liability pursuant to this
                 Section 8.2 with respect to any Tax or Losses (i) for Taxes of the Company or any
                 Company Subsidiaries for any taxable period (or portion thereof) that begins after the
                 Closing Date, (ii) that are due to the unavailability in any taxable period (or portion
                 hereof) beginning after the Closing Date of any net operating losses, credits or other Tax
                 attribute from a taxable period (or portion thereof) ending on or prior to the Closing Date
                 or (iii) that result from the breach of the covenant in Section 6.1(f).

                                (vi)   The Equityholders will not have any liability pursuant to this
                 Section 8.2 with respect to any Losses that are reflected in Final Working Capital or Final
                 Indebtedness.

                 8.3      Indemnification of Equityholders by Buyer.

                      (a)     Obligation. Subject to the terms, limitations and conditions of this
       Agreement, Buyer and the Surviving Corporation (after the Effective Time) agree to jointly and
       severally indemnify the Company (prior to the Effective Time) and the Equityholders, and their
       respective Affiliates and each of their respective officers, directors, shareholders, managers,
       members, partners, employees, agents, representatives, successors and assigns (collectively, the
       " Equityholder Indemnified Parties ") and hold each of them harmless against any Losses which
       any of them may suffer, sustain or become subject to, as the result of, arising out of, relating to
       or in connection with:

                                   (i)   subject to the limitations in this Article VIII, the breach or
                inaccuracy by Buyer of any representation or warranty made by Buyer in this Agreement,
                in each case, without giving effect to any limitation or qualification as to "materiality,"
                "material," "Material Adverse Effect" or similar qualifiers set forth in such representation
                or warranty for purposes of (and solely for the purposes of) determining the amount of
                Losses resulting from, arising out of or relating to a breach; or


                                                         72
       768801.20-LACSROI A - MSW




                                                                                      EXHIBIT A, PAGE 084
Case 2:19-bk-24804-VZ                Doc 667-8      Filed 04/23/20         Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 162  of 09/05/17
                                                Filed  199      Page 79 of 116 Page ID
                                         #:745




                                (ii)    the breach, non -compliance or non -performance of any covenant,
                  agreement or obligation of Buyer contained in this Agreement.

                            (b)     Limitations.

                                  (i)     No amount shall be payable to the Equityholder Indemnified
                  Parties in satisfaction of claims for indemnification pursuant to Section 8.3(a)(í) unless
                  and until the aggregate amount of all Losses of the Equityholders Indemnified Parties
                  arising therefrom exceeds the Deductible, at which time Buyer and Surviving
                  Corporation shall indemnify the Equityholder Indemnified Parties for the full amount of
                  all such Losses in excess of the Deductible, up to an amount equal to the Cap; provided
                  that (A) the limitations set forth in this Section 8.3(b)(i) shall not apply with respect to
                  any Losses resulting from, arising out of or relating to breaches of the Buyer
                  Fundamental Representations, and (B) none of such Losses shall count towards the
                  satisfaction of the Deductible.

                                    (ii)   The aggregate amount of all payments made by Buyer and
                  Surviving Corporation in satisfaction of claims for indemnification pursuant to
                  Section 8.3(a) shall not exceed the Cap; provided that no payments made by Buyer or
                  Surviving Corporation with respect to Losses resulting from, arising out of or relating to
                  breaches of any of the Buyer Fundamental Representations shall be subject to the Cap;
                  and

                              (iii) In no event shall the aggregate amount of all payments made by
                 the Buyer and Surviving Corporation in satisfaction of claims for indemnification
                 pursuant to this Article VIII exceed the Merger Consideration.

                 8.4       Notice and Defense of Third -Party Claims.

                       (a)     If a party hereto seeks indemnification under this Article VIII with respect
       to any action, lawsuit, proceeding, investigation or other claim brought against it by a third party
       (a "Third -Party Claim "), such party (the "Indemnified Party ") shall promptly give written notice
       to the Shareholder Representative, on behalf of the Equityholders, or to Buyer, as applicable (the
       Equityholder or the Buyer, as applicable, the "Indemnifying Party "), after receiving written
       notice of such Third -Party Claim, describing the Third -Party Claim, the amount thereof (if
       known and quantifiable), and the basis thereof; provided that any failure to provide such notice
       shall not relieve the Indemnifying Party of any obligations hereunder except to the extent that the
       Indemnifying Party is materially prejudiced by such failure or delay. With respect to any Third -
       Party Claim which, if adversely determined, would entitle the Indemnified Party to
        indemnification pursuant to this Article VIII, the Indemnifying Party shall be entitled, at its sole
       cost and expense, (i) to participate in the defense of such Third -Party Claim giving rise to the
       Indemnified Party's claim for indemnification or (ii) at its option (subject to the limitations set
       forth below), to assume control and appoint lead counsel of such defense and, after notice from
       the Indemnifying Party to the Indemnified Party of such election to so assume control of such
       defense thereof, the Indemnifying Party shall not be liable to the Indemnified Party for any legal
       expenses of other counsel or any other expenses subsequently incurred by the Indemnified Party
       in connection with the defense thereof. Notwithstanding the foregoing, the Indemnifying Party


                                                          73
       768801.20-LACSRO I A - MSW




                                                                                       EXHIBIT A, PAGE 085
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 163 of 199
                                                Filed 09/05/17 Page 80 of 116 Page ID
                                         #:746




        shall not have the right to assume control of such defense, and shall pay the fees and expenses of
        counsel retained by the Indemnified Party in accordance with and subject to the limitations set
        forth in this Article VIII, to the extent the Third -Party Claim (1) seeks non - monetary relief
        against the Indemnified Party which, if awarded, would be reasonably expected, in the good faith
        judgment of the Indemnified Party, to establish a precedent, custom or practice materially
        adverse to the continuing business interests or prospects of the Indemnified Party or (2) involves
        criminal or quasi -criminal allegations. The Indemnified Party shall cooperate fully with the
        Indemnifying Party and its counsel in the defense against any such Third -Party Claim.

                       (b)     In the event that either the Indemnifying Party does not elect to assume the
       control of the defense of any Third -Party Claim pursuant to Section 8.4 or any of the conditions
       in Section 8.4 is or becomes unsatisfied, the Indemnified Party may defend against, and consent
       to the entry of any judgment or enter into any settlement with respect to, the Third -Party Claim
       in any manner it may deem appropriate in its good faith judgment; provided, however, that in
       settling any Third -Party Claim in respect of which indemnification is payable under this Article
       VIII, the Indemnified Party shall act reasonably and in good faith and shall not settle any such
       Third -Party claim without the written consent of the Indemnifying Party, which consent shall not
       be unreasonably withheld.

                          (c)      In the event the Indemnifying Party is controlling the defense of any
       Third -Party Claim in accordance with Section 8.4:

                                (i)    the Indemnified Party shall nonetheless have the right to
                 participate in the defense of such Third -Party Claim giving rise to the Indemnified
                 Party's claim for indemnification at the Indemnified Party's sole cost and expense;
                 provided, however, that if outside counsel to the Indemnified Party advises that there may
                 be one or more material legal defenses available to the Indemnified Party that are
                 different from or additional to those available to the Indemnifying Party, or that there
                 exists a material conflict of interest (as determined by the conflict -of- interest rules
                 restricting attorney conduct in the applicable jurisdiction) which would make it
                 inappropriate for the same counsel to represent both the Indemnifying Party and the
                 Indemnified Party, and in either case such counsel determines that it is therefore
                 advisable for the Indemnified Party to employ separate counsel, then the Indemnifying
                Party shall pay one -half of the fees and expenses of such separate counsel in accordance
                with and subject to the limitations set forth in this Article VIII; and

                                   (ii)   the Indemnifying Party will not consent to the entry of any
                judgment or enter into any settlement with respect to or cease to defend such Third -Party
                Claim without the prior written consent of the Indemnified Party (which consent shall not
                be withheld unreasonably); provided that the Indemnified Party shall be deemed to
                consent to the entrance of any judgment or into any settlement unless such judgment or
                settlement (A) is for only money damages and (B) includes, as a condition thereof, an
                express, unconditional release of the Indemnified Party from any liability or obligation
                with respect to such Third -Party Claim.

                       (d)    Irrespective of who controls the defense of any Third -Party Claim, each
       party shall act in good faith in responding to, defending against, settling or otherwise dealing

                                                         74
       768801.20LACSRO ] A - MSW




                                                                                     EXHIBIT A, PAGE 086
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 164 of 199
                                                 Filed 09/05/17 Page 81 of 116 Page ID
                                          #:747




        with such claims, and cooperate in any such defense and give each other party reasonable access
        to and copies of information, records and documents relevant thereto.

               8.5     Notice of Non -Third -Party Claims. If an Indemnified Party seeks indemnification
        under this Article VIII with respect to any matter which does not involve a Third -Party Claim,
        the Indemnified Party shall give written notice to the Indemnifying Party promptly after
        discovering the liability, obligation or facts giving rise to such claim for indemnification,
        describing the nature of the claim in reasonable detail, the amount thereof (if known and
        quantifiable), and the basis thereof; provided that any failure to so notify or any delay in
        notifying the Indemnifying Party shall not relieve the Indemnifying Party of its or his obligations
        hereunder except to the extent that the Indemnifying Party is prejudiced by such failure or delay.
        If the Indemnifying Party has delivered an indemnity dispute notice to the Indemnified Party, the
        Indemnifying Party and the Indemnified Party shall proceed in good faith to negotiate a
        resolution to such dispute. If the Indemnifying Party and the Indemnified Party cannot resolve
        such dispute in 30 days after delivery of indemnity dispute notice, then such dispute may be
        resolved by bringing an Action in accordance with Section 11.8.

                8.6       Manner of Payment.

                    (a)    Subject to Section 8.6(c), following the final determination of any
       amounts owed to a Buyer Indemnified Party pursuant to Section 8.2(a) hereof, each of Buyer and
       the Shareholder Representative shall instruct the Escrow Agent to promptly disburse such
       amounts to such Buyer Indemnified Party in accordance with the Escrow Agreement.

                       (b)    Within three (3) Business Days after December 31, 2017 (the "Escrow
       Termination Date "), Buyer and the Shareholder Representative shall, in accordance with the
       terms of the Escrow Agreement, direct the Escrow Agent to transfer the amount then held in the
       Indemnification Escrow Fund in excess of the aggregate amount of unsatisfied or disputed
       claims for Losses specified in claim notices properly and timely delivered in accordance with
       Section 8.4 to the Equityholders, pro rata based on each such Equityholder's Escrow Percentage.
       Following the resolution and full payment, if applicable, of each unsatisfied or disputed claim for
       Losses specified in a claim notice properly and timely delivered in accordance with Section 8.4,
       any remaining amounts relating to the claim left in the Indemnification Escrow Fund shall be
       disbursed in accordance with the preceding sentence.

                         (c)      Any indemnification pursuant to this Article VIII that is determined to be
       due from the Equityholders based on a final, non -appealable determination, settlement or
       agreement among the parties hereto, may be, at the option of the Buyer, offset against any
       portion of any Earnout Amount that is unpaid.

                    (d)    Following final determination of any amounts owed to a Buyer
       Indemnified Party pursuant to Section 8.2(a) hereof, in the event that (i) there are no funds
       available in the Indemnification Escrow Fund and (ii) Buyer elects not to offset such
       indemnification pursuant to Section 8.2(a) hereof against any portion of any Earnout Amount
       that is unpaid, the Equityholders shall be severally (and not joint and several) liable for the
       payment of such amounts to Buyer pro rata based on their respective Escrow Percentages,
       subject to the limits set forth in Section 8.2(b).


                                                            75
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 087
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 165 of 199
                                                 Filed 09/05/17 Page 82 of 116 Page ID
                                          #:748




                      (e)     Any indemnification pursuant to this Article VIII by or on behalf of Buyer
        or Surviving Corporation shall be effected by wire transfer of immediately available funds to the
        Payments Administrator (for further distribution to the Equityholders).

                       (f)     Indemnification payments made by wire transfer shall be made to the
        applicable account within three Business Days after the determination of the amount thereof
        pursuant to a final judgment, settlement or agreement among the parties hereto. In the case of
        indemnification payments to be satisfied by offset against any Earnout Amount, the Shareholder
        Representative and Buyer or Surviving Corporation shall, within three Business Days after the
        determination of the amount thereof, jointly execute an amendment to this Agreement reflecting
        the reduced amount of any Earnout Amount.

                 8.7       Determination of Loss Amount.

                           (a)     The amount of Losses subject to indemnification pursuant to
       Section 8.2(a) shall be reduced by (i) the net amount of the Tax benefits actually realized by
       Buyer by reason of the related Losses during the taxable year during which any such Loss was
       sustained, or during the taxable year succeeding such year; provided, however, that any
       deductions or credits resulting from such Losses shall be treated as the first deductions or credits
       taken on any Tax Return, and (ii) any insurance proceeds previously received by the Surviving
       Corporation with respect to such Losses (net of any deductible or co- payment, Buyer's
       reasonable estimate of any increase in insurance premiums attributable to such recovery and all
       out of pocket costs related to such recovery) from any insurance carrier pursuant to any
       insurance coverage in place with respect to such Losses. Buyer shall use commercially
       reasonable efforts to claim and realize any Tax benefits in the earliest Tax year allowable by
       applicable Law. To the extent any such Tax benefit is actually realized in the taxable year
       succeeding the year in which the applicable Loss was sustained, Buyer shall make a payment to
       the the Payments Administrator (for further distribution to the Equityholders) equal to the
       amount of such Tax benefit. If any insurance proceeds are subsequently recovered by the
       Surviving Corporation from an insurance carrier after payment has been made by the
       Equityholders to the Buyer Indemnified Parties in accordance with this Article VIII with respect
       to the Losses to which such insurance recoveries relate, then Buyer shall promptly cause the
       Surviving Corporation to remit such insurance recoveries (net of any deductible or co- payment,
       Buyer's reasonable estimate of any increase in insurance premiums attributable to such recovery
       and all out of pocket costs related to such recovery) to (i) if remitted prior to the Escrow
       Termination Date, the Escrow Agent to be held as part of the Indemnity Escrow Amount or (ii) if
       remitted on or after the Escrow Termination Date, the Equityholders pro rata based on their
       respective Escrow Percentages; provided that in no event shall Buyer have any obligation
       hereunder (x) to cause the Surviving Corporation to remit to the Equityholders any portion of
       such insurance recoveries in excess of the indemnification payment or payments actually
       received from the Equityholders with respect to such Losses or (y) to make, or to cause the
       Surviving Corporation or any subsidiary of the Surviving Corporation to make, any insurance
       claim or to pursue any recovery from any insurance carrier or third party with respect thereto.

                          (b)      Upon and after becoming aware of any event which is reasonably likely to
       give rise to Losses subject to indemnification hereunder, the parties hereto shall use, and,
       following the Effective Time, the Buyer shall cause the Surviving Corporation to use,

                                                           76
       768801.20-LACSROI A - MSW




                                                                                       EXHIBIT A, PAGE 088
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 166 of 199
                                                Filed 09/05/17 Page 83 of 116 Page ID
                                         #:749




        commercially reasonable efforts to mitigate their respective Losses arising from such events, in
        each case, to the extent required by applicable Law.

                8.8   Exclusive Remedy. Absent fraud, except for the Shareholder Representative's
       rights to indemnification from the Equityholders under Section 11.17, the parties hereto hereby
       agree that, from and after the Effective Time, the indemnification provisions set forth in this
       Article VIII are the exclusive provisions in this Agreement with respect to the liability of the
       Equityholders or Buyer or Surviving Corporation for the breach, inaccuracy or nonfulfillment of
       any representation or warranty or any covenants, agreements or other obligations contained in
       this Agreement and the sole remedy of the Buyer Indemnified Parties and the Equityholder
       Indemnified Parties for any claims for breach of representation or warranty or covenants,
       agreements or other obligations arising out of this Agreement; provided that nothing herein shall
       preclude any party from enforcing its right to specific performance of post- Merger covenants,
       agreements or other post- Merger obligations pursuant to Section 11.12.

                                                     ARTICLE IX
                                                    TERMINATION

                 9.1      Termination. At any time prior to the Effective Time, this Agreement may be
       terminated only pursuant to any of the following:

                          (a)      Mutual Consent. By mutual written consent of Buyer and the Company;

                          (b)      Breach of Representations or Warranties.

                                   (i)    By Buyer upon delivery of written notice to the Company if
                (A) the Company shall have breached any of its representations or warranties in this
                Agreement, or any such representation or warranty otherwise shall have become untrue,
                (B) such breach(es) or failure(s) of representations and warranties to be true (1) are not
                capable of cure prior to the End Date or (2) if capable of cure prior to the End Date, are
                not cured within 20 Business Days of delivery of written notice thereof from Buyer (and
                if not cured by such date, such breach(es) or failure(s) shall be deemed incurable) and
                (C) whether considered individually or in the aggregate, such uncured breach(es) or
                failure(s) of representations and warranties to be true would result in a failure of the
                condition set forth in Section 7.2(a);

                                   (ii)   By the Company upon delivery of written notice to Buyer if
                (A) Buyer or Merger Sub shall have breached any of their respective representations or
                warranties in this Agreement, or any such representation or warranty otherwise shall have
                become untrue in any material respect, (B) such breach(es) or failure(s) of representations
                and warranties to be true (1) are not capable of cure prior to the End Date or (2) if
                capable of cure prior to the End Date, are not cured within 20 Business Days of delivery
                of written notice thereof from the Company (and if not cured by such date, such
                breach(es) or failure(s) shall be deemed incurable) and (C) whether considered
                individually or in the aggregate, such uncured breach(es) or failure(s) of representations
                and warranties to be true would result in a failure of the condition set forth in
                Section 7.3(a);


                                                           77
       768801.20-LACSR01 A - MSW




                                                                                     EXHIBIT A, PAGE 089
Case 2:19-bk-24804-VZ             Doc 667-8        Filed 04/23/20        Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 167  of 09/05/17
                                                Filed  199      Page 84 of 116 Page ID
                                         #:750




                          (c)     Breach of Covenants or Agreements.

                            (i)   By Buyer upon delivery of written notice to the Company if
                (A) the Company shall have breached any of its covenants or agreements in this
                Agreement or any other Transaction Document, (B) such breach(es) (1) are not capable
                of cure prior to the End Date or (2) if capable of cure prior to the End Date, are not cured
                within 20 Business Days of delivery of written notice thereof from Buyer (and if not
                cured by such date, such breach(es) shall be deemed incurable) and (C) whether
                considered individually or in the aggregate, such uncured breach(es) would result in a
                failure of the condition set forth in Section 7.2(b);

                              (ii)  By the Company upon delivery of written notice to Buyer if
                (i) Buyer or Merger Sub shall have breached any of their respective covenants or
                agreements in this Agreement or any other Transaction Document, (ii) such breach(es)
                (A) are not capable of cure prior to the End Date or (B) if capable of cure prior to the End
                Date, are not cured within 20 Business Days of delivery of written notice thereof from the
                Company (and if not cured by such date, such breach(es) shall be deemed incurable) and
                (iii) whether considered individually or in the aggregate, such uncured breach(es) would
                result in a failure of the condition set forth in Section 7.3(b);

                       (d)     End Date. By either Buyer or the Company upon delivery of written
       notice to the other if the consummation of the Merger has not occurred on or before 5:00 p.m.,
       Pacific time, on the date which is six (6) months from the date of this Agreement, subject to
       extension by the mutual written agreement of the parties hereto (as it may be extended pursuant
       to this Section 9.1(d), the "End Date "); provided, that if, on the initial End Date, all of the
       conditions set forth in Article VII have been satisfied or waived (other than those conditions that
       by their nature are to be satisfied at the Effective Time), except for the conditions set forth in
       Section 7.1(a) or Section 7.1(d), then either the Company or Buyer may, in its sole discretion,
       extend the End Date for a period of three (3) months; provided, further, that neither Buyer nor
       the Company will be entitled to terminate this Agreement pursuant to this Section 9.1(d) if such
       Person's material breach of, or material failure to fulfill any obligation under, this Agreement or
       any other Transaction Document has been a primary cause of the failure of the Merger to occur
       on or prior to such time on the End Date;

                       (e)     Orders; Laws. By either Buyer or the Company upon delivery of written
       notice to the other if any Governmental Entity shall have issued or entered any Order, enacted
       any Law or taken any other Action which, in any such case, (i) permanently restrains, enjoins or
       otherwise prohibits the Merger, (ii) would prevent. the Merger from occurring as contemplated by
       this Agreement on or prior to the applicable time on the End Date or (iii) has had or would
       reasonably be expected to have a Company Material Adverse Effect with respect to Inscape;
       provided, that Buyer will not be entitled to terminate this agreement pursuant to clauses (i) and
       (ii) of this Section 9.1(e) if such Order, Law or Action forming the basis for such termination
       was issued, entered, enacted or taken, as applicable, primarily due to Buyer's and Merger Sub's
       failure to have available sufficient cash on hand, together with Committed Financing, to
       consummate the Merger and the other transactions contemplated by this Agreement, and to
       perform their respective obligations under this Agreement; or



                                                        78
      768801.20-LACSROI A - MSW




                                                                                     EXHIBIT A, PAGE 090
Case 2:19-bk-24804-VZ             Doc 667-8        Filed 04/23/20        Entered 04/23/20 20:47:28           Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 168  of 09/05/17
                                                Filed  199      Page 85 of 116 Page ID
                                         #:751




                         (f)     Buyer's Failure to Close. By the Company if (i) all the conditions set
       forth in Section 7.1 and Section 7.2 have been satisfied or waived (other than those conditions
       that by their nature are to be satisfied at the Effective Time), (ii) the Company has thereafter
       confirmed in writing to Buyer and Merger Sub that it is ready and able to consummate the
       Merger, and (iii) Buyer and Merger Sub fail to consummate the Merger within three (3) Business
       Days following the satisfaction of the foregoing clauses (i) and (ii).

                9.2      Buyer Termination Fee; Escrow.

                         (a)     In the event that this Agreement is terminated by the Company pursuant to
       any of (i) Section 9.1(b)(ii) (Buyer's or Merger Sub's Breach of Representations and
       Warranties), (ii) Section 9.l(c)(ii) (Buyer's or Merger Sub's Breach of Covenants or
       Agreements), (iii) Section 9.1(d) (End Date), and immediately prior to such termination, the
       conditions in Section 7.1(d) (PRC Regulatory Approvals) have not been satisfied primarily due
       to Buyer's and Merger Sub's failure to have available sufficient cash on hand, together with
       Committed Financing, to consummate the Merger and the other transactions contemplated by
       this Agreement, and to perform their respective obligations under this Agreement, or (iv)
       Section 9.1(f) (Buyer's Failure to Close) (each a "Oualifying Buyer Termination "), then Buyer
       shall pay, or cause to be paid, the Buyer Termination Fee to the Company.

                       (b)    Prior to the execution and delivery of this Agreement, Buyer has deposited
       the Buyer Termination Fee Deposit into an escrow account held by the Escrow Agent, pursuant
       to the terms of the Escrow Agreement to secure Buyer's obligations under Section 9.2(a). At all
       times prior to the occurrence of the Closing or a valid termination of this Agreement pursuant to
       Section 9.1, Buyer agrees that the Buyer Termination Fee Deposit shall be maintained in the
       escrow account pursuant to the terms of the Escrow Agreement, and Buyer and the Company
       agree that no instructions to the Escrow Agent shall be issued except in accordance with this
       Section 9.2. In the event that the Closing occurs, or in the event that this Agreement is
       terminated in the absence of a Qualifying Buyer Termination, then Buyer and the Company
       shall, within three Business Days thereof, direct the Escrow Agent to transfer the Buyer
       Termination Fee Deposit from the escrow account to Buyer pursuant to the terms of the Escrow
       Agreement. In the event of a Qualifying Buyer Termination, (i) pursuant to the terms of the
       Escrow Agreement and written notice thereof from the Company, the Escrow Agent shall
      automatically pay the Buyer Termination Fee Deposit to the Company, unless the Escrow Agent
      has received an Order issued by a Governmental Entity of competent jurisdiction, or has received
      joint instructions from Buyer and the Company, instructing it to do otherwise and (ii) Buyer shall
      pay the Buyer Termination Fee Remainder to the Company by wire transfer or delivery of other
      immediately available U.S. dollar funds to the account designated by the Company within three
      (3) Business Days following such termination. If payable under the terms of this Section 9.2,
      any part of the Buyer Termination Fee shall be paid by wire transfer of immediately available
      funds to one or more accounts specified in the Escrow Agreement, and shall be paid by the third
      Business Day following the occurrence of the Closing or a valid termination of this Agreement
      pursuant to Section 9.1. Each of Buyer and the Company agrees that it will act in good faith and
      cooperate with one another to execute and deliver such joint written instructions, including with
      respect to any distributions, to the Escrow Agent as are required to implement the intent of this
      Agreement and the Escrow Agreement.


                                                        79
      768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 091
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 169 of 199
                                                Filed 09/05/17 Page 86 of 116 Page ID
                                         #:752




                       (c)     Notwithstanding anything to the contrary in this Agreement but subject to
        Section 11.12 and except in the event of (i) any intentional or willful breach of this Agreement
        by the Buyer or Merger Sub or (ii) the termination of this Agreement by the Company under
        Section 9.1(f), the sole and exclusive remedies of the Company, any Company Party or any
        Person claiming by, through or for the benefit of the Company against any Buyer Party for any
        loss, damage, liability, claim, obligation or Action (whether in law or in equity arid whether
        based on contract, tort or otherwise) based upon, arising out of or relating to this Agreement, the
        Financing or the Commitment Letters (including any breach or alleged breach hereof or thereof),
        the negotiation, execution or performance hereof or thereof or the transactions contemplated
        hereby or thereby or in respect of any other document or theory of law or equity or in respect of
        any oral or written representations made or alleged to be made in connection herewith or
        therewith, whether at law or equity, in contract, in tort or otherwise shall be receipt of the Buyer
        Termination Fee from Buyer in the event this Agreement has been terminated and the Buyer
        Termination Fee is payable to the Company pursuant to this Section 9.2. The parties
        acknowledge and agree that in no event will Buyer be required to pay the Buyer Termination Fee
        on more than one occasion and in no event shall the Company be entitled to collect the Buyer
       Termination Fee on more than one occasion. Without limitation of the generality of the
       foregoing or of any other provision of this Agreement, subject to Section 11.12 and except in the
       event of (i) any intentional or willful breach of this Agreement by the Buyer or Merger Sub or
       (ii) the termination of this Agreement by the Company under Section 9.1(f), (A) in no event shall
       the Buyer Parties be liable to the Company, any Company Party or any Person claiming by,
       through or for the benefit of the Company in excess of an aggregate amount equal to the Buyer
       Termination Fee for any loss, damage, liability, claim, obligation or Action (whether in law or in
       equity and whether based on contract, tort or otherwise) based upon, arising out of or relating to
       this Agreement, the Financing or the Commitment Letters (including any breach or alleged
       breach hereof or thereof), the negotiation, execution or performance hereof or thereof or the
       transactions contemplated hereby or thereby or in respect of any other document or theory of law
       or equity or in respect of any oral or written representations made or alleged to be made in
       connection herewith or therewith, whether at law or equity, in contract, in tort or otherwise, (B)
       upon payment of the Buyer Termination Fee, none of the Company, any Company Party or any
       Person claiming by, through or for the benefit of the Company shall have any rights or claims
       against any Buyer Party under this Agreement, the Financing, the Commitment Letters or any of
       the transactions contemplated hereby or thereby (whether in law or in equity and whether based
       on contract, tort or otherwise) or for any breach or alleged breach hereof or thereof and (C) none
       of the Company, any Company Party or any Person claiming by, through or for the benefit of the
       Company shall have any rights or claims against any Buyer Party under or in connection with
       this Agreement, the Financing, the Commitment Letters or any of the transactions contemplated
       hereby or thereby (whether in law or in equity and whether based on contract, tort or otherwise)
       or for any breach or alleged breach hereof or thereof for any damages of any kind or nature or for
       any other monetary amounts.

              9.3     Effect of Termination. In the event of (i) any intentional or willful breach of this
       Agreement by the Company, Buyer or Merger Sub or (ii) the termination of this Agreement by
       the Company under Section 9.1(f) the rights of termination set forth above shall be in addition to
       any other rights a terminating party may have under this Agreement, and the exercise of a right
       of termination will not be an election of remedies. Notwithstanding the foregoing sentence, in the
       event of any termination of this Agreement by either Buyer or the Company as provided in

                                                        80
       768801.20-LACSRO1A - MSW




                                                                                     EXHIBIT A, PAGE 092
Case 2:19-bk-24804-VZ              Doc 667-8     Filed 04/23/20         Entered 04/23/20 20:47:28            Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 170  of 09/05/17
                                                Filed  199      Page 87 of 116 Page ID
                                         #:753




        Section 9.1, this Agreement shall forthwith become void and there shall be no liability or
       obligation on the part of any party or any of its or their Affiliates to any other Person by virtue
       of, arising out of or otherwise in connection with this Agreement or any other Transaction
       Document except (a) as otherwise provided in this Article IX or Article XI, (b) that nothing in
       this Agreement or any other Transaction Document will relieve any party from any material
       breach of this Agreement or any other Transaction Document prior to such termination or for
       fraud and (c) that the provisions of Section 9.2 (Buyer Termination Fee; Escrow) and Article XI
       (Miscellaneous) shall survive termination.

                                                  ARTICLE X
                                                 DEFINITIONS

               10.1    Interpretation. Where specific language is used to clarify by example a general
       statement contained herein (such as by using the word "including "), such specific language shall
       not be deemed to modify, limit or restrict in any manner the construction of the general statement
       to which it relates. The definitions contained in this Agreement are applicable to the singular as
       well as the plural forms of such terms. Whenever required by the context, any pronoun used in
       this Agreement shall include the corresponding masculine, feminine or neuter forms, and the
        singular form of nouns, pronouns and verbs shall include the plural and vice versa. The words
        "include" and "including," and other words of similar import when used herein shall not be
       deemed to be terms of limitation but rather shall be deemed to be followed in each case by the
       words "without limitation." The word "if' and other words of similar import when used herein
       shall be deemed in each case to be followed by the phrase "and only if." The words "herein,"
       "hereto," and "hereby" and other words of similar import in this Agreement shall be deemed in
       each case to refer to this Agreement as a whole and not to any particular Article, Section or other
       subdivision of this Agreement. Any reference herein to "dollars ", "$" or "cents" shall mean
       United States dollars and cents, the currency of the United States, and any reference to "RMB"
       shall mean the renminbi, the currency of the PRC. The words "as of the date of this Agreement"
       and words of similar import shall be deemed in each case to refer to the date this Agreement was
       first signed. The term "or" shall be deemed to mean "and/or." Any reference to any particular
       Code section or any other Law will be interpreted to include any revision of or successor to that
       section regardless of how it is numbered or classified and any reference herein to a
       Governmental Entity shall be deemed to include reference to any successor thereto.

                10.2      Certain Definitions.

                "2017 Earnout Period" means the period commencing on January 1, 2017 and ending
       December 31, 2017.

                "2018 Earnout Period" means the period commencing on January 1, 2018 and ending
       December 31, 2018.

            "2019 Earnout Period" means the period commencing on January 1, 2019 and ending
      December 31, 2019.

                "Action" means any action, litigation, arbitration, charge, claim, complaint, demand,
      grievance, hearing, inquiry, investigation, proceeding (including civil, criminal, administrative or


                                                       81
      768801.20-LACSRO 1 A - MSW




                                                                                    EXHIBIT A, PAGE 093
Case 2:19-bk-24804-VZ             Doc 667-8       Filed 04/23/20         Entered 04/23/20 20:47:28              Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 171  of 09/05/17
                                                Filed  199      Page 88 of 116 Page ID
                                         #:754




       appellate proceedings) or lawsuit or appeal by or before any court or other Governmental Entity
       or any arbitrator or arbitration panel.

                "Actual Merger Consideration" means the Closing Date Merger Consideration, as
       adjusted pursuant to Section 2.5(b).

                "Affiliate" means, with respect to any Person, any other Person directly or indirectly
       controlling, (including, but not limited to, all directors and officers of such Person) controlled by,
       or under common control with, such Person.

                "Aggregate Exercise Price" means the aggregate exercise price of all outstanding,
       unexercised Options.

                "Aggregate Liquidation Preference" means the Per Share Liquidation Preference
       multiplied   h the aggregate number of shares of outstanding Preferred Stock.
                "Antitrust Laws" means the Sherman Antitrust Act of 1890, the Clayton Act of 1914, the
       HSR Act, the Federal Trade Commission Act and all other federal, state, Iocal, foreign or
       international Laws that are designed or intended to prohibit, restrict or regulate actions having
       the purpose or effect of monopolization or restraint of trade or significant impediments or
       lessening of competition or the creation or strengthening of a dominant position through merger
       or acquisition, in any case that are applicable to the transactions contemplated by this
       Agreement.

              "Articles of Incorporation" means the Amended and Restated Articles of Incorporation of
       the Company, as filed with the Secretary of State of the State of California on July 24, 2015.

                "Base Purchase Price" means Two Billion Dollars ($2,000,000,000).

                "Business Day" means each day of the week except Saturdays, Sundays and days on
       which banking institutions are authorized by Law to close in the State of California.

               "Buyer Party" means, collectively, Buyer, Parent, the Debt Financing Sources and any of
       their respective former, current or future directors, officers, employees, agents, general or limited
       partners, managers, members, shareholders, Affiliates or assignees or any former, current or
       future director, officer, employee, agent, general or limited partner, manager, member,
       shareholder, Affiliate or assignee of any of the foregoing.

               "Buyer Termination Fee" means the Buyer Termination Fee Deposit plus the Buyer
      Termination Fee Remainder.

               "Buyer Termination Fee Deposit" means the amount of Fifty Million Dollars
      ($50,000,000).

               "Buyer Termination Fee Remainder" means the amount of Fifty Million Dollars
      ($50,000,000).

               "Bylaws" means the Bylaws of the Company in effect as of the date hereof.


                                                       82
      768801.20-LACS201 A - MSW




                                                                                      EXHIBIT A, PAGE 094
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 172 of 199
                                                 Filed 09/05/17 Page 89 of 116 Page ID
                                          #:755




                 "CFIUS" means the Committee on Foreign Investment in the United States, and each
        member agency thereof, acting in such capacity.

                 "CFIUS Clearance" means that either (i) CFIUS has concluded that the transactions
        contemplated by this Agreement do not constitute a "covered transaction" and are not subject to
        review under Section 721 of the U.S. Defense Production Act of 1950, (ii) a written notice shall
        have been issued by CFIUS stating that it has determined that there are no unresolved national
        security concerns with respect to the transactions contemplated by this Agreement, and has
        concluded all action under FINSA or (iii) if CFIUS has sent a report to the President of the
        United States requesting the President's decision pursuant to FINSA with respect to the
        transactions contemplated by this Agreement, then (x) the President shall have announced a
        decision not to take any action to suspend or prohibit the transactions contemplated by this
        Agreement or (y) the President shall have not taken any action after fifteen (15) days from the
        date the President received such report from CFIUS.

              "Change in Control Payments" means any change in control payments, severance
        payments or transaction bonuses paid, or to be paid, by the Company or any Company
        Subsidiary solely as a result of the Merger (and not as a result of any combination of other
        events, such as termination of employment) pursuant to an arrangement in effect prior to the
        Closing and that are unpaid at Closing. For the avoidance of doubt, the definition of "Change in
        Control Payments" does not include the accelerated vesting and payout of any of Options or
        Restricted Stock pursuant to the Merger as set forth in Article II.

                "Closing Date Merger Consideration" means the Base Purchase Price minus the
       Aggregate Liquidation Preference plus the Aggregate Exercise Price plus Estimated Cash minus
       Target Cash plus Estimated Working Capital minus Target Working Capital minus the Estimated
       Indebtedness plus the Target Indebtedness minus any Estimated Transaction Costs.

                "Closing Date Payments" means (a) the payment in full, in cash, of the Merger
       Consideration, (b) the repayment in full of all Existing Company Debt pursuant to its terms, and
       (c) the payment of all costs, fees and expenses in connection therewith.

              "Closing Payment Escrow Amount" means Two Million Five Hundred Thousand Dollars
       ($2,500,000).

                "Code" means the Internal Revenue Code of 1986, as amended.

                "Committed Financing" means one or more debt or equity commitment letters, each
       between Buyer and the Debt Financing Source or Equity Financing Source that is a party thereto,
       which irrevocably commit, on a legally binding basis, each such Debt Financing Source and
       Equity Financing Source to lend U.S. Dollars to, or invest U.S. Dollar in, Buyer, subject only to
       the conditions set forth in Article VII.

                "Company Capital Stock" means the Company's Class A Common Stock, Class B
       Common Stock and Preferred Stock.

            "Company Cash" means all cash, cash equivalents, restricted cash, and investments of the
       Company and the Company Subsidiaries, as determined on a consolidated basis in accordance

                                                      83
       768801.20-LACSROI A - MSW




                                                                                   EXHIBIT A, PAGE 095
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 173 of 199
                                                Filed 09/05/17 Page 90 of 116 Page ID
                                         #:756




        with GAAP. For clarity, the general ledger accounts that comprised Company Cash as of
        September 30, 2015 are set forth on Schedule B attached hereto.

                "Company EBITDA" means, for any Earnout Period, the Company's net income before
        interest, income Taxes, depreciation, amortization (including capitalized software amortization)
        and non -cash stock -based components of employee compensation, as derived from the financial
        statements of the Company for such Earnout Period prepared in accordance with GAAP
        consistently applied in accordance with the Company's past practice prior to the date of the
        Closing and without regard to any amendments or modification to GAAP after the Closing;
       provided, however, that the calculation of Company EBITDA shall exclude income or expense
       related to a change in accounting policy, and non -recurring, prior period adjustments and gains
       or losses, in each case that are not considered part of the normal operations of the business;
       provided, further, that the calculation of Company EBITDA shall exclude any severance costs
       related to Senior Executives; provided, further, that in calculating Company EBITDA, the gross
       margin on sales of non -VIZIO- branded televisions and sound bars, shall be replaced with the
       gross margin on sales of VIZIO- branded televisions and sound bars as calculated and determined
       using the gross profit percentage of comparable VIZIO products of similar class and size.

               "Company EBITDA Percentage" means, for any Earnout Period, the quotient of (x) the
       Company EBITDA for such Earnout Period, divided   (y) Company Revenue for such Earnout
       Period.

                "Company Indebtedness" means the sum of (i) Indebtedness (including Existing
       Company Debt), (ii) (one minus the marginal state, federal and local income Tax rate of the
       Company) times any accrual for Liability relating to Intellectual Property claims of any third
       Person with respect to the Company's Blu -Ray players, and (iii) employee deferred
       compensation liabilities and employee deferred compensation assets, in each case as of the close
       of business on the Business Day immediately preceding the Closing Date of the Company and
       the Company Subsidiaries, as determined on a consolidated basis in accordance with GAAP. For
       clarity, the general ledger accounts that comprised Company Indebtedness as of September 30,
       2015 are set forth on Schedule B attached hereto.

                 "Company Intellectual Property" means all rights owned by the Company or any
       Company Subsidiary in all Intellectual Property that is the subject of an application, certificate,
       filing, registration or other document issued by, filed with, or recorded by, any Governmental
       Entity in any jurisdiction.

              "Company Material Adverse Effect" means any change, event, occurrence or
       circumstance that, individually or in the aggregate with all other changes, events occurrences and
       circumstances, results in, or would reasonably be expected to result in, a material adverse effect
       (i) on the business, results of operations or financial condition of the Company and each
       Company Subsidiary, taken as a whole, or (ii) on the ability of the Company to perform its
       obligations hereunder or to consummate the transactions contemplated hereby except, to the
       extent resulting from any of the following, (A) changes or developments in general, local,
       domestic, foreign or international economic conditions, to the extent that such changes do not
       have a disproportionate impact on the Company as compared to other participants in the
       industries in which the Company participates, (B) changes or developments affecting generally

                                                       84
       768801.20-LACSRO I A - MSW




                                                                                    EXHIBIT A, PAGE 096
Case 2:19-bk-24804-VZ              Doc 667-8      Filed 04/23/20         Entered 04/23/20 20:47:28            Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 174  of 09/05/17
                                                Filed  199      Page 91 of 116 Page ID
                                         #:757




        the television or data analytics industries or markets in which Company and the Company
        Subsidiaries operate, to the extent that such changes do not have a disproportionate impact on the
        Company as compared to other participants in in the industries in which the Company
       participates, (C) political conditions (or changes in such conditions) in the United States or any
       other country or region in the world, to the extent that such conditions or changes do not have a
       disproportionate impact on the Company as compared to other participants in in the industries in
       which the Company participates, (D) acts of war, sabotage or terrorism (including any worsening
       of any such acts of war, sabotage or terrorism, military actions or the escalation thereof) in the
       United States or any other country or region in the world, (E) any changes in applicable laws,
       regulatory conditions or accounting rules or principles, including changes in GAAP, to the extent
       that such changes do not have a disproportionate impact on the Company as compared to other
       participants in the industries in which the Company participates, (F) any actions required by this
       Agreement, (G) any actions taken by the Company pursuant to this Agreement with the express
       written consent of Buyer, (H) the announcement of the transactions contemplated by the
       Transaction Documents or (I) any failure by the Company to meet any estimates or outlook of
       revenues or earnings or other financial projections, provided that the underlying causes of such
       failure may be considered in determining whether there was a Company Material Adverse Effect.

                 "Company Owned IP" means Intellectual Property owned by the Company.

               "Company Party" means, collectively, the Company and the Company Subsidiaries and
       any of their respective former, current or future directors, officers, employees, agents, general or
       limited partners, managers, members, shareholders, Affiliates or assignees or any former, current
       or future director, officer, employee, agent, general or limited partner, manager, member,
       shareholder, Affiliate or assignee of any of the foregoing.

                "Company Revenue" means, for any Earnout Period, the net revenue of the Company as
       derived from the financial statements of the Company for such Earnout Period prepared in
       accordance with GAAP consistently applied in accordance with the Company's past practice
       prior to the date of the Closing and without regard to any amendments or modification to GAAP
       after the Closing; provided, however, that the calculation of Company Revenue shall exclude
       income or expense related to a change in accounting policy, and non -recurring, prior period
       adjustments and gains or losses, in each case that are not considered part of the normal
       operations of the business. For clarity, the calculation of Company Revenue shall be done net of
       all customary sales incentives, discounts, allowances, price protection, returns, rebates and co -op
       advertising which are required to be deducted from revenue in accordance with GAAP.

                "Company Subsidiary" means, with respect to the Company, any entity of which
       securities (or other ownership interest having ordinary voting power) to elect a majority of the
       Board of Directors (or other persons performing similar functions) are at any time directly or
       indirectly owned by the Company.

               "Consents" means all notices, reports, filings, consents, clearances, ratifications,
       authorizations, waivers, licenses, exemptions, orders, actions or non -actions or similar approvals.

              "Contract" means any agreement, contract, instrument, commitment, lease, guaranty,
       indenture, license, option or other arrangement or understanding (and all amendments, side

                                                        85
       768801,20-LACSROI A - MSW




                                                                                    EXHIBIT A, PAGE 097
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 175 of 199
                                                Filed 09/05/17 Page 92 of 116 Page ID
                                         #:758




        letters, modifications and supplements thereto) between parties or by one party in favor of
        another party, whether written or oral.

                "Debt Financing Documents" means the agreements, documents and certificates
       contemplated by the Debt Financing, including without limitation: (a) all commitment letter,
       credit agreements, loan documents, purchase agreements, underwriting agreements, indentures,
       debentures, notes, intercreditor agreements and security documents pursuant to which the Debt
       Financing will be governed or contemplated; (b) officer, secretary, solvency and perfection
       certificates, legal opinions, corporate organizational documents, good standing certificates, lien
       searches and resolutions contemplated by the Debt Financing or requested by Buyer or its Debt
       Financing Sources; (c) documents requested by Buyer or its Debt Financing Sources relating to
       the repayment of the Existing Company Debt and the release of related liens, including
       customary payoff letters and (to the extent required) evidence that notice of such repayment has
       been timely delivered to the holders of such debt; (d) all documentation and other information
       required by bank regulatory authorities under applicable "know- your -customer" and anti -money
       laundering rules and regulations, including the Patriot Act; and (e) agreements, documents or
       certificates that facilitate the creation, perfection or enforcement of liens securing the Debt
       Financing (including original copies of all certificated securities (with transfer powers executed
       in blank), control agreements, surveys, title insurance, landlord consent and access letters) as are
       requested by Buyer, Merger Sub or its Debt Financing Sources.

              "Debt Financing Sources" means the entities that have committed to provide or arrange
       or otherwise entered into agreements in connection with all or any part of the Debt Financing or
       other financings (other than the Equity Financing) in connection with the transactions
       contemplated hereby, including the parties to any joinder agreements, indentures or credit
       agreements entered pursuant thereto or relating thereto, together with their respective affiliates,
       and their respective affiliates' officers, directors, employees, agents and representatives and their
       respective successors and assigns.

                "DOJ" means the United States Department of Justice.

              "Earnout Amount" shall mean each of the Revenue Earnout Amounts and the EBITDA
       Earnout Amounts.

               "Earnout Percentage" means, as to any Equityholder at any given time of determination,
       the quotient of (x) the product of (A) the applicable Per Share Earnout Amount multiplied y
       (B) the number of shares of Class A Common Stock held by such Equityholder at the Effective
       Time on a Fully Diluted Basis, divided y (y) the applicable Earnout Amount.

                "Earnout Period" means the 2017 Earnout Period, 2018 Earnout Period or the 2019
       Earnout Period, as applicable.

               "Environmental Claim" means any Action by any Person alleging Liability (including
       Liability for investigatory costs, Cleanup costs, governmental response costs, natural resources
       damages, property damages, personal injuries, attorneys' fees, fines or penalties) arising out of,
       based on, resulting from or relating to (a) the presence, Release of, or exposure to any
       Hazardous Substances; (b) circumstances forming the basis of any violation, or alleged violation,


                                                        86
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 098
Case 2:19-bk-24804-VZ            Doc 667-8        Filed 04/23/20          Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 176  of 09/05/17
                                                Filed  199      Page 93 of 116 Page ID
                                         #:759




        of any Environmental Law; or (c) any other matters covered or regulated by, or for which
        liability is imposed under, Environmental Laws.

                "Environmental Law" means any applicable Laws (including common law), statutes,
        regulations, ordinances, rules and enforceable governmental guidance, policies or orders relating
        to pollution or protection of the environment, human health and safety or natural resources,
       including Laws relating to: (i) the exposure to, or Releases or threatened Releases of, Hazardous
       Substances; (ii) the generation, management, manufacture, processing, distribution, use, treat-
       ment, containment, disposal, storage, transport, recycling or handling of Hazardous Substances;
       or (iii) recordkeeping, notification, disclosure and reporting requirements respecting Hazardous
       Substances.

                "Equityholders" means all holders of Company Capital Stock or Options as of the
       Effective Time.

              "ERISA" means the Employee Retirement Income Security Act of 1974, as amended
       from time to time, and the regulations promulgated and rulings issued thereunder, as amended,
       supplemented or substituted therefor from time to time.

                "Escrow Percentage" means, as to any Equityholder at any given time of determination,
       the quotient of (x) the product of (A) the Per Share Escrow Amount multiplied hy (B) the
       number of shares of Class A Common Stock held by such Equityholder at the Effective Time on
       a Fully Diluted Basis, divided by (y) the Total Escrow Amount.

              "Existing Company Debt" means that certain (i) Credit Agreement dated as of August 14,
       2014 by and between the Company and Citibank, N.A., as amended by the First Amendment to
       Credit Agreement dated as of July 17, 2015 and (ii) Loan and Security Agreement, dated April 6,
       2016, by and between the Company and Bank of America, N.A.

               "FCPA" means the Foreign Corrupt Practices Act of 1977 and any other comparable
       Laws governing corruption of foreign officials.

               "Financing Deliverables" means the following documents to be delivered in connection
       with the Debt Financing: (a) a customary solvency certificate and customary perfection
       certificates required in connection with the Debt Financing, corporate organizational documents
       and good standing certificates reasonably requested by Buyer or its Debt Financing Sources;
       (b) customary pay -off letters relating to the repayment at Closing of the Existing Company Debt
       and the release of related liens, including the related filings and return of collateral upon the full
       payment thereof; (c) documentation and other information reasonably requested by Buyer to
       evidence compliance with laws including (i) as may be required by bank regulatory authorities
       under applicable "know -your- customer" and anti -money laundering rules and regulations and
       (ii) OFAC, FCPA and the Investment Company Act; (d) customary evidence of property and
       liability insurance of the Company with customary endorsements in favor of secured Debt
       Financing Sources; (e) customary authorization letters, confirmations and undertakings in
       connection with the Marketing Material (including with respect to presence or absence of
       material non -public information and accuracy of the information contained therein); and
       (f) agreements, documents or certificates that facilitate the creation, perfection or enforcement, in


                                                         87
      768801.20-LACSRDIA - MSW




                                                                                      EXHIBIT A, PAGE 099
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 177 of 199
                                                Filed 09/05/17 Page 94 of 116 Page ID
                                         #:760




        each case as of the Closing, of liens securing such Debt Financing (including original copies of
        all certificated securities (with transfer powers executed in blank), control agreements, surveys
        and title insurance) as are reasonably requested by Buyer or its Debt Financing Sources.

               "Financing Failure Event" shall mean any of the following (a) the commitments with
        respect to all or any portion of the Equity Financing expiring or being terminated, (b) for any
        reason, all or any portion of the Financing becoming unavailable, (c) a breach or repudiation by
        any party to the Equity Commitment Letters, (d) it becoming reasonably foreseeable that any of
        the events set forth in clauses (a) through (c) shall occur, or (e) any party to the Equity
        Commitment Letters or any Affiliate or agent of such Person shall allege that any of the events
        set forth in clauses (a) through (c) has occurred.

               "Financing Information" means all information with respect to the business, operations,
       financial condition, projections and prospects of the Company as may be reasonably requested
       by Buyer or its Debt Financing Sources that is required to be delivered in order to satisfy a
       condition precedent to the funding of the Debt Financing, including such information relating to
       the Company and the Company Subsidiaries as is reasonably requested in connection with Debt
       Financing.

              "FINSA" means the Foreign Investment and National Security Act of 2007, and all rules
       and regulations thereunder, including 31 C.F.R. Part 800 et seq.

               "Force Majeure Event" means war, terrorist act, fire, explosion, natural disaster, strike,
       riot, labor dispute, act of Governmental Entity, act of God or other cause similar to any of the
       foregoing and beyond the reasonable control of the Company.

                 "FTC" means the United States Federal Trade Commission.

               "Fully Diluted Basis" means the number of shares of the Company's Class A Common
       Stock issued and outstanding assuming (i) the conversion of all shares of Class B Common Stock
       and Preferred Stock pursuant to the terms of the Company's Articles of Incorporation and (ii) the
       full exercise of all Options outstanding pursuant to the terms of the 2007 Plan.

                 "GAAP" means United States generally accepted accounting principles, consistently
       applied.

                 "Governmental Entity" means any government, any governmental or regulatory entity or
       body, department, commission, board, agency, instrumentality, taxing authority, political
       subdivision, bureau, official or other institution (including, without limitation, any designated
       foreign exchange bank in China that is authorized and supervised by SAFE, but solely to the
       extent of such authorization and supervision and excluding any other capacity in which such
       banks act) and any self -regulatory organization and any court, tribunal or judicial body, in each
       case whether federal, state, county, provincial, and whether local or foreign. For clarity, none of
       the Equity Financing Sources or Financing Sources, acting in their capacity as such, shall be
       considered a Governmental Entity.

             "Hazardous Substances" means those hazardous or toxic materials, substances,
       chemicals, wastes, pollutants, contaminants, and terms of similar import defined, classified in or

                                                       88
       768801.20-LACSROI A - MS W




                                                                                    EXHIBIT A, PAGE 100
Case 2:19-bk-24804-VZ    Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 178  of 09/05/17
                                                Filed  199      Page 95 of 116 Page ID
                                                       #:761




        regulated under any Environmental Law, including without limitation toxic mold, natural gas,
        radioactive substances, petroleum products or petroleum derivatives and other substances that
        may have an adverse effect on human health or the environment.

               "HSR Act" means the Hart- Scott- Rodino Antitrust Improvements Act of 1976 or any
        successor statute, as amended and in effect from time to time.

              "Indebtedness" means, at any specified time, any of the following indebtedness of any
       Person (whether or not contingent and including, without limitation, any and all principal,
       accrued and unpaid interest, prepayment premiums or penalties, related expenses, commitment
       and other fees, sale or liquidity participation amounts, reimbursements, indemnities and other
       amounts which would be payable in connection therewith): (a) any obligations of such Person for
       borrowed money or in respect of loans or advances (whether or not evidenced by bonds,
       debentures, notes, or other similar instruments or debt securities); (b) any obligations of such
       Person as lessee under any lease or similar arrangement required to be recorded as a capital lease
       in accordance with GAAP; (c) all liabilities of such Person under or in connection with letters of
       credit or bankers' acceptances, performance bonds, sureties or similar obligations that have been
       drawn down, in each case, to the extent of such draw; (d) any obligations of such Person to pay
       the deferred purchase price of property, goods or services other than those trade payables
       incurred in the Ordinary Course of Business; (e) all liabilities of such Person arising from
       cash/book overdrafts; (f) all liabilities of such Person under conditional sale or other title
       retention agreements; and (g) any liability or obligation of others guaranteed by, or secured by
       any Lien on the assets of, such Person; provided that with respect to the Company and the
       Company Subsidiaries, Indebtedness shall not include (w) any Unpaid Transaction Costs, (x) any
       trade payables accumulated in the Ordinary Course of Business, (y) any payables or loans of any
       kind or nature between the Company and any Company Subsidiary, or (z) any amounts described
       on Section 10.2 of the Company Disclosure Schedules.

               "Indemnification Escrow Amount" means Fifty Million Dollars ($50,000,000).

               "Insurance Policy" means any policy of insurance covering the Company, the Company
       Subsidiaries or any of their respective employees, properties or assets, including policies of life,
       property, fire, workers' compensation, products liability, directors' and officers' liability and
       other casualty and liability insurance.

               "Intellectual Property" means (a) any trademark, service mark, design, logo, slogan, trade
       dress or other indicator that identifies and distinguishes the source of a good or service, corporate
       names, and all translations, adaptations, derivations and combinations of the foregoing, together
       with all goodwill associated with each of the foregoing, (b) patents and patent applications,
       inventions (whether or not patentable or whether or not reduced to practice), (c) invention
       disclosures, trade secrets, technology, discoveries, improvements, specifications, designs,
       formulae, techniques, technical data and manuals, research and development information, know
       how, methods and processes, (d) copyrights and copyrightable works (including, without
      limitation, computer software, source code, executable code, data, databases and documentation),
      (e) domain names, (f) rights of privacy, rights of publicity, proprietary information and data, and
      (g) all other intellectual property and registrations and applications for any of the foregoing, in
      any applicable jurisdiction throughout the world.


                                                        89
      768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 101
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 179 of 199
                                                Filed 09/05/17 Page 96 of 116 Page ID
                                         #:762




                 "Investment Company Act" means the Investment Company Act of 1940, as amended.

               "Knowledge" means with respect to any Person the actual knowledge after reasonable
        inquiry of any director or executive officer of such Person; provided that, in the case of the
        Company, "Knowledge" means the actual knowledge, after reasonable inquiry, of the Persons set
        forth on Schedule 10.2.

                "Law" means any requirement arising under any constitution, law, statute, code, treaty,
        decree, rule, ordinance or regulation or any determination or direction of any arbitrator or any
        Governmental Entity, including any environmental and safety requirements and including any of
        the foregoing that relate to data use, privacy or protection.

                "Liability" means any liability, debt, obligation, deficiency, interest, penalty, fine, claim,
        demand, judgment, cause of action or other loss, cost or expense of any kind or nature
        whatsoever, whether asserted or unasserted, absolute or contingent, accrued or unaccrued,
        liquidated or unliquidated, and whether due or become due and regardless of when asserted.

              "Lien" means any security interest, pledge, bailment (in the nature of a pledge or for
        purposes of security), mortgage, deed of trust, the grant of a power to confess judgment,
       conditional sales and title retention agreement (including any lease in the nature thereof), charge,
       encumbrance or other similar arrangement or interest in real or personal property or Intellectual
       Property.

                "Losses" means any and all losses, Liabilities, actions, causes of action, costs, damages
       or expenses, whether or not arising from or in connection with any Third -Party Claims
       (including, without limitation, interest, penalties, reasonable attorneys', consultants' and experts'
       fees and, in connection with any Third -Party Claim, expenses and all amounts paid in
       investigation, defense or settlement of any of the foregoing); provided, however, that Losses
       shall not include punitive, exemplary, lost profits, diminution of value, consequential damages,
       unforeseen damages, speculative contract damages or special damages, except to the extent
       payable to a third party in connection with a Third -Party Claim.

                "Marketing Efforts" means all activity undertaken (or proposed to be undertaken) in
       connection with the syndication or other marketing of the Debt Financing, including (a) the
       direct participation by the Company's senior management team in (i) the preparation of the
       Marketing Material and due diligence sessions related thereto and (ii) road shows and meetings
       with prospective lenders and debt investors and (b) the delivery of customary authorization
       letters, confirmations and undertakings in connection with the Marketing Material (including
       with respect to presence or absence of material non -public information and accuracy of the
       information contained therein); provided that (i) the Company and its Affiliates shall not have
       any Iiability of any kind or nature resulting from the use of information contained in the
       Marketing Material or otherwise in the Marketing Efforts except for liability under the Debt
       Financing Documents executed at Closing and (ii) the recipient of such letters of authorizations
       agrees that it shall be entitled to rely only on the representations and warranties contained in
       Debt Financing Documents.




                                                         90
       768801.20-LACSROIA - MSW




                                                                                       EXHIBIT A, PAGE 102
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
                               Exhibit
  Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                 Document 26 -2 180 of 199
                                                 Filed 09/05/17 Page 97 of 116 Page ID
                                          #:763




                  "Marketing Material" means each of the following: (a) customary bank books,
        information memoranda and other information packages regarding the business, operations,
        financial condition, projections and prospects of the Company, including all information relating
        to the transactions contemplated hereunder; and (b) all other marketing material reasonably
        requested by Buyer or its Debt Financing Sources in connection with the syndication or other
        marketing of the Debt Financing.

                  "MOEA" means the Ministry of Economic Affairs of Taiwan.

                 "MOFCOM" means the Ministry of Commerce of the PRC or its competent local
        counterparts.

              "NDRC" means the National Development and Reform Commission of the PRC or its
        competent local counterparts.

                 "OFAC" means the Office of Foreign Assets Control of the United States Department of
        Treasury.

                 "Open Source Materials" means any software licensed, distributed, or otherwise made
        available under any license that requires (or purports to require), as a condition of use,
       modification or distribution of such software or other software incorporated into, derived from,
       used or distributed with such software or technology subject to the license(i) be made available
       or distributed in a form other than binary (e.g., source code form), (ii) be licensed for the purpose
       of allowing the making of derivative works; (iii) be licensed under terms that allow the Company
       products or portions thereof or interfaces therefor to be reverse engineered, reverse assembled or
       disassembled (other than to the extent permitted under Law). Open Source Materials include, for
       the avoidance of doubt, software licensed under the GNU General Public License (GPL), GNU
       Lesser General Public License (LGPL), Mozilla Public License (MPL), BSD licenses, and the
       Apache License.

              "Order" means any order, judgment, decision, decree, injunction, ruling, award,
       settlement, stipulation, or writ of any Governmental Entity of competent jurisdiction (whether
       temporary, preliminary or permanent) that is binding on any Person or its property under
       applicable Law.

                 "Ordinary Course of Business" means the ordinary course of business consistent with
       past custom and practice, including as to frequency and amount.

              "Patriot Act" means the Uniting and Strengthening America by Providing Appropriate
       Tools Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107 -56 (signed into
       law October 26, 2001)), as amended.

                 "Payments Administrator" means Acquiom Clearinghouse LLC, a Delaware limited
       liability company.

                "Payments Agreement" means the Acquiom Payments Administration Agreement to be
       entered into at or prior to Closing among the Payments Administrator, Buyer and the
       Shareholder Representative, in a form to be reasonably agreed among the parties thereto.

                                                        91
       768801.20-LACSRO I A - MSW




                                                                                     EXHIBIT A, PAGE 103
Case 2:19-bk-24804-VZ             Doc 667-8      Filed 04/23/20         Entered 04/23/20 20:47:28             Desc
                              Exhibit
 Case 8:17 -cv- 01175 -DOC -JDE       8 Page
                                Document 26 -2 181  of 09/05/17
                                                Filed  199      Page 98 of 116 Page ID
                                         #:764




                "Per Share Earnout Amount" means, with respect to each Earnout Amount, (a) the
       amount of such Earnout Amount divided lzy (b) the number of shares of Class A Common Stock
       outstanding at the Effective Time, calculated on a Fully Diluted Basis.

              "Per Share Escrow Amount" means (a) the Total Escrow Amount divided           (b) the
       number of shares of Class A Common Stock outstanding at the Effective Time, calculated on a
       Fully Diluted Basis.

                "Per Share Liquidation Preference" means Fourteen and Eighty -Four Thousand Three
       Hundred Eighty -Four Hundred -Thousandths Dollars ($14.84384).

               "Per Share Merger Consideration" means the quotient of (x) the Closing Date Merger
       Consideration divided by (y) the total number of shares of Class A Common Stock outstanding
       at the Closing on a Fully Diluted Basis.

               "Permitted Lien" means (a) any restriction on transfer arising under applicable securities
       law; (b) any Liens for Taxes, assessments or other governmental charges not yet delinquent or
       the amount or validity of which is being contested in good faith by appropriate proceedings for
       which adequate reserves have been established in accordance with GAAP; (c) mechanics',
       carriers', workers', repairers', landlords' and similar Liens arising or incurred in the Ordinary
       Course of Business with respect to amounts that are not yet delinquent or the amount or validity
       of which is being contested in good faith by appropriate proceedings for which adequate reserves
       have been established in accordance with GAAP; (d) pledges or deposits to secure obligations
       under workers' compensation Laws or similar legislation or to secure public or statutory
       obligations; (e) pledges and deposits to secure the performance of bids, trade contracts, leases,
       surety and appeal bonds, performance bonds and other obligations of a similar nature, in each
       case in the Ordinary Course of Business consistent with past practice; (f) zoning, entitlement,
       building and other land use regulations imposed by Governmental Entities having jurisdiction
       over any Company Property which are not violated by the current use and operation of such
       Company Property; (g) survey exceptions, imperfections of title, covenants, conditions,
       restrictions, easements and other similar matters of record affecting title to any of the Company
       Property that are disclosed in policies of title insurance made available to Buyer prior to the date
       hereof, and which, individually or in the aggregate, do not materially impair the occupancy or
       use of such Company Property for the purposes for which it is currently used or proposed to be
       used in connection with the relevant Person's business; (h) Liens that do not materially and
       adversely affect the use, operation or value of the property subject thereto; (i) Liens securing
       Indebtedness to be paid off or discharged at the Closing and (j) those Liens set forth on Schedule
       10.2.

               "Person" means an individual, a partnership, a corporation, an association, a limited
       liability company a joint stock company, a trust, a joint venture, an unincorporated organization,
       or a Governmental Entity.

              "Personally Identifiable Information" means any information held or collected by the
      Company or a Company Subsidiary that alone or in combination with other information held or
      collected by the Company or any of Company Subsidiary can be used to specifically identify an
      individual.


                                                       92
      768801.20-LACSR01 A - MSW




                                                                                    EXHIBIT A, PAGE 104
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 182 of 199
                                                Filed 09/05/17 Page 99 of 116 Page ID
                                         #:765




             "PRC" means the People's Republic of China excluding, for the purposes of this
        Agreement only, the Hong Kong Special Administrative Region, the Macau Special
        Administrative Region and Taiwan.

               "PRC Overseas Investment Approvals" means the filings and registrations with, and
        approvals by, PRC Governmental Entities with respect to the transactions contemplated hereby,
        including (A) the filings and registrations with, and /or confirmations or approvals of, NDRC,
        MOFCOM and other competent PRC Governmental Entities (if applicable) with respect to the
        consummation of the transactions contemplated hereby, by Buyer and Merger Sub; and
        (B) foreign exchange registration conducted by authorized banks and supervised by SAFE in
        connection with the transactions contemplated hereby, including registration and /or approvals for
        conversion of RMB funds into dollar funds and transfer of dollar funds out of the PRC (to the
        extent that funding in dollars is required thereunder). For clarity, no approval of, filing with,
        registration with, or confirmation by any Equity Financing Source or Debt Financing Source,
        acting in their capacity as such, shall be considered a PRC Overseas Investment Approval.

                "Pre- Merger Tax Period" means any Tax period ending on or before the Closing Date.

                "Property Taxes" mean all real property Taxes, personal property Taxes and similar ad
        valorem Taxes.

              "Release" means any release, spill, leak, emission, discharge, leach, dumping, escape or
       disposal.

                "Representative" means with respect to a particular Person, any director, officer,
       manager, employee, agent, consultant, advisor, accountant, financial advisor, legal counsel or
       other representative of that Person.

                "Restricted Stock" means each unvested share of Class A Common Stock subject to
       forfeiture restrictions, repurchase rights or other restrictions under the 2007 Plan.

                "Revenue Target" means (i) with respect to the 2017 Earnout Period, $3,624,560,000, (ii)
       with respect to the 2018 Earnout Period, $3,758,260,000, and (iii) with respect to the 2019
       Earnout Period, $3,916,320,000.

                "SAFE" means the State Administration of Foreign Exchange of the PRC or its
       competent local counterparts.

                "Shareholder Representative Escrow Amount" means Five Hundred Thousand Dollars
       ($500,000).

                "Shareholders" means all holders of Company Capital Stock as of the Effective Time.

                "Straddle Period" means any Tax period beginning before or on and ending after the
       Closing Date.

                "Taiwan" means the Taiwan, the Republic of China.



                                                        93
       768801.20-LACSRO1A -MSW




                                                                                      EXHIBIT A, PAGE 105
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 183  of 09/05/17
                                                Filed  199      Page 100 of 116 Page ID
                                          #:766




                "Taiwan Application" means the filing of an application with the MOEA to change the
        status of the Taiwan Subsidiary from a branch of a foreign investor to a branch of a PRC investor
        under the Act Governing Relations between the People of the Taiwan Area and the Mainland
        Area, and relevant regulations.

                  "Taiwan Approvals" means the filings, approvals or clearances with or by the
        Governmental Entities in Taiwan with respect to the transactions contemplated hereby, including
        the submission and approval of the Taiwan Application and/or any other filings, approvals or
        clearances for foreign/PRC investments.

              "Taiwan Subsidiary" means the Taiwan Branch of Vizio Asia Procurement Limited, with
        Taiwan registration number of 24809783.

                  "Target Cash" means and amount equal to Two Hundred Forty -Eight Million dollars
        ($248,000,000).

                  "Target Indebtedness" means and amount equal to Fifty Million dollars ($50,000,000).

                  "Target Working Capital" means and amount equal to negative Two Hundred Fifty -
        Seven Million, Four Hundred Five Thousand, Five Hundred Eighty -Five dollars ($-
        257,405,585).

               "Tax" means any federal, state, local, or foreign income, gross receipts, license, payroll,
       employment, excise, severance, stamp, occupation, premium, windfall profits, escheat,
       environmental, customs duties, capital stock, branch, franchise, profits, withholding, social
       security, unemployment, disability, real property, personal property, sales, use, transfer,
       registration, ad valorem, value added, goods and services, alternative or add on minimum,
       estimated, or other tax of any kind whatsoever, including any interest, penalty, or addition
       thereto.

               "Tax Authority" shall mean any Governmental Entity, having or purporting to exercise
       jurisdiction with respect to any Tax.

              "Tax Return" means any return, declaration, report, claim for refund, or information
       return or statement relating to Taxes, filed or required to be filed in connection with the
       determination, assessment or collection of Taxes or the administration of any Laws, regulations
       or administrative requirements relating to Taxes, including any schedule or attachment thereto,
       and including any amendment thereof.

                "Tax Sharing Agreement" means any Tax sharing, indemnification or allocation
       agreement, other than any such agreement with service providers, customers, vendors, creditors
       or lessors the principal purpose of which is not to address Tax matters.

                "Total Escrow Amount" means (a) the Closing Payment Escrow Amount plus (b) the
       Indemnification Escrow Amount plus (c) the Shareholder Representative Escrow Amount.




                                                        94
       768801.20-LACSROIA - MSW




                                                                                    EXHIBIT A, PAGE 106
Case 2:19-bk-24804-VZ             Doc 667-8        Filed 04/23/20     Entered 04/23/20 20:47:28            Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 184
                                               Filedof09/05/17
                                                       199     Page 101 of 116 Page ID
                                         #:767




              "Transaction Documents" means this Agreement, the Escrow Agreement, the Letters of
        Transmittal, the License Agreement, the Transition Services Agreement and other documents
        contemplated to be delivered or executed in connection herewith.

                 "Transaction Tax Deductions" means, without duplication, any deduction permitted for
        income Tax purposes attributable to the Transaction Tax Expenses. The amount of the
        Transaction Tax Deductions shall be computed assuming that an election was made under
        Revenue Procedure 2011 -29 to deduct seventy percent (70 %) of any Transaction Tax Deductions
        that are success -based fees as defined in Revenue Procedure 2011 -29.

                 "Transaction Tax Expenses" means (i) Unpaid Transaction Costs, (ii) the payment of any
       Company Indebtedness (including deductions attributable to capitalized fees, interest (including
       amounts treated as interest for U.S. federal income Tax purposes), and original issue discount),
       (iii) all stay bonuses, sale bonuses, change in control payments, retention payments, synthetic
       equity or Option Payments or any similar payments made or to be made by the Company in
       connection with or resulting from the Closing, including the amount of any employment Taxes,
       and (iv) any other portion of the payment to the Equityholders pursuant to this Agreement that is
       in the nature of compensation for U.S. federal income Tax purposes (the items described in
       clauses (i) through (iv), collectively, the "Transaction Tax Expenses ").

             "Unpaid Transaction Costs" means (i) all third party fees and expenses incurred by the
       Company and the Company Subsidiaries in connection with the Merger and this Agreement and
       the Transaction Documents and the transactions contemplated hereby and thereby and the
       repayment in full of all Existing Company Debt (but, for clarity, excluding the amount of the
       Existing Company Debt itself, which shall be treated as Company Indebtedness) pursuant to its
       terms (in each case, including any success -based fees, fees and expenses of legal counsel,
       accountants and tax advisors, the maximum amount of fees and expenses payable to financial
       and tax advisors, investment bankers and brokers of the Company notwithstanding any
       contingencies for escrows, etc., and any such fees and expenses incurred by the Equityholders or
       Company employees, paid for or to be paid for by the Company) and (ii) all Change in Control
       Payments, in each case which remain unpaid as of the close of business on the Business Day
       immediately preceding the Closing Date.

               "Working Capital" means current assets of the Company and the Company Subsidiaries
       minus current liabilities of the Company and the Company Subsidiaries, as determined on a
       consolidated basis in accordance with GAAP; provided, that "Working Capital" shall not include
       any Company Indebtedness, Company Cash, Unpaid Transaction Costs, income tax accounts
       (including income taxes payable, income taxes receivable, deferred income tax assets, deferred
       income tax liabilities, FIN 48 taxes payable and FIN 48 taxes receivable). For clarity, the
       general ledger accounts that comprised Working Capital as of September 30, 2015 are set forth
       on Schedule B attached hereto.

                10.3     Additional Definitions.

       Term                                                                      Section
       2007 Plan                                                                  2.1(b)
       Acceleration Event                                                         2.3(e)

                                                       95
       768801.20-LACSRO1A - MSW




                                                                                  EXHIBIT A, PAGE 107
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 185  of 09/05/17
                                                Filed  199      Page 102 of 116 Page ID
                                          #:768




        Term                                                  Section
        Accounting Firm                                      2.3(c)(v)
        Agreement                                           Preamble
        Agreement of Merger                                      1.2(b)
        Buyer                                               Preamble
        Buyer Benefit Plans                                    6.2(b)
        Buyer Fundamental Representations                           8.1
        Buyer Indemnified Parties                                8.2(a)
        California Law                                              1.1
        Cap                                                8.2(b)(iii)
        Capitalization Date                                     3.6(a)
        Certificates                                         2.2(a)(i)
        Class A Common Stock                                 Recitals
        Class B Common Stock                                 Recitals
       Closing                                                  1.2(a)
       Closing Balance Sheet                                2.5(a)(ii)
       Closing Cash                                         2.5(a)(ii)
       Closing Date                                             1.2(b)
       Closing Over -Payment                                 2.5(c)(i)
       Closing Payment Escrow Fund                              2.2(f)
       Closing Under -Payment                               2.5(c)(ii)
       Closing Working Capital                              2.5(a)(ii)
       Collective Bargaining Agreement                        3.16(a)
       Commitment Letters                                     4.10(a)
       Company                                             Preamble
       Company Disclosure Schedules                        Article III
       Company Fundamental Representations                         8.1
       Company IP Agreements                                  3.12(c)
       Company Inbound IP Agreements                          3.12(c)
       Company Outbound IP Agreements                         3.12(b)
       Company Plan                                             6.2(e)
       Company Property                                       3.13(c)
       Contingent Worker                                       8.6(b)
       Continuing Employee                                     6.2(a)
       Debt Financing                                              5.8
       Debt Financing Documents                                    5.8
       Deductible                                            8.2(b)(ii)
       Dissenting Shareholders                                  2.1(a)
       Earnout Dispute Notice                               2.3(c)(ii)
       Earnout Position Statement                           2.3(c)(vi)
       Earnout Statement                                        2.3(c)
       EBITDA Earnout Amounts                               2.3(a)(ii)
       Effective Time                                           1.2(b)
       Employee Optionholder                                    2.1(b)
       Employee Plans                                          3.15(a)
       Employee Restricted Stockholder                          2.1(a)

                                             96
       758801.20-LACSROI A - MSW




                                                               EXHIBIT A, PAGE 108
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 186  of 09/05/17
                                                Filed  199      Page 103 of 116 Page ID
                                         #:769




         Term                                                 Section
        Employment Agreements                                 Recitals
        End Date                                                9.1(d)
        Enforceability Limitation                               3.2(b)
        Equity Award                                         3.6(b)(ii)
        Equity Commitment Letters                              4.10(a)
        Equity Financing                                       4.10(a)
        Equity Financing Conditions                                5.8
        Equity Financing Source                                4.10(a)
        Equityholder Indemnified Parties                         8.3(a)
        Escrow Agent                                          Recitals
        Escrow Agreement                                      Recitals
        Estimated Cash                                        2.5(a)(i)
        Estimated Closing Balance Sheet                       2.5(a)(i)
        Estimated Indebtedness                                2.5(a)(i)
        Estimated Transaction Costs                           2.5(a)(i)
        Estimated Working Capital                             2.5(a)(i)
        Final Cash                                           2.5(a)(v)
        Final Closing Balance Sheet                          2.5(a)(v)
        Final Indebtedness                                   2.5(a)(v)
       Final Transaction Costs                               2.5(a)(v)
       Final Working Capital                                 2.5(a)(v)
       Financial Statements                                         3.8
       Financing                                               4.10(a)
       FIRPTA Certificate                                       6.1(g)
       FIRPTA Notice                                            6.1(g)
       Grant Date                                               3.6(c)
       Government Contract                                        3.23
       Indemnification Escrow Fund                              2.2(1)
       Indemnified Party                                        8.4(a)
       Indemnifying Party                                       8.4(a)
       Inscape                                                Recitals
       Inscape Stockholders' Agreement                          6.6(e)
       Joint Notice                                             3.5(d)
       Lease                                                   3.13(c)
       Leased Real Property                                   3.13(b)
       Letter of Transmittal                                 2.2(a)(i)
       License Agreement                                        6.6(d)
       Material Contract                                      3.11(b)
       Merger                                                Recitals
       Merger Consideration                                 2.2(b)(iv)
       Merger Sub                                           Preamble
       Methodologies                                         2.5(a)(i)
       MidCo                                                      4.1
       Non -De Minimis Claims                               8.2(b)(ii)
       Objection Notice                                    2.5(a)(iii)

                                           97
       768801.20-LACSRO 1 A - MS W




                                                              EXHIBIT A, PAGE 109
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 187  of 09/05/17
                                                Filed  199      Page 104 of 116 Page ID
                                          #:770




        Term                                                                     Section
        Objection Period                                                       2.5(a)(iii)
        Option                                                                     2.1(b)
        Option Payment                                                             2.1(b)
        Owned Real Property                                                       3.13(a)
       Parachute Payment Waiver                                                       6.3
       Parent                                                                     4.10(b)
       Parent Plan                                                                  6.2(d)
       Per Claim Minimum                                                         8.2(b)(í)
       Preferred Closing Payment                                                    2.1(a)
       Preferred Stock                                                           Recitals
       Pre -Merger Tax Matter                                                    6.1(b)(i)
       Qualifying Buyer Termination                                                 9.2(a)
       Reference Balance Sheet                                                         3.8
       Remaining Earnout Disputes                                               2.3(c)(v)
       Revenue Earnout Amounts                                                   2.3(a)(i)
       Senior Executives                                                      2.3(d)(viii)
       Shareholder Representative                                              Preamble
       Shareholder Representative Escrow Fund                                       2.2(f)
       Significant Customers                                                         3.22
       Significant Suppliers                                                         3.22
       Straddle Period Tax Matter                                              6.1(b)(iii)
       Surviving Corporation                                                          1.1
       Survival Date                                                                  8.1
       Third -Party Claim                                                          8.4(a)
       Transfer Taxes                                                              6.1(e)
       Waived 280G Benefits                                                           6.3
       WARN Act                                                                   3.16(e)

                                               ARTICLE XI
                                             MISCELLANEOUS

                11.1    No Third -Party Beneficiaries. This Agreement shall be binding upon and inure
       solely to the benefit of the parties hereto and their respective successors and permitted assigns
       and nothing herein, express or implied, is intended to or shall confer upon any other Person any
       legal or equitable right, benefit or remedy of any nature whatsoever under or by reason of this
       Agreement other than Section 11.8, Section 11.11 and this Section 11.1, which shall be for the
       benefit of, and enforceable by, the Debt Financing Sources; provided that any Person that (i) by
       the terms of Article VIII, is entitled to indemnification, and (ii) with respect to Section 6.3,
       constitutes the Company's current and former officers, directors and other indemnified agents
       under the Company's Articles of Incorporation or Bylaws or beneficiaries under any insurance
       policies of the Company, shall be considered a third -party beneficiary of this Agreement, with
       full rights of enforcement as though such Person was a signatory to this Agreement.

            11.2  Entire Agreement. This Agreement, including the exhibits hereto and the
       Company Disclosure Schedules, and the other Transaction Documents, constitute the entire


                                                      98
       768801.20-LACSROIA - MSW




                                                                                  EXHIBIT A, PAGE 110
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 Page
                                Document 26 -2 188  of 09/05/17
                                                Filed  199      Page 105 of 116 Page ID
                                         #:771




        agreement between the parties hereto and supersede any prior understandings, agreements or
        representations by or between such parties, written or oral, that may have related in any way to
        the subject matter hereof.

                11.3   Successors and Assigns. This Agreement shall be binding upon and inure to the
        benefit of the parties hereto and their respective heirs, successors and permitted assigns, but
        neither this Agreement nor any of the rights or obligations hereunder may be assigned (whether
        by operation of Law, through a change in control or otherwise) by the Company without the
        prior written consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior
        written consent of the Company.

                11.4 Counterparts. This Agreement may be executed in two or more counterparts,
        each of which shall be deemed an original but all of which together shall constitute one and the
        same instrument.

               11.5    Titles. The titles, captions or headings of the Articles and Sections herein are
        inserted for convenience of reference only and are not intended to be a part of or to affect the
        meaning or interpretation of this Agreement.

               11.6 Notices. All notices, requests, demands, claims and other communications which
       are required or may be given under this Agreement shall be in writing and shall be deemed to
       have been duly given when received if personally delivered; when transmitted if transmitted by
       email (with electronic confirmation of transmission); the Business Day after it is sent, if sent for
       next day delivery to a domestic address by recognized overnight delivery service (e.g., Federal
       Express); and five Business Days after the date mailed by certified or registered mail, postage
       prepaid, if sent by certified or registered mail, return receipt requested. In each case notice shall
       be sent to:

                         If to the Company:

                         VIZIO, Inc.
                         39 Tesla
                         Irvine, California 92618

                         Attention: Kurtis J. Binder and Jerry C. Huang
                         Email No.: kurtis.binder @vizio.com and jerry.huang @vizio.com

                         with a copy (which shall not constitute notice) to:

                         Latham & Watkins LLP
                         650 Town Center Drive, Suite 2000
                         Costa Mesa, CA 92626
                         Attention: R. Scott Shean and David C. Lee
                         Email No.: scott.shean @lw.com and david.lee @lw.com




                                                          99
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 111
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 189  of 09/05/17
                                                Filed  199      Page 106 of 116 Page ID
                                          #:772




                           If to the Shareholder Representative:

                          Shareholder Representative Services LLC
                          1614 15th Street, Suite 200
                          Denver, CO 80202
                          Attention: Managing Director
                          Email: deals(@,srsacquiom.com
                          Telephone: (303) 648 -4085
                          Facsimile: (303) 623 -0294

                          with a copy (which shall not constitute notice) to:

                          Latham & Watkins LLP
                          650 Town Center Drive, Suite 2000
                          Costa Mesa, CA 92626
                          Attention: R. Scott Shean and David C. Lee
                          Email No.: scott.shean @lw.com and david.lee @lw.com

                          If to Buyer or Merger Sub or, after the Effective Time, the Surviving Corporation:

                          LeEco Global Group Ltd.
                          16 /F, LeEco Building, 105 Yaojiayuan Road
                          Chaoyang District, Beijing 100025, PRC
                          Attention: Wei DUAN
                          Email: duanwei3 @le.com
                          Telephone: +86 -10 -5928 -2610
                          Facsimile: +86 -10 -5928 -3480

                          with a copy (which shall not constitute notice) to:

                          Skadden, Arps, Slate, Meagher & Flom LLP
                          300 South Grand Avenue, Suite 3400
                          Los Angeles, CA 90071
                          Attention: Michael V. Gisser and Michael J. Mies
                          Email: michael.gisser @skadden.com and michael.mies @skadden.com

               Any party hereto may send any notice, request, demand, claim or other communication
       hereunder to the intended recipient at the address set forth above using any other means, but no
       such notice, request, demand, claim or other communication shall be deemed to have been duly
       given unless and until it actually is received by the intended recipient. Any party hereto may
       change the address or facsimile number to which notices, requests, demands, claims, and other
       communications hereunder are to be delivered by giving each other party notice in the manner
       herein set forth.

               11.7 Governing Law. This Agreement (and any claim or controversy arising out of or
       relating to this Agreement) shall be governed by and construed in accordance with the domestic
       Laws of the State of California without giving effect to any choice or conflict of law provision or


                                                           100
       768801.20-LACS201 A - MSW




                                                                                      EXHIBIT A, PAGE 112
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 190  of 09/05/17
                                                Filed  199      Page 107 of 116 Page ID
                                          #:773




        rule that would cause the application of the Laws of any jurisdiction other than the State of
        California.

                11.8 Consent to Jurisdiction. Each party to this Agreement hereby irrevocably and
       unconditionally submits, for itself and its property, to the exclusive jurisdiction of the Superior
        Court of California located in Santa Ana, California, or Federal court of the United States of
       America, sitting in the Central District of California, Southern Division, and any appellate court
       from any thereof, in any action or proceeding arising out of or relating to this Agreement or the
       agreements delivered in connection herewith or the transactions contemplated hereby or thereby
       or for recognition or enforcement of any judgment relating thereto, and each of the parties hereby
       irrevocably and unconditionally (a) agrees not to commence any such action or proceeding
       except in such courts, (b) agrees that any claim in respect of any such action or proceeding may
       be heard and determined in such California State court or, to the extent permitted by law, in such
       Federal court, (c) waives, to the fullest extent it may legally and effectively do so, any objection
       which it may now or hereafter have to the laying of venue of any such action or proceeding in
       any such California State or Federal court, and (d) waives, to the fullest extent permitted by law,
       the defense of an inconvenient forum to the maintenance of such action or proceeding in any
       such California State or Federal court. Each of the parties hereto agrees that a final judgment in
       any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by
       suit on the judgment or in any other manner provided by law. Each party to this Agreement
       irrevocably consents to service of process in the manner provided for notices in Section 11.6.
       Nothing in this Agreement will affect the right of any party to this Agreement to serve process in
       any other manner permitted by law. Notwithstanding anything herein to the contrary, each of the
       parties agrees that it will not bring or support any proceeding involving the Debt Financing
       Sources or their respective affiliates and representatives in any way relating to this Agreement or
       any of the transactions contemplated hereby (or the abandonment or termination thereof),
       including but not limited to any dispute arising out of or relating in any way to the Debt
       Financing or the Debt Financing Documents (and the termination hereof and thereof) or in
       respect of any oral representations made or alleged to be made in connection herewith or
       therewith, in any forum other than the Supreme Court of the State of New York, County of New
       York, Borough of Manhattan or, if under applicable law exclusive jurisdiction is vested in the
       Federal courts, the United States District Court for the Southern District of New York (and
       appellate courts thereof), County of New York, Borough of Manhattan.

               11.9 Amendment or Modification. This Agreement may not be amended except in a
       written instrument executed by Buyer, the Company and the Shareholder Representative. No
       amendment, supplement, modification or waiver of this Agreement shall be binding unless
       executed in writing by the party hereto to be bound thereby.

               11.10 Waivers. Except where a specific period for action or inaction is provided herein,
       neither the failure nor any delay on the part of any party hereto in exercising any right, power or
       privilege under this Agreement or any Transaction Document shall operate as a waiver thereof,
       nor shall any waiver on the part of any party hereto of any such right, power or privilege, nor any
       single or partial exercise of any such right, power or privilege, preclude any other or further
       exercise thereof or the exercise of any other such right, power or privilege. The failure of a party
       hereto to exercise any right conferred herein within the time required shall cause such right to


                                                       101
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 113
Case 2:19-bk-24804-VZ                Doc 667-8        Filed 04/23/20         Entered 04/23/20 20:47:28            Desc
 Case 8:17 -cv- 01175- DOC -JDEExhibit 8 26
                                Document Page
                                            -2 191
                                               Filedof09/05/17
                                                       199     Page 108 of 116 Page ID
                                         #:774




        terminate with respect to the transaction or circumstances giving rise to such right, but not to any
        such right arising as a result of any other transactions or circumstances.

                11.11 Financing Sources. Notwithstanding anything herein to the contrary, except for
        the third -party beneficiary rights of the Company under each of the Equity Commitment Letters,
        subject to the terms and conditions thereunder and under this Agreement, no Company Party
        shall have any rights or claims against any Equity Financing Source or any Debt Financing
        Source in connection with this Agreement, the Financing, the Equity Commitment Letters or any
        transaction contemplated hereby or thereby, whether at law or equity, in contract, in tort or
        otherwise. In furtherance of the foregoing, the Company (on its behalf and on behalf of each
        other Company Party) agrees not to commence (and if commenced agrees to dismiss or
        otherwise terminate) any action or proceeding against any Equity Financing Source (other than
        in connection with any action expressly permitted in accordance with the preceding sentence) or
        any Debt Financing Source in connection with this Agreement, the Financing, the Equity
       Financing Commitment Letters or any transaction contemplated hereby or thereby.

                 11.12 Specific Performance.

                       (a)    The parties agree that irreparable damage would occur in the event that
       any of the provisions of this Agreement were not performed by, or were otherwise breached by,
       the parties in accordance with their specific terms. It is accordingly agreed that (x) Buyer and
       Merger Sub shall be entitled to an injunction or injunctions to prevent breaches of this
       Agreement by the Company and /or the Equityholders and to enforce specifically the terms and
       provisions of this Agreement, and (y) the Company, prior to the Effective Time, or the
       Shareholder Representative, after the Effective Time, shall be entitled to an injunction or
       injunctions to prevent breaches of this Agreement by the Buyer or Merger Sub and to enforce
       specifically the terms and provisions of this Agreement. Any such injunction(s) or action
       seeking specific performance shall be sought in California State court. Notwithstanding the
       foregoing, the parties agree that, in order to facilitate expedient adjudication of any disputes
       under this Agreement, it is their express mutual intent that any injunctions or specific
       performance actions on behalf of the Company (prior to the Effective Time) or the Equityholders
       be sought solely by the Company or the Shareholder Representative in accordance with this
       Section 11.12; accordingly, the parties agree that other than as set forth in this Section 11.12, no
       Shareholder shall be entitled to seek or obtain an injunction or injunctions to prevent breaches of
       this Agreement by Buyer or Merger Sub or to enforce specifically the terms and provisions of
       this Agreement.

                          (b)      Notwithstanding anything to the contrary in this Agreement, it is explicitly
       agreed that the right of the Company to seek specific performance, injunctive relief or other
       equitable remedies in connection with enforcing Buyer's obligation to cause the Equity
       Financing to be funded in order to cause the Closing shall be subject to the requirements that (i)
       all of the conditions in Section 7.1 and Section 7.2 have been satisfied (and continue to be
       satisfied) or waived (other than those conditions that by their terms are to be satisfied at the
       Closing, but subject to the satisfaction or waiver of those conditions) at the time when the
       Closing would have been required to occur pursuant to Section 1.2 but for the failure of the
       Equity Financing to be funded, (ii) the Debt Financing has been funded in accordance with the
       terms thereof or would be funded in accordance with the terms thereof at the Closing upon

                                                            102
       768801.20-LACSROI A - MSW




                                                                                         EXHIBIT A, PAGE 114
Case 2:19-bk-24804-VZ               Doc 667-8       Filed 04/23/20         Entered 04/23/20 20:47:28              Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 192
                                               Filedof09/05/17
                                                       199     Page 109 of 116 Page ID
                                         #:775




        delivery of a drawdown notice by Buyer or Merger Sub and /or notice from Buyer that the Equity
        Financing will be funded at such date and (iii) the Company has irrevocably confirmed in writing
        that if the Financing is funded, then it would take all actions that are within its control to cause
        the Closing to occur.

                           (c)     The provisions of this Section 11.12 are subject to Section 11.11 in all
        respects.

               11.13 Expenses. Except as otherwise expressly provided in this Agreement, each party
       to this Agreement will bear its respective expenses incurred in connection with the preparation,
        execution, and performance of this Agreement and the transactions contemplated hereby,
        including all fees and expenses of agents, representatives, counsel, and accountants.

                 11.14 Construction.

                           (a)     Each party hereto agrees that they have been represented by counsel
       during the negotiation and execution of this Agreement and, therefore, waive the application of
       any Law, regulation, holding or rule of construction providing that ambiguities in an agreement
       or other document will be construed against the party drafting such agreement or document. The
       parties hereto intend that each representation, warranty, and covenant contained herein shall have
       independent significance. If any party hereto has breached any representation, warranty, or
       covenant contained herein (or is otherwise entitled to indemnification) in any respect, the fact
       that there exists another representation, warranty, or covenant (including any indemnification
       provision) relating to the same subject matter (regardless of the relative levels of specificity)
       which such party has not breached (or is not otherwise entitled to indemnification with respect
       thereto) shall not detract from or mitigate the fact that such party is in breach of the first
       representation, warranty, or covenant (or is otherwise entitled to indemnification pursuant to a
       different provision).

                     (b)     The section headings contained herein are for reference purposes only and
       do not broaden or otherwise affect any of the provisions of the Agreement.

               11.15 Severability of Provisions. If any term or other provision of this Agreement is
       invalid, illegal or incapable of being enforced as a result of any rule of law or public policy, all
       other terms and other provisions of this Agreement shall nevertheless remain in full force and
       effect so long as the economic or legal substance of the transactions contemplated by this
       Agreement is not affected in any manner materially adverse to any party. Upon such
       determination that any term or other provision is invalid, illegal or incapable of being enforced,
       the parties hereto shall negotiate in good faith to modify this Agreement so as to effect the
       original intent of the parties as closely as possible in an acceptable manner to the end that the
       transactions contemplated by this Agreement are fulfilled to the greatest extent possible.

               11.16 Representation by Counsel. Each party hereto represents and agrees with each
       other that it has been represented by or had the opportunity to be represented by, independent
       counsel of its own choosing, and that it has had the full right and opportunity to consult with its
       respective attorney(s), that to the extent, if any, that it desired, it availed itself of this right and
       opportunity, that it or its authorized officers (as the case may be) have carefully read and fully


                                                          103
       768801.20-LACSROI A - MSW




                                                                                       EXHIBIT A, PAGE 115
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 193  of 09/05/17
                                                Filed  199      Page 110 of 116 Page ID
                                          #:776




        understand this Agreement in its entirety and have had it fully explained to them by such party's
        respective counsel, that each is fully aware of the contents thereof and its meaning, intent and
        legal effect, and that it or its authorized officer (as the case may be) is competent to execute this
        Agreement and has executed this Agreement free from coercion, duress or undue influence.

                 11.17 Shareholder Representative.

                          (a)     Each Equityholder irrevocably constitutes and appoints Shareholder
       Representative Services LLC as the Shareholder Representative, such Equityholder's true and
       lawful attorney -in -fact and agent and authorizes it acting for such Equityholder and in such
       Equityholder's name, place and stead, in any and all capacities to do and perform every act and
       thing required, permitted, necessary or desirable to be done in connection with the transactions
       contemplated by the Transaction Documents, as fully to all intents and purposes as such
       Equityholder might or could do in person, including to:

                                  (i)    take any and all actions (including, without limitation, executing
                and delivering any documents, incurring any costs and expenses on behalf of the
                 Equityholders) and make any and all determinations which may be required or permitted
                 in connection with the post- Merger implementation of this Agreement and related
                agreements and the transactions contemplated hereby and thereby;

                                  (ii)   give and receive notices and communications thereunder;

                                (iii)   negotiate, defend, settle, compromise and otherwise handle and
                resolve any and all claims and disputes with Buyer and Merger Sub and any other Buyer
                Indemnified Party arising out of or in respect of the Transaction Documents, including,
                without limitation, claims and disputes pursuant to Article VIII of this Agreement;

                                  (iv)   receive all notices under the Transaction Documents;

                              (v)     retain legal counsel, accountants, consultants and other experts,
                and incur any other reasonable expenses, in connection with all matters and things set
                forth or necessary with respect to the Transaction Documents and the transactions
                contemplated hereby and thereby;

                              (vi)   authorize deliveries of cash to Buyer and /or the Company from the
                Indemnification Escrow Fund (including by means of not objecting to claims) and to the
                Shareholder Representative from the Shareholder Representative Escrow Fund; and

                              (vii) to make any other decision or election or exercise such rights,
                power and authority as are incidental to the foregoing.

                         (b)      Each of the Equityholders acknowledges and agrees that upon execution
       of this Agreement, upon any delivery by the Shareholder Representative of any waiver,
       amendment, agreement, opinion, certificate or other document executed by the Shareholder
       Representative, such Equityholder shall be bound by such documents as fully as if such
       Equityholder had executed and delivered such documents.


                                                         104
       768801.20-LACSROIA - MSW




                                                                                      EXHIBIT A, PAGE 116
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 194  of 09/05/17
                                                Filed  199      Page 111 of 116 Page ID
                                          #:777




                        (c)  The Shareholder Representative may resign at any time; provided that it
        must provide the Equityholders who held a majority of shares of Company Capital Stock held by
        the Equityholders immediately prior to the Effective Time 30 days' prior written notice of such
        decision to resign.

                      (d)     In the event of the resignation of the Shareholder Representative, the
        Equityholders shall promptly elect a replacement Shareholder Representative. Such replacement
        Shareholder Representative shall be elected by majority vote of the Equityholders (with each
        Equityholder receiving a single vote) and such election shall be binding on all Equityholders in
        accordance with the terms of this Section 11.17.

                      (e)   Any and all actions taken or not taken, exercises of rights, power or
        authority and any decision or determination made by the Shareholder Representative in
        connection herewith shall be absolutely and irrevocably binding upon the Equityholders as if
        such Person had taken such action, exercised such rights, power or authority or made such
        decision or determination in its individual capacity, and the Escrow Agent, Buyer and the
        Surviving Corporation may rely upon such action, exercise of right, power, or authority or such
       decision or determination of the Shareholder Representative as the action, exercise, right, power,
       or authority, or decision or determination of such Person, and no Equityholder shall have the
       right to object, dissent, protest or otherwise contest the same. Buyer and the Surviving
       Corporation is hereby relieved from any liability to any Person for any acts done by the
       Shareholder Representative and any acts done by Buyer or the Surviving Corporation in
       accordance with any decision, act, consent or instruction of the Shareholder Representative.

                          (f)     The Shareholder Representative shall not be liable to the Buyer or the
       Equityholders in its capacity as the Shareholder Representative for any error of judgment, or any
       act done or step taken or omitted by it, believed by it to be in good faith or for any mistake in
       fact or law, or for anything which it may do or refrain from doing in connection with this
       Agreement, the Escrow Agreement, the Payments Agreement or any other Transaction
       Document except in the case of gross negligence or willful misconduct by it. The Shareholder
       Representative may seek the advice of reputable legal counsel (at no expense to Buyer, Merger
       Sub or their Affiliates (other than any such Affiliates that are also Equityholders, solely in their
       capacity as such) in the event of any dispute or question as to the construction of any of the
       provisions of this Agreement or its duties hereunder, and it shall incur no liability in its capacity
       as Shareholder Representative to the Buyer or the Equityholders and shall be fully protected with
       respect to any action taken, omitted or suffered by it in good faith in accordance with the advice
       of such counsel.

                       (g)      The Equityholders will indemnify, defend and hold harmless the
       Shareholder Representative from and against any and all losses, liabilities, damages, claims,
       penalties, fines, forfeitures, actions, fees, costs and expenses (including the fees and expenses of
       counsel and experts and their staffs and all expense of document location, duplication and
       shipment) (collectively, "Representative Losses ") arising out of or in connection with the
       Shareholder Representative's execution and performance of this Agreement and the agreements
       ancillary hereto, in each case as such Representative Loss is suffered or incurred; provided, that
       in the event that any such Representative Loss is finally adjudicated to have been directly caused
       by the gross negligence or willful misconduct of the Shareholder Representative, the Shareholder

                                                        105
       768801.20-LACSROIA - MSW




                                                                                     EXHIBIT A, PAGE 117
Case 2:19-bk-24804-VZ           Doc 667-8            Filed 04/23/20      Entered 04/23/20 20:47:28             Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 195  of09/05/17
                                                Filed 199      Page 112 of 116 Page ID
                                         #:778




        Representative will reimburse the Equityholders the amount of such indemnified Representative
        Loss to the extent attributable to such gross negligence or willful misconduct. If not paid directly
        to the Shareholder Representative by the Equityholders, any such Representative Losses may be
        recovered by the Shareholder Representative from (i) the funds in the Shareholder
        Representative Escrow Fund, (ii) the amounts in the Closing Payment Escrow Fund and the
        Indemnification Escrow Fund solely with respect to any amounts that would otherwise be
        distributable to the Equityholders, and (iii) from any Earnout Amounts at such time as any such
        amounts would otherwise be distributable to the Equityholders; provided, that while this section
        allows the Shareholder Representative to be paid from the Shareholder Representative Escrow
        Fund, the Closing Payment Escrow Fund, the Indemnification Escrow Fund and the Earnout
        Amounts, this does not relieve the Equityholders from their obligation to promptly pay such
        Representative Losses as they are suffered or incurred, nor does it prevent the Shareholder
       Representative from seeking any remedies available to it at law or otherwise. In no event will the
       Shareholder Representative be required to advance its own funds on behalf of the Equityholders
       or otherwise. Any restrictions or limitations on indemnity contained elsewhere in this Agreement
       are not intended to be applicable to the indemnities provided to the Shareholder Representative
       in this Section 11.17(g). The foregoing indemnities will survive the Closing, the resignation or
       removal of the Shareholder Representative or the termination of this Agreement.

                       (h)     The Shareholder Representative Escrow Fund shall be available solely to
       reimburse the Shareholder Representative for, or pay directly, any costs and expenses reasonably
       and actually incurred by the Shareholder Representative in connection with the administration of
       its duties and fulfillment of its obligations hereunder, under the Escrow Agreement and under the
       Payments Agreement, and shall be released to the Payments Administrator (for further
       distribution to the Equityholders) and the Shareholder Representative, as the case may be,
       pursuant to the terms of this Section 11.17(h) and the Escrow Agreement. On the later of (i) the
       expiration of survival periods with respect to the representations and warranties and covenants of
       the Equityholders and the Company, (ii) the final settlement of all payments and /or disputes with
       respect to Earnout Amounts in accordance with Section 2.3 and (iii) the final settlement of all
       outstanding claims for indemnification pursuant to Section 8.2(a), the Shareholder
       Representative shall instruct the Escrow Agent in writing to deliver to the Payments
       Administrator or the Surviving Corporation, for payment to Equityholders, the remaining
       amount, if any, of the Shareholder Representative Escrow Fund, to be distributed to
       Equityholders, pro rata based on their respective Escrow Percentages.
                                                 *       *      *




                                                        106
       76880120-LACSROIA MSW




                                                                                     EXHIBIT A, PAGE 118
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 196  of 09/05/17
                                                Filed  199      Page 113 of 116 Page ID
                                          #:779




                  IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
          first above written.

                                                                 COMPANY

                                                                 VIZIO, INC.


                                                                 By:
                                                                 Name: William W. Wang
                                                                 Its:  Chief Executive Officer




                                       [Signature Page io Agreement und Plan of Merger]




                                                                                           EXHIBIT A, PAGE 119
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 197  of 09/05/17
                                                Filed  199      Page 114 of 116 Page ID
                                          #:780




                                                        SHAREHOLDER REPRESENTATIVE

                                                        SHAREHOLDER REPRESENTATIVE
                                                        SERVICES LLC, solely in its capacity as the
                                                        Shareholder Representative


                                                        By:
                                                        Name: Mark B. Vog I
                                                        Its: Managing Director




                              [Signature Page to Agreement and Plan of Merger]




                                                                                 EXHIBIT A, PAGE 120
Case 2:19-bk-24804-VZ Doc 667-8 Filed 04/23/20 Entered 04/23/20 20:47:28 Desc
 Case 8:17 -cv- 01175- DOC -JDEExhibit 8 26
                                Document Page
                                            -2 198  of 09/05/17
                                                Filed  199      Page 115 of 116 Page ID
                                          #:781




                                                          BUYER

                                                          LECCO V LTD.


                                                          By:
                                                          Name: Meng WU
                                                          Its:  Director


                                                          MERGER SUB


                                                          LE V MERGER SUB INC.


                                                          By:
                                                         Name: Meng WU
                                                         Its:  President, Secretary and Treasurer




                               [Signature Page to Agreement and Plan of Merger]




                                                                                   EXHIBIT A, PAGE 121
Case 2:19-bk-24804-VZ              Doc 667-8     Filed 04/23/20   Entered 04/23/20 20:47:28   Desc
 Case 8:17 -cv- 01175 -DOC -JDEExhibit 8 26
                                Document Page
                                            -2 199
                                               Filedof09/05/17
                                                       199     Page 116 of 116 Page ID
                                         #:782




                                                 EXHIBIT A

                                               Escrow Agreement

                                                 (See attached)




       768801.20-LACSR01 A - MSW




                                                                          EXHIBIT A, PAGE 122
